Exhibit 10.1

 

Note: Information has been omitted from this agreement pursuant to a request for
confidential treatment, and such information has been separately filed with the
Securities and Exchange Commission.  The omitted information has been marked
with a bracketed asterisk (“[*]”).

MASTER FUNDING AND DEVELOPMENT AGREEMENT



BETWEEN



MPT OPERATING PARTNERSHIP, L.P.



("MPT”)

AND



ADEPTUS HEALTH LLC



("ADEPTUS")








Dated as of  JULY 29, 2014

 

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE I DEFINED TERMS


2 

1.1.

Certain Defined Terms.


2 

1.2.

Interpretation; Terms Generally. 


12 

ARTICLE II FUNDING AND DEVELOPMENT


12 

2.1.

Funding and Development.


12 

2.2.

Selection of Real Properties.


12 

2.3.

Final Approval of Real Properties


13 

2.4

Existing Facility Acquisitions


13 

2.5

Distressed Facility Acquisitions.


13 

2.6

Commitment Fee.


13 

ARTICLE III PURCHASE AND SALE OF ASSETS; PURCHASE PRICE


14 

3.1.

Purchase and Sale of Assets. 


14 

3.2.

No Assumption of Liabilities.


14 

3.3.

Project Purchase Price. 


15 

3.4.

Taxes, Rentals, Utilities. 


15 

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ADEPTUS PARTIES


15 

4.1.

Organization. 


15 

4.2.

Authorization; Enforcement. 


16 

4.3.

Absence of Conflicts.


16 

4.4.

Consents and Approvals. 


17 

4.5.

Financial Statements. 


17 

4.6.

No Undisclosed Liabilities; Guaranties.


17 

4.7.

Absence of Changes.


17 

4.8.

Reserved.


18 

4.9.

Taxes. 


18 

4.10.

Litigation.


18 

4.11.

Contracts, Obligations and Commitments.


18 

4.12.

Permits. 


19 

4.13.

Compliance with Law.


19 

4.14.

Brokers. 


19 

4.15.

Agreements with Affiliates and Certain Other Persons. 


20 

4.16.

Patriot Act Compliance.


20 

4.17.

Representations Complete. 


20 

ARTICLE V REPRESENTATIONS AND WARRANTIES BY MPT


21 

5.1.

Organization. 


21 

5.2.

Authorization; Enforcement, Absence of Conflicts.  .


21 

5.3.

Binding Agreement. 


21 

5.4.

Litigation. 


21 

5.5.

Brokers. 


22 

5.6.

Compliance with Law. 


22 

5.7.

Patriot Act Compliance.


22 

5.8.

Representations Complete. 


22 

ARTICLE VI PRE CLOSING COVENANTS


23 

6.1.

Intentionally Omitted.


23 

6.2.

Access; Confidentiality.


23 



1

--------------------------------------------------------------------------------

 

6.3.

Schedule Updates. 


24 

6.4.

Conduct of Business by Adeptus Parties. 


24 

6.5.

Cooperation.


25 

6.6.

Regulatory and other Authorizations, Notices and Consents.


25 

6.7.

Mutual Covenants. 


25 

ARTICLE VII CLOSING CONDITIONS


26 

7.1.

Conditions to the Obligations of Adeptus.


26 

7.2.

Conditions to the Obligations of MPT. 


26 

ARTICLE VIII CLOSINGS


28 

8.1.

Applicable Closing Dates.


28 

8.2.

Adeptus Parties' Closing Date Deliverables. 


28 

8.3.

MPT Parties' Closing Date Deliverables. 


30 

ARTICLE IX TERMINATION


31 

9.1.

Termination.


31 

9.2.

Notice and Effect. 


31 

ARTICLE X CERTAIN POST CLOSING COVENANTS


31 

10.1.

HIPAA Compliance.


31 

10.2.

Post‑Closing Access to Information. 


31 

10.3.

Real Estate Contract Indemnification.


32 

10.4.

Joinder of New Projects.


32 

ARTICLE XI INDEMNIFICATION


33 

11.1.

Adeptus Parties' Agreement to Indemnify.


33 

11.2.

MPT's Agreement to Indemnify.


34 

11.3.

Notification and Defense of Claims.


34 

11.4.

Investigations. 


35 

11.5.

Exclusive Remedy. 


35 

ARTICLE XII DISPUTE RESOLUTION


36 

12.1.

Governing Law.


36 

12.2.

Jurisdiction and Venue. 


36 

12.3.

Waiver of Jury Trial. 


36 

ARTICLE XIII MISCELLANEOUS


37 

13.1.

Assignment.


37 

13.2.

Notice. 


38 

13.3.

Calculation of Time Period. 


39 

13.4.

Captions. 


39 

13.5.

Entire Agreement; Modification. 


39 

13.6.

Schedules and Exhibits. 


39 

13.7.

Further Assurances. 


39 

13.8.

Counterparts. 


39 

13.9.

Expenses.


40 

13.10.

Public Announcements.


40 

13.11.

Right to Specific Performance.


40 

13.12.

Binding Effect; No‑Third Party Beneficiaries. 


40 

13.13.

Construction. 


41 

13.14.

Joint and Several Obligations. 


41 

 

2

 

--------------------------------------------------------------------------------

 

 

MASTER FUNDING AND DEVELOPMENT AGREEMENT

THIS MASTER FUNDING AND DEVELOPMENT AGREEMENT (this "Agreement") is made and
entered into as of July 29, 2014 by and between MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership ("MPT"); and ADEPTUS HEALTH LLC, a Delaware
limited liability company ("Adeptus").

W I T N E S S E T H:

WHEREAS, Adeptus, by and through its wholly-owned subsidiaries, is in the
business of owning, operating and managing freestanding emergency room
facilities (the "ER Business") and general acute care hospitals facilities (the
"Hospital Business" and, together with the ER Business and with all related
activities incident thereto, the "Business");

WHEREAS, Adeptus and MPT are parties to that certain Letter of Intent dated as
of March 28, 2014 and accepted by Adeptus on March 31, 2014 (the "Letter of
Intent");

WHEREAS, the Parties intend that this Agreement shall address the future
acquisition, funding, development and leasing of New Projects (as herein
defined), which consist of New Development Projects and Existing Facility
Acquisitions (as each term is herein defined);

WHEREAS, the parties desire to provide for (a) the acquisition by affiliates of
MPT (each, an "MPT Lessor") of each Real Property (as herein defined) pursuant
to a Real Estate Contract or Hospital Purchase Contract (as such terms are
herein defined); (b) the addition of each Real Property to the Master Lease (as
herein defined), and the leasing of the same to affiliates of Adeptus (each, an
"Adeptus Lessee") thereunder; (c) the funding and development of each New
Development Project pursuant to a Project Development Agreement (as herein
defined), with the applicable MPT Lessor having the responsibility to provide
the funding for, and the applicable Adeptus Lessee and any applicable developer
(each, a "Developer") being responsible for the oversight and supervision of,
the development and construction of the to‑be constructed Improvements (as
herein defined) necessary for the operation of each applicable Facility (as
herein defined), in each case upon the terms and conditions hereafter set forth;

WHEREAS, it is the desire and intent of the parties that all obligations of
Adeptus and the other Adeptus Parties (as herein defined) under and in
accordance with this Agreement, the Master Lease and all other Adeptus
Instruments (as herein defined) now or hereafter executed by Adeptus and other
Adeptus Parties in connection with New Projects, on the one hand, and the
obligations of Adeptus and its Affiliates under the 2013 Master Funding
Obligation Documents (as herein defined), on the other hand, shall be
cross‑defaulted, cross‑guaranteed and cross‑collateralized; and

WHEREAS, as security for certain obligations under the Master Lease, the Project
Development Agreements and the other agreements entered into in connection with
the New Projects, Adeptus has agreed to guarantee certain of such obligations
pursuant to the Guaranty (as herein defined).





1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINED TERMS

1.1. Certain Defined Terms.  Capitalized terms used herein shall have the
respective meanings ascribed to them in this Section 1.1.

"2013 Master Funding Obligation Documents" means, collectively, (a) that certain
Master Funding and Development Agreement, dated as of June 11, 2013 (as amended,
the "2013 Master Funding Agreement"), by and among MPT, Adeptus and certain of
their respective Affiliates, (b) that certain Master Lease Agreement, dated as
of August 29, 2013 (as amended, the "2013 Master Lease"), and (c) all other
project development agreements, security agreements, guarantees, cost overrun
guarantees and other documents, agreements, instruments, amendments and joinders
executed under or in accordance with the 2013 Master Funding Agreement, in each
case, as any of the same have been or may hereafter be modified, amended,
restated or supplemented from time to time.

"2013 Adeptus Lessees" means the Adeptus subsidiaries which are "Lessees" under
the 2013 Master Lease.

"Adeptus Buyer" means the buyer under any Real Estate Contract.

"Adeptus Damages" has the meaning set forth in Section 11.2(a).

"Adeptus Indemnified Parties" has the meaning set forth in Section 11.2(a).

"Adeptus Indemnity Period" has the meaning set forth in Section 11.2(b).

"Adeptus Instruments" means this Agreement, the Master Lease, each Project
Development Agreement, each Hospital Purchase Contract, as well as all
documents, agreements and instruments executed by Adeptus or any other Adeptus
Party which are necessary to give effect thereto, including any necessary
amendments to the 2013 Master Funding Obligation Documents as provided herein.

"Adeptus Lessees" has the meaning set forth in the recitals hereof.

"Adeptus Parties" means Adeptus, First Choice, Hospital Holdco, Adeptus Buyer,
the Adeptus Lessees and, solely for the purpose of the representations,
warranties and deliveries relating to any necessary amendments to the 2013
Master Funding Obligation Documents as provided herein, the 2013 Adeptus
Lessees.

"Affiliate" means with respect to any Person (a) any Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any other Person that owns, beneficially, directly or indirectly,
10% or more of the outstanding capital stock,



2

 

--------------------------------------------------------------------------------

 

shares or equity interests of such Person, or (c) any officer, director,
employee, partner, member, manager or trustee of such Person or any Person
controlling, controlled by or under common control with such Person (excluding
trustees and persons serving in similar capacities who are not otherwise an
Affiliate of such Person).  For the purposes of this definition, "control"
(including the correlative meanings of the terms "controlled by" and "under
common control with"), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities or otherwise.

"Agreement" has the meaning set forth in the preamble to this Agreement.

"Applicable Closing" has the meaning set forth in Section 8.1.

"Applicable Closing Date" has the meaning set forth in Section 8.1.

"Assets" shall have the meaning set forth in Section 3.1.

"Balance Sheets" has the meaning set forth in Section 4.5.

"Business" has the meaning set forth in the recitals hereof.

"Business Day" means any day, other than a Saturday or Sunday, that is neither a
legal holiday observed by the federal government of the United States, nor a day
on which banking institutions in New York, New York are authorized or required
by law, regulation or executive order to close.

"Claim" has the meaning set forth in Section 4.11(a).

“Closing Costs” shall mean the actual out‑of‑pocket costs and expenses incurred
by Adeptus, MPT and/or their respective Affiliates in connection with the
acquisition of each Real Property, including without limitation, transfer taxes,
title and survey costs, escrow fees, attorneys’ fees, brokerage commissions and
fees of third party consultants, provided that any of the foregoing included in
the definition of Pursuit Costs shall not be included.

"Commitment Fee" has the meaning set forth in Section 2.3.

"Commitment Period" has the meaning set forth in Section 2.2.

"Confidentiality Agreement" has the meaning set forth in Section 6.2(b).

“Cost Overrun Guaranty” means, in connection with each New Development Project,
that certain Cost Overrun Guaranty in the form of Exhibit A to be executed by
Adeptus in favor of MPT and the applicable MPT Lessor guaranteeing the matters
described therein, as the same may be modified, amended or restated from time to
time.

"Developer" has the meaning set forth in the recitals hereof.

"Development Contracts" has the meaning set forth in Section 4.11(a).





3

 

--------------------------------------------------------------------------------

 

"Direct Sale Alternative" has the meaning set forth in Section 3.1.

"Distressed Facility Acquisition" means the acquisition of an existing Hospital
Facility proposed by MPT to Adeptus, when the underlying real property is
currently owned by MPT or its Affiliates, in accordance with the terms of this
Agreement and an asset purchase agreement with the third-party operator of such
Hospital Facility.

"Distressed Facility Agreement" means, in connection with any Distressed
Facility Acquisition,  an agreement to be executed by and among MPT, Adeptus,
the applicable Adeptus Lessee and the applicable MPT Lessor, which shall be in
form and substance mutually acceptable to Adeptus and MPT; provided, however,
that MPT and Adeptus acknowledge and agree that Hospital Facilities are subject
to more complex regulations and intensive oversight by governmental authorities,
including, without limitation, the Joint Commission, Medicare, Medicaid and the
TRICARE/CHAMPUS programs and, such agreement shall include such additional or
expanded representations, warranties, covenants, conditions and deliveries as
the parties deem necessary or desirable to address (a) the foregoing regulatory
and oversight issues relating to Hospital Facilities and (b) the leasing and
operation of Hospital Facilities, as opposed to ER Facilities.

"Earnest Money Deposits" means all deposits of earnest money made by any Adeptus
Party under or pursuant to the Real Estate Contracts.

"Equity Constituents" means, with respect to any Person, as applicable, the
members, general or limited partners, shareholders, stockholders or other
Persons, however designated, who are the owners of the issued and outstanding
equity or ownership interests of such Person.

"ER Business" has the meaning set forth in the recitals hereof.

"ER Facility" means either a FS Facility or an HR Facility.

"Excluded Liabilities" has the meaning set forth in Section 3.2.

"Exclusivity Exception" has the meaning set forth in Section 2.1.

"Existing Facility Acquisition" means the acquisition of a Real Property
relating to an existing Hospital Facility in accordance with the terms of this
Agreement and the applicable Hospital Purchase Contract (which shall not include
any Distressed Facility Acquisitions).

"Existing Facility Purchase Price" means, in connection with any Existing
Facility Acquisition, the purchase price for the applicable Real Property and
the other Assets related thereto, reflected in the applicable Hospital Purchase
Contract, subject to prorations, credits, adjustments and all closing costs as
provided therein.

"Expense Deposit" has the meaning set forth in Section 13.9.

"Facility" or "Facilities" means either an ER Facility or Hospital Facility, as
the case may be, whether to be constructed or currently located on each Real
Property.





4

 

--------------------------------------------------------------------------------

 

"Final Approval Information" has the meaning set forth in Section 2.2(b).

"Final Closing" has the meaning set forth in Section 8.1.

"Financial Statements" has the meaning set forth in Section 4.5.

"First Choice" means First Choice ER, LLC, a Texas limited liability company,
that will be the sole member of the Adeptus Lessees for FS Facilities.

"First Closing" means the first Applicable Closing under this Agreement.

"Fixtures" means all permanently affixed equipment, machinery, fixtures, and
other items of real property, including all components thereof, now and
hereafter located in, on or used in connection with, and permanently affixed to
or incorporated into the Improvements, including, without limitation, all
furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air‑cooling and air‑conditioning systems and apparatus, sprinkler
systems and fire and theft protection equipment, and built‑in vacuum, cable
transmission, oxygen and similar systems, all of which, to the greatest extent
permitted by law, are hereby deemed by the parties to constitute real estate,
together with all replacements, modifications, alterations and additions
thereto.

"FS Facility" means a free-standing emergency care facility which is not part of
a Provider Based Network.

"GAAP" means United States generally accepted accounting principles as in effect
from time to time.  Any accounting term used herein and not specifically defined
herein shall be construed in accordance with GAAP.

"Governing Documents" means, with respect to any Person, as applicable, such
Person's charter, articles or certificate of incorporation, formation or
organization, bylaws or other documents or instruments which establish and/or
set forth the rules, procedures and rights with respect to such Person's
governance, including, without limitation, any stockholders, limited liability
company, operating or partnership agreement related to such Person, in each case
as amended, restated, supplemented and/or modified and in effect as of the
relevant date.

"Governmental Body" means any United States federal, state or local government,
political subdivision, governmental, regulatory or administrative authority,
instrumentality, agency body or commission, court, tribunal or judicial or
arbitral body, in each case of competent jurisdiction, including the Securities
and Exchange Commission.

"Guaranty" means that certain Guaranty in the form of Exhibit B, to be executed
by Adeptus in favor of the MPT Parties guaranteeing the matters described
therein, as the same may be modified, amended or restated from time to time.

"HIPAA" has the meaning set forth in Section 10.1.

"Hospital Facility" means a general acute care hospital.





5

 

--------------------------------------------------------------------------------

 

"Hospital Holdco" means an entity wholly-owned by Adeptus that will be the sole
member of the Adeptus Lessees for Hospital Facilities and HR Facilities.

"Hospital Purchase Contract" means, in connection with any Existing Facility
Acquisition, a Purchase and Sale Agreement to be executed by and among Adeptus,
the applicable Adeptus Lessee and the applicable MPT Lessor for the acquisition
of the applicable Real Property, which shall contain representations, warranties
and covenants relating to the applicable Real Property consistent with those
described in this Agreement and which shall be in a form mutually agreeable to
the parties; provided, however, that MPT and Adeptus acknowledge and agree that
(a) Hospital Facilities are subject to more complex regulations and intensive
oversight by governmental authorities, including, without limitation, the Joint
Commission, Medicare, Medicaid and the TRICARE/CHAMPUS programs and, such
Purchase and Sale Agreements shall include such additional or expanded
representations, warranties, covenants, conditions and deliveries as MPT deems
necessary or desirable to address (i) the foregoing regulatory and oversight
issues relating to Hospital Facilities and (ii) the leasing and operation of
Hospital Facilities, as opposed to ER Facilities; and (b) the applicable MPT
Lessor, in its sole discretion, may elect to purchase the applicable Real
Property directly from the Unrelated Seller pursuant to applicable Real Estate
Contract, in which event the applicable Adeptus Party and such MPT Lessor shall
enter into an assignment and assumption agreement, pursuant to which such
Adeptus Party shall assign to such MPT Lessor the right and obligation to
purchase such Real Property directly from the Unrelated Seller (with such MPT
Obligor's sole obligation to such Unrelated Seller being to pay the purchase
price for such Real Property as specified in the Real Estate Contract).

"HR Facility" means a free-standing emergency care facility which is part of a
Provider Based Network.

"Improvements" means, with respect to each Real Property, all buildings,
improvements, structures and Fixtures located or to be constructed thereon,
including, without limitation, landscaping, parking lots and structures, roads,
drainage and all above ground and underground utility structures, equipment
systems and other so‑called "infrastructure" improvements and any appurtenances
thereto.

"Indebtedness" of any Person means, without duplication, (a) all liabilities and
obligations, contingent or otherwise, of any such Person:  (i) in respect of
borrowed money (whether secured or unsecured), (ii) under conditional sale or
other title retention agreements relating to property or services purchased
and/or sold by such Person, (iii) evidenced by bonds, notes, debentures or
similar instruments, (iv) for the payment of money relating to a capitalized
lease obligation, (v) evidenced by a letter of credit or a reimbursement
obligation of such Person with respect to any letter of credit, (vi) pursuant to
any guarantee, or (vii) secured by (or for which the holder of such obligation
has an existing right, contingent or otherwise, to be secured by) a Lien on the
assets or property of such Person, and (b) all liabilities and obligations of
others of the kind described in the preceding clause (a) and otherwise that
(i) such Person is responsible or liable for, directly or indirectly, as
obligor, guarantor, surety or otherwise, or (ii) which are secured by a Lien on
any of the assets or property of such Person.

"Indemnified Party" has the meaning set forth in Section 11.3(a).





6

 

--------------------------------------------------------------------------------

 

"Indemnifying Party" has the meaning set forth in Section 11.3(a).

"Intercreditor Agreement" means that certain Amended and Restated Intercreditor
Agreement, dated as of March 31, 2014, between MPT and certain of its
Affiliates, including the existing MPT Parties, and FSFC, as Administrative
Agent for itself and other lenders, relating to Adeptus and its subsidiaries, as
the same may be modified, amended or restated from time to time.

"Joinder Agreement" has the meaning set forth in Section 10.4.

"Knowledge," "to the knowledge" "best knowledge of" or similar words or phrases
means, with respect to any Person, such Person's actual knowledge of a
particular fact or matter if (a Person's "Knowledge Group"), (a) in the case of
Adeptus, the then acting President and Chief Executive Officer, Chief Financial
Officer, Chief Development Officer or Vice President of Strategic Initiatives
has actual knowledge of such fact or matter, or in the case of MPT, R. Steven
Hamner, Executive Vice President and CFO, or Emmett McLean, Executive Vice
President, COO, Secretary and Treasurer, has actual knowledge of such fact or
matter; or (b) any of such Person's Knowledge Group would be expected to
discover or otherwise become aware of such fact or matter after conducting a
reasonably diligent inquiry.

"Knowledge Group" has the meaning set forth in the definition of Knowledge.

"Law" means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, policy or rule of common law, now or hereafter in
effect, and in each case as amended, and any judicial or administrative
interpretation thereof by a Governmental Body or otherwise, including, without
limitation, any judicial or administrative order, consent, writ, decree,
determination or judgment.

"Letter of Intent" has the meaning set forth in the recitals hereof.

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, lien (statutory or otherwise) or preference,
security interest, restriction or other encumbrance of any kind or nature
whatsoever.

"Management Agreement" means any property management agreement or similar
agreement whereby a Person is engaged to provide management services with
respect to a Facility.

"Master Lease" means that certain Master Lease Agreement in substantially the
same form as attached hereto as Exhibit C, to be executed by and among the MPT
Lessors and the Adeptus Lessees, as the same may be modified, amended or
restated from time to time.

"Material Adverse Effect" means, with respect to any Person, any change,
event(s), occurrence(s) or effect(s), whether direct or indirect, that, both
before and after giving effect to the transactions contemplated by this
Agreement, reasonably would be expected to, individually or in the aggregate,
have a material adverse effect on (a) the business, properties, results of
operations, assets, revenue, income, prospects or condition (financial or
otherwise) of, or the ability to timely satisfy the obligations or liabilities
(whether absolute or contingent) of such



7

 

--------------------------------------------------------------------------------

 

Person, or (b) the ability of such Person to perform its obligations under,
and/or consummate the transactions contemplated by, this Agreement within the
time period specified herein.  For avoidance of doubt and without limiting the
generality of the foregoing, any adverse effect on a Person that results, or
that reasonably would be expected to result, in damages or costs in excess of
Five Hundred Thousand and No/100 Dollars ($500,000.00) shall constitute a
Material Adverse Effect with respect to such Person.

"Material Contracts" has the meaning set forth in Section 4.11(b).

"Maximum Funding Amount" has the meaning set forth in Section 2.1.

"MPT Indemnified Parties" has the meaning set forth in Section 11.1(a).

"MPT Guaranty" means that certain Guaranty in the form of Exhibit D, to be
executed by MPT in favor of Adeptus guaranteeing the MPT Lessors' funding
obligations with respect to the New Projects, as the same may be modified,
amended or restated from time to time.

"MPT Lessors" has the meaning set forth in the recitals hereof.

"MPT Parties" means MPT and the MPT Lessors.

"MPT Party Damages" has the meaning set forth in Section 11.1(a).

"MPT Party Indemnity Period" has the meaning set forth in Section 11.1(b).

"MPT Right of Refusal" has the meaning set forth in Section 2.1.

"New Closing Certificate" has the meaning set forth in Section 7.2(m).

"New Development Project" means either the acquisition and development of a Real
Property as a new ER Facility or new Hospital Facility, as the case may be, in
accordance with the terms of this Agreement and the applicable Project
Development Agreement.

"New Party" has the meaning set forth in Section 10.4.

"New Project" means either (a) a New Development Project, or (b) an Existing
Facility Acquisition, in each case, in accordance with the terms and conditions
of this Agreement.

"Non‑Permissible Assignee" has the meaning set forth in Section 13.1.

"OFAC" has the meaning set forth in Section 4.14(a).

"Omnibus Amendment to 2013 Master Funding Obligation Documents" means that
certain Nineteenth Omnibus Amendment Agreement to be executed and delivered in
accordance with this Agreement, by Adeptus, First Choice and each Affiliate of
Adeptus which is a party to the 2013 Master Funding Obligation Documents, MPT
and each Affiliate of MPT which is a party to the 2013 Master Funding Obligation
Documents, which will amend certain of the 2013 Master Funding Obligation
Documents to, among other things, cross-default and cross-collateralize the
obligations under the 2013 Master Funding Obligation Documents and the



8

 

--------------------------------------------------------------------------------

 

obligations of Adeptus and its Affiliates under and in accordance with this
Agreement and the Master Lease, to be in a form mutually agreeable to the
parties.

"Ordinary Course of Business" means, with respect to any Person, any action that
is consistent with the fundamental business model of such Person.

"Partial Assignment" has the meaning set forth in Section 3.1.

"Patriot Act" has the meaning set forth in Section 4.14(a).

"Permitted Exceptions" has the meaning ascribed thereto in the applicable Real
Estate Contract with respect to each Real Property.

"Permits" has the meaning set forth in Section 4.12. 

"Person" means an individual, a corporation, a limited liability company, a
general or limited partnership, an unincorporated association, a joint venture,
a Governmental Body or another entity or group.

"Project Development Agreement" means, in connection with each New Development
Project, a Project Funding and Development Agreement in substantially the form
attached hereto as Exhibit F, to be executed by and among Adeptus and the
applicable Developer, MPT Lessor and Adeptus Lessee.

"Project Purchase Price" has the meaning set forth in Section 3.3.

"Provider Based Network" means a network of Facilities whereby the Medicare
Participation Agreements (as defined in the Master Lease) and related licenses
and authorizations are obtained by an Adeptus Lessee operating a Hospital
Facility and utilized by such Adeptus Lessee to operate HR Facilities in
accordance with the requirements of all applicable Healthcare Laws (as defined
in the Master Lease).

“Pursuit Costs” means, with respect to each Target Property or New Project, the
actual and reasonable out‑of‑pocket costs and expenses incurred by Adeptus, MPT
and/or their respective Affiliates to identify and select a Target Property that
is acquired by MPT  in accordance with this Agreement, to negotiate a Real
Estate Contract therefor and to perform due diligence, including without
limitation, title and survey costs, attorneys’ fees and fees of third party
consultants.  Pursuit Costs shall not include any of the foregoing costs
relating to any Target Property that is not acquired by MPT.

"Real Estate Contract" means, in connection with any applicable New Project, a
Purchase and Sale Agreement, to be executed with an Unrelated Seller for the
acquisition of the applicable Real Property and to be delivered to MPT as part
of the Final Approval Information, which Purchase and Sale Agreement shall
contain all of the terms and conditions described in the schedule attached
hereto as Schedule 1.1.





9

 

--------------------------------------------------------------------------------

 

"Real Property" or "Real Properties" means any parcel of real property
(including land, improvements, hereditaments, easements and appurtenances)
relating to any New Project which is approved in accordance with Section 2.4 and
becomes subject to a Real Estate Contract.

"Rejected Property" has the meaning set forth in Section 2.1(a).

"Special Purpose Entity" means an entity which (a) exists solely for the purpose
of leasing all or any portion of a particular Real Property and conducting the
operation of a Facility thereon, provided that an Adeptus Lessee that leases a
Hospital Facility may also lease Real Properties on which HR Facilities related
to such Hospital Facility are located and conduct the ER Business of such HR
Facilities thereon, and an Adeptus Lessee may sublease a particular Real
Property as permitted in the Master Lease, (b) conducts business only in its own
name, under the name "First Choice" or under any other trade name utilized by a
particular Facility, (c) does not engage in any business other than the leasing
of all or any portion of a particular Real Property and the operation of a
Facility with ancillary healthcare or other services or businesses provided
thereon, provided that an Adeptus Lessee that leases a Hospital Facility may
also lease Real Properties on which HR Facilities related to such Hospital
Facility are located and conduct the ER Business of such HR Facilities thereon,
and an Adeptus Lessee may sublease a particular Real Property as permitted in
the Master Lease, (d) does not hold, directly or indirectly, any ownership
interest (legal or equitable) in any entity or any real or personal property
other than the leasehold interest which it owns in a particular Real Property
and the other assets incident to the operation of a Facility thereon, provided
that an Adeptus Lessee that leases a Hospital Facility may also lease Real
Properties on which HR Facilities related to such Hospital Facility are located
and conduct the ER Business of such HR Facilities thereon, and an Adeptus Lessee
may sublease a particular Real Property as permitted in the Master Lease, (e)
does not have any debt other than as permitted by the Master Lease or arising in
the Ordinary Course of Business and does not guarantee or otherwise obligate
itself with respect to the debts of any other Person except as contemplated
herein or in the Master Lease or Intercreditor Agreement (which shall include,
without limitation, the pledge of the "Senior Collateral AR" as defined
therein), (f) has its own separate books, records, accounts and financial
statements (with no commingling of funds or assets), except the financial
statements of the individual Adeptus Lessees may be consolidated, (g) holds
itself out as being a company separate and apart from any other entity and (h)
maintains all entity formalities independent of any other entity.

"Subordination Agreement" means that certain Amended and Restated Subordination
Agreement, dated as of March 31, 2014, among MPT and certain of its Affiliates,
including the the existing MPT Parties, FSFC, as Administrative Agent for itself
and other lenders, Adeptus and First Choice, as the same may be modified,
amended or restated from time to time.

"Subsidiary" means, with respect to any Person, any Person of which fifty
percent (50%) or more of the total voting power of the voting securities is
beneficially owned or controlled (as defined in the definition of "Affiliate"
above), directly or indirectly, by such Person.

"Target Property" has the meaning set forth in Section 2.2.

"Target Property Notice" has the meaning set forth in Section 2.2.





10

 

--------------------------------------------------------------------------------

 

"Taxes" means any and all taxes (including, without limitation, all roll‑back
taxes), charges, fees, levies or other assessments, including, without
limitation, any and all income, gross receipts, excise, real and personal
property (including leaseholds and interests in leaseholds), sales, use,
occupation, transfer, license, ad valorem, gains, profits, gift, minimum
estimated, alternative minimum, social security, unemployment, disability,
premium, recapture, credit, payroll, withholding, severance, stamp, capital
stock, value added leasing, franchise and other taxes or similar charges of any
kind, including any interest and penalties on or additions thereto or
attributable to any failure to comply with any requirement regarding any Tax
Return (as hereinafter defined) and including any amendment or extension
thereof.

"Tax Return" means any return, declaration, filing, report, claim for refund or
information return or other statement relating to Taxes (whether filed with or
submitted to, or required to be filed with or submitted to, any Governmental
Body), including any schedule or attachment thereto.

"Termination Date" has the meaning set forth in Section 9.1.

"Third Party Claim" has the meaning set forth in Section 11.3(b).

"Title Company" has the meaning ascribed thereto in the applicable Real Estate
Contract with respect to each Real Property.

"Unrelated Seller" means, in connection with each applicable New Project, the
"Seller" under and as defined in the applicable Real Estate Contract.

"Unrelated Seller Claim" has the meaning set forth in Section 10.3.

"Unrelated Seller Damages" has the meaning set forth in Section 10.3.

"Warranties" means all warranties, representations and guaranties with respect
to any of the Assets, whether express or implied.

1.2. Interpretation; Terms Generally.  The definitions set forth in Section 1.1
and elsewhere in this Agreement shall apply equally to both the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  Unless otherwise indicated, the words "include", "includes" and
"including" shall be deemed to be followed by the phrase "without limitation."
The words "herein", "hereof" and "hereunder" and words of similar import shall
be deemed to refer to this Agreement (including the Schedules and Exhibits) in
its entirety and not to any part hereof, unless the context shall otherwise
require.  All references herein to parties, Articles, Sections, Schedules and
Exhibits shall be deemed to refer to parties, Articles, Sections and
Schedules of, and Exhibits to, this Agreement, unless the context shall
otherwise require.  Unless the context shall otherwise require, any references
to any agreement or other instrument or statute or regulation are to it as
amended and supplemented from time to time (and, in the case of a statute or
regulation, to any corresponding provisions of successor statutes or
regulations).  Any reference in this Agreement to a "day" or number of "days"
that does not refer explicitly to a "Business Day" or "Business Days" shall be
interpreted as a reference to a calendar day or number of calendar days.  If any
action or notice is to be taken or given on or by a particular



11

 

--------------------------------------------------------------------------------

 

calendar day, and such calendar day is not a Business Day, then such action or
notice shall be deferred until, or may be taken or given on, the next Business
Day.

ARTICLE II

FUNDING AND DEVELOPMENT

2.1. Funding and Development.  Based upon the representations and warranties set
forth herein, and subject to the terms and conditions hereof, MPT shall cause
the MPT Lessors to fund the applicable Project Purchase Price (or Existing
Facility Purchase Price), all Closing Costs, Pursuit Costs for the Assets, any
items with respect to which Adeptus is responsible pursuant to Section 3.4) and
all hard and soft costs for the construction of Improvements in connection with
New Development Projects, relating to (a) the acquisition of Real Property and
the construction of additional Improvements relating to ER Facilities, (b) the
acquisition of Real Property and the construction of additional Improvements
relating to Hospital Facilities, and (c) the acquisition of Real Property
relating to existing Hospital Facilities, with a maximum aggregate funding of
$150,000,000.00 (the "Maximum Funding Amount").  All acquisitions and funding
relating to New Development Projects will be pursuant to the terms of the
applicable Project Development Agreement.  All funding relating to Existing
Facility Acquisitions will be pursuant to the terms of the applicable Hospital
Property Contract.  During the Commitment Period, MPT shall have the sole and
exclusive right of first refusal to finance the acquisition and development of
real property for the Business (the "MPT Right of Refusal"); provided, however,
that the MPT Right of First Refusal shall be subject to the following exceptions
(collectively, the "Exclusivity Exception"):

(a)if after receiving a Target Property Notice or Final Approval Information MPT
rejects or is deemed to have rejected a proposed Target Property (provided that
such rejection is not based solely on the failure of the applicable Real Estate
Contract to comply with the requirements described in Schedule 1.1, or the
refusal of the Adeptus Parties to enter into a mutually acceptable Hospital
Purchase Contract with respect to Existing Facility Acquisitions) (each, a
"Rejected Property"), then Adeptus shall be permitted to seek and obtain
financing relating to such Rejected Property from other Persons and, in
addition, Adeptus shall be granted an exemption from the MPT Right of Refusal to
obtain financing for one (1) other so-called Target Property from other Persons
for Target Properties of similar type and character as the Rejected Property
(i.e., if the Rejected Property related to an ER Facility, then the exempted
Target Property must also be an ER Facility; provided, however, that if the
Rejected Property is a fee ownership   property, then the exempted Target
Property may be either a fee ownership property or a leasehold ownership
property and if the Rejected Property is a leasehold ownership property, then
the exempted Target Property may be either a leasehold ownership property or a
fee ownership property); or

(b)if the owner of a potential Target Property demands to retain development
responsibilities and such requirement is verified to the reasonable satisfaction
of MPT, then Adeptus shall be permitted to seek and obtain financing relating to
such Target Property from such other Person.



12

 

--------------------------------------------------------------------------------

 

2.2. Selection of Real Properties; Initial Approval.  From the date hereof until
the first to occur of (a) January 31, 2016, (b) the Termination Date, or (c) the
Applicable Closing Date of the Final Closing (the "Commitment Period"), Adeptus
shall have the right to select parcels of real property for New Projects that it
desires an MPT Lessor to acquire pursuant to the provisions of this Agreement
(each, a "Target Property").  Adeptus shall provide written notice to MPT
identifying each Target Property, together with the information described in the
schedule attached hereto as Schedule 2.2(a), at least thirty (30) days prior to
the anticipated Applicable Closing Date for such Target Property (each, an
"Initial Target Property Notice").  Within ten (10) Business Days after MPT's
receipt of each Initial Target Property Notice, MPT shall have the right to
initially approve or reject such Target Property, which approval shall not be
unreasonably withheld or conditioned.  If MPT shall fail to initially approve or
reject any Target Property within said ten (10) Business Day period, MPT shall
be deemed to have rejected such Target Property.  Adeptus Buyer shall have the
right to enter into a Real Estate Contract in accordance with Section 2.3 below.

2.3. Final Approval of Real Properties.  In connection with each Target Property
that has been initially approved by MPT, if a Real Estate Contract has not
previously been entered into, Adeptus (a) shall use its commercially reasonable
efforts to cause the applicable Adeptus Buyer to enter a Real Estate Contract
for the purchase thereof, and (b) shall provide MPT promptly with the additional
information (the “Final Approval Information”) described in the schedule
attached hereto as Schedule 2.2(b).  Within ten (10) Business Days after receipt
of the Final Approval Information, MPT shall have the right to determine, which
determination shall not be unreasonably withheld or conditioned, if it desires
to acquire the Target Property.  If MPT shall fail to finally approve or reject
such Target Property within said ten (10) Business Day period, then MPT shall be
deemed to have rejected such Target Property; provided, however, that if MPT
rejects or is deemed to have rejected a Target Property, Adeptus Buyer, at its
option, may proceed to acquire the Target Property with other funds.  Provided
that MPT approves the Final Approval Information, MPT and Adeptus shall endeavor
in good faith to close such acquisition subject to the terms and conditions of
this Agreement and the applicable Real Estate Contract.

2.4. Existing Facility Acquisitions.  In the event that any Target Property
approved by MPT in accordance with Section 2.3 relates to an Existing Facility
Acquisition, the Existing Facility Purchase Price, along with all
representations, warranties, terms, conditions, deliveries, closing procedures
and indemnities relating thereto shall be addressed in the applicable Hospital
Purchase Contract and the remaining provisions of this Agreement after Section
2.5 shall not apply to such Existing Facility Acquisition.

2.5. Distressed Facility Acquisitions.  In the event of any Distressed Facility
Acquisition, the purchase price, along with all representations, warranties,
terms, conditions, deliveries, closing procedures and indemnities relating
thereto shall be addressed in the applicable Distressed Facility Agreement and
the remaining provisions of this Agreement after this Section 2.5 shall not
apply to such Distressed Facility Acquisition.

2.6. Commitment Fee.  In addition to any other amounts required to be paid by
Adeptus hereunder, at the First Closing, Adeptus shall pay to MPT or its
designee a commitment fee in the amount of Three Hundred Seventy-Five Thousand
and No/100 Dollars ($375,000.00) (the "Commitment Fee"), which Commitment Fee
shall be deemed fully earned and nonrefundable if



13

 

--------------------------------------------------------------------------------

 

the First Closing occurs.  Notwithstanding the foregoing, Adeptus' payment of
the Commitment Fee shall be deferred solely to the extent necessary for Adeptus
to remain in compliance with the provisions of ASC 840‑40‑55 and Adeptus shall
make monthly payments of the Commitment Fee to MPT on the first (1) day of each
month after the First Closing, provided that the Commitment Fee shall be paid in
full no later than the date of Completion (as defined in the applicable Project
Development Agreement) of the first New Development Project.  Contemporaneously
with each payment, Adeptus shall deliver to MPT a written explanation of the
payment amount and the current calculation of the payment limitations under ASC
840‑40‑55, which explanation shall be in such detail as reasonably necessary for
MPT to confirm the prevailing payment limitation.

ARTICLE III

PURCHASE AND SALE OF ASSETS; PURCHASE PRICE

3.1. Purchase and Sale of Assets.  Based upon the representations and warranties
of Adeptus as set forth herein, and subject to the terms and conditions hereof,
at each Applicable Closing relating to a New Development Project, the applicable
MPT Lessor shall acquire from the Unrelated Seller, free and clear of all Liens
other than the Permitted Exceptions, the following assets (collectively, the
"Assets"):

(a)



the applicable Real Property;

(b)



to the extent assignable, all rights in all intangible property relating
exclusively to such Real Property, including, but not limited to, zoning rights,
Permits and indemnification or similar rights and all Warranties affecting or
inuring to the benefit of such Real Property or the owner thereof (including,
without limitation, any indemnification or similar rights and Warranties related
to such Real Property);

(c)



all right, title and interest in and to any site plans, surveys, soil and
substrata studies, architectural drawings, plans and specifications, inspection
reports, engineering and environmental plans and studies, title reports, floor
plans, landscape plans and other plans relating to such Real Property; and

(d)



all right, title and interest in and to all causes of action, claims and rights
in litigation (or which could result in litigation against any party) pertaining
or relating to such Real Property (including, without limitation, any causes of
action, claims or rights in litigation or other rights related to or arising
under any purchase contracts respecting the Real Property).

The parties acknowledge and agree that, in connection with each Applicable
Closing, the Adeptus Buyer shall assign to the MPT Lessor the right to acquire
the Real Property subject to the applicable Real Estate Contract from the
Unrelated Seller (and MPT Lessor shall assume no other obligations thereunder)
(each, a "Partial Assignment"), and such MPT Lessor shall acquire the Real
Property from such Unrelated Seller subject to the terms and conditions of the
applicable Real Estate Contract.  Alternatively, upon the mutual agreement of
the parties, the



14

 

--------------------------------------------------------------------------------

 

Adeptus Buyer shall acquire the Real Property from the applicable Unrelated
Seller and then convey such Real Property and the other Assets to the applicable
MPT Lessor (the "Direct Sale Alternative"). 

3.2. No Assumption of Liabilities.  Notwithstanding anything in this Agreement
to the contrary other than Section 6.2(a) below, no MPT Lessor shall assume or
agree to pay, satisfy, discharge or perform, or shall be deemed by virtue of the
execution and delivery of this Agreement or any other document delivered at the
Applicable Closing pursuant to this Agreement, or as a result of the
consummation of the transactions contemplated by this Agreement or such other
document, to have assumed, or to have agreed to pay, satisfy, discharge or
perform, or shall be liable for, any liability, obligation, contract or
Indebtedness of any of the Adeptus Parties, any Unrelated Seller or any other
Person, whether primary or secondary, direct or indirect, including, without
limitation, any liability or obligation relating to the ownership, use or
operation of any of the Assets prior to the Applicable Closing, any liability or
obligation arising out of or related to any breach, default, tort or similar act
committed by any Adeptus Party, any Unrelated Seller, or any Affiliate of any
Adeptus Party or Unrelated Seller, or for any failure of any Adeptus Party, any
Unrelated Seller, or any Affiliate of any Adeptus Party or Unrelated Seller, to
perform any covenant or obligation for or during any period prior to the
Applicable Closing, and any liability arising out of the ownership and operation
of the Assets by any Unrelated Seller, any Adeptus Party or any other Person
prior to the Applicable Closing (collectively, the "Excluded Liabilities");
provided, however, that the foregoing shall not limit MPT's indemnification
obligations under Section 6.2(a) below.

3.3. Project Purchase Price.  With respect to each New Development Project, the
purchase price for each Real Property and the other Assets related thereto,
shall be the purchase price reflected in the applicable Real Estate Contract or
as otherwise agreed by the parties, subject to prorations, credits and
adjustments as provided therein (each a "Project Purchase Price").  Subject to
the terms and conditions hereof, at each Applicable Closing, the applicable MPT
Lessor shall pay the Project Purchase Price (less any applicable Earnest Money
Deposit) to the Unrelated Seller (or to the applicable Adeptus Party in
connection with a Direct Sale Alternative) as specified in the applicable Real
Estate Contract, the applicable MPT Lessor shall reimburse Adeptus or its
designee in an amount equal to the applicable Earnest Money Deposit and the
applicable MPT Lessor shall pay all Closing Costs and Pursuit Costs (either by
reimbursing Adeptus or paying the applicable person to whom such Closing Costs
or Pursuit Costs are owed).

3.4. Taxes, Rentals, Utilities.  The parties acknowledge that, to the extent the
applicable Real Estate Contract imposes any obligation to pay such items on the
purchaser, all utility charges and all real and personal property Taxes related
to the applicable Real Property shall be included in the Development Budget (as
defined in the applicable Project Development Agreement) for such Real Property.



15

 

--------------------------------------------------------------------------------

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE ADEPTUS PARTIES

With the understanding that MPT shall rely hereon, and as a material inducement
to MPT to enter into this Agreement, Adeptus hereby represents, warrants and
covenants to MPT as of the date hereof and as of the Applicable Closing Date, as
follows:

4.1. Organization.  Adeptus is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is qualified to do business in every jurisdiction where such qualification
is necessary.  Each other existing Adeptus Party is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Texas and is qualified to do business in every jurisdiction where such
qualification is necessary.  Each existing Adeptus Lessee is, and has at all
times since its organization been, a Special Purpose Entity.  Schedule 4.1(a)
sets forth the ownership of each existing Adeptus Party and, except as set forth
therein, no other Person has, and no such Adeptus Party has offered to any
Person, any equity interest in any Adeptus Party or any option, warrant or other
right to acquire the same.  Schedule 4.1(b) contains a list of all direct and
indirect Subsidiaries of Adeptus.

4.2. Authorization; Enforcement.  Each existing Adeptus Party has the requisite
corporate or limited liability company power and authority (a) to conduct its
business as it is now being conducted and as proposed to be conducted, (b) to
execute, deliver and carry out the terms of this Agreement, all documents and
agreements necessary to give effect to the provisions of this Agreement,
including the Master Lease and any Project Development Agreement, and to
consummate the transactions contemplated hereby and thereby, to the extent such
Adeptus Party is a signatory thereto, and (c) to execute, deliver and carry out
the terms of each Real Estate Contract to which it is a party and all documents
and agreements necessary to give effect to the provisions of such Real Estate
Contract, and to consummate the transactions contemplated thereby.  All actions
required to be taken by any existing Adeptus Party (i) to authorize the
execution, delivery and performance of this Agreement, the Master Lease, the
Project Development Agreement, as well as all other Adeptus Instruments and all
transactions contemplated hereby and thereby, and (ii) to authorize the
execution, delivery and performance of such Real Estate Contract and all other
documents, agreements and instruments executed by any Adeptus Party which are
necessary to give effect thereto, have been or shall be duly and properly taken
or obtained in accordance and in yet compliance with such Adeptus Party’s
Governing Documents.  Adeptus has delivered to MPT true and correct copies of
each existing Adeptus Party’s Governing Documents.  No other action on the part
of any existing Adeptus Party or any of such Adeptus Party’s directors, managers
or Equity Constituents is necessary to authorize the execution, delivery and
performance of this Agreement, the other Adeptus Instruments, the Real Estate
Contracts (upon approval thereof in accordance with this Agreement) and all
transactions contemplated hereby and thereby.  This Agreement, all other Adeptus
Instruments to which any Adeptus Party will become a party hereunder and each
Real Estate Contract to which any Adeptus Party will become a party shall
constitute the valid and legally binding obligations of such Adeptus Party, and
are and will be enforceable against such Adeptus Party in accordance with the
respective terms hereof or thereof, except as enforceability



16

 

--------------------------------------------------------------------------------

 

may be restricted, limited or delayed by applicable bankruptcy, insolvency or
other similar laws affecting creditors' rights generally and except as
enforceability may be subject to and limited by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

4.3. Absence of Conflicts.  Each existing Adeptus Party’s execution, delivery
and performance of this Agreement and the other Adeptus Instruments to which
such Adeptus Party will become a party, and each Real Estate Contract to which
such Adeptus Party is a party, and the consummation of the transactions
contemplated hereby and thereby will not, with or without the giving of notice
and/or the passage of time:  (a) violate or conflict with any provision of such
Adeptus Party’s Governing Documents; (b) violate or conflict with any provision
of any Law to which such Adeptus Party or any of its Equity Constituents is
subject; (c) violate or conflict with any judgment, order, writ or decree of any
court applicable to such Adeptus Party; (d) result in or cause the creation of a
Lien on any portion of any of the Real Properties or any of the other Assets,
except as contemplated hereunder; or (e) result in the breach or termination of
any provision of, or create rights of acceleration or constitute a default
under, the terms of any indenture, mortgage, deed of trust, contract, agreement
or other instrument to which such Adeptus Party is a party.

4.4. Consents and Approvals.  Except as set forth on Schedule 4.4, and except as
may be required for the development, construction, use and occupancy of the Real
Properties, no license, permit, qualification, order, consent, authorization,
approval or waiver of, or registration, declaration or filing with, or
notification to, any Governmental Body or other Person is required to be made or
obtained, which has not been made or obtained, by or with respect to any
existing Adeptus Party in connection with the execution, delivery and
performance of this Agreement, the other Adeptus Instruments, or the Real Estate
Contracts or the consummation of the transactions contemplated hereby or
thereby.

4.5. Financial Statements.  Prior to execution of this Agreement, Adeptus has
delivered to MPT the audited balance sheets and audited statement of income and
cash flows of Adeptus for the fiscal year 2013 (collectively, the
"Annual Financial Statements").  Schedule 4.5 sets forth (a) the unaudited
balance sheet of Adeptus on a consolidated basis for the most recent fiscal
quarter (the aforementioned balance sheets being herein referred to,
collectively, as the "Balance Sheets"), and (b) the unaudited statement of
income and cash flows of Adeptus on a consolidated basis for the most recent
fiscal quarter (the financial statements described in this sentence, together
with the Annual Financial Statements are referred to, collectively, as the
"Financial Statements").  Except as set forth on Schedule 4.5, the Financial
Statements have been prepared in accordance with GAAP, are based on the books,
records and accounts of Adeptus and fairly present the financial condition and
results of operations, cash flows and members' equity of Adeptus as of the
respective dates thereof and for the respective periods indicated therein,
except (i) that the unaudited interim statements do not include complete note
(including footnote) disclosure as required by GAAP; and (ii) that the unaudited
interim statements are subject to normal, year‑end adjustments which are not,
and will not be, material in amount or effect, either individually or in the
aggregate.

4.6. No Undisclosed Liabilities; Guaranties.  Except as set forth on
Schedule 4.6(a), other than any liabilities and obligations under this Agreement
and the other Adeptus Instruments, no



17

 

--------------------------------------------------------------------------------

 

existing Adeptus Party has any material liability or obligation (other than
obligations to consummate the transactions contemplated by this Agreement),
whether absolute, accrued, contingent or otherwise, including any potential
future liability arising out of acts or omissions which have already occurred,
which is not fully and accurately reflected or reserved against in the Balance
Sheets, except for liabilities or obligations that may have arisen in the
Ordinary Course of Business since the latest date of the Financial Statements
(none of which results from, arises out of, relates to, is in the nature of, or
was caused by any breach of contract, breach of warranty, tort, infringement or
violation of law), and to the Knowledge of each existing Adeptus Party no fact,
condition or circumstance could form the basis of any Claim in respect of any
such material liability or obligation.  Schedule 4.6(b) sets forth a list of all
Guaranties entered into by each existing Adeptus Party, true and correct copies
of which have been delivered to MPT.

4.7. Absence of Changes.  Except as set forth on Schedule 4.7 and except as
contemplated by this Agreement, since the date of the latest Financial
Statements, each existing Adeptus Party has:

(a)



preserved its legal existence and retained its business organization intact;

(b)



conducted its business only in the Ordinary Course of Business;

(c)



complied in all material respects with all applicable Laws;

(d)



not suffered any change, event or circumstance which has had, or would be
reasonably expected to have, a Material Adverse Effect; and

(e)



not agreed or offered, whether in writing or otherwise, to take, and no existing
Adeptus Party or any of their respective members, managers or officers have
authorized the taking of, any action described in subsection (d) above.

4.8. Reserved.

4.9. Taxes.  Each existing Adeptus Party has filed or caused to be filed all Tax
Returns of such Adeptus Party which have become due (taking into account valid
extensions of time to file) prior to the date of this Agreement, except where
the failure to file would not have a Material Adverse Effect on such Adeptus
Party or prevent or impede the consummation of the transactions contemplated
hereby or under the Adeptus Instruments.  Such Tax Returns are accurate and
complete in all material respects, and each existing Adeptus Party has paid or
caused to be paid all Taxes for the periods covered thereby, whether or not
shown to be due on such Tax Returns, except where the failure to file would not
have a Material Adverse Effect on such Adeptus Party or prevent or impede the
consummation of the transactions contemplated hereby or under the Adeptus
Instruments.    

4.10. Litigation.  Except as set forth on Schedule 4.10, there is no dispute,
suit, action, proceeding, inquiry or investigation (a “Claim”) against or
involving any existing Adeptus Party or, to the Knowledge of Adeptus,
threatened, which would have a Material Adverse Effect (including, without
limitation any suit, action, proceeding or investigation pursuant to Title 11 of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family and Medical Leave Act of 1993, or
any other Law regulating



18

 

--------------------------------------------------------------------------------

 

employment) or prevent or impede the consummation of the transactions
contemplated hereby or by the Adeptus Instruments, and no existing Adeptus Party
has Knowledge of any fact, condition or circumstance which reasonably could be
expected to form the basis of any such Claim which would have a Material Adverse
Effect.    

4.11. Contracts, Obligations and Commitments.

(a) Schedule 4.11(a)(i) sets forth a list of all contracts and agreements
entered into by any Adeptus Party or any Affiliates of any Adeptus Party
relating to (i) the acquisition of any current Target Property and (ii) the
design, development and construction of the Improvements relating to such Target
Property (including, without limitation, any contracts and agreements with
architects, engineers, design professionals, developers, general contractors or
development escrows or other similar agreements) (collectively the "Development
Contracts").  Except as set forth on Schedule 4.11(a)(ii), (A) the Development
Contracts are free and clear of all Liens and are assignable by the applicable
Adeptus Parties (or alternatively, the existing Adeptus Parties may grant a
first priority security interest therein to the MPT Parties), (B) the
Development Contracts are legally valid, binding and enforceable in accordance
with their respective terms (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors' rights generally and by general equitable principles, regardless of
whether enforcement is sought in a proceeding at law or in equity); (C) each of
the Development Contracts is in full force and effect; (D) to the Knowledge of
Adeptus, there are no defaults by any party to the Development Contracts; (E) no
existing Adeptus Party has received notice of any default, offset, counterclaim
or defense claimed by any other party under any Development Contract; and (F) to
the Knowledge of Adeptus, no condition or event has occurred which with the
passage of time or the giving of notice or both would constitute a default or
breach under the terms of any Development Contract.

(b) The existing Adeptus Parties have delivered to MPT complete and correct
copies of all written contractual agreements to which any existing Adeptus Party
is a party relating to indebtedness secured by, or which purports to be secured
by, any of the assets of such Adeptus Party thereunder (collectively, the
"Material Contracts").  Except as set forth on Schedule 4.11(b), (i) each of the
Material Contracts is legally valid, binding and enforceable against the parties
thereto in accordance with its respective terms (except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors' rights generally and by general equitable principles,
regardless of whether enforcement is sought in a proceeding at law or in
equity); (ii) each of the Material Contracts is in full force and effect;
(iii) to the Knowledge of Adeptus, there are no defaults by any party to the
Material Contracts; (iv) no existing Adeptus Party has received notice of any
default, offset, counterclaim or defense under any Material Contract; and (v) to
the Knowledge of Adeptus, no condition or event has occurred which with the
passage of time or the giving of notice or both would constitute a default or
breach under the terms of any Material Contract.

4.12. Permits.  The existing Adeptus Parties have all licenses, permits,
certificates of need and other authorizations of Governmental Bodies that are
required for the operation of the Business as currently conducted (collectively,
the "Permits").  Except as set forth on Schedule 4.12, the Permits are in full
force and effect and the applicable Adeptus Parties may grant a first priority
security interest therein to the MPT Parties, subject to all applicable laws.



19

 

--------------------------------------------------------------------------------

 

4.13. Compliance with Law.  Adeptus and the other existing Adeptus Parties are
in compliance in all material respects with every applicable Law, including,
without limitation, as applicable, Chapter 254 of the Texas Health and Safety
Code and Chapter 131 of the Texas Administrative Code, and any other Law
governing the construction, licensure, or operation of freestanding emergency
medical care facilities, and every order, writ, and decree of every Governmental
Body in connection with the ownership, conduct, operation and maintenance of the
Business and their respective ownership and use of their assets, and, to the
Knowledge of each existing Adeptus Party, no event has occurred or circumstance
exists which (without notice or lapse of time) would result in any material
noncompliance with any such Law order, writ or decree.

4.14. Brokers.  Except as set forth on Schedule 4.14, no Person is or will be
entitled to any brokerage, finder's or other fee, commission or payment in
connection with or as a result of the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of any existing Adeptus
Party or any Unrelated Seller, and MPT shall not be liable or obligated to pay
any of such amounts to such Person unless and until the applicable Real Property
is acquired.

4.15. Agreements with Affiliates and Certain Other Persons.  Schedule 4.14(a)
sets forth a list of all agreements relating to the acquisition, financing,
development, construction, operation or management of the Facilities or
otherwise relating to the transactions contemplated in this Agreement that have
been entered into by each existing Adeptus Party with any Person that is an
Affiliate of any existing Adeptus Party (including, without limitation, any
officer, director, employee, partner, member, manager or trustee of such Adeptus
Party or any other Affiliate of such Adeptus Party).  Schedule 4.14(b) sets
forth a list of all agreements entered into by any officer, director, employee,
partner, member, manager or trustee of each existing Adeptus Party or any other
Affiliate of such existing Adeptus Party, on the one hand, with any vendor,
supplier, seller, contractor or service provider of any existing Adeptus Party,
on the other hand.

4.16. Patriot Act Compliance.    

(a) Each existing Adeptus Party has complied in all material respects with the
International Money Laundering Abatement and Anti‑Terrorist Financing Act of
2001, which comprises Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the "Patriot Act") and the regulations promulgated thereunder, and the
rules and regulations administered by the U.S. Treasury Department's Office of
Foreign Assets Control ("OFAC"), to the extent the same are applicable to such
Adeptus Parties.

(b) No existing Adeptus Party is included on the List of Specially Designated
Nationals and Blocked Persons maintained by the OFAC, or is a resident in, or
organized or chartered under the laws of, (i) a jurisdiction that has been
designated by the U.S.  Secretary of the Treasury under Section 311 or 312 of
the Patriot Act as warranting special measures due to money laundering concerns
or (ii) any foreign country that has been designated as non‑cooperative with
international anti‑money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money



20

 

--------------------------------------------------------------------------------

 

Laundering, of which the United States is a member and with which designation
the United States representative to the group or organization continues to
concur.

4.17. Representations Complete.  The representations and warranties made or to
be made by Adeptus and each other existing Adeptus Party in this Agreement or in
any Adeptus Instrument and the statements made in or information contained on
any Schedule or certificates furnished by Adeptus or any other Adeptus Party
pursuant to this Agreement do not contain and, subject to Section 6.3, will not
contain, as of their respective dates and as of the Applicable Closing Dates,
any untrue statement of a material fact, nor do they omit or will they omit, as
of their respective dates or, subject to Section 6.3, as of such Applicable
Closing Dates, to state any material fact necessary to make the statements
contained herein or therein, in the light of the circumstances under which they
were made, not misleading.

ARTICLE V

REPRESENTATIONS AND WARRANTIES BY MPT

MPT hereby represents and warrants to Adeptus as of the date hereof and as of
the Applicable Closing Date, as follows:

5.1. Organization.  MPT is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business in every jurisdiction where such qualification is
necessary.  Each other existing MPT Party is a limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of the State of Delaware and is qualified to do business in every
jurisdiction where such qualification is necessary.

5.2. Authorization; Enforcement, Absence of Conflicts.  Each existing MPT Party
has the requisite power and authority to execute, deliver and carry out the
terms of this Agreement, all documents and agreements necessary to give effect
to the provisions of this Agreement, including the Master Lease and any Project
Development Agreement, to which it is a signatory, and to consummate the
transactions contemplated hereby and thereby, and to conduct its businesses as
now being conducted and as proposed to be conducted.  All actions required to be
taken by each existing MPT Party to authorize the execution, delivery and
performance of this Agreement, all documents executed by it which are necessary
to give effect to this Agreement and all transactions contemplated hereby and
thereby, have been or shall be duly and properly taken or obtained.  No other
action on the part of any existing MPT Party is necessary to authorize the
execution, delivery and performance of this Agreement, all documents necessary
to give effect to this Agreement and all transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby will not, with or without the giving of
notice and/or the passage of time:  (a) violate or conflict with any provision
of the Governing Documents of any existing MPT Party; (b) violate any provision
of law, statute, rule or regulation to which any existing MPT Party is subject;
(c) violate or conflict with any judgment, order, writ or decree of any court
applicable to any existing MPT Party; (d) violate or conflict with any law or
regulation applicable to any MPT Party; or (e) result in the breach or
termination of any provision of, or



21

 

--------------------------------------------------------------------------------

 

create rights of acceleration or constitute a default under, the terms of any
debt or obligation to which any existing MPT Party is a party or by which any
existing MPT Party is bound.

5.3. Binding Agreement.  This Agreement and all agreements to which each
existing MPT Party will become a party hereunder are and will constitute the
valid and legally binding obligations of such MPT Party, and are and will be
enforceable against such MPT Party in accordance with the respective terms
hereof or thereof, except as enforceability may be restricted, limited or
delayed by applicable bankruptcy, insolvency or other laws affecting creditors’
rights generally and except as enforceability may be subject to and limited by
general principles of equity (regardless of whether considered in a proceeding
in equity or at law).

5.4. Litigation.  There is no Claim pending or, to the Knowledge of MPT, against
or involving any existing MPT Party or, to the Knowledge of MPT, threatened,
which would have a Material Adverse Effect or prevent or impede the consummation
of the transactions contemplated hereby, and MPT has no Knowledge of any fact,
condition or circumstance which reasonably could be expected to form the basis
of any such Claim which would have a Material Adverse Effect.

5.5. Brokers.  Other than commissions or other fees payable to employees or
independent contractors of any existing MPT Party for which such MPT Parties
shall be responsible, no Person is or will be entitled to any brokerage,
finder’s or other fee, commission or payment in connection with or as a result
of the transactions contemplated by this Agreement based upon arrangements made
by or on behalf of MPT or any other existing MPT Party.

5.6. Compliance with Law.  MPT and the other existing MPT Parties are in
compliance in all material respects with every applicable Law, order, writ or
decree, and to the Knowledge of MPT, no event has occurred or circumstance
exists which (without notice or lapse of time) would result in any material
noncompliance with any such Law, order, writ or decree which would have a
Material Adverse Effect.

5.7. Patriot Act Compliance.    

(a) Each existing MPT Party has complied in all material respects with the
Patriot Act and regulations promulgated thereunder, and the rules and
regulations administered by OFAC, to the extent the same are applicable to such
MPT Parties.

(b) No existing MPT Party is included on the List of Specially Designated
Nationals and Blocked Persons maintained by the OFAC, or is a resident in, or
organized or chartered under the laws of, (i) a jurisdiction that has been
designated by the U.S. Secretary of the Treasury under Section 311 or 312 of the
Patriot Act as warranting special measures due to money laundering concerns or
(ii) any foreign country that has been designated as non‑cooperative with
international anti‑money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur.

5.8. Representations Complete.  The representations and warranties made or to be
made by MPT and each other existing MPT Party in this Agreement or in any
related agreement and the



22

 

--------------------------------------------------------------------------------

 

statements made in or information contained on any Schedule or certificates
furnished by MPT or any other MPT Party pursuant to this Agreement do not
contain and will not contain, as of their respective dates and as of the
Applicable Closing Dates, any untrue statement of a material fact, nor do they
omit or will they omit, as of their respective dates or as of such Applicable
Closing Dates, to state any material fact necessary to make the statements
contained herein or therein, in the light of the circumstances under which they
were made, not misleading.

ARTICLE VI

PRE‑CLOSING COVENANTS

From and after the execution of this Agreement until the earlier of (a) the
Final Closing Date (as herein defined) or (b) the expiration of the Commitment
Period, the applicable party shall observe the following covenants:

6.1. Intentionally Omitted.  

6.2. Access; Confidentiality.    

(a) Between the date hereof until the expiration of the Commitment Period (it
being understood that the access provisions hereof shall no longer remain
effective with respect to Assets and Unrelated Sellers for which an Applicable
Closing shall have occurred), each existing Adeptus Party shall (A) afford MPT
and its authorized representatives reasonable access to such Adeptus Parties and
to all books, records, offices and other facilities of such Adeptus Parties;
(B) permit MPT and its authorized representatives to make such inspections and
to make copies of such books and records as they may reasonably require, in each
case subject to compliance with applicable confidentiality requirements;
(C) furnish MPT and its authorized representatives with such financial and
operating data and other information related to the Real Properties, the
Business, and such Adeptus Parties as the MPT Parties may from time to time
reasonably request; and (D) use their commercially reasonable efforts to cause
all Unrelated Sellers to permit the existing MPT Parties and their authorized
representatives (including their designated engineers, architects, surveyors
and/or consultants), upon reasonable notice to enter into and upon all or any
portion of any of the Real Properties in order to investigate and assess, as
such MPT Parties deem necessary or appropriate in their sole and absolute
discretion, the Real Properties and to complete their due diligence review with
respect to the satisfaction all of the conditions set forth in Section 7.2.  The
existing Adeptus Parties shall cooperate, and shall use commercially reasonable
efforts to cause the Unrelated Sellers to cooperate, with the existing MPT
Parties and their authorized representatives in conducting such investigations,
and shall provide (or use commercially reasonable efforts to cause the Unrelated
Sellers to provide) to such MPT Parties and their authorized representatives all
information maintained by such Adeptus Parties or provided by the Unrelated
Sellers to such Adeptus Parties and related to their due diligence review and
other matters referenced above.  MPT shall indemnify, defend and hold harmless
the existing Adeptus Parties from and against all demands, claims, losses,
damages, costs and expenses asserted against or incurred by such Adeptus Parties
or any of them arising out of or resulting from any physical damage to the
applicable Real Properties caused by any of the MPT Parties’ or their respective
consultants’ or agents’ inspections thereof.



23

 

--------------------------------------------------------------------------------

 

(b) Notwithstanding any provision of the 2013 Master Funding Agreement to the
contrary, the provisions of the Confidentiality Agreement dated as of July 13,
2012 (the "Confidentiality Agreement") shall remain binding and in full force
and effect until the Completion of the Real Property that is the subject of the
Final Closing.  The information contained herein, in the Schedules or delivered
to MPT or its authorized representatives pursuant hereto shall be subject to the
Confidentiality Agreement as Information (as defined and subject to the
exceptions contained therein) and, for that purpose and to that extent, the
terms of the Confidentiality Agreement are incorporated herein by reference.

6.3. Schedule Updates.  From the date of this Agreement until the expiration of
the Commitment Period, the existing MPT Parties, on the one hand, and the
existing Adeptus Parties on the other hand, shall immediately advise the other
in writing of any additions or changes to any Schedule, or the need to provide
additional Schedules, to reflect any deficiencies or inaccuracies in the
applicable representations, warranties or Schedules or to reflect circumstances
or matters which occur after the date of this Agreement which, if existing prior
to such date, would have been required to be described on such Schedule;
provided, however, that no additions or changes made to any Schedule by any
party to correct deficiencies or inaccuracies on such Schedule shall be deemed
to cure any breach or inaccuracy of a representation or warranty, covenant or
agreement or to satisfy any condition unless otherwise agreed to in writing by
the other party, but provided further, however, that an addition or change made
to any Schedule by any Party to reflect circumstances or matters which occur
after the date of this Agreement shall be deemed to cure a breach or inaccuracy
of a representation or warranty, covenant or agreement, but shall not be deemed
to satisfy any condition unless agreed to in writing by the other party, which
agreement shall not be unreasonably withheld, conditioned or delayed.

6.4. Conduct of Business by Adeptus Parties.  Each existing Adeptus Party
covenants and agrees that, during the period from the date hereof until the
earlier of (i) the Final Closing Date or (ii) the expiration of the Commitment
Period, unless MPT shall otherwise agree in writing, such Adeptus Party shall
conduct its businesses only in, and it shall not take any action except in, the
Ordinary Course of Business and in compliance in all material respects with all
applicable laws and regulations.  Further, no existing Adeptus Party shall do or
propose to do, directly or indirectly, any of the following without the prior
written consent of MPT, which consent shall not be unreasonably withheld,
conditioned or delayed:

(a) amend, repeal or otherwise change in any material way the Governing
Documents of any such Adeptus Party, except for an amendment or other change
(i) that would not materially adversely affect such Adeptus Party's ability to
perform its obligations under the Master Lease or other Adeptus Instruments to
which it is a party, or (ii) is effected in connection with a transaction that
is otherwise permitted by this Agreement or the Master Lease (provided that it
would not materially adversely affect such Adeptus Party's ability to perform
its obligations under the Master Lease or other Adeptus Instruments to which it
is a party);

(b) fail to perform its material obligations in all respects under agreements to
which it is a party relating to or respecting any of the Real Properties,
including any Real Estate Contracts;



24

 

--------------------------------------------------------------------------------

 

(c) reduce the coverage of, fail to timely renew or pay the premiums on or
cancel any insurance policy relating to any of the Real Properties;

(d) cause to lapse or fail to renew any material license and certification
necessary to conduct the Business of any of the Real Properties;

(e) fail to timely make all required material filings (or to obtain applicable
extensions) with Governmental Bodies relating to any of the Real Properties;

(f) create, assume, or permit to exist any Lien upon any of the Real Properties,
other than those presently in existence or being contested by the applicable
Adeptus Parties in accordance with the Master Lease;

(g) except as otherwise expressly permitted herein, enter into or agree to enter
into any lease, option, agreement or other arrangement granting any rights with
respect to the Assets or the development or construction of any Improvements,
including, without limitation entering into any construction contracts or any
agreements with a contractor or subcontractor, but excluding contracts with
third party consultants relating to due diligence;

(h) terminate or modify in any respect any Real Estate Contract after MPT has
notified Adeptus that it desires to acquire the Target Property pursuant to
Section 2.2(b) above, or any Development Contract or Material Contract relating
to any of the Real Properties; or

(i) take, agree or offer, in writing or otherwise, to take, any of the actions
described in Sections 6.4(a) through (h) above, or any action which would make
any of the representations or warranties of Adeptus contained in this Agreement
untrue, incorrect or incomplete in any material respect or prevent Adeptus from
performing or cause any other Adeptus Parties not to perform their respective
covenants hereunder, in each case, such that the conditions set forth in
Sections 7.2(a) or 7.2(b), as the case may be, would not be satisfied.

6.5. Cooperation.  From the date hereof until the earlier of (a) the Final
Closing Date or (b) the expiration of the Commitment Period, (i) upon request
from MPT, each existing Adeptus Party shall confer on a reasonably frequent
basis with one or more representatives of MPT to report material matters
respecting the transactions contemplated hereby including any and all material
developments with any Unrelated Seller with respect to any Real Estate Contract
and (ii) MPT and Adeptus shall promptly provide the other or their counsel with
copies of all filings made by such party with any Governmental Body in
connection with this Agreement and the transactions contemplated hereby.

6.6. Regulatory and other Authorizations, Notices and Consents.    

(a) Each party shall use all commercially reasonable efforts to obtain all
authorizations, consents, orders and approvals of all Governmental Bodies and
other Persons that may be or become necessary for its execution and delivery of,
and the performance of its obligations pursuant to, this Agreement and each such
party will cooperate fully with the other parties in promptly seeking to obtain
all such authorizations, consents, orders and approvals.



25

 

--------------------------------------------------------------------------------

 

(b) The existing MPT Parties shall cooperate and use commercially reasonable
efforts to assist the existing Adeptus Parties in giving such notices and
obtaining such consents and estoppel certificates; provided, however, that such
MPT Parties shall have no obligation to give any guarantee or other
consideration of any nature in connection with any such notice, consent or
estoppel certificate.

6.7. Mutual Covenants.  The parties shall use their good faith reasonable
efforts to satisfy the conditions to the closing of the transactions
contemplated hereby.  Without limiting the generality of the foregoing, the
respective parties shall execute and/or deliver, or use their respective good
faith reasonable efforts to cause to be executed and/or delivered at Applicable
Closing, the documents contemplated to be executed and/or delivered by them
hereunder.

ARTICLE VII

CLOSING CONDITIONS

7.1. Conditions to the Obligations of Adeptus.  The obligations of the existing
Adeptus Parties to effect the transactions contemplated hereby with respect to
each Applicable Closing shall be further subject to the fulfillment of the
following conditions, any one or more of which may be waived by Adeptus:

(a) all of the representations and warranties of the existing MPT Parties set
forth in this Agreement shall be true and correct in all material respects when
made and as of the Applicable Closing Date as if made on such Applicable Closing
Date, subject to updates under Section 6.3;

(b) the existing MPT Parties shall have delivered, performed, observed and
complied in all material respects with all of the items, instruments, documents,
covenants, agreements and conditions required by this Agreement to be delivered,
performed, observed and complied with by it prior to, or as of, the Applicable
Closing; and

(c) the applicable MPT Parties shall have executed, where applicable, and
delivered to Adeptus the documents referenced in Section 8.3.

7.2. Conditions to the Obligations of MPT.  The obligations of the existing MPT
Parties to effect the transactions contemplated hereby, with respect to each
Applicable Closing, shall be further subject to the fulfillment of the following
conditions, any one or more of which may be waived by MPT:

(a) all of the representations and warranties of the existing Adeptus Parties
set forth in this Agreement shall be true and correct in all material respects
when made and as of the Applicable Closing Date as if made on the Applicable
Closing Date, subject to updates under Section 6.3;

(b) the existing Adeptus Parties shall have delivered, performed, observed and
complied in all material respects with all of the items, instruments, documents,
covenants, agreements and conditions required by this Agreement to be delivered,
performed, observed and complied with by them prior to, or as of, such
Applicable Closing;



26

 

--------------------------------------------------------------------------------

 

(c) no existing Adeptus Party shall have suffered any change, event or
circumstance which has had, or could have, a Material Adverse Effect;

(d) the existing MPT Parties shall have satisfactorily completed their due
diligence investigations of all aspects of each transaction, including the
Assets, the applicable Adeptus Lessee, the applicable Developer and the proposed
construction contracts and contractors, in accordance with the time periods
established in this Agreement and shall be satisfied with the results of such
investigations in their sole discretion;

(e) all necessary approvals, consents and estoppel certificates of third parties
to the validity and effectiveness of the transactions contemplated hereby have
been obtained;

(f) no portion of the Assets relating to the applicable Real Property shall have
been damaged or destroyed by fire or casualty;

(g) the existing MPT Parties shall have received copies of all permits,
licenses, certificates of need and other approvals of Governmental Bodies
received or obtained by the Adeptus Parties that are required for the
construction and development of Improvements that customarily would have been
issued or given prior to the Applicable Closing considering the current stage of
the development of such Improvements, together with written evidence
satisfactory to such MPT Parties that the licensing, operations and use of such
Improvements will be available in the ordinary course of business and will be in
accordance with all applicable state and other governmental requirements;

(h) the existing MPT Parties shall have received copies of an environmental
report for the applicable Real Property and a property condition report for any
existing improvements, which reports shall be in form and substance acceptable
to the MPT Parties in their sole discretion;

(i) no condemnation, eminent domain or similar proceedings shall have been
commenced or threatened in writing with respect to any material portion of the
applicable Real Property;

(j) the existing Adeptus Parties shall have executed where applicable, and
delivered to MPT the documents referenced in Section 8.2;

(k) there shall not have been instituted by any creditor of any existing Adeptus
Party or any Unrelated Seller, any Governmental Body or any other Person, any
suit, action or proceeding which would affect the Assets or seek to restrain,
enjoin or invalidate the transactions contemplated by this Agreement;

(l) subject to the requirements under Section 38.14 of the Master Lease, and to
the extent then applicable, Adeptus or the existing Adeptus Lessees shall have
obtained, or cause to be obtained, a letter of credit securing the obligations
of such Adeptus Lessees under the Master Lease, in a form and from a financial
institution acceptable to MPT in its reasonable discretion, as more fully
described in the Master Lease;



27

 

--------------------------------------------------------------------------------

 

(m) Adeptus shall have executed and delivered the applicable Cost Overrun
Guaranty and the Guaranty (it being understood that, with respect to all
Applicable Closings following the First Closing, delivery of the Guaranty shall
not be required);

(n) to the extent the acquisition of any of the Real Properties has already been
closed at the time of the Applicable Closing, no "Event of Default" shall have
occurred under the Master Lease or the other Project Development Agreements and
no event, condition or circumstance shall have occurred that with notice or the
passage of time would constitute such an Event of Default, and the Adeptus
Parties shall have delivered a certificate to that effect in form and substance
satisfactory to MPT (the "New Closing Certificate");

(o) MPT shall have agreed upon the terms of all necessary modifications,
amendments and restatements of the Intercreditor Agreement and Subordination
Agreement, as determined in MPT's sole discretion; and

(p) the transaction contemplated by the applicable Real Estate Contract shall
have closed.

ARTICLE VIII

CLOSINGS

8.1. Applicable Closing Dates.  The closing of the purchase and sale of each
Real Property and other Assets related thereto pursuant to this Agreement (each
an "Applicable Closing") shall be handled through escrow deliveries to the
applicable Title Company on the date required for closing pursuant to the
applicable Real Estate Contract for such Real Property and other Assets (the
actual date of each Applicable Closing being herein referred to as the
"Applicable Closing Date").  The date of the final Applicable Closing of any
Real Property and other Assets related thereto hereunder shall be referred to as
the "Final Closing."    

8.2. Adeptus Parties' Closing Date Deliverables.  On the Applicable Closing Date
for a particular Real Property, in addition to all documents and agreements to
be delivered by the Unrelated Seller under the applicable Real Estate Contract,
Adeptus shall deliver, or cause to be delivered, to the applicable MPT Parties
the following:

(a) an Assignment and Assumption Agreement to effect the Partial Assignment with
respect to the applicable Real Estate Contract, in form and substance mutually
satisfactory to the parties (it being understood that, with respect to any Real
Property acquired utilizing the Direct Sale Alternative, this delivery shall not
be required but additional deliveries shall be required as described below);

(b) a Joinder Agreement;

(c) a certified copy of the resolutions of the governing body of each applicable
existing Adeptus Party dated prior to the Applicable Closing Date and
authorizing such Adeptus Party's execution, delivery and performance of this
Agreement and all other documents to be executed in connection herewith;



28

 

--------------------------------------------------------------------------------

 

(d) certificates of existence and good standing of each existing Adeptus Party
and the applicable Developer from the appropriate Governmental Body, along with
certificates of good standing and foreign qualification of each existing Adeptus
Lessee and such Developer from the Secretary of State of the state in which the
applicable Real Property is located, if applicable, in each case dated the most
recent practical date prior to the Applicable Closing Date;

(e) a certificate from each existing Adeptus Party dated the Applicable Closing
Date to the effect that all of the representations and warranties of such
Adeptus Party contained in this Agreement, as such representations and
warranties may have been updated under Section 6.3 above, remain in all material
respects true and correct as of the Applicable Closing Date as if made on such
date and that such Adeptus Party has performed and satisfied in all material
respects all covenants and conditions required by this Agreement to be performed
or satisfied by such Adeptus Party on or prior to such Applicable Closing;

(f) the Master Lease, together with a Memorandum of Lease Agreement, in form and
substance mutually satisfactory to the parties (it being understood that, with
respect to all Applicable Closings following the First Closing, this delivery
shall be limited to an amendment of the Master Lease and an amendment of the
Memorandum of Lease Agreement, each for the purpose of including the legal
description of the applicable Real Property);

(g) a Project Development Agreement for such New Development Project;

(h) a Cost Overrun Guaranty for such New Development Project;

(i) the Guaranty (it being understood that, with respect to all Applicable
Closings following the First Closing, this delivery shall not be required);

(j) an Assignment of Rents and Leases in form and substance mutually
satisfactory to the parties (it being understood that, with respect to all
Applicable Closings following the First Closing, this delivery shall be limited
to an amendment of such Assignment of Rents and Leases for the purpose of
including the legal description of the applicable Real Property or the
applicable assignees thereunder);

(k) an executed Security Agreement in form and substance mutually satisfactory
to the parties (it being understood that, with respect to all Applicable
Closings following the First Closing, this delivery shall be limited to an
amendment of the Security Agreement for the purpose of including the legal
description of the applicable Real Property and the secured parties thereunder);

(l) a Noncompete Agreement by Adeptus in form and substance mutually
satisfactory to the parties (it being understood that, with respect to all
Applicable Closings following the First Closing, this delivery shall not be
required);

(m) a Management Subordination Agreement in form and substance mutually
satisfactory to the parties; provided, however, that to the extent the parties
acknowledge that no Management Agreement exists at the time of the First Closing
or other Applicable Closings, this condition shall be waived until such time as
a Management Agreement exists;



29

 

--------------------------------------------------------------------------------

 

(n) the Omnibus Amendment to the 2013 Master Funding Obligation Documents and
all other amendments to the 2013 Master Funding Obligation Documents which are
deemed necessary by MPT in its reasonable discretion and in a form mutually
agreeable to the parties;

(o) any necessary joinder, amendment and restatement of the Intercreditor
Agreement as required by MPT, in form mutually agreeable to the parties;

(p) any necessary joinder, amendment and restatement of the Subordination
Agreement as required by MPT, in form mutually agreeable to the parties;

(q) if applicable, Lien waiver affidavits and certifications in form and
substance acceptable to MPT and the Title Company from all contractors,
subcontractors and other third parties who performed work on or supplied
materials and/or labor to or for the Real Property and verifying that all work,
supplies, materials and labor have been paid in full and there are no liens on
the Real Property nor any potential liens on the Real Property;

(r) the New Closing Certificate; and

(s) such other instruments and documents consistent with the terms of this
Agreement as MPT reasonably deems necessary to effect the transactions
contemplated hereby.

It is understood and agreed that, in the event of any exercise of the Direct
Sale Alternative, in addition the deliveries required hereinabove, the
applicable Adeptus Party shall execute and deliver to the applicable MPT Party
deed, bill of sale and such other documents, instruments, affidavits and waivers
as required to be delivered by the Unrelated Seller under the applicable Real
Estate Contract, in substantially the same form as required under the applicable
Real Estate Contract.

8.3. MPT Parties' Closing Date Deliverables.  On the Applicable Closing Date,
the existing MPT Parties shall deliver or cause to be delivered to the existing
Adeptus Parties the following:

(a) an Assignment and Assumption Agreement to effect the Partial Assignment with
respect to the applicable Real Estate Contract, in form and substance mutually
satisfactory to the parties;

(b) a Joinder Agreement;

(c) the MPT Guaranty (it being understood that, with respect to all Applicable
Closings following the First Closing, this delivery shall not be required);

(d) certificates of existence and good standing of MPT and each MPT Lessor from
the Delaware Secretary of State of the State of Delaware, dated the most recent
practical date prior to the Applicable Closing Date;

(e) certificates of good standing and foreign qualification of each MPT Lessor
from the Secretary of State of the state in which the applicable Real Property
is located, dated the most recent practical date prior to the Applicable Closing
Date;



30

 

--------------------------------------------------------------------------------

 

(f) a certified copy of the resolutions of the governing body of MPT and each
MPT Lessor dated prior to the Applicable Closing Date and authorizing such MPT
Lessors' execution, delivery and performance of this Agreement and all other
documents to be executed in connection herewith;

(g) a certificate dated the Applicable Closing Date signed by MPT and the
applicable MPT Lessor to the effect that all of the representations and
warranties of such MPT Lessor contained in the Agreement, as such
representations and warranties may have been updated under Section 6.3 above,
remain in all material respects true and correct as of the Closing Date as if
made on such date and that such MPT Lessor has performed and satisfied in all
material respects all covenants and conditions required by this Agreement to be
performed or satisfied by such MPT Lessor on or prior to the Applicable Closing;
and

(h) all other documents identified in Section 8.2 above to which any new or
existing MPT Party is a party.

ARTICLE IX

TERMINATION

9.1. Termination.  Notwithstanding anything to the contrary in this Agreement
and in addition to any termination rights provided for elsewhere in this
Agreement, the obligations of the parties hereunder may be terminated and the
transactions contemplated hereby abandoned at any time prior to an Applicable
Closing:  (a) by mutual written consent of the parties; (b) by Adeptus if
(i) the conditions set forth in Section 7.1 shall not have been satisfied with
respect to any Applicable Closing on or before January 31, 2016, or (ii) MPT
shall have rejected and not acquired at least five (5) Target Properties
proposed by Adeptus (provided that any such rejection is not based solely on the
failure of the applicable Real Estate Contract to comply with the requirements
described in Schedule 1.1, or the refusal of the Adeptus Parties to enter into a
mutually acceptable Hospital Purchase Contract with respect to an Existing
Facility Acquisition), or (c) by MPT if the conditions set forth in Section 7.2
shall not have been satisfied with respect to any Applicable Closing on or
before January 31, 2016 (the date of any such termination under subsection (a),
(b) or (c) being referred to herein as the "Termination Date").    

9.2. Notice and Effect.  In the event of the termination of this Agreement
pursuant to this Article IX, the party terminating this Agreement shall give
prompt written notice thereof to the parties, and the transactions contemplated
hereby relating to a Real Property that has not yet been acquired that shall be
abandoned without further action by any party.  Notwithstanding any statement
contained in this Agreement to the contrary, termination of this Agreement shall
not relieve any party from liability for any breach or violation of this
Agreement.

ARTICLE X

CERTAIN POST‑CLOSING COVENANTS

10.1. HIPAA Compliance.  Each of the Facilities shall, upon the applicable
Operational Date (as defined in the applicable Project Development Agreement),
comply with the standards for



31

 

--------------------------------------------------------------------------------

 

privacy of individually‑identifiable health information which were promulgated
pursuant to the Health Insurance Portability and Accountability Act of 1996
("HIPAA").

10.2. Post‑Closing Access to Information.  The parties acknowledge that,
subsequent to an Applicable Closing, each may need access to the Assets subject
to such Applicable Closing and to information, documents or computer data in the
control or possession of the other for purposes of concluding the transactions
contemplated herein and for audits, investigations, compliance with governmental
requirements, regulations and requests, the prosecution or defense of third
party claims.  Accordingly, the parties agree that upon prior reasonable notice
and during regular business hours they will make available to the other and
their agents, independent auditors and/or governmental entities such documents
and information as may be available relating to such Assets and will permit the
other to make copies of such documents and information at the requesting party's
expense, provided that none of the foregoing will interfere with the operation
of the Business.

10.3. Real Estate Contract Indemnification.  The parties acknowledge that there
may be indemnification rights and claims against the Unrelated Sellers pursuant
to the terms of the Real Estate Contracts.  In the event that any such
indemnification right or claim under a Real Estate Contract (an "Unrelated
Seller Claim") shall arise or accrue in favor of any Adeptus Party at any time
hereafter with respect to or affecting any of the Assets or otherwise resulting
in any demands, claims, actions, losses, damages, liabilities, penalties, Taxes,
costs and expenses (including, without limitation, reasonable attorneys' and
accountants' fees, settlement costs, arbitration costs and any reasonable other
expenses for investigating or defending any action or threatened action)
(collectively, "Unrelated Seller Damages"), Adeptus shall, after notification to
MPT, (a) promptly notify the applicable Unrelated Seller of the Unrelated Seller
Claim (including all material facts related thereto) and make a claim for
indemnity against such Unrelated Seller with respect thereto pursuant to the
terms of the applicable Real Estate Contract; (b) promptly notify MPT of any and
all material communications, notices or other information, whether written or
oral, any of the Adeptus Parties receives with respect to such Unrelated Seller
Claim; (c) coordinate with MPT in the exercise of all of the Adeptus Parties'
rights with respect to such Unrelated Seller Claim (including, without
limitation, the selection, engagement and/or approval of counsel) it being
understood and agreed that no Adeptus Party shall take any action with respect
to any such Unrelated Seller Claim (except for those actions set forth in
clauses (a) and (b) above) without the MPT's prior written consent; (d) account
for any amounts received by any Adeptus Party in respect of any such Unrelated
Seller Claim; and (e) not take or agree to take any action which would conflict
with its obligations to the MPT Parties with respect to such Unrelated Seller
Claim pursuant to this Section 10.3 or which would otherwise adversely affect
any rights of the MPT Parties with respect to such Unrelated Seller Claim.  MPT
shall reasonably cooperate with the Adeptus Parties in connection with any
Unrelated Seller Claims, which cooperation shall be at Adeptus' sole cost and
expense.  The provisions of this Section 10.3 shall be in addition to any rights
or remedies of the MPT Parties provided in Article XIII hereof, and shall
survive any termination of this Agreement for a period concurrent with the
survival period of any indemnification obligations of the respective Unrelated
Sellers under the Real Estate Contracts.

10.4. Joinder of New Projects.  In connection with each New Project, the parties
shall add such New Project to this Agreement upon the following terms and
conditions:



32

 

--------------------------------------------------------------------------------

 

(a) a new MPT Lessor and a new Adeptus Lessee shall be joined to this Agreement
(each, a "New Party");

(b) the existing MPT Parties and Adeptus Parties, and each New Party shall
execute a Joinder Agreement in form to be mutually agreed upon by the parties
(each, a "Joinder Agreement"), which shall provide, among other things, that the
acquisition, funding and development of the applicable Real Property is subject
to the terms, representations, warranties, covenants, conditions and deliveries
as set forth in this Agreement; it being further understood and agreed, however,
that any such New Parties shall not be required to reaffirm or satisfy the
representations, warranties, covenants and conditions with respect to any
previously closed Real Property, and all representations, warranties, covenants
and conditions relating to any such New Party shall not apply with respect to
any previously closed Real Property.

ARTICLE XI

INDEMNIFICATION

11.1. Adeptus Parties' Agreement to Indemnify.

(a) Subject to the limitations set forth in this Article XI, the existing
Adeptus Parties, jointly and severally, shall indemnify, defend and hold
harmless MPT, the other existing MPT Parties, their Affiliates and their
respective officers, managers, members, (general and limited) partners,
shareholders, employees, agents and representatives (collectively, the "MPT
Indemnified Parties") from and against all demands, claims, actions, losses,
damages, liabilities, penalties, taxes, costs and expenses (including, without
limitation, attorneys' and accountants' fees, settlement costs, arbitration
costs and any reasonable other expenses for investigating or defending any
action or threatened action) asserted against or incurred by the MPT Indemnified
Parties or any of them arising out of or in connection with or resulting from
(i) any breach of, misrepresentation associated with or failure to perform under
any covenant, representation, warranty or agreement under this Agreement, the
Adeptus Instruments, or the other agreements contemplated hereby or thereby on
the part of the existing Adeptus Parties; (ii) any claims asserted against or
damages suffered by the MPT Indemnified Parties as a result of any breach by any
existing Adeptus Party of its representations, warranties, covenants or
obligations under this Agreement; or (iii) any Excluded Liabilities
(collectively, "MPT Party Damages"); provided, however, that (A) MPT Party
Damages shall not apply to any matters resulting from or caused by the gross
negligence or willful misconduct of any MPT Indemnified Party, and (B) the
obligations of Adeptus under this Section 11.1(a) with respect to the Master
Lease shall exclude any MPT Party Damages arising under the Master Lease, all of
which must be pursued against Adeptus (if at all) pursuant to the terms of the
Master Lease and the Guaranty.

(b) The indemnification of the MPT Indemnified Parties by the Adeptus Parties
provided for under this Article XI as to a particular Real Property shall
terminate on the date that is the second (2nd) anniversary after the date of the
Applicable Closing of such Real Property (the "MPT Party Indemnity Periods");
provided, however, if a particular Real Property is not Completed (as defined in
the applicable Project Funding Agreement) prior to the second anniversary of the
applicable Closing Date, such termination date shall be extended for one year
following the date of Completion.  The limitation in the preceding sentence
shall not apply to



33

 

--------------------------------------------------------------------------------

 

any MPT Party Damages arising or resulting from (i) any act or omission of the
Adeptus Parties which constitutes fraud, (ii) any breach by Adeptus Parties of
their respective post‑closing covenants under Sections 10.1,  10.2 or 10.3, or
(iii) the Excluded Liabilities.  Notwithstanding the foregoing, the obligations
of the Adeptus Parties for indemnification pursuant to this Section 11.1 with
respect to any Real Property prior to the Completion thereof shall not in the
aggregate exceed the Guaranty Limitation (as defined in the Project Development
Agreement for such Real Property), except and to the extent otherwise provided
for in the Cost Overrun Guaranty.

11.2. MPT's Agreement to Indemnify.    

(a) Subject to the limitations set forth in this Article XI, the existing MPT
Parties shall indemnify, defend and hold harmless Adeptus, the other Adeptus
Parties, their respective Affiliates and their respective officers, managers,
members, (general and limited) partners, shareholders, employees, agents and
representatives (collectively, the "Adeptus Indemnified Parties") from and
against all demands, claims, actions, losses, damages, liabilities, penalties,
Taxes, costs and expenses (including, without limitation, reasonable attorneys'
fees, settlement costs, arbitration costs and any reasonable other expenses for
investigating or defending any action or threatened action) asserted against or
incurred by any of the Adeptus Indemnified Parties or any of them arising out of
or in connection with or resulting from (i) any breach of, misrepresentation
associated with or failure to perform under any covenant, representation,
warranty or agreement under this Agreement or the other agreements contemplated
hereby on the part of any existing MPT Party; or (ii) any claims asserted
against or damages suffered by the Adeptus Parties as a result of any breach by
any MPT Party its representations, warranties, covenants or obligations under
this Agreement (collectively, "Adeptus Damages"); provided, however, that
Adeptus Damages shall not apply to any matters resulting from or caused by the
gross negligence or willful misconduct of any Adeptus Indemnified Party.

(b) The indemnification of the Adeptus Indemnified Parties by the existing MPT
Parties provided for under this Section 11.2 shall terminate on the second (2nd)
anniversary of the Applicable Closing (the "Adeptus Indemnity Period").  The
limitation in the preceding sentence shall not apply to any Adeptus Damages
arising or resulting from (i) any act or omission of any MPT Indemnified Party
which constitutes fraud, or (ii) any breach by any MPT Party of its post‑closing
covenants under Section 10.3.

11.3. Notification and Defense of Claims.    

(a) A party entitled to be indemnified pursuant to this Article XI (the
"Indemnified Party") shall notify the party liable for such indemnification (the
"Indemnifying Party") in writing of any claim or demand which the Indemnified
Party has determined has given or could give rise to a right of indemnification
under this Agreement, as soon as possible after the Indemnified Party becomes
aware of such claim or demand; provided, that, the Indemnified Party's failure
to give such notice to the Indemnifying Party in a timely fashion shall not
result in the loss of the Indemnified Party's rights with respect thereto except
to the extent the Indemnifying Party is materially prejudiced by the delay.

(b) If the Indemnified Party shall notify the Indemnifying Party of any claim or
demand pursuant to the provisions hereof, and if such claim or demand relates to
a claim or



34

 

--------------------------------------------------------------------------------

 

demand asserted by a third party against the Indemnified Party (a "Third Party
Claim"), the Indemnifying Party shall have the obligation either (i) to pay such
claim or demand, or (ii) defend any such Third Party Claim with counsel
reasonably satisfactory to the Indemnified Party.  After the Indemnifying Party
has assumed the defense of such Third Party Claim, the Indemnifying Party shall
not be liable to the Indemnified Party under this Article XI for any legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof other than reasonable costs of investigation, provided that
the Indemnified Party shall have the right to employ counsel, at the
Indemnifying Party's expense, to represent it if (A) in the Indemnified Party's
reasonable opinion the Indemnifying Party is not diligently prosecuting the
defense of such Third Party Claim, (B) such Third Party Claim involves remedies
other than monetary damages and such remedies, in the Indemnified Party's
reasonable judgment, could have a Material Adverse Effect on such Indemnified
Party, (C) the Indemnified Party may have available to it one or more defenses
or counterclaims that are inconsistent with one or more defenses or
counterclaims that may be alleged by the Indemnifying Party, or (D) the
Indemnified Party believes in its reasonable discretion that a conflict of
interest exists between the Indemnifying Party and the Indemnified Party with
respect to such Third‑Party Claim or action, and in any such event the
reasonable fees and expenses of such separate counsel for the Indemnified Party
shall be paid by the Indemnifying Party.  The Indemnified Party shall make
available to the Indemnifying Party or its agents all records and other
materials in the Indemnified Party's possession reasonably required by it for
its use in contesting any Third‑Party Claim or demand.

(c) No Indemnified Party may settle or compromise any claim or consent to the
entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnifying Party, unless
(i) the Indemnifying Party fails to assume and diligently prosecute the defense
of such claim or (ii) such settlement, compromise or consent includes an
unconditional release of the Indemnifying Party from all liability arising out
of such claim and does not contain any equitable order, judgment or term which
includes any admission of wrongdoing or could result in any liability (including
regulatory liability) of the Indemnifying Party or which would otherwise in any
manner affect, restrain or interfere with the business of the Indemnifying Party
or any Affiliate of the Indemnifying Party.  An Indemnifying Party may not,
without the prior written consent of the Indemnified Party, settle or compromise
any claim or consent to the entry of any judgment with respect to which
indemnification is being sought hereunder unless such settlement, compromise or
consent includes an unconditional release of the Indemnified Party from all
liability arising out of such claim and does not contain any equitable order,
judgment or term which includes any admission of wrongdoing or could result in
any liability (including regulatory liability) of the Indemnified Party or which
would otherwise in any manner affect, restrain or interfere with the business of
the Indemnified Party or any of the Indemnified Party's Affiliates.

11.4. Investigations.  The right to indemnification based upon breaches or
inaccuracies of representations, warranties and covenants will not be affected
by any investigation conducted with respect to, or knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Applicable Closing Date, whether as a
result of disclosure by a party pursuant to this Agreement or otherwise, the
accuracy or inaccuracy of or compliance with any such representation, warranty
or covenant.  The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance



35

 

--------------------------------------------------------------------------------

 

of or compliance with any covenant, will not affect a party's right to
indemnification, payment of damages or other remedies based on such
representations, warranties and covenants.

11.5. Exclusive Remedy.  FROM AND AFTER THE APPLICABLE CLOSING, THE PARTIES
AGREE AND ACKNOWLEDGE THAT THE INDEMNIFICATION RIGHTS PROVIDED IN THIS
ARTICLE XI SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF THE PARTIES TO THIS
AGREEMENT FOR BREACHES OF THIS AGREEMENT AND FOR ALL DISPUTES ARISING UNDER OR
RELATING TO THIS AGREEMENT AND ANY ADDITIONAL AGREEMENTS OR DOCUMENTS EXECUTED
OR DELIVERED IN OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT
FOR POST‑CLOSING COVENANTS, CASES WHERE SPECIFIC PERFORMANCE IS AVAILABLE AS A
REMEDY AND EXCEPT IN CASES OF FRAUD.

ARTICLE XII

DISPUTE RESOLUTION

12.1. Governing Law.  EXCEPT AS PROVIDED IN THIS SECTION 12.1, THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE, WITHOUT
GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES.  NOTWITHSTANDING THE FOREGOING,
THE PARTIES HERETO AGREE THAT ALL PROVISIONS OF THIS AGREEMENT OR THE LEASE
RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES RELATING TO
THE RECOVERY OF POSSESSION OF ALL OR ANY PORTION OF THE REAL PROPERTY (SUCH AS
AN ACTION FOR UNLAWFUL DETAINER OR OTHER SIMILAR ACTION) SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE
APPLICABLE PORTION OF THE REAL PROPERTY IS LOCATED.

12.2. Jurisdiction and Venue.  THE PARTIES CONSENT TO PERSONAL JURISDICTION IN
THE STATE OF ALABAMA.  EXCEPT AS PROVIDED IN THIS SECTION 12.12, THE PARTIES
AGREE THAT ANY ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT SHALL BE
BROUGHT AND TRIED EXCLUSIVELY IN THE STATE OR FEDERAL COURTS LOCATED IN THE
STATE OF ALABAMA.  EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT.  FURTHER, THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY CERTIFIED MAIL
ADDRESSED TO A PARTY AT THE ADDRESS DESIGNATED PURSUANT TO SECTION 13.2 SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PARTY FOR ANY ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT.  A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT MAY BE ENFORCED IN ANY OTHER COURT TO WHOSE
JURISDICTION ANY OF THE PARTIES IS OR MAY BE SUBJECT.  NOTWITHSTANDING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT ALL



36

 

--------------------------------------------------------------------------------

 

ACTIONS AND PROCEEDINGS RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL
REMEDIES RELATING TO THE RECOVERY OF POSSESSION OF ALL OR ANY PORTION OF THE
REAL PROPERTY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER OR OTHER SIMILAR ACTION)
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF THE STATE WHERE THE APPLICABLE
PORTION OF THE REAL PROPERTY IS LOCATED.

12.3. Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE PARTIES
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY OR ANY EXERCISE OF
ANY PARTY OF THEIR RESPECTIVE RIGHTS HEREUNDER OR IN ANY WAY RELATING TO THIS
AGREEMENT OR THE ASSETS (INCLUDING ANY CLAIM OR DEFENSE ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  THIS
WAIVER IS A MATERIAL INDUCEMENT FOR MPT TO ENTER INTO THIS AGREEMENT.

ARTICLE XIII

MISCELLANEOUS

13.1. Assignment.  Except as expressly permitted herein, this Agreement is not
assignable by any party without the prior written consent of the other
parties.  Notwithstanding the foregoing, the MPT Parties may at any time and
without the consent of Adeptus or any other Adeptus Party assign all of their
rights and obligations hereunder to any Person other than any Person whose
primary business is the provision of physician‑staffed emergency room or urgent
care medical services (a "Non‑Permissible Assignee"); provided, however, that
(a) no such assignment shall relieve or release the MPT Parties from their
obligations hereunder, and (b) if there shall exist any Event of Default (under
and as defined in the Master Lease), the MPT Parties may assign all of their
rights and obligations hereunder to any Person, including, without limitation, a
Non‑Permissible Assignee.  Notwithstanding the foregoing, so long as no Event of
Default (as defined in the Master Lease) is outstanding under the Master Lease,
the Adeptus Parties may at any time and without the consent of MPT or any of the
MPT Parties assign all or any portion of their respective rights and obligations
hereunder to any Person in connection with (i) a Permitted Sale Transaction (as
defined in the Master Lease), or (ii) any other transfer (be it by merger,
consolidation, sale, assignments or otherwise) of all or substantially all of
the assets of Adeptus, so long as following the consummation of such transfer,
the assignee of Adeptus is in pro forma compliance with the covenants set forth
in Section 16.1(l) of the Master Lease.



37

 

--------------------------------------------------------------------------------

 

13.2. Notice.  All notices, demands, consents, approvals, requests and other
communications required or permitted to be provided under this Agreement shall
be in writing (except where specifically stated otherwise herein) and shall be
(a) delivered in person, (b) sent by certified mail, return receipt requested,
(c) delivered by a recognized delivery service, or (d) sent by facsimile
transmission and addressed as follows:

 

 

 

 

 

 

 

 

 

If to any Adeptus

Party:

 

c/o Adeptus Health LLC

2491 S. Lake Vista, Suite 200

Lewisville, Texas  75067

Attn:  Chief Development Officer

Telephone: (972) 899-6666

Facsimile: (972) 899-6664

 

With a copy to:

 

Adeptus Health LLC

2491 S. Lake Vista, Suite 200

Lewisville, Texas  75067

Attn:  Legal Department

Telephone: (972) 899-6666

Facsimile: (972) 899-6664

 

With a copy to:

 

DLA Piper LLP (US)

203 North LaSalle Street, Suite 1900

Chicago, Illinois 60601 1293

Attn:  Merle Teitelbaum Cowin, Esq.

Telephone: (312) 368‑4089

Facsimile:  (312) 630‑7419

 

If to any MPT Party:

 

c/o MPT Operating Partnership, L.P.

1000 Urban Center Drive, Suite 501

Birmingham, AL  35242

Attn:  Legal Department

Telephone: (205) 969‑3755

Facsimile: (205) 969‑3756

 

With a copy to:

 

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

420 20th Street North, Suite 1400

Birmingham, Alabama  35203

Attn:  Thomas O.  Kolb, Esq.

Telephone: (205) 250‑8321

Facsimile: (205) 488‑3721

 

 

or to such other address as either party may hereafter designate in writing, and
shall be effective upon receipt.  A notice, demand, consent, approval, request
and other communication shall be deemed to be duly received if delivered in
person or by a recognized delivery service, when left at the address of the
recipient and if sent by facsimile, upon receipt by the sender of an



38

 

--------------------------------------------------------------------------------

 

acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient's facsimile number; provided that if a notice, demand, consent,
approval, request or other communication is served by hand or is received by
facsimile on a day which is not a Business Day, or after 5:00 p.m. (based upon
Birmingham, Alabama time) on any Business Day at the addressee's location, such
notice or communication shall be deemed to be duly received by the recipient at
9:00 a.m. (based upon Birmingham, Alabama time) on the first Business Day
thereafter.

13.3. Calculation of Time Period.  When calculating the period of time before
which, within which or following which any act is to be done or step taken, the
date that is the reference date in calculating such period shall be
excluded.  If the last day of such period is a non‑Business Day, the period in
question shall end of the next succeeding Business Day.

13.4. Captions.  The section and paragraph headings or captions appearing in
this Agreement are for convenience only, are not a part of this Agreement, and
are not to be considered in interpreting this Agreement.

13.5. Entire Agreement; Modification.  This Agreement, including the Exhibits
attached hereto, and other written agreements executed and delivered in
connection herewith by the parties, constitute the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement.  This Agreement supersedes any prior oral or written agreements
between the parties with respect to the subject matter of this Agreement. It is
expressly agreed that there are no verbal understandings or agreements which in
any way change the terms, covenants, and conditions set forth in this Agreement,
and that no modification of this Agreement and no waiver of any of its terms and
conditions shall be effective unless it is made in writing and duly executed by
the parties.  The parties have not relied upon, and shall not be entitled to
rely upon, any prior or contemporaneous agreements, understandings,
representations or statements (oral or written) other than this Agreement in
effecting the transactions contemplated herein or otherwise.

13.6. Schedules and Exhibits.  All Schedules and Exhibits referred to in this
Agreement shall be deemed a part of this Agreement and are hereby incorporated
herein by reference.  The statements in the Schedules referred to in this
Agreement, and those in any supplement thereto, relate only to the provisions in
the Section of this Agreement to which they expressly relate and not to any
other provision in this Agreement.  Further, nothing set forth in such
Schedule shall be deemed adequate to disclose an exception to a representation
or warranty related thereto unless such Schedule identifies the exception with
reasonable particularity and describes the relevant facts in reasonable detail.

13.7. Further Assurances.  From time to time after the Applicable Closing and
without further consideration, each party shall execute and deliver to the other
such instruments of sale, transfer, conveyance, assignment, consent or other
instruments as may be reasonably requested in order to carry out the purpose and
intent of this Agreement.

13.8. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same



39

 

--------------------------------------------------------------------------------

 

instrument.  Executed signature pages to this Agreement may be delivered by
facsimile transmission or by e‑mail and any such signature page shall be deemed
an original.

13.9. Expenses.  Adeptus shall be responsible for the payment of all Closing
Costs, Pursuit Costs and all other reasonable expenses incurred by the parties
in connection with the transactions contemplated hereby; provided, that such
costs and expenses with respect to each Real Property shall be included in the
budget for each New Project and funded by the MPT Lessors in accordance with the
applicable Project Development Agreement.  The parties acknowledge that Adeptus
has delivered to MPT an expense deposit in the amount of One Hundred Thousand
Dollars ($100,000) (the "Expense Deposit").  At the First Closing, MPT shall
refund the Expense Deposit to Adeptus.  The provisions of this Section 13.9
shall survive the termination of this Agreement.

13.10. Public Announcements.  Adeptus and MPT agree that public announcements,
if any, concerning the subject matter of this Agreement shall be mutually
approved in advance; provided, however, that, notwithstanding any provision
hereof to the contrary, but subject to the provisions of the Confidentiality
Agreement, without the prior approval of the other party, Adeptus or MPT or
their respective Affiliates, may (a) disclose that it has entered into this
Agreement and may provide and disclose information regarding this Agreement, the
parties to this Agreement, the Master Lease, the Real Property, the Assets and
such additional information which such party may reasonably deem necessary, to
its proposed investors in connection with a public offering or private offering
of securities, or any current or prospective lenders with respect to its
financing, and to investors, analysts and other parties in connection with
earnings calls and other normal communications with investors, analysts and
other parties, (b) release information required to be disclosed pursuant to
applicable law, including, without limitation, federal and state securities laws
and the rules and regulations of the NYSE or NASDAQ, and (c) include any
information in a prospectus, prospectus supplement or other offering circular or
memorandum in connection with public or private capital raising or other
activities undertaken by such party.

13.11. Right to Specific Performance.  Each of the parties hereto agree that
irreparable damage, for which monetary damages (even if available) would not be
an adequate remedy, would occur if a party breaches its obligations under this
Agreement (including failing to take such actions as are required of it
hereunder to consummate the transactions contemplated herein).  Accordingly,
each party acknowledges and agrees that the other parties shall be entitled to
an injunction, specific performance and other equitable relief to prevent any
such breaches of this Agreement and to enforce specifically the terms and
provisions hereof, in addition to any other remedy to which they are entitled at
law or in equity (including the recovery of damages from the other party),
without proving actual damages or posting any bond or other security in
connection with any such order or injunction.  Each party agrees that it will
not oppose the granting of an injunction, specific performance or other
equitable relief on the basis that any other party has an adequate remedy at law
or that any award of specific performance is not an appropriate remedy for any
reason at law or in equity.

13.12. Binding Effect; No‑Third Party Beneficiaries.  This Agreement shall bind
and inure to the benefit of the parties and their successors and assigns;
provided, however, that (a) this Agreement shall not inure to the benefit of any
assignee pursuant to an assignment which violates the terms of this Agreement
and (b) neither this Agreement nor any other agreement



40

 

--------------------------------------------------------------------------------

 

contemplated in this Agreement shall be deemed to confer upon any Person not a
party to this Agreement or such other agreement any rights or remedies contained
in this Agreement or such other agreement as a third party beneficiary hereof,
thereof, or otherwise.

13.13. Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of authorship of
any of the provisions of this Agreement.

13.14. Joint and Several Obligations.  Whenever any provision of this Agreement
refers to the joint and several liability of parties hereto, the other parties
hereto may enforce such provision against any one or more or all of such
parties.

 

[Signatures Appear on the Following Pages.]





41

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first written above.

 

 

 

 

MPT:

 

 

 

MPT OPERATING PARTNERSHIP, L.P.

 

 

 

By:

/s/ R. Steven Hammer

 

Name:

R. Steven Hamner

 

Title:

Executive Vice President and CFO

 





42

 

--------------------------------------------------------------------------------

 



 

 

 

 

ADEPTUS:

 

 

 

ADEPTUS HEALTH LLC

 

 

 

By:

/s/ Tim Fielding

 

Name:

Tim Fielding

 

Title:

CFO and Treasurer

 

 

43

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM COST OVERRUN GUARANTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------

 

 

COST OVERRUN GUARANTY

 

THIS COST OVERRUN GUARANTY (this “Guaranty”)  is made this         day of
               , 201  , by FIRST CHOICE ER, LLC, a Texas limited liability
company (“FirstChoice”) [OR, in connection with ACH Facility, ACH Holdco], and
ADEPTUS HEALTH LLC, a Delaware limited liability company (“Adeptus” and together
with FirstChoice, “Guarantor”), for the benefit of MPT OF                   
FCER, LLC, a Delaware limited liability company (together with its permitted
successors and assigns, "Owner"):

 

RECITALS:

 

A. Owner owns fee title to the real property located in                  
County,               (the “Property”).

 

B. Owner,Guarantor,                               , a                      
(“Lessee”), and                 , a                     (“Developer”), have
entered into that certain Project Funding and Development Agreement, dated as of
the date hereof (as the same may be modified, amended or restated from time to
time, the “PFDA”), pursuant to which Developer has agreed develop and improve
the Property as an approximately                  square foot standalone
emergency room facility [or acute care hospital facility] (the “Project”) and
Owner has agreed to fund the development and construction of the Project, upon
the terms and conditions set forth therein. Capitalized terms that are not
otherwise defined in this Guaranty shall have the respective meanings that such
terms have in the PFDA.

 

C. Owner and Lessee have joined and become parties to that certain Master Lease
Agreement, dated as of, 2014 (as the same may be modified, amended or restated
from time to time, the “Master Lease”), pursuant to which Lessee has agreed to
lease the Project from Owner, upon the terms and conditions set forth therein.

 

D. As a condition to entering into the PFDA and the Master Lease, Owner requires
that Guarantor provide this Guaranty.

 

E. Guarantor is an affiliate of Lessee and will derive substantial economic and
other benefits from the development of the Project and the Master Lease.

 

AGREEMENT:

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in consideration of the matters described in the foregoing
Recitals, which Recitals are incorporated herein and made a part hereof,
Guarantor agrees as follows:

1. Guaranty.  Subject to the terms and condition of this Guaranty, Guarantor
absolutely, unconditionally and irrevocably guarantees to Owner the following
(the “Guaranteed Obligations”):

 

 

--------------------------------------------------------------------------------

 

a. the payment to Owner of all Cost Overruns (defined below), such payment to be
made to Owner within ten (I 0) days after demand from Owner, provided, however,
that at no time shall the aggregate liability of Guarantor for Cost Overruns and
for obligations owing under the PFDA exceed the Construction Period Maximum
Liability (defined below); and

 

b. the payment of all Enforcement Costs (as defined below). As used in this
Guaranty:

 

(i) “Cost Overruns”  shall mean the amount, if any, by which the aggregate
amount of Actual Development and Construction Costs (defined below) for the
Project exceeds the aggregate amount of Budgeted Development and Construction
Costs (defined below) for the Project.

 

(ii) “Actual Development and Construction Costs”  shall mean the actual
out-of-pocket costs and expenses incurred by Owner for construction and
development costs (including both hard and soft costs) of the Project in
accordance with the PFDA, through Completion, but excluding (x) any Construction
Period Accrual, (y) any acquisition costs for the Property, and (z) any Force
Majeure Costs (defined below).

 

(iii) “Budgeted Development and Construction Costs”  shall mean the Total
Funding Amount, less (x) the amount of the Construction Period Accrual (in any)
set forth in the Development Budget, and (y) any acquisition costs for the
Property.

 

(iv) “Construction Period Maximum Liability”  as of any date shall mean the sum
of (A) 89.95% of the then incurred Actual Development and Construction Costs for
the Project that are properly capitalizable under US GAAP incurred as of such
date, minus (B) the sum of (i) any payments previously paid by Guarantor or
Master Lessee in connection with the Project which have been future valued at
9.875% to such point in time, and (ii) the present value of any future payments
in connection with the Project, discounted at 9.875% , that Guarantor or Master
Lessee is obligated to make, but in each case excluding payments that are not
required to be included in the calculation of Guarantor's or Master Lessee's
maximum guaranty amount under ASC 840-40-55 (EITF 97-10).

 

(v) “Force Majeure Costs”  shall mean shall mean (A) all costs and expenses
incurred by Owner or Developer to restore the Project in connection with a Force
Majeure Event (including (1) all capitalized interest and other collateral costs
and carrying costs accruing on such cost necessary to repair and restore damage
caused by such Force Majeure Event, and (2) all capitalized interest and other
collateral costs and carrying costs accruing as a result of time delays
necessary to repair and restore damage caused by such Force Majeure Event) less
the amount of all insurance proceeds applied to the restoration of the Project
and (B) to the extent the



2

--------------------------------------------------------------------------------

 

Project is not restored following such Force Majeure Event, the reduction, if
any, in fair market value of the Project as a result of such Force Majeure
Event.

 

(vi) “Force Majeure Event"  shall mean the occurrence of one or more events that
causes damage to the Project or any portion thereof caused by Owner or Owner's
employees, act of God, including fire, floods, tornadoes, hurricanes or any
other causes, unless such damage was caused by Guarantor, Master Lessee or any
of their respective employees.

 

2. Waiver of Defenses.  Guarantor agrees that the obligations, covenants and
agreements of Guarantor under this Guaranty shall not be affected or impaired by
any act of Owner, or any event or condition except full performance of the
Guaranteed Obligations. Guarantor agrees that, without full performance of the
Guaranteed Obligations, the liability of Guarantor hereunder shall not be
discharged, and Guarantor waives any defense based on (a) lack of authority or
bankruptcy or insolvency of the Owner, Developer, Master Lessee or any other
person or entity; (b) any failure of Owner to commence action against the
Developer or any other person or entity, or to file or enforce a claim against
the estate (either in administration, bankruptcy, or any other proceeding) of
Developer or any other person or entity; (c) any election of remedies by the
Owner or any other person or entity which destroys or otherwise impairs any
subrogation rights of Guarantor or the right of Guarantor to proceed against
Developer, Owner or any other person or entity for reimbursement; (d) any
failure on the part of the Owner to ascertain the extent or nature of the
liability of any person or entity liable for the obligations of Developer under
the PFDA, or any failure on the part of Owner or any other person or entity to
disclose to Guarantor any material facts affecting the obligations of Developer
under the PFDA; (e) any lack of acceptance or notice of acceptance of this
Guaranty by Owner; (f) any lack of presentment, demand, protest, or notice of
demand, protest, nonpayment or nonperformance with respect to the obligations of
Developer under the PFDA; (g) any lack of due diligence by Owner in obtaining
reimbursement from any person or entity now or hereafter liable for the
obligations of Developer under the PFDA; (h) any deficiency in the ability of
Owner to collect from any persons or entities now or hereafter liable for the
obligations of Developer under the PFDA; (i) the renewal or extension of time
for the payment or performance of the Guaranteed Obligations or any other
agreement relating to the Guaranteed Obligations, whether made with or without
the knowledge or consent of Guarantor; G) any transfer, waiver, compromise,
settlement, surrender or release of the provisions of the PFDA (provided that
the PFDA shall not be modified or amended and no Change Order will be approved
by Owner without the prior written consent of Guarantor); (k) the existence of
any defenses to enforcement of the provisions of the PFDA other than mandatory
counter-claims; (1) the existence of any set-off, claim, reduction or diminution
of the Guaranteed Obligations, or any defense of any kind or nature, which
Guarantor may have against Developer, Owner or any other person or entity or
which any party has against Owner; (m) the addition of any and all other
indorsers, guarantors, obligors and other persons liable for the payment and
performance of the Guaranteed Obligations and the acceptance of any and all
other security for the payment and performance of the Guaranteed Obligations;
all whether or not Guarantor shall have had notice or knowledge or any act or
omission referred to in the foregoing clauses (a) through (m) of this Paragraph.
Guarantor intends that Guarantor shall remain liable hereunder as a principal
until all Guaranteed Obligations shall have been satisfied in full,
notwithstanding any fact, act, event or occurrence which might otherwise operate
as a legal or equitable discharge of a surety or guarantor.





3

 

--------------------------------------------------------------------------------

 

 

3. Unconditional Liability.  This is a guaranty of payment and performance and
not a guaranty of collection. The liability of Guarantor under this Guaranty
shall be direct and immediate and not conditional or contingent on the pursuit
of any remedies against Developer, Master Lessee or any other person or entity.
Upon a default in payment or performance of any of the Guaranteed Obligations,
Owner may enforce its rights, powers and remedies under the PFDA or hereunder,
in any order, without demand or notice of any kind (except notice and cure
periods as may be required by the PFDA), and without exercising any rights or
remedies against Developer or any other person or entity, and all such rights,
powers and remedies available to the Owner shall be nonexclusive and cumulative
of all other available rights, powers and remedies. If any of the Guaranteed
Obligations are partially paid or partially performed, for whatever reason, this
Guaranty shall remain in full effect, and Guarantor shall remain liable for the
entire remaining unpaid or unperformed Guaranteed Obligations.

 

4. Waiver of Exemptions.  Guarantor waives, to the fullest extent permitted by
law, all rights to the benefits of any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, and exemption
now or hereafter provided by any applicable law.

 

5. Enforcement Costs.  If: (i) this Guaranty is placed in the hands of one or
more attorneys for collection or is collected through any legal proceeding; (ii)
one or more attorneys is retained to represent Owner in any bankruptcy,
reorganization, receivership, or other proceedings affecting creditors' rights
and involving a claim under this Guaranty or (iii) one or more attorneys is
retained to represent Owner in any other proceedings whatsoever in connection
with this Guaranty, then Guarantor shall pay to Owner upon demand all reasonable
attorneys' fees, costs and expenses, including, without limitation, court costs,
filing fees, and all other costs and expenses incurred in connection therewith
(all of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder.

 

6. Modification of Guaranty.  This Guaranty may not be changed orally and no
obligation of Guarantor can be released or waived by Owner except by a writing
signed by the Owner. This Guaranty shall be irrevocable by Guarantor until all
Guaranteed Obligations have been completely satisfied. This Guaranty shall be
reinstated if any payment received Owner from Guarantor is returned or rescinded
due to any law relating to bankruptcy, insolvency or other relief of debtors or
for any other reason.

 

7. Subrogation.  Until all of the Guaranteed Obligations guaranteed hereunder
have been satisfied and discharged in full, (a) Guarantor shall not exercise its
right of subrogation and (b) Guarantor waives any right to enforce any remedy
which it now has or may hereafter have against Lessee, any other guarantor or
any other party to any of the Transaction Documents, or any other documents
entered into in connection therewith, and any benefit of, and any right to
participate in, any security or other assets now or hereafter held by Owner with
respect to the Master Lease, the other Transaction Documents or any other
document or instrument entered into in connection therewith.

 



4

 

--------------------------------------------------------------------------------

 

8. Binding Effect; No Third Party Beneficiaries.  This Guaranty shall bind and
inure to the benefit of Owner and its successors and assigns, and Owner's
successors and permitted assigns shall be entitled to enforce performance and
observance of this Guaranty to the same extent Owner is entitled to do so;
provided, however, that (a) this Guaranty shall not inure to the benefit of any
assignee pursuant to an assignment which violates the terms of this Guaranty;
and (b) this Guaranty shall not be deemed to confer any rights or remedies
contained in this Guaranty upon any Person not a party or made subject to this
Guaranty (other than Owner).

 

9. Governing Law; Jurisdiction.  This Guaranty and the obligations ansmg
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to contracts made and performed in such State,
without giving effect to conflicts of law principles. To the fullest extent
permitted by law, Guarantor hereby unconditionally and irrevocably waives any
claim to assert that the law of any other jurisdiction governs this Guaranty.
Any legal suit, action or proceeding against Guarantor or Owner arising out of
or relating to this Guaranty shall be instituted in any federal or state court
in the State of Alabama, and Guarantor waives any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding and
hereby irrevocably submits to the jurisdiction of any such court in any suit,
action or proceeding.

 

10. Notices.  All notices, demands, consents, approvals, requests and other
communications under this Guaranty shall be in writing and shall be either (a)
delivered in person, (b) sent by certified mail, return receipt requested, (c)
delivered by a recognized delivery service, or (d) sent by facsimile
transmission and addressed as follows:

 

 

 

 

Address of Owner:

c/o MPT Operating Partnership, L.P.

 

1000 Urban Center Drive, Suite 501

 

Birmingham, Alabama 35242

 

Fax:

(205) 969-3756

 

Attn:

Legal Department

 

 

 

With a copy to:

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

 

1400 Wells Fargo Tower

 

420 North 20th Street

 

Birmingham, Alabama 35203

 

Attn:

Thomas O. Kolb, Esq.

 

Fax:

(205) 488-3721

 

 

 

Address of Guarantor:

c/o Adeptus Health LLC

 

2941 S. Lake Vista, Suite 200

 

Lewisville, Texas 75067

 

Attn:

Chief Development Officer

 

Fax:

(972) 899-6664

 





5

 

--------------------------------------------------------------------------------

 



 

 

 

 

With copies to:

Adeptus Health LLC

 

2491 S. Lake Vista, Suite 200

 

Lewisville, Texas 75067

 

Attn:

Legal Department

 

Fax:

(972) 899-6664

 

 

 

 

DLA Piper LLP (US)

 

203 N. LaSalle Street, Suite 1900

 

Chicago, Illinois 60601

 

Attn:

Merle Teitelbaum Cowin, Esq.

 

Fax:

(312) 630-7419

 

or to such other address as either party may hereafter designate in writing, and
shall be effective upon receipt. A notice, demand, consent, approval, request
and other communication shall be deemed to be duly received if delivered in
person or by a recognized delivery service, when left at the address of the
recipient and if sent by facsimile, upon receipt by the sender of an
acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient's facsimile number; provided that if a notice, demand, consent,
approval, request or other communication is served by hand or is received by
facsimile on a day which is not a Business Day, or after 5:00 p.m. (based upon
Birmingham, Alabama time) on any Business Day at the addressee's location, such
notice or communication shall be deemed to be duly received by the recipient at
9:00 a.m. (based upon Birmingham, Alabama time) on the first Business Day
thereafter.

 

11. Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

12. No Waiver.  No failure by any party to insist upon the strict performance of
any term of this Guaranty or to exercise any right, power or remedy consequent
upon a breach thereof, and no acceptance of full or partial performance under
the terms of this Guaranty during the continuance of any such breach, shall
constitute a waiver of any such breach or any such term. To the extent permitted
by law, no waiver of any breach shall affect or alter this Guaranty, which shall
continue in full force and effect with respect to any other then existing or
subsequent breach. The parties agree



6

 

--------------------------------------------------------------------------------

 

that no waiver shall be effective hereunder unless it is in writing.

 

13. Tolling of Statute of Limitations.  Any act or circumstance that shall toll
any statute of limitations applicable to the Guaranteed Obligations shall also
toll the statute of limitations applicable to the liability of Guarantor for the
Guaranteed Obligations.

 

14. Assignment.  This Guaranty is not assignable by Guarantor without the prior
written consent of Owner. Owner may at any time and without the consent of
Guarantor assign all of its rights and obligations hereunder to any other Person
in connection with an assignment of the applicable Project Development Agreement
in accordance with the terms thereof.

 

15. Necessary Action.  Guarantor and Owner shall perform any further acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Guaranty.

 

16. Joint and Several Obligations.  Adeptus and FirstChoice, each as a
Guarantor, shall be jointly and severally liable for all of the liabilities and
obligations of the Guarantor under this Guaranty.

 

17. Entire Agreement.  This Guaranty supersedes all prior discussions and
agreements among the parties with respect to the subject matter hereof and
contains, together with the PFDA and the Master Lease, the entire understanding
among the parties with respect to the subject matter hereof. It is expressly
agreed that there are no verbal understandings or agreements which in any way
change the terms, covenants, and conditions set forth in this Guaranty, and that
no modification of this Guaranty and no waiver of any of its terms and
conditions shall be effective unless it is made in writing and duly executed by
the parties. The parties have not relied upon, and shall not be entitled to rely
upon, any prior or contemporaneous agreements, understandings, representations
or statements (oral or written) other than this Guaranty in effecting the
transactions contemplated herein or otherwise

 

18. Descriptive Headings.  Headings and other similar references are for the
purpose of facilitating reference to this Guaranty and do not supplement, limit
or otherwise vary the text of this Guaranty.

 

19. References.  References to Sections shall be deemed to refer to the
appropriate Sections of this Guaranty. Unless otherwise specified in this
Guaranty, the terms "herein," "hereof," "hereunder" and other terms of like or
similar import, shall be deemed to refer to this Guaranty as a whole, and not to
any particular Section hereof. The term "including" shall mean including,
without limitation.





7

 

--------------------------------------------------------------------------------

 



 

20. Individual Enforcement.  Owner shall be entitled to enforce this Guaranty
and to take any action with respect hereto without any requirement to join any
party (other than Guarantor) in any such enforcement or other action.

 

21. Time of Essence.  Time is of the essence with respect to payment and
performance of the Guaranteed Obligations.

 

 

 

[Signatures are on the following pages.]

 

8

 

--------------------------------------------------------------------------------

 

Executed as of the date first written above.

 

 

 

 

 

FIRST CHOICE ER, LLC, a Texas limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ADEPTUS HEALTH LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Form Guaranty

 

 

B-1

--------------------------------------------------------------------------------

 

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made and entered into as of this
                 day of                 , 2014, by ADEPTUS HEALTH LLC, a
Delaware limited liability company (“Guarantor”), for the benefit of MPT
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (“MPT”), the 2014
Master Lease Lessors (as herein defined) and the 2013 Master Lease Lessors (as
herein defined) (MPT, the Lessors and the 2013 Master Lease Lessors, together
with their respective permitted successors and permitted assigns, the
“Beneficiary”).

 

W I T N E S S E T H:

 

WHEREAS, Adeptus and MPT are parties to that certain Master Funding and
Development Agreement, dated as of                 , 2014, relating to (a) the
acquisition and development of multiple parcels of real property and (b) the
leasing of such real property by affiliates of MPT (each a “2014 Master Lease
Lessor” and collectively the “2014 Master Lease Lessors”) to affiliates of
Adeptus (each a “2014 Master Lease Lessee” and collectively the “2014 Master
Lease Lessees”) (as the same may be amended, modified, supplemented and restated
from time to time, the “Master Funding and Development Agreement”);

 

WHEREAS, the 2014 Master Lease_Lessors and the 2014 Master Lease Lessees have
entered into that certain Master Lease Agreement, dated as of                 ,
2014, relating to the real property that either has been or will be acquired by
2014 Master Lease Lessors pursuant to the Master Funding and Development
Agreement (as the same may be amended, modified, supplemented and restated from
time to time, the “Master Lease”);

 

WHEREAS, certain 2014 Master Lease Lessors and 2014 Master Lease Lessees either
have or will enter into a Project Funding and Development Agreement pursuant to
the terms of the Master Funding and Development Agreement (as the same may be
amended, modified and restated from time to time, the “Project Development
Agreements”) relating to the development of the Leased Property (as defined in
the Master Lease);

 

WHEREAS, certain other 2014 Master Lease Lessors and 2014 Master Lease Lessees
may enter into a Purchase and Sale Agreement pursuant to the terms of the Master
Funding and Development Agreement (as the same may be amended, modified and
restated from time to time, the “Hospital Purchase Contracts”) relating to
Existing Facility Acquisitions (as defined in the Master Funding and Development
Agreement);

 

WHEREAS, Adeptus, First Choice, MPT are also parties to that certain Master
Funding and Development Agreement, dated as of June 11, 2013 (as the same has
been or may be modified, amended, restated or supplemented from time to time,
the “2013 Master Funding and Development Agreement”), together with certain
Affiliates of Adeptus (collectively, the “2013 Master Lease Lessees”) and
certain Affiliates of MPT (collectively, the “2013 Master Lease Lessors”),
relating to



 

--------------------------------------------------------------------------------

 

(a) the acquisition and development of multiple parcels of real property and (b)
the leasing of such real property by the 2013 Master Lease Lessors to the 2013
Master Lease Lessees pursuant to that certain Master Lease Agreement, dated as
of August 29, 2013 (as the same has been or may be modified, amended, restated
or supplemented from time to time, collectively, the “2013 Master Lease”) (the
2013 Master Lease Lessors together with the 2014 Master Lease Lessors shall be
referred to herein, collectively, as the “Lessors” and the 2013 Master Lease
Lessees together with the 2014 Master Lease Lessees shall be referred to herein,
collectively, as the “Lessees”);

 

WHEREAS, Guarantor directly or indirectly owns equity interests in the Lessees,
Guarantor expects to derive direct and indirect benefits (financial and
otherwise) from the transactions contemplated under the Master Funding and
Development Agreement and the 2013 Master Funding and Development Agreement, and
it is and will be to the Guarantor’s advantage to assist the Lessees in
connection with such transactions; and

 

WHEREAS, Guarantor desires to guarantee unconditionally the Obligations (as
herein defined) upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties,
mutual covenants and agreements set forth herein, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby covenants and agrees as follows:

 

1.



Defined Terms.  The following terms shall have the respective meanings ascribed
to them in this Section 1:

 

Affiliate: With respect to any Person (i) any Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (ii) any other Person that owns, beneficially, directly or indirectly,
10% or more of the outstanding capital stock, shares or equity interests of such
Person, or (iii) any officer, director, employee, partner, member, manager or
trustee of such Person or any Person controlling, controlled by or under common
control with such Person (excluding trustees and persons serving in similar
capacities who are not otherwise an Affiliate of such Person). For the purposes
of this definition, “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
through the ownership of voting securities or otherwise.

 

Event of Default: As defined in Section 4.

 

Obligations: All obligations, duties and liabilities of (a) the 2014 Master
Lease Lessees under or pursuant to the Master Lease and any Hospital Purchase
Contract; (b) the 2013 Master Lessees under or pursuant to the 2013 Master
Lease; and (c) any Lessee arising under any and all renewals,



2

--------------------------------------------------------------------------------

 

increases, and substitutions, amendments and extensions of the liabilities or
obligations under the Master Lease, the 2013 Master Lease or any Hospital
Purchase Contract.

 

Person: An individual, a corporation, a limited liability company, a general or
limited partnership, an unincorporated association, a joint venture, a
Governmental Body or another entity or group.

 

2.



Guaranty.  Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to and for the benefit of Beneficiary, the full and prompt payment,
performance and discharge of the Obligations. Upon the occurrence of an Event of
Default (as defined herein), Guarantor shall perform or cause Lessees to perform
such obligations, as if they constituted the direct and primary obligations of
Guarantor. Beneficiary may, in its sole discretion, seek satisfaction of such
Obligations from all or any of Lessees and Guarantor. The obligations and
liabilities of Guarantor hereunder are continuing, absolute and unconditional,
shall not be subject to any counterclaim, recoupment, set-off, reduction or
defense based upon any claim that Guarantor may have against Lessees, Lessors or
any of their respective Affiliates, officers, directors, members, shareholders,
employees, agents and representatives, and shall remain in full force and effect
until all of the Obligations guaranteed hereby have been paid, performed and
discharged in full, without regard to, and without being released, discharged,
impaired, modified or in any way affected by, the occurrence from time to time
of the following events, circumstances or conditions, whether or not Guarantor
shall have knowledge or notice thereof or shall have consented thereto:

 

(a) the failure or refusal to give notice to Guarantor;

 

(b) the compromise, settlement, release or termination with Lessees of any or
all of the obligations, covenants or agreements of Lessee under the Master
Lease, the 2013 Master Lease or a Hospital Purchase Contract, or the amendment,
modification, restatement or forgiveness of the Master Lease, the 2013 Master
Lease or a Hospital Purchase Contract;

 

(c) any consent, extension or indulgence under or in respect of any exercise or
non- exercise of any right, remedy, power or privilege under or with respect to
any of the Obligations guaranteed hereby;

 

(d) the assignment of the Master Funding and Development Agreement, the Master
Lease or the 2013 Master Lease by MPT or any applicable Beneficiary or Lessee
(to the extent permitted under the Master Funding and Development Agreement, the
Master Lease or the 2013 Master Lease); or

 

(e) the voluntary or involuntary liquidation or dissolution of, sale or other
disposition of all or substantially all of the assets of, or the marshalling of
assets and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment
of, or other similar proceeding affecting, the Beneficiary, Guarantor, Lessee,
or any of their respective assets, or any action taken by any trustee or
receiver or by any



3

--------------------------------------------------------------------------------

 

court in any such proceeding, or the disaffirmance, rejection or postponement in
any such proceeding, of any of the Beneficiary’s, Guarantor’s or Lessee’s
covenants, obligations, undertakings or agreements.

 

3.



Representations and Warranties of Guarantor.  Guarantor hereby represents and
warrants to Beneficiary that (a) Guarantor has full legal right, power and
authority to enter into this Guaranty, to incur the obligations provided for
herein, and to execute and deliver the same to Beneficiary; (b) this Guaranty
has been duly executed and delivered by Guarantor and constitutes Guarantor’s
valid and legally binding obligation, enforceable against Guarantor in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
and similar laws affecting the enforcement of creditor’s rights or contractual
obligations generally and, as to enforcement, to general principles of equity,
regardless of whether applied in a proceeding at law or in equity; (c) no
approval or consent of any foreign, federal, state, county, local or other
governmental or regulatory body, and no approval or consent of any other Person
is required in connection with the execution and delivery by Guarantor of this
Guaranty or the consummation and performance by Guarantor of the transactions
contemplated hereby (other than consents and approvals that have been obtained);
(d) the execution and delivery of this Guaranty and the obligations created
hereby have been duly authorized by all necessary proceedings on the part of
Guarantor, and will not conflict with or result in the breach or violation of
any of the terms or conditions of, or constitute (or with notice or lapse of
time or both would constitute) a default under the governing documents of
Guarantor, any instrument, contract or other agreement to which Guarantor is a
party or by or to which Guarantor or Guarantor’s assets or properties are bound
or subject; or any statute or any regulation, order, judgment or decree of any
court or governmental or regulatory body; and (e) Guarantor is not a party to
or, to the knowledge of Guarantor, threatened in writing with any litigation or
judicial, administrative or arbitration proceeding which, if decided adversely
to Guarantor, would restrain, prohibit or materially delay the transactions
contemplated hereby.

 

4.



Events of Default.  An occurrence of any of the following shall constitute an
“Event of Default” hereunder:

 

(a) There shall occur an “Event of Default” under and within the meaning of the
Master Lease, the 2013 Master Lease or any Hospital Purchase Contract .

 

(b) If Guarantor shall fail, refuse or neglect to perform and discharge fully
and timely any of its monetary obligations hereunder and, in the case of a
non-monetary failure, such failure, refusal or neglect is not cured by Guarantor
within a period of thirty (30) days after receipt by Guarantor of written notice
thereof from MPT, unless such failure cannot with due diligence be cured within
a period of thirty (30) days (in MPT’s reasonable discretion), in which case
such failure shall not be deemed to continue so long as Guarantor commences to
cure such failure within the thirty (30) day period and proceeds with due
diligence to complete the curing thereof within sixty (60) days after receipt by
Guarantor of MPT’s notice of default (or such longer period as is reasonably
required in the determination of MPT to effect such cure if Guarantor is
diligently proceeding to do so); provided however, in no event shall MPT be
required to give more than one (1) notice and cure period for Guarantor’s
failure to observe or perform the same (or repetitive) covenant or condition in
any consecutive twelve (12) month period.





4

--------------------------------------------------------------------------------

 

 

5. Remedies.  Upon the occurrence of an Event of Default, the Beneficiary shall
have any and all rights and remedies available in law or equity to enforce any
failure by Guarantor to fulfill its obligations hereunder. No remedy herein
conferred upon or reserved to the Beneficiary hereunder is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every such remedy now or
hereafter existing at law or in equity.

 

6. Waiver of Acceptance, Etc.  Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon Lessee, and/or
Guarantor with respect to the Obligations guaranteed hereunder. Without limiting
the other provisions of this Section 6, this Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of performance and payment
without regard to the validity, regularity or enforceability of any obligations
or any other collateral security thereof (if any) or other guarantee thereof (if
any) or any other circumstance whatsoever (with or without notice to or
knowledge of Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of the obligations of Guarantor under this
Guaranty, in bankruptcy or in any other instance, and the obligations and
liabilities of Guarantor hereunder shall not be conditioned or contingent upon
the pursuit by Beneficiary or any other person at any time of any right or
remedy against Lessee, or against any other person (if any) which may be or
become liable in respect of all or any part of the obligations or against any
collateral security therefor or guarantee thereof or right of offset with
respect thereto (if any). This Guaranty is not merely a guarantee of collection
and the obligations of Guarantor hereunder are primary and this guarantee
constitutes a guarantee of payment.

 

7. Subrogation.  Until all of the Obligations guaranteed hereunder have been
satisfied and discharged in full, (a) Guarantor shall not exercise its right of
subrogation and (b) Guarantor waives any right to enforce any remedy which
Beneficiary now has or may hereafter have against Lessee, or any other guarantor
or any other party to the Master Lease, the 2013 Master Lease or any Hospital
Purchase Contract , or any other documents entered into in connection therewith,
and any benefit of, and any right to participate in, any security or other
assets now or hereafter held by Beneficiary with respect to the Master Lease,
the 2013 Master Lease, any Hospital Purchase Contract or any other document or
instrument entered into in connection therewith.

 

8. Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

9. No Waiver.  No failure by any party to insist upon the strict performance of
any term of this Guaranty or to exercise any right, power or remedy consequent
upon a breach thereof, and no acceptance of full or partial performance under
the terms of this Guaranty during the continuance of any such breach, shall
constitute a waiver of any such breach or any such term. To the extent permitted
by law, no waiver of any breach shall affect or alter this Guaranty, which shall
continue in full force and effect with respect to any other then existing or
subsequent breach. The parties agree that no waiver shall be effective hereunder
unless it is in writing.





5

--------------------------------------------------------------------------------

 

 

10. Tolling of Statute of Limitations.  Any act or circumstance that shall toll
any statute of limitations applicable to the Obligations guaranteed hereby shall
also toll the statute of limitations applicable to the liability of Guarantor
for the Obligations guaranteed by this Guaranty.

 

11. Notices.  All notices, demands, consents, approvals, requests and other
communications under this Guaranty shall be in writing and shall be either (a)
delivered in person, (b) sent by certified mail, return receipt requested, (c)
delivered by a recognized delivery service, or (d) sent by facsimile
transmission and addressed as follows:

 

 

 

 

if to either Guarantor:

Adeptus Health LLC
2941 S. Lake Vista, Suite 200
Lewisville, Texas 75067
Attn: Chief Development Officer

 

Phone:

(972) 899-6666

 

Fax:

(972) 899-6664

 

 

With copies to:

Adeptus Health LLC
2491 S. Lake Vista, Suite 200
Lewisville, Texas 75067
Attn: Legal Department

 

Phone:

(972) 899-6666

 

Fax:

(972) 899-6664

 

 

 

DLA Piper LLP (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601-1293

 

Attn:

Merle Teitelbaum Cowin, Esq.

 

Phone:

(312) 368-4089

 

Fax:

(312) 630-7419

 

 

 

if to any Beneficiary:

c/o MPT Operating Partnership, L.P.
1000 Urban Center Drive, Suite 501
Birmingham, Alabama 35242

 

Attn:

Legal Department

 

Phone:

(205) 969-3755

 

Fax:

(205) 969-3756

 

 

 

With a copy to:

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
1400 Wells Fargo Tower
420 North 20th Street
Birmingham, Alabama 35203

 

Attn:

Thomas O. Kolb, Esq.

 

Phone:

(205) 250-8321

 

Fax:

(205) 488-3721





6

--------------------------------------------------------------------------------

 



 

or to such other address as either party may hereafter designate in writing, and
shall be effective upon receipt. A notice, demand, consent, approval, request
and other communication shall be deemed to be duly received if delivered in
person or by a recognized delivery service, when left at the address of the
recipient and if sent by facsimile, upon receipt by the sender of an
acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number; provided that if a notice, demand, consent,
approval, request or other communication is served by hand or is received by
facsimile on a day which is not a Business Day (as defined in the Master Lease),
or after 5:00 p.m. (based upon Birmingham, Alabama time) on any Business Day at
the addressee’s location, such notice or communication shall be deemed to be
duly received by the recipient at 9:00 a.m. (based upon Birmingham, Alabama
time) on the first Business Day thereafter.

 

12. Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS
EXECUTED AND PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW
PRINCIPLES.

 

13. Jurisdiction and Venue.  GUARANTOR CONSENTS TO PERSONAL JURISDICTION IN THE
STATE OF ALABAMA. GUARANTOR AGREES THAT ANY ACTION OR PROCEEDING ARISING FROM OR
RELATED TO THIS GUARANTY SHALL BE BROUGHT AND TRIED EXCLUSIVELY IN THE STATE OR
FEDERAL COURTS LOCATED IN JEFFERSON COUNTY, ALABAMA. GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT. GUARANTOR EXPRESSLY ACKNOWLEDGES THAT
THE STATE OF ALABAMA IS A FAIR, JUST AND REASONABLE FORUM AND AGREE NOT TO SEEK
REMOVAL OR TRANSFER OF ANY ACTION FILED BY ANY OF THE OTHER PARTIES IN SAID
COURTS. FURTHER, GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY CLAIM THAT
SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY CERTIFIED MAIL ADDRESSED
TO GUARANTOR AT THE ADDRESS DESIGNATED PURSUANT TO SECTION 11 SHALL BE EFFECTIVE
SERVICE OF PROCESS AGAINST GUARANTOR FOR ANY ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT. A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT MAY BE ENFORCED IN ANY OTHER COURT TO WHOSE JURISDICTION ANY OF THE
PARTIES IS OR MAY BE SUBJECT.

 

14. Expenses.  The Beneficiary shall be entitled to recover all reasonable costs
associated with enforcing the provisions of this Guaranty in the event of a
breach hereof by Guarantor, including, without limitation, courts costs and
reasonable attorneys’ fees.

 

15. Entire Agreement; Modification.  This Guaranty and other written agreements
executed and delivered by the parties in connection with this Guaranty,
constitute the entire agreement and



7

--------------------------------------------------------------------------------

 

understanding of the parties with respect to the subject matter of this
Guaranty. This Guaranty supersedes any prior oral or written agreements between
the parties with respect to the subject matter of this Guaranty. It is expressly
agreed that there are no verbal understandings or agreements which in any way
change the terms, covenants, and conditions set forth in this Guaranty, and that
no modification of this Guaranty and no waiver of any of its terms and
conditions shall be effective unless it is made in writing and duly executed by
the parties. The parties have not relied upon, and shall not be entitled to rely
upon, any prior or contemporaneous agreements, understandings, representations
or statements (oral or written) other than this Guaranty in effecting the
transactions contemplated herein or otherwise.

 

16. Assignment.  This Guaranty is not assignable by Guarantor without the prior
written consent of Beneficiary. Beneficiary may at any time and without the
consent of Guarantor assign all of its rights and obligations hereunder to any
Person to whom the Master Lease or 2013 Master Lease has been assigned in
accordance with the provisions thereof.

 

17. Binding Effect; No Third Party Beneficiaries.  This Guaranty shall bind and
inure to the benefit of the parties and their successors and assigns, and the
Beneficiary’s permitted successors and permitted assigns shall be entitled to
enforce performance and observance of this Guaranty to the same extent
Beneficiary is entitled to do so; provided, however, that (a) this Guaranty
shall not inure to the benefit of any assignee pursuant to an assignment which
violates the terms of this Guaranty, the Master Lease, the 2013 Master Lease or
any Hospital Purchase Contract; and (b) this Guaranty shall not be deemed to
confer any rights or remedies contained in this Guaranty upon any Person not a
party or made subject to this Guaranty (other than any Person which constitutes
a Beneficiary).

 

18. Counterparts.  This Guaranty may be executed in counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

19. Necessary Action.  Guarantor and Beneficiary shall perform any further acts
and execute and deliver any documents that may be reasonably necessary to carry
out the provisions of this Guaranty.

 

20.



Joint Drafting.  Guarantor and Beneficiary and their respective counsel have
participated in the drafting and redrafting of this Guaranty and the general
rules of construction which would construe any provisions of this Guaranty in
favor of or to the advantage of one party as opposed to the other as a result of
one party drafting this Guaranty as opposed to the other or in resolving any
conflict or ambiguity in favor of one party as opposed to the other on the basis
of which party drafted this Guaranty are hereby expressly waived by all parties
to this Guaranty.

[Signature appears on following page.]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the date first
above written.

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

ADEPTUS HEALTH LLC

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Form Master Lease

 

 

C-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

MASTER LEASE AGREEMENT



BY AND AMONG



THE ENTITIES LISTED ON SCHEDULE 1(a) ATTACHED HERETO,

collectively, Lessor



AND



THE ENTITIES LISTED ON SCHEDULE 1(b) ATTACHED HERETO,

collectively, jointly and severally, as Lessee








_____________, 2014

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

 

 

Page

Article I

DEFINITIONS


2 

Article II

LEASED PROPERTY; TERM


22 

Article III

RENT


23 

3.1

Rent


23 

3.2

Additional Charges


24 

Article IV

IMPOSITIONS


25 

4.1

Payment of Impositions


25 

4.2

Adjustment of Impositions


25 

4.3

Utility Charges


26 

4.4

Insurance Premiums


26 

Article V

ABSOLUTE NET LEASE; NO TERMINATION; TERMINATION WITH RESPECT TO FEWER THAN ALL
FACILITIES


26 

5.1

Absolute Net Lease; No Termination


26 

5.2

Termination with Respect to Fewer than all Facilities


27 

Article VI

OWNERSHIP OF LEASED PROPERTY AND PERSONAL PROPERTY


27 

6.1

Ownership of the Leased Property


27 

6.2

Lessee's Personal Property


27 

Article VII

CONDITION AND USE OF LEASED PROPERTY


27 

7.1

Condition of the Leased Property


27 

7.2

Use of the Leased Property


28 

7.3

Lessor to Grant Easements


30 

Article VIII

LEGAL AND INSURANCE REQUIREMENTS


30 

8.1

Compliance with Legal and Insurance Requirements


30 

8.2

Hazardous Materials


31 

8.3

Healthcare Laws


32 

8.4

Single Purpose Entity


32 

8.5

Organizational Covenants


32 

Article IX

REPAIRS; RESTRICTIONS


33 

9.1

Maintenance and Repair


33 

9.2

Encroachments; Restrictions


33 

Article X

CONSTRUCTION OF LEASED IMPROVEMENTS; CAPITAL ADDITIONS


34 

10.1

Construction of Capital Additions to the Leased Property


34 

10.2

Capital Additions Financed by Lessee


35 

10.3

Capital Additions Financed by Lessor


35 

10.4

Salvage


36 

Article XI

LIENS


36 

Article XII

PERMITTED CONTESTS


36 

12.1

Permitted Contests


36 

Article XIII

INSURANCE


37 





1

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

 

 

 

 

 

Page

13.1

General Insurance Requirements


37 

13.2

Additional Insurance


40 

13.3

Waiver of Subrogation


40 

13.4

Form of Insurance


40 

13.5

Increase in Limits


41 

13.6

No Separate Insurance


41 

Article XIV

FIRE AND CASUALTY


42 

14.1

Insurance Proceeds


42 

14.2

Reconstruction in the Event of Damage or Destruction Covered by Insurance


42 

14.3

Reconstruction in the Event of Damage or Destruction Not Covered by Insurance


43 

14.4

Lessee's Personal Property


43 

14.5

Restoration of Lessee's Property


43 

14.6

No Abatement of Rent


44 

14.7

Waiver


44 

Article XV

CONDEMNATION


44 

15.1

Parties' Rights and Obligations


44 

15.2

Total Taking


44 

15.3

Partial Taking


44 

15.4

Award Distribution


45 

Article XVI

DEFAULT


45 

16.1

Events of Default


45 

16.2

Additional Expenses


52 

16.3

No Waiver by Lessor


52 

16.4

Waiver of Statutory Rights


52 

Article XVII

LESSOR'S RIGHT TO CURE


52 

Article XVIII

PURCHASE OF THE LEASED PROPERTY


53 

Article XIX

HOLDING OVER


53 

Article XX

RISK OF LOSS


54 

Article XXI

INDEMNIFICATION


54 

Article XXII

ASSIGNMENTS AND SUBLEASING


55 

22.1

Assignment and Subleasing


55 

22.2

Sublease Limitations


56 

22.3

Sublease Subordination and Non‑Disturbance


56 

Article XXIII

OFFICER'S CERTIFICATES; FINANCIAL STATEMENTS; NOTICES AND OTHER CERTIFICATES


57 

Article XXIV

INSPECTION


59 

Article XXV

NO WAIVER


59 

Article XXVI

REMEDIES CUMULATIVE


59 

 



2

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

 

 

 

 

Page

Article XXVII

SURRENDER


60 

Article XXVIII

NO MERGER OF TITLE


60 

Article XXIX

TRANSFERS BY LESSOR; LESSOR SEVERANCE RIGHTS


60 

29.1

Transfers by Lessor


60 

29.2

Severance Rights


61 

Article XXX

QUIET ENJOYMENT


61 

Article XXXI

NOTICES


62 

Article XXXII

APPRAISAL


63 

Article XXXIII

PURCHASE RIGHTS


64 

33.1

Lessee's Option to Purchase


64 

33.2

Lessor's Option to Purchase Lessee's Personal Property


64 

Article XXXIV

SUBSTITUTION RIGHTS


65 

34.1

Lessee's Property Substitution Right


65 

34.2

Conditions Precedent to Lessee's Property Substitution Right


65 

34.3

Procedures for Property Substitution


66 

34.4

Lessor Costs


67 

Article XXXV

FINANCING OF THE LEASED PROPERTY


67 

Article XXXVI

RESERVED


68 

Article XXXVII

LICENSES AND COMPLIANCE WITH HEALTHCARE LAWS


68 

37.1

Maintenance of Licenses


68 

37.2

No Transfers or Alterations of Licenses


68 

37.3

Termination of Lease or Possession


69 

37.4

Material Condition of Lease


69 

Article XXXVIII

MISCELLANEOUS


70 

38.1

General


70 

38.2

Bankruptcy Covenants and Waivers


70 

38.3

Lessor's Expenses


71 

38.4

Entire Agreement; Modifications


71 

38.5

Lessor Securities Offering and Filings


72 

38.6

Non‑Recourse as to Lessor


72 

38.7

Covenants, Restrictions and Reciprocal Easements


72 

38.8

Force Majeure


72 

38.9

Management Agreements


73 

38.10

Non‑Competition


73 

38.11

Governing Law


73 

38.12

Jurisdiction and Venue


74 

38.13

Future Intercreditor Agreements and Subordination Agreements


74 

38.14

Letter of Credit


75 

38.15

True Lease


75 

38.16

Representations and Covenants relating to Certain Facilities


76 

38.17

Compliance with Anti‑Terrorism Laws


76 

38.18

Electronically Transmitted Signatures


76 





3

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

 

 

 

 

 

Page

38.19

Waiver of Jury Trial


76 

38.20

Joint and Several Obligations


76 

38.21

Counterparts


77 

38.22

Specific Performance


77 

38.23

Continuation of Defaults


77 

38.24

Survival


77 

38.26

Joint Drafting


77 

Article XXXIX

MEMORANDUM OF LEASE


77 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

 

MASTER LEASE Agreement

THIS MASTER LEASE AGREEMENT (this "Lease") is dated as of ______________, 2014,
and is by and among the entities listed on Schedule 1(a) attached hereto and
made a part hereof by reference and incorporation (collectively, the "Lessor"),
having their principal office at 1000 Urban Center Drive, Suite 501, Birmingham,
Alabama 35242, and the entities listed on Schedule 1(b) attached hereto and made
a part hereof by reference and incorporation (collectively, jointly and
severally, the "Lessee"), having their principal office at 2941 S. Lake Vista,
Suite 200, Lewisville, Texas  75067.

STATEMENT OF INTENT

Subject to Articles V,  XIV,  XV,  XXIX,  XXXIII and Section 16.1, this Lease
constitutes one unitary, indivisible, non‑severable true lease of all the Leased
Property.  This Lease does not constitute separate leases contained in one
document each governed by similar terms.  The use of the expression "unitary
lease" to describe this Lease is not merely for convenient reference.  It is the
conscious choice of a substantive appellation to express the intent of Lessor
and Lessee in regard to an integral part of this transaction, which is to
accomplish the creation of an indivisible lease.  Lessor and Lessee agree that
from an economic point of view the portions of the Leased Property leased
pursuant to this Lease constitute one economic unit and that the Rent and all
other provisions have been negotiated and agreed to be based upon a lease of all
the portions of the Leased Property as a single, composite, inseparable
transaction.  Except as expressly provided in this Lease for specific isolated
purposes (and in such cases only to the extent expressly so stated), all
provisions of this Lease, including definitions, commencement and expiration
dates, rental provisions, use provisions, renewal provisions, breach, default,
enforcement, termination and assignment and subletting provisions, shall apply
equally and uniformly to all the Leased Property as one unit and are not
severable.  The economic terms of this Lease would have been substantially
different had separate leases or a "divisible" lease been acceptable to
Lessor.  An Event of Default of any of the terms or conditions of this Lease
occurring with respect to any portion of the Leased Property relating to a
particular Facility shall constitute an Event of Default under this Lease with
respect to all the Leased Property.  Except as expressly provided in this Lease
for specific isolated purposes (and in such cases only to the extent expressly
so stated), Lessor and Lessee agree that the provisions of this Lease shall at
all times be construed, interpreted and applied such that the intention of
Lessor and Lessee to create a unitary lease shall be preserved and
maintained.  Lessor and Lessee agree that for the purposes of any assumption,
rejection or assignment of this Lease under 11 U.S.C. Section 365 or any
amendment or successor section thereof, this is one indivisible and
non‑severable lease dealing with and covering one legal and economic unit which
must be assumed, rejected or assigned as a whole with respect to all (and only
all) the Leased Property.

W I T N E S S E T H:

WHEREAS, pursuant to the Master Funding and Development Agreement, dated as of
___________, 2014, initially between Adeptus Health LLC, a Delaware corporation
("Adeptus"), and MPT Operating Partnership, L.P., a Delaware limited partnership
("MPT"), Lessor, an affiliate



 

 

--------------------------------------------------------------------------------

 

 

 

of MPT, and Lessee, an affiliate of Adeptus, have agreed to lease a certain
parcel of Land (as hereinafter defined), along with Leased Improvements (as
hereinafter defined) relating thereto, pursuant to this Lease;

WHEREAS, each FCER Facility Lessee (as hereinafter defined) has been or will be
formed as a wholly owned subsidiary of First Choice ER, LLC, a Texas limited
liability company ("First Choice"), in order to lease and operate a separate
Facility (as hereinafter defined) on the Leased Property (as hereinafter
defined);

WHEREAS, each ACH Facility Lessee (as hereinafter defined) has been or will be
formed as a wholly-owned subsidiary of ACH Holdco (as hereinafter defined) in
order to lease and operate a separate ACH Facility (as hereinafter defined) and
ACH Remote Facilities (as hereinafter defined) related thereto on the Leased
Property;

WHEREAS, it is intended that in the future Affiliates of Lessee will be formed
as wholly owned subsidiaries of First Choice or ACH Holdco in order to lease and
operate additional Facilities on the Leased Property;

WHEREAS, in certain instances, the Leased Improvements will be developed and
constructed in accordance with the Project Development Agreements (as
hereinafter defined), while other Leased Improvements will have been completed
at the time the same become subject to this Lease;

WHEREAS, Lessor desires to lease the Leased Property to Lessee and Lessee
desires to lease the Leased Property from Lessor, upon the terms and conditions
hereinafter provided; and

WHEREAS, it is the desire and intent of the parties that any and all existing
and future indebtedness, obligations and liabilities of Adeptus and its
Affiliates to or in favor of any of MPT, Lessor or any of their respective
Affiliates (whether now existing or hereafter formed) shall be cross-defaulted
and cross-collateralized to the indebtedness, obligations and liabilities under
and in accordance with the Master Funding and Development Agreement, this Lease
and the 2013 Master Funding Obligation Documents (as hereinafter defined).

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (a) the terms defined in this Article have the
meanings assigned to them in this Article and include the plural as well as the
singular, (b) all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP at the applicable time,
(c) all references herein to Articles, Sections, Schedules, parties and
Exhibits shall be deemed to refer to Articles, Sections and Schedules of, and
parties and Exhibits to, this Lease, unless the context shall



2

 

--------------------------------------------------------------------------------

 

 

 

otherwise require, and (d) the words "herein," "hereof," "hereunder" and other
words of similar import refer to this Lease as a whole and not to any particular
Article, Section or other subdivision.

2013 Master Funding Obligation Documents:  Collectively, (a) that certain Master
Funding and Development Agreement, dated as of June 11, 2013 (the "2013 Master
Funding Agreement"), by and among Adeptus and certain of its Affiliates, and MPT
and certain of its Affiliates, (b) that certain Master Lease Agreement, dated as
of August 29, 2013 (the "2013 Master Lease"), by and among certain Affiliates of
Adeptus and certain Affiliates of MPT, and (c) all other project development
agreements, security agreements, guarantees, cost overrun guarantees and other
documents, agreements, amendments and joinders executed in connection with
transactions contemplated under the 2013 Master Funding Agreement, in each case,
as any of the same have been or may hereafter be modified, amended, restated or
supplemented from time to time.

ACH Facility:  A general acute care hospital facility operated on the Leased
Property, or a portion thereof, licensed in the state of its location, which
hospital may be part of a Provider Based Network (as herein defined).

ACH Facility Lessee:  A lessee of Leased Property on which an ACH Facility or an
ACH Remote Facility is operated.

ACH Holdco:  An entity that will be a wholly-owned subsidiary of Adeptus and
which will own the ACH Facility Lessees.

ACH Remote Facility:  A free-standing emergency medical facility operated on the
Leased Property, or a portion thereof, and which is part of a Provider Based
Network.

Acquisition Date:  With respect to each Facility, the date of acquisition of the
parcel of the Land and any existing improvements relating thereto in accordance
with the Master Funding and Development Agreement or Hospital Purchase Contract,
as applicable.  In connection with the any existing ACH Facility added to this
Lease pursuant to a Distressed Facility Agreement (as herein defined), the
"Acquisition Date" shall mean the closing date under the applicable Distressed
Facility Agreement.

Addendum:  An Addendum/Joinder which will be entered into by an Affiliate of
Lessor, an Affiliate of Lessee and all entities then constituting Lessor and
Lessee, at the time an additional parcel of Land is made subject to this Lease
in accordance with the Master Funding and Development Agreement.

Additional Charges:  As defined in Section 3.2.

Adeptus:  Adeptus Health LLC, a Delaware limited liability company.

Adjustment Date:  Each January 1 during the Term (as hereinafter defined),
commencing on January 1, 2016.





3

 

--------------------------------------------------------------------------------

 

 

 

Affiliate:  With respect to any Person (i) any Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (ii) any other Person that owns, beneficially, directly or indirectly,
10% or more of the outstanding capital stock, shares or equity interests of such
Person, or (iii) any officer, director, employee, partner, member, manager or
trustee of such Person or any Person controlling, controlled by or under common
control with such Person (excluding trustees and persons serving in similar
capacities who are not otherwise an Affiliate of such Person).  For the purposes
of this definition, "control" (including the correlative meanings of the terms
"controlled by" and "under common control with"), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
through the ownership of voting securities or otherwise.

AIREA:  The American Institute of Real Estate Appraisers, or any successor
organization.

Allocated Base Rent:  As defined in Section 3.1(a).

Allocated Lease Base:  With respect to each Facility (other than Existing ACH
Facilities), the portion of aggregate Lease Base relating thereto, as defined on
Schedule 3.1(a), and with respect to each Existing ACH Facility), the portion of
aggregate Lease Base relating thereto, as defined on Schedule 3.1(b), in each
case, plus or minus any adjustments as Lessor and Lessee may agree to from time
to time.

Anti‑Terrorism Laws:  Any laws, statutes and regulations relating to terrorism
or money laundering, including Executive Order No. 13224 (effective
September 24, 2001), the Patriot Act, the laws, statutes and regulations
comprising or implementing the Bank Secrecy Act, and the laws, statutes and
regulations administered by OFAC.

Award:  All compensation, sums or anything of value awarded, paid or received on
a total or partial Condemnation.

Bankruptcy Code:  Chapter of 11 U.S.C. § 101, et seq.

Base Rent:  At any time, the total Allocated Base Rent payable with respect to
all Facilities for any applicable period.

Blocked Person:  Any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti‑Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports "terrorism" as
defined in Executive Order No. 13224, or (e) a Person that is named a "specially
designated national" or "blocked person" on the most current list published by
OFAC or other similar list.





4

 

--------------------------------------------------------------------------------

 

 

 

Business:  As applicable, the operation of the FSE Facilities and ACH Remote
Facilities as free-standing emergency medical facilities and the operation of
the ACH Facilities as general acute care hospital facilities and, in each case,
the engagement in and pursuit and conduct of any business venture or activity
related thereto.

Business Day:  Each Monday, Tuesday, Wednesday, Thursday and Friday that is not
a day on which money centers in the New York, New York are authorized or
obligated by law or executive order to close.

Capital Additions:  With respect to each Facility, (a) non‑routine renovations
or expansions of buildings, structures or other improvements currently located
on that portion of the Leased Property where such Facility is located (or on
additional parcels added to such Leased Property), (b) the addition of one or
more parcels of land to such portion of the Leased Property (whether by purchase
or ground lease), or (c) the addition of one or more new buildings or additional
structures placed on such portion of the Leased Property or any such additional
parcels of land, including, without limitation, the construction of a new wing
or new story.

Capital Addition Cost:  With respect to each Facility, the cost of any Capital
Additions proposed to be made by Lessee whether or not paid for by Lessee or
Lessor.  Such cost shall be designated and limited pursuant to a schedule to be
agreed upon by the parties prior to commencement of construction of any Capital
Addition.

Cash Collections:  Any and all payments received for patient related services
that are posted to Lessee's accounting system for a Facility, including, without
limitation, any such payments received from patients, insurance companies,
managed care and preferred provider organizations, or other payors.

CERCLA:  As defined in the definition of "Hazardous Materials Laws."

Certificate of Occupancy:  With respect to each applicable Facility, the
certification or other governmental authorization issued by the applicable
Governmental Body authorizing the occupancy and operation of the portion of the
Leased Property relating to such Facility, which certification may be subject to
certain conditions, so long as occupancy is permitted.

Change of Control Transaction:  Any transaction, the consummation of which
results in (a) Adeptus ceasing to own, directly or indirectly, at least One
Hundred Percent (100%) of the Equity Interests of First Choice or ACH Holdco;
(b) First Choice ceasing to own, directly or indirectly, at least Fifty-One
Percent (51%) of the Equity Interests of any FCER Facility Lessee; or (c) ACH
Holdco ceasing to own, directly or indirectly, at least Fifty-One Percent (51%)
of the Equity Interests of any ACH Facility Lessee, in each case, without the
prior written consent of Lessor, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that "Change of Control
Transaction" shall not include any Permitted Sale Transaction (as hereinafter
defined).  For the avoidance of doubt, the entering into of a written agreement
(unless the agreement is conditioned on MPT's approval or will not close until
after the expiration of the Term) or the granting of an option



5

 

--------------------------------------------------------------------------------

 

 

 

to acquire the Equity Interests of First Choice, ACH Holdco or any Facility
Lessee, or the issuance of debt convertible into the Equity Interests of First
Choice, ACH Holdco or any Facility Lessee shall be deemed to be the issuance of
Equity Interests for purposes of determining whether a Change of Control
Transaction has occurred.

Code:  The Internal Revenue Code of 1986, as amended.

Combined Lease Payments:  For any period, the sum of the payment obligations of
all Combined Lessees under all leases for real property, including, without
limitation, this Lease, the 2013 Master Lease and any intra‑company leases for
real property; provided, however, that payment obligations with respect to any
Facility Lessee (other than a Facility Lessee that operates an Existing ACH
Facility) will not be included until the first calendar month after such
Facility has been open for business for six (6) months.

Combined Lessees:  Collectively, for any period, the Facility Lessees under this
Lease, the "Facility Lessees" under and as defined in the 2013 Master Lease, and
any other Affiliate(s) of Adeptus that becomes a lessee under a lease
agreement(s) hereafter entered into with any Affiliate of MPT.

Commencement Date:   ______________, 2014.

Completion:  The terms "completion," "complete construction," "completion of
construction" and similar phrases mean, with respect to the portion of the
Leased Property relating to each Facility (other than an Existing ACH Facility),
such time as Lessor receives (i) written certification from the Architect (as
defined in the Project Development Agreement for such Facility) that the
construction of such portion of the Leased Improvements has been substantially
completed in accordance with the Plans and Specifications (as defined in the
Project Development Agreement for such Facility) therefor, which certificate
shall be in form and substance reasonably satisfactory to Lessor and shall
include the written approval of Lessor's construction inspector noted thereon,
and (ii) Lessor has received the Certificate of Occupancy for such portion of
the Leased Property; provided, however, that for purposes of determining whether
the Rent Commencement Date has occurred with respect to any Facility (other than
an Existing ACH Facility), Lessor may waive either of these requirements in
writing in its sole discretion and, if such waiver is delivered, "Completion"
for purposes of such Rent Commencement Date shall mean the date of issuance of
the Certificate of Occupancy.

Completion Date:  With respect to each Facility (other than an Existing ACH
Facility), the date of Completion of the Leased Improvements relating to such
Facility.

Condemnation:  Either (a) the exercise of any governmental power, whether by
legal proceedings or otherwise, by a Condemnor or (b) a voluntary sale or
transfer by Lessor to any Condemnor, either under threat of Condemnation or
while legal proceedings for Condemnation are pending, in all of the foregoing
cases with respect to any portion of the Leased Property.

Condemnor:  Any public or quasi‑public authority, or private corporation or
individual, having the power of Condemnation.





6

 

--------------------------------------------------------------------------------

 

 

 

Consolidated Cash Flow:  For any period, for Adeptus and its subsidiaries on a
consolidated basis, an amount equal to the sum of (a) consolidated EBITDA for
such period, minus (b) income taxes paid in cash during such period, minus
(c) tax distributions made during such period, minus (d) management fees during
such period.

Consolidated Fixed Charge Coverage Ratio:  As of any date of determination, the
ratio of (a) Consolidated Cash Flow for the four calendar quarters most recently
ended to, (b) Consolidated Fixed Charges for the four calendar quarters most
recently ended.

Consolidated Fixed Charges:  For any period, for Adeptus and its subsidiaries on
a consolidated basis, an amount equal to the sum of (a) the cash portion of
consolidated interest charges for such period, plus (b) consolidated maintenance
capital expenditures for such period, plus (c) consolidated scheduled funded
debt payments for such period.

Construction Period:  With respect to each Facility (other than an Existing ACH
Facility), that period of time commencing on the applicable Acquisition Date and
ending on the last day of the calendar month during which the Completion Date
shall occur.

Construction Period Accrual:  With respect to each Facility (other than an
Existing ACH Facility), an amount equal to the product of (a) the amount all
hard and soft costs funded in accordance with the Development Budget for the
acquisition of the Land and the development of the Leased Improvements,
multiplied on a per diem basis by (b) the Lease Rate (based upon a 360‑day
year), with such product being compounded on an annual basis during the
Construction Period.

Cost Overrun Guaranty:  With respect to each Facility (other than an Existing
ACH Facility), that certain Cost Overrun Guaranty executed by Adeptus in favor
of MPT and the applicable Facility Lessor, as the same may be modified, amended
or restated from time to time.

CPI:  The Consumer Price Index, all urban consumers, all items, U.S. City
Average, published by the United States Department of Labor, Bureau of Labor
Statistics, in which 1982‑1984 equals one hundred (100).  If the Consumer Price
Index is discontinued or revised during the term of this Lease, such other
governmental index or computation with which it is replaced shall be used in
order to obtain substantially the same result as would be obtained if the Index
had not been discontinued or revised.

Credit Enhancements:  Such documents, instruments and agreements (including
without limitation, security agreements, non‑competition agreements and
guarantees) executed and delivered to Lessor as shall be necessary to provide
Lessor with comparable rights, credit enhancements and security as are provided
in the Other Agreements and the Letter of Credit, as determined in Lessor's
reasonable discretion.

Date of Taking:  The date the Condemnor has the right to possession of the
property being condemned.





7

 

--------------------------------------------------------------------------------

 

 

 

Declarations:  As defined in Section 38.7.

Developer:  With respect to each applicable Facility, the "Developer" under and
as defined in the applicable Project Development Agreement.

DHHS:  As defined in Section 37.1.

Distressed Facility Agreement:  As defined in the Master Funding and Development
Agreement.

EBITDA:  For any period, for Adeptus and its subsidiaries on a consolidated
basis, earnings before the deduction of interest, taxes, depreciation and
amortization, plus, to the extent deducted in calculating such earnings, (a)
expenses incurred during such period to the extent the same have been reimbursed
in cash during such period by a third party (other than Adeptus or any
subsidiary), and (b) fees and expenses incurred during such period relating to
pre-opening activities, stock compensation, advisory service fees and expenses
paid to Sterling Fund Management LLC and fees and expenses incurred as part of
an initial public offering, as all of the items described in this term are
determined in accordance with GAAP.

EBITDAR:  For any period, for all the Combined Lessees on a consolidated basis,
earnings before the deduction of interest, taxes, depreciation and amortization
and rent, plus, to the extent deducted in calculating such earnings, (a)
expenses incurred during such period to the extent the same have been reimbursed
in cash during such period by a third party (other than Adeptus or any
subsidiary), and (b) fees and expenses incurred during such period relating to
pre-opening activities, stock compensation, advisory service fees and expenses
paid to Sterling Fund Management LLC and fees and expenses incurred as part of
an initial public offering, as all of the items described in this term are
determined in accordance with GAAP; provided, that the earnings of a Facility
Lessee relating to any Facility, other than an Existing ACH Facility, will not
be included until the first calendar month after such Facility has been open for
business for six (6) months.

Encumbrance:  As defined in Article XXXV.

Environmental Indemnification Agreement:  That certain Environmental
Indemnification Agreement, dated as of the date hereof, by Adeptus and each
Facility Lessee in favor of Lessor, as the same may be modified, amended or
restated from time to time. 

Equity Constituents:  With respect to any Person, as applicable, the members,
general or limited partners, shareholders, stockholders or other Persons,
however designated, who are the owners of the issued and outstanding equity or
ownership interests of such Person.

Equity Interests:  With respect to any Person, the voting power, ownership, or
other equitable interests of such Person, including any interest represented by
any capital stock, convertible or participating debt instruments, membership
interest, partnership interest, or any similar interest therein.





8

 

--------------------------------------------------------------------------------

 

 

 

Escalator:  As defined in Section 3.1(b).

Escrow Invoice:  As defined in Section 3.2.

Events of Default:  As defined in Section 16.1.

Existing ACH Facility:  An ACH Facility that is existing and operational at the
time the corresponding real property is made subject to this Lease in accordance
with the Master Funding and Development Agreement.

Extension Notice:   As defined in Article II.

Extension Term(s):   As defined in Article II.

Facility:  Each of the FSE Facilities, ACH Facilities and ACH Remote Facilities
listed on Schedule 1(c), and, once joined or added hereto, each additional FSE
Facility, ACH Facility or ACH Remote Facility to be located on additional
parcels of Land that are made subject to this Lease pursuant to an Addendum,
sometimes collectively referred to as the “Facilities.”

[_______ Facility:  That certain ___________ (____)-licensed bed ACH Facility
located in __________, _________ County, _______.]

[_________ Facility:  That certain FSE Facility located in __________, _________
County, _______.]

Facility Instrument:  A note (whether secured or unsecured), loan agreement,
credit agreement, guaranty, security agreement, mortgage, deed of trust or other
agreement pursuant to which a Facility Lender has provided financing to Lessor
in connection with any portion of the Leased Property or any part thereof, or
financing provided to Lessee, if such financing is provided by Lessor or any
Affiliate of Lessor or in connection with a Capital Addition, and any and all
renewals, replacements, modifications, supplements, consolidations, spreaders
and extensions thereof.

Facility Lender:  A holder (which may include any Affiliate of Lessor) of any
Facility Instrument.

Facility Lender SNDA:  As defined in Article XXXV.

Facility Lessee:  The individual lessee which operates a particular Facility.  A
Facility Lessee shall be either a FCER Facility Lessee or an ACH Facility
Lessee.  For the avoidance of doubt, all of the Facility Lessees are referred to
collectively as Lessee.

Facility Lessor:  The individual lessor which owns and leases a particular
Facility.  For the avoidance of doubt, all of the Facility Lessors are referred
to collectively as Lessor.

Facility Loan:  A loan made by a Facility Lender.





9

 

--------------------------------------------------------------------------------

 

 

 

Fair Market Added Value:  With respect to each Facility, the Fair Market Value
of the portion of the Leased Property relating to such Facility, including all
Capital Additions with respect thereto, less the Fair Market Value of such
portion of the Leased Property determined as if no Capital Additions paid for by
Lessee had been constructed with respect thereto.

Fair Market Value:  With respect to each Facility, the Fair Market Value of the
portion of the Leased Property relating to such Facility, including all Capital
Additions with respect thereto, (a) as shall be determined in accordance with
the appraisal procedures set forth in Article XXXII or in such other manner as
shall be mutually acceptable to Lessor and Lessee, and (b) which shall not take
into account any reduction in value resulting from any damage, destruction or
condemnation of any part of such portion of the Leased Property or any
indebtedness to which such portion of the Leased Property is subject and which
encumbrance Lessee or Lessor is otherwise required to remove pursuant to any
provision of this Lease or agrees to remove at or prior to the closing of the
transaction as to which such Fair Market Value determination is being
made.  With respect to each Facility and notwithstanding anything contained in
this Lease to the contrary, any appraisal of the portion of the Leased Property
relating thereto shall assume the Lease is in place for a term of fifteen
(15) years, shall not take into account any purchase options and shall not take
into account any closing costs customarily paid by either purchaser or seller.

Fair Market Value Purchase Price:  With respect to each Facility, the Fair
Market Value of the portion of the Leased Property relating thereto, less the
Fair Market Added Value with respect to such portion of the Leased Property.

FCER Facility Lessee:  A Facility Lessee of a Leased Property on which an FSE
Facility is operated.

Final Completion Date:  The later of (a) the date of Completion of construction
of the Leased Improvements on the final parcel of land to be acquired and
developed in accordance with the Master Funding and Development Agreement, or
(b) the date of acquisition of the final parcel of real property relating to an
Existing ACH Facility, in either case, to be added to the Leased Property
hereunder.

Financial Statements:  For any fiscal year or other accounting period for Lessee
or Guarantor balance sheets, statements of operations and capital accounts, and
statements of cash flows setting forth in comparative form the corresponding
figures for the year‑earlier fiscal period, all prepared in accordance with
GAAP.

First Choice:  As defined in the Recitals hereof.

Fixed Term:  As defined in Article II.

Fixtures:  All equipment, machinery, fixtures, and other items of real property,
including all components thereof, now and hereafter located in, on, or used in
connection with, and that are in each case permanently affixed to or
incorporated into the buildings and structures on the Land, including, without
limitation, all permanently affixed furnaces, boilers, heaters, electrical
equipment,



10

 

--------------------------------------------------------------------------------

 

 

 

heating, plumbing, lighting, ventilating, refrigerating, incineration, air and
water pollution control, waste disposal, air‑cooling and air‑conditioning
systems and apparatus, sprinkler systems and fire and theft protection
equipment, and built‑in oxygen and vacuum systems, all of which, to the greatest
extent permitted by law, are hereby deemed by the parties to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto.

Force Majeure:  As defined in Section 38.8.

FSE Facility:  A free-standing emergency medical facility operated on the Leased
Property, or a portion thereof, licensed in the state of its location, but which
is not a part of a Provider Based Network.

FSFC:  Fifth Street Finance Corp., a Delaware corporation, as administrative
agent for itself and other lenders.

Full Replacement Cost:  As defined in Section 13.1.

GAAP:  The United States generally accepted accounting principles and practices
as in effect from time to time and applied consistently throughout the periods
involved.

Governmental Body:  Any United States federal, state or local government,
political subdivision, governmental, regulatory or administrative authority,
instrumentality, agency body or commission, self‑regulatory organization, court,
tribunal or judicial or arbitral body, including the Securities and Exchange
Commission.

Guarantor:  Adeptus and its successors and assigns.

Guaranty:  That certain Guaranty, dated as of the date hereof, executed and
delivered by the Guarantor in favor of Lessor, as the same may be amended,
modified and/or restated from time to time.

Hazardous Materials:  Any substance, including without limitation, asbestos or
any substance containing asbestos and deemed hazardous under any Hazardous
Materials Law, the group of organic compounds known as polychlorinated
biphenyls, flammable explosives, radioactive materials, infectious wastes,
biomedical and medical wastes, chemicals known to cause cancer or reproductive
toxicity, pollutants, effluents, contaminants, emissions or related materials,
and any items included in the definition of hazardous or toxic wastes, materials
or substances under any Hazardous Materials Laws.

Hazardous Materials Laws:  Each federal, state and local law and regulation
relating to pollution, protection, or preservation of human health or the
environment, including ambient air, surface water, ground water, land surface or
subsurface strata, and natural resources, and including each law and regulation
relating to emissions, discharges, releases or threatened releases of Hazardous
Materials, or otherwise relating to the manufacturing, processing, distribution,
use, treatment, generation,



11

 

--------------------------------------------------------------------------------

 

 

 

storage, containment (whether above ground or underground), disposal, transport
or handling of Hazardous Materials, or the preservation of the environment or
mitigation of adverse effects thereon and each law and regulation with regard to
record keeping, notification, disclosure and reporting requirements respecting
Hazardous Materials, including, without limitation, the Resource Conservation
and Recovery Act of 1976 ("RCRA"), the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 ("CERCLA"), as amended by the Superfund
Amendments and Reauthorization Act of 1986 ("SARA"), the Hazardous Materials
Transportation Act, the Federal Water Pollution Control Act, the Clean Air Act,
the Clean Water Act, the Toxic Substances Control Act, the Safe Drinking Water
Act, and all similar federal, state and local environmental statutes and
ordinances, and the regulations, orders, and decrees now or hereafter
promulgated thereunder, in each case as amended from time to time.

Health Benefit Laws:  Laws relating to the licensure, certification,
qualification or authority to transact business relating to the provision of, or
payment for, or both the provision of and payment for, health benefits, health
care or insurance coverage, including ERISA, COBRA, HIPAA, SCHIP, Medicare,
Medi‑Caid, CHAMPUS/TriCare, and laws relating to the regulation of workers
compensation, utilization review, third‑party administrative services, case
management and coordination of benefits.

Health Compliance Laws:  All applicable laws pertaining to billing, kickbacks,
false claims, self‑referral, claims processing, marketing, HIPAA security
standards for the storage, maintenance, transmission, utilization and access to
and privacy of patient information, and HIPAA and state standards for electronic
transactions and data code sets, including, without limitation, the False Claims
Act (31 U.S.C. Section 3729 et seq.), the Anti‑Kickback Act of 1986 (41 U.S.C.
Section 51 et seq.), the Federal Health Care Programs Anti‑Kickback Statute (42
U.S.C. Section 1320a‑7a(b)), the Stark Law, the Civil Monetary Penalties Law (42
U.S.C. Section 1320a‑7a), or the Truth in Negotiations (10 U.S.C. Section 2304
et seq.), Health Care Fraud (18 U.S.C. Section 1347), Mail Fraud (18 U.S.C.
Section 1341), Wire Fraud (18 U.S.C. Section 1343), Theft or Embezzlement (18
U.S.C. Section 669), Fraud and False Statements (18 U.S.C. Section 1001), False
Statements Relating to Health Care Matters (18 U.S.C. Section 1035), and any
other applicable federal health care law or equivalent state statutes, or any
rule or regulation promulgated by a Governmental Body with respect to any of the
foregoing, as any of the same may be amended, modified and/or restated from time
to time.

Healthcare Laws:  Health Benefit Laws, Health Compliance Laws and HIPAA.

HIPAA:  The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statue thereto, and any and all rules or regulations promulgated from
time to time thereunder.

Hospital Purchase Contract:  In connection with any Existing ACH Facility to be
made subject to this Lease, a Purchase and Sale Agreement executed by and among
Adeptus, the applicable Facility Lessee and the applicable Facility Lessor for
the acquisition of the real property relating to such Existing ACH Facility, as
any of the same may be modified, amended or restated from time to time.





12

 

--------------------------------------------------------------------------------

 

 

 

Impacted Facility:  As defined in Section 14.2(a).

Impartial Appraiser:  As defined in Section 13.1(a).

Impositions:  Collectively, with respect to each Facility, all civil monetary
penalties, fines and overpayments imposed by state and federal regulatory
authorities (excluding any penalties or fines caused by the action or inaction
of any Lessor or MPT), all Real Estate Taxes, all state and local sales and use
taxes, single business, gross receipts, transaction privilege, rent or similar
taxes, franchise (including but not limited to taxes based on capital, net worth
or assets), license, business entity, annual report fees and other taxes imposed
on any business entities, including limited partnerships, limited liability
companies and other "pass through" entities, and any such taxes and statutory
representation fees imposed on Lessor or Lessor's Affiliates (including, without
limitation, all assessments, charges and costs imposed under the Permitted
Exceptions), all assessments for utilities, public improvements or benefits,
ground rents, water, wastewater, sewer, sanitary sewer or other rents and
charges, excises, tax levies, fees, including, without limitation, impact,
development, license, permit, inspection, authorization and similar fees, and
all other governmental charges of every kind or nature, and all other fees,
costs and expenses which at any time prior to, during or in respect of the Term
may be charged, assessed or imposed on or in respect of or be a lien upon
(a) Lessor or Lessor's interest in the portion of the Leased Property relating
to such Facility, (b) such portion of the Leased Property or any part thereof or
any rent therefrom or any estate, right, title or interest therein, or (c) any
occupancy, operation, use or possession of, sales from, or activity conducted
on, or in connection with, such portion of the Leased Property or the leasing or
use of such portion of the Leased Property or any part thereof.  Notwithstanding
any provision hereof to the contrary, nothing contained in this Lease shall be
construed to require Lessee to pay (1) any tax based on net income (whether
denominated as a financial institutions or other tax) imposed on Lessor, or
(2) any transfer tax of Lessor, or (3) any tax imposed with respect to the sale,
exchange or other disposition by Lessor of any portion of the Leased Property or
the proceeds thereof, unless such disposition is to Lessee pursuant to the terms
of this Lease, or (4) except as expressly provided elsewhere in this Lease, any
principal or interest on any Encumbrance on any portion of the Leased Property,
except to the extent that any tax, assessment, tax levy or charge which Lessee
is obligated to pay pursuant to the first sentence of this definition and which
is in effect at any time during the Term is totally or partially repealed, and a
tax, assessment, tax levy or charge set forth in clause (1) or (2) is levied,
assessed or imposed expressly in lieu thereof, in which case the substitute tax,
assessment, tax levy or charge shall be deemed to be an Imposition.

Initial Master Lease:  That certain Master Lease Agreement, dated as of August
29, 2013, by and among certain Affiliates of MPT, as lessor, and certain
Affiliates of Adeptus, as lessee, relating to multiple free-standing emergency
medical facilities, as the same has been or may be modified, amended or restated
from time to time.

Insurance Premiums:  As defined in Section 4.4.





13

 

--------------------------------------------------------------------------------

 

 

 

Insurance Requirements:  All terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy, and such additional
insurance which Lessor may reasonably require.

Intercreditor Agreement:  That certain [Second] Amended and Restated
Intercreditor Agreement, dated as of ____________, 2014, by and among MPT,
Lessor and FSFC, as Administrative Agent for itself and other lenders, relating
to Adeptus and its subsidiaries, as the same may be modified, amended or
restated from time to time.

Joint Commission:  As defined in Article XXIII.





14

 

--------------------------------------------------------------------------------

 

 

 



 

Confidential treatment has been requested with respect to information contained
within the [*] marking.  Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.

 

Land:  The parcels of land described on Exhibit A‑1 et seq., attached hereto and
incorporated herein by reference, together with all hereditaments, easements,
mineral rights, rights of way and other appurtenances related thereto, and any
additional parcel or parcels of land acquired by an Affiliate of Lessor and made
subject to this Lease pursuant to an Addendum.  With respect to each Facility,
"Land" shall mean the portion of the Land relating to such Facility or any
Capital Additions with respect thereto.

Late Payment Penalty Rate:  Shall mean on any date a rate equal to Five Percent
(5%).

Lease:  As defined in the preamble.

Lease Assignment:  Those certain Assignment of Rents and Leases executed by each
Facility Lessee in favor of Lessor, as the same may be amended, modified and/or
restated from time to time.

Lease Base:  The aggregate of the Allocated Lease Bases with respect to all the
Facilities.

Lease Rate:  [*].

Leased Improvements:  With respect to each portion of the Land relating to a
particular Facility, those items described in Article II(b) relating thereto.

Leased Property:  With respect to each Facility, those items described in
Article II, as well as all Capital Additions thereto.

Legal Requirements:  With respect to each Facility and the portion of the Leased
Property related thereto, all federal, state, county and municipal governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions affecting such Leased Property, Lessee's operation of the Business
on such portion of the Leased Property, or the construction, use or alteration
of such Leased Property (including, without limitation, the Americans with
Disabilities Act and Section 504 of the Rehabilitation Act of 1973), whether now
or hereafter enacted and in force, including any which may (a) require repairs,
modifications, or alterations in or to such portion of the Leased Property, or
(b) in any way adversely affect the use and





15

 

--------------------------------------------------------------------------------

 

 

 

enjoyment thereof, and all permits, licenses, authorizations and regulations
relating thereto, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to Lessee, at any time
in force affecting such portion of the Leased Property.

Lessee:  Each of the entities listed on Schedule 1(b) attached hereto, and each
additional Affiliate of Lessee added as a Lessee pursuant to an Addendum,
together with their respective successors and permitted assigns, jointly and
severally.

Lessor:  Each of the entities listed on Schedule 1(c) attached hereto, and each
additional Affiliate of Lessor added as a Lessor pursuant to an Addendum,
together with their respective successors and permitted assigns.

Lessor Parties:  As defined in Section 38.6.

Lessor's Notice Address:  As defined in Section 13.4.

Letter of Credit:  As defined in Section 38.14.

Letter of Credit Obligations:  All obligations of Lessee and its Affiliates
under this Lease and all Other Agreements.

Licenses:  As defined in Section 37.1.

Major Repairs:  All repairs to the Leased Property of every kind and nature,
whether interior or exterior, structural or non‑structural (including, without
limitation, all parking decks and parking lots), which extend the life of the
Leased Property (as opposed to being routine maintenance and repair
expenditures), as shall be necessary or appropriate from time to time during the
Term.

Management Agreement:  Any contract or agreement for the management of
operations of the applicable Facility or any Facility Lessee.

Management Company:  Any person, firm, corporation or other entity or individual
who or which will manage the operations of a Facility Lessee or a Facility.

Master Funding and Development Agreement:  That certain Master Funding and
Development Agreement, dated as of __________, 2014, by and among Adeptus and
MPT, as the same may be amended, modified and/or restated from time to time.

Material Obligation:  Any obligation of any Facility Lessee or any Guarantor
(other than any obligations owing to Lessor or any of its Affiliates) which
exceeds the lesser of (a) Five Million Dollars ($5,000,000), or (b) as of any
date of determination, the enterprise value of Ten Percent (10%) of the Equity
Interest in Guarantor (as reflected on Guarantor's most recent monthly balance
sheet delivered to Lessor as required under Article XXIII(b)(iii)).





16

 

--------------------------------------------------------------------------------

 

 

 

Medicaid:  The medical assistance program established by Title XIX of the Social
Security Act (42 U.S.C. Sections 1396 et seq.) and any statute succeeding
thereto.

Medicare:  The health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act (42 U.S.C. Sections 1395 et seq.) and any
statute succeeding thereto.

Monthly Escrow Amount:  As defined in Section 3.2.

MPT:  MPT Operating Partnership, L.P., a Delaware limited partnership.

Net Worth:  At any time, the sum of the following for the applicable Person, on
a consolidated basis determined in accordance with GAAP:

(a)the amount of capital, stated capital or capital account balance (after
deducting the cost of any treasury shares), plus

(b)the amount of capital surplus and retained earnings (or, in the case of a
capital surplus or retained earnings deficit, minus the amount of such deficit),
plus

(c)the amount of all distributions to shareholders, partners or members, as
applicable, as a result of debt or equity transactions, plus

(d)the amount of all non-cash write-offs of intangible assets, minus

(e)without duplication of deductions in respect of items already deducted in
arriving at surplus and retained earnings, any write up in book value of assets
resulting from a revaluation thereof pursuant to GAAP subsequent to the most
recent balance sheet prior to the date thereof, except any net write up in value
of foreign currency in accordance with GAAP, any write up resulting from
reversal of a reserve for bad debts or depreciation, and any write up resulting
from a change in methods of accounting for inventory.

Non‑Competition Agreement:  That certain Non‑Competition Agreement executed by
Adeptus simultaneously with the execution of this Lease, as the same may be
amended, modified and/or restated from time to time.

Noncompliance Period:  As defined in Section 16.1(l)(ii).

Non‑Permissible Assignee:  As defined in Section 29.1.

OFAC:  The U.S. Department of Treasury Office of Foreign Assets Control.

OFAC List:  Collectively, the Specially Designated Nationals and Blocked Persons
List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed. Reg.
49079 (September 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.





17

 

--------------------------------------------------------------------------------

 

 

 

Officer's Certificate:  With respect to each Facility Lessee, a certificate of
such Facility Lessee signed by the representative(s) authorized to so sign by
the governing body of such Facility Lessee, or any other person whose power and
authority to act has been properly authorized.

Operating Agreements:  With respect to each Facility Lessee, all agreements to
which such Facility Lessee is a party with respect to the ownership, operation
or management of the Business, including, without limitation, any and all
service and maintenance contracts, employment contracts, management agreements,
equipment leases, consulting agreements, laboratory servicing agreements,
pharmaceutical contracts and physician, other clinician or other professional
services provider contracts, but excluding any Participation Agreements, as the
same may from time to time be amended, restated, supplemented, renewed or
modified.

Operational Date:  As defined in Section 7.2(a).

Option Price:  As defined in Section 14.2(a).

Organizational Documents:  With respect to any Person, the articles of
incorporation or organization, certificate of incorporation or formation or
other formation document, together with all other documents creating and
governing such Person, including stockholder agreements, limited liability
company or operating agreements, partnership agreements and bylaws.

Other Agreements:  All other leases, loans, and agreements entered into between
Lessor or any Affiliate of Lessor, on the one hand, and Lessee, Guarantor or any
of their respective Affiliates on the other hand, including, without limitation,
the Master Funding and Development Agreement, the Hospital Purchase Contracts,
the Project Development Agreements, the Guaranty, Cost Overrun Guaranties, the
Non‑Competition Agreement, the Security Agreement, the Environmental
Indemnification Agreement, and all other agreements, documents or instruments
either having been executed prior to or contemporaneously herewith, or that will
hereafter be executed, by Lessee, Guarantor or any of their respective
Affiliates in favor of or with Lessor or any of its Affiliates, including,
without limitation, the 2013 Master Funding Obligation Documents and any
amendments with respect thereto, as any of the same may be modified, amended, or
restated from time to time.

Overdue Rate:  On any date, the Lease Rate plus Six Percent (6%).

Participation Agreements:  With respect to each Facility Lessee, all third‑party
payor participation or reimbursement agreements, and provider numbers and
provider agreements, to which such Facility Lessee is a party relating to rights
to payment or reimbursement from, and claims against, private insurers, managed
care plans, employee assistance programs, Blue Cross and/or Blue Shield,
governmental authorities and other third‑party payors (including, without
limitation, if applicable to such Facility Lessee, Medicare and Medicaid), as
the same may from time to time be amended, restated, extended, supplemented or
modified, together with all rights, privileges and entitlements thereunder.





18

 

--------------------------------------------------------------------------------

 

 

 

Patriot Act:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107‑56,
as the same may be amended, modified or restated from time to time.

Permitted Exceptions:  As defined in Article II.

Permitted Sale Transaction:  Any transaction which, directly or indirectly,
through one or more step transactions or tiered transactions, results in the
transfer (be it by merger, consolidation, sale, assignments, or otherwise) of
(a) all or substantially all of the assets of Lessee, or (b) 51% or more of the
direct or indirect Equity Interests held by First Choice in a FCER Facility
Lessee or 51% or more of the direct or indirect Equity Interests held by ACH
Holdco in an ACH Facility Lessee, to a Person, so long as immediately following
the consummation of any such transaction, a Person that owns 51% or more of the
direct or indirect Equity Interests in the applicable Facility Lessee (i) is in
pro forma compliance with the covenants applicable to Adeptus set forth in
Section 16.1(l) (which compliance shall be measured to include such Person's
subsidiaries, as applicable), and (ii) employs executives experienced in
managing the operations of medical care facilities or engages a third party
manager that has such experience; it being understood and agreed that any such
transaction shall be permitted under this Lease only if no Event of Default then
exists and the Combined Lessees (or the transferee, assignee or successor
thereof) are in pro forma compliance with the covenant applicable to Combined
Lessees set forth in Section 16.1(k), to the extent then applicable.

Person:  An individual, a corporation, a limited liability company, a general or
limited partnership, an unincorporated association, a joint venture, a
Governmental Body or another entity or group.

Personal Property:  With respect to a Facility Lessee, all of such Facility
Lessee's consumable inventory and supplies, machinery, equipment, furniture,
furnishings, trailers, movable walls or partitions, computers, trade fixtures
and other tangible personal property (including all such items not permanently
affixed to the portion of the Leased Property), currently owned and acquired
after the execution of this Lease, and necessary, used, or useful in the
operation of such Facility, but excluding any items within the definition of
Fixtures.

Primary Intended Use:  As defined in Article VII.

Project Development Agreement:  With respect to each Facility (other than an
Existing ACH Facility), that certain Project Funding and Development Agreement
to be executed by and among Developer, Adeptus, the applicable Facility Lessee
and Facility Lessor in accordance with the Master Funding and Development
Agreement, as the same may be amended, modified and/or restated from time to
time.

Property Substitution:  As defined in Section 34.1.

Property Substitution Date:  With respect to any applicable Facility, the
effective date of a Property Substitution.





19

 

--------------------------------------------------------------------------------

 

 

 

Provider Based Network:  A network of Facilities whereby the Medicare
Participation Agreements and related licenses and authorizations are obtained by
the ACH Facility Lessee operating an ACH Facility and utilized by such ACH
Facility Lessee to operate ACH Remote Facilities in accordance with the
requirements of all applicable Healthcare Laws.

RCRA:  As defined in the definition of "Hazardous Materials Laws."

Real Estate Taxes:  With respect to each Facility, all real estate taxes,
assessments and special assessments, and dues which are levied or imposed during
the Term upon the portion of the Leased Property relating to such Facility.

Removal Notice:  As defined in Section 16.1(E).

Rent:  Collectively, the Base Rent (as increased in accordance with the
provisions of Section 3.1(b)), and the Additional Charges.

Rent Commencement Date:   With respect to each Facility (other than an Existing
ACH Facility), the date of Completion of the Leased Improvements in accordance
with the applicable Project Development Agreement.  With respect to each
Existing ACH Facility, the date that such Existing ACH Facility is made subject
to this Lease pursuant to an Addendum (provided that, in connection with an
existing ACH Facility added to this Lease pursuant to a Distressed Facility
Agreement, the Addendum may establish an alternate date mutually agreeable to
the parties).

Replacement Facility:  As defined in the definition of "Substitute Property."

Request:  As defined in Section 10.3.

RFFE Loans:  As defined in Article XVII.

SARA:  As defined in the definition of "Hazardous Materials Laws."

Security Agreement:  That certain Security Agreement, dated of even date
herewith, between Lessor and Lessee, as the same may be modified, amended or
restated from time to time.

Severed Property:  As defined in Section 29.2.

Severance Notice:  As defined in Section 29.2.

Severance Date:  As defined in Section 29.2.

Severed Lease:  As defined in Section 29.2.

Single Purpose Entity:  With respect to each Facility, an entity which (a)
exists solely for the purpose of leasing all or any portion of the Leased
Property relating to such Facility and conducting the operation of the Business
thereon, provided that a Facility Lessee that leases an ACH Facility may



20

 

--------------------------------------------------------------------------------

 

 

 

also lease Leased Properties on which ACH Remote Facilities related to such ACH
Facility are located and conduct the operation of the Business of such ACH
Remote Facilities thereon and a Facility Lessee may sublease a particular Leased
Property as permitted herein, (b) conducts business only in its own name, under
the name "FirstChoice" or under any other trade name utilized by a particular
Facility, (c) does not engage in any business other than the leasing of all or
any portion of such portion of the Leased Property and the operation of such
Business, provided that a Facility Lessee that leases an ACH Facility may also
lease Leased Properties on which ACH Remote Facilities related to such ACH
Facility are located and conduct the operation of the Business of such ACH
Remote Facilities thereon and a Facility Lessee may sublease a particular Leased
Property as permitted herein, (d) does not hold, directly or indirectly, any
ownership interest (legal or equitable) in any entity or any real or personal
property other than the leasehold interest which it owns in such portion of the
Leased Property and the other assets incident to the operation of the Business
with an ancillary healthcare or other services or businesses provided thereon,
provided that a Facility Lessee that leases an ACH Facility may also lease
Leased Properties on which ACH Remote Facilities related to such ACH Facility
are located and conduct the operation of the Business of such ACH Remote
Facilities thereon and a Facility Lessee may sublease a particular Leased
Property as permitted herein, (e) does not have any debt other than as permitted
by this Lease or arising in the ordinary course of the Business and does not
guarantee or otherwise obligate itself with respect to the debts of any other
person or entity, other than as contemplated by this Lease or the Intercreditor
Agreement (which shall include, without limitation, the pledge of the "Senior
Collateral AR" as defined therein) or approved by Lessor in writing, (f) has its
own separate books, records, accounts and financial statements, except that
financial statements of the individual facility Lessees may be consolidated, (g)
holds itself out as being a company separate and apart from any other entity,
and (h) maintains all entity formalities independent of any other entity.

Subordination Agreement:  That certain [Second] Amended and Restated
Subordination Agreement, dated as of_____________, 2014, among MPT, Lessor and
FSFC, as Administrative Agent for itself and other lenders, Adeptus and
FirstChoice, as the same may be modified, amended or restated from time to time.

Substitute Lease:  As defined in Section 34.3.

Substitute Property:  With respect to any Facility, a fee interest in land and
improvements thereon which may be included in the Property Substitution, with
respect to which:  (i) such improvements consist solely of an existing FSE
Facility or Existing ACH Facility (the "Replacement Facility") consented to by
Lessor in its sole and absolute discretion; (ii) the financial records (which
records will include audited financial statements if available) of such
freestanding emergency medical facility shall have been prepared in accordance
with GAAP and made available to Lessor; (iii) all licenses, certificates of
need, permits, approvals and authorizations pertaining to ownership and
operation of such land and improvements as a freestanding emergency medical
facility and related facilities shall be in full force and effect, free of
material defaults or notices of material default; and (iv) neither the Property
Substitution nor the utilization of such land and improvements in a Property
Substitution will result in the realization of taxable income or gain to any
Lessor or any Equity Constituent of any Lessor under the Code, as reasonably
determined by Lessor, or if such taxable



21

 

--------------------------------------------------------------------------------

 

 

 

income or gain is realized, FirstChoice or an Affiliate agrees to pay the same
and to indemnify Lessor for the same.

Taking:  With respect to each Facility, a taking or voluntary conveyance during
the Term of all or part of the portion of the Leased Property relating to such
Facility, or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any Condemnation or other eminent domain
proceeding affecting such portion of the Leased Property whether or not the same
shall have actually been commenced.

Tenant(s):  The lessees, tenants, sublessees or subtenants under the Tenant
Leases, if any.

Tenant Leases:  All leases, subleases, pharmacy leases and other rental
agreements (written or verbal, now or hereafter in effect), if any, pursuant to
which any Facility Lessee has granted a possessory interest in and to any space
in or any part of the Leased Property, or that otherwise have rights with regard
to the Leased Property, and all security deposits, security interests, letters
of credit, pledges, guaranties, prepaid rent or other sums, deposits or
interests held by Lessee, if any, with respect thereto.

Term:  With respect to each Facility, the actual duration of this Lease,
including the Fixed Term and the Extension Terms (if extended by Lessee) as
provided in Article II.

Terminated Facility:  As defined in Section 16.1(C).

Terminated Possession Facility:  As defined in Section 16.1(B).

Third Party Programs:  As defined in Section 37.1.

Total Development Costs:  With respect to all Facilities (other than Existing
ACH Facilities), the sum of (a) all hard and soft costs incurred in connection
with the acquisition of the Land and the development of the Leased Improvements
pursuant to the Project Development Agreements; (b) the aggregate of the
Construction Period Accruals relating to such Facilities; and (c) the costs of
any future Capital Additions financed by Lessor or its Affiliates after the
Construction Period.

Unsuitable for Its Use or Unsuitable for Its Primary Intended Use:  As used
anywhere in this Lease, the terms "Unsuitable for Its Use" or "Unsuitable for
Its Primary Intended Use" shall mean that, with respect to the portion of the
Leased Property relating to any Facility, by reason of damage or destruction or
a partial Taking by Condemnation, such Facility cannot be operated on a
commercially practicable basis for its Primary Intended Use and substantially in
accordance with the manner in which it was previously operated, taking into
account, all relevant factors (such as the availability of parking), and the
effect of such damage or destruction or partial Taking.

USPAP:  The Uniform Standards of Professional Appraisal Practice, as amended
from time to time.



22

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE II

LEASED PROPERTY; TERM

Upon and subject to the terms and conditions hereinafter set forth, Lessor
leases to Lessee and Lessee rents from Lessor all of Lessor's rights and
interest in and to the following property (collectively, and as modified from
time to time pursuant to the terms of this Lease, the "Leased Property"):

(a) the Land; and

(b) the existing improvements on the Land and the buildings and
any  improvements constructed on the Land, including, but not limited to, all
buildings, structures, Fixtures and other improvements of every kind, alleyways
and connecting tunnels, sidewalks, utility pipes, conduits and lines (on‑site
and off‑site), parking areas and roadways appurtenant to such buildings and
structures presently or hereafter situated upon the Land, Capital Additions
financed by Lessor and all hereditaments, easements, rights of way and other
appurtenances related thereto (collectively, the "Leased Improvements").

SUBJECT, HOWEVER, to all applicable matters of record and any other matters as
set forth on Exhibit B‑1  et seq. (and such other matters set forth in any
Addendum) (collectively, the "Permitted Exceptions"), Lessee shall have and hold
the Leased Property for a fixed term (the "Fixed Term") commencing on the
Commencement Date and ending at midnight on the last day of the one hundred
eightieth (180th) full month after the Final Completion Date, unless sooner
terminated as herein provided.

So long as no Event of Default then exists, and no event then exists which with
the giving of notice or the passage of time or both would constitute an Event of
Default, Lessee shall have the option to extend the Fixed Term on the same terms
and conditions set forth herein for three (3) additional periods of five
(5) years each (each an "Extension Term"); it being understood and agreed that
Lessee's exercise of any such extension option must apply to the entire Leased
Property.  Lessee may exercise each such option by giving written notice to
Lessor at least ninety (90) days prior to the expiration of the Fixed Term or
Extension Term, as applicable (the "Extension Notice").  If, during the period
following the delivery of the Extension Notice to Lessor and prior to the
effective date of such extension, an Event of Default shall occur, at Lessor's
option, the Term shall not be so extended and Lessee shall be deemed to have
forfeited all subsequent options to extend the Fixed Term of this Lease.  If
Lessee elects not to exercise its option to extend, all subsequent options to
extend and all rights of Lessee to purchase as provided in Articles XIV,  XV and
XXXIII shall be deemed to have lapsed and be of no further force or effect.





23

 

--------------------------------------------------------------------------------

 

 

 



 

Confidential treatment has been requested with respect to information contained
within the [*] marking.  Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.

 

ARTICLE III

RENT

3.1 Rent.  During the Term, Lessee shall pay to Lessor, in advance and without
notice, demand, set off or counterclaim, in lawful money of the United States of
America, at Lessor's address set forth herein or at such other place or to such
other person, firm or entity as Lessor may designate from time to time in
writing, the Rent as provided in this Lease.  With respect to each Facility,
Rent shall be calculated and payable as follows:

(a) Base Rent.  With respect to each Facility, commencing on the applicable Rent
Commencement Date, subject to adjustment as provided herein (including
adjustments set forth in Section 3.1(b) below), Lessee shall pay Lessor, base
rent with respect to such portion of the Leased Property (the "Allocated Base
Rent") in advance on or before the first (1st) day of each calendar month during
the Term, including any partial months (prorated based upon a three hundred
sixty (360) day year), in an amount equal to the product of (i) the Allocated
Lease Base for such Facility as of the last day of the immediately preceding
month, multiplied by (ii) the Lease Rate, divided by (iii) twelve (12).  In the
event that the first day of any calendar month falls on a non-Business Day, such
payment of Base Rent shall be paid on or before the last Business Day prior to
the first day of such calendar month.

(b) Adjustment of Lease Rate.  Commencing on January 1, 2016 and continuing on
each Adjustment Date thereafter during the Term, the Lease Rate shall be
increased (and in no event decreased) and shall be equal to the sum of (i) the
Lease Rate previously in effect, [*].

(c) Rent Schedule.  From time to time during the Term, Lessor may, in its
reasonable discretion, calculate the Base Rent payable hereunder (the "Rent
Schedule"), and provide a copy of such Rent Schedule to Lessee.  Base Rent, as
calculated in accordance with Sections 3.1(a) and 3.1(b) shall include Allocated
Base Rent payable with respect to the Leased Property relating to all
Facilities.  The Rent Schedule shall be adjusted and substituted on a periodic
basis by Lessor, in its reasonable discretion, as the Base Rent is adjusted and
calculated during the Term as provided herein.  Lessor's failure to provide a
copy of the Rent Schedule or substitute or adjusted Rent Schedule shall not
limit or affect the Lessee's obligations hereunder.  Notwithstanding the
foregoing, to the extent the most recent Rent Schedule, if any, provided by
Lessor to Lessee does not accurately reflect the current amount of Base Rent, as
adjusted, Lessee shall not be in default of its obligation to pay rent pursuant
to this Section 3.1 so long as Lessee pays the Base Rent, as adjusted, shown on
the Rent Schedule most recently provided by Lessor to Lessee, and within ten
(10) days after receipt by Lessee of an updated Rent Schedule provided by
Lessor, Lessee pays to Lessor



24

 

--------------------------------------------------------------------------------

 

 

 

any additional Base Rent due as a result of the Base Rent shown on the updated
Rent Schedule that has not previously been paid.

3.2 Additional Charges.  In addition to the Base Rent, (a) Lessee will also pay
and discharge as and when due and payable all other amounts, liabilities,
obligations and Impositions that Lessee assumes or agrees to pay under this
Lease, and all other amounts, liabilities, obligations and Impositions related
to the ownership, use, possession and operation of the Leased Property,
including, without limitation, all costs of owning and operating each Facility,
all Real Estate Taxes, Insurance Premiums, maintenance and capital improvements,
all violations of and defaults under any of the Permitted Exceptions (but
excluding any items Lessee is not required to pay under the definition of
Impositions) and (b) in the event of any failure on the part of Lessee to pay
any of those items referred to in clause (a) above, Lessee will also promptly
pay and reimburse Lessor and/or its Affiliates for all such amounts paid by
Lessor and/or its Affiliates and promptly pay and discharge every fine, penalty,
interest and cost which may be added for non‑payment or late payment of such
items (the items referred to in clauses (a) and (b) above being referred to
herein collectively as the "Additional Charges"), and Lessor shall have all
legal, equitable and contractual rights, powers and remedies provided in this
Lease, by statute, or otherwise, in the case of non‑payment of the Additional
Charges, as in the case of the Base Rent.  If any installment of Base Rent or
Additional Charges shall not be paid within five (5) Business Days after the
applicable due date, Lessee, in addition to all other obligations hereunder,
will pay Lessor on demand, as Additional Charges, a late charge computed at the
Overdue Rate and a late payment penalty computed at the Late Payment Penalty
Rate on the amount of such installment, from the due date of such installment to
the date of payment thereof.  To the extent that Lessee pays any Additional
Charges to Lessor pursuant to clause (b) above or pursuant to any other
requirement of this Lease, Lessee shall be relieved of its obligation to pay
such Additional Charges to the entity to which they would otherwise be
due.  Nothing in the foregoing limits the provisions of Article XII.  At
Lessor's option, during the Term, upon its written request to Lessee, Lessee
shall make monthly payments to Lessor (or to a Facility Lender, if requested by
Lessor) in such amounts as Lessor shall estimate to be necessary to pay any Real
Estate Taxes and/or some or all Insurance Premiums.  If Lessor exercises this
option, it shall include in its written request an invoice in reasonable detail
(the "Escrow Invoice") specifying the amount to be paid on account of Real
Estate Taxes and/or Insurance Premiums (the "Monthly Escrow Amount").  Lessee
shall pay to Lessor the Monthly Escrow Amount on the first (1st) day of each
month after receipt of the initial Escrow Invoice.  At any time, with at least
five (5) Business Days' notice prior to the end of any month during the Term,
Lessor may deliver to Lessee a substituted, adjusted or amended Escrow Invoice
providing for a new Monthly Escrow Amount, and thereafter Lessee shall pay the
revised Monthly Escrow Amount on the first (1st) day of the each succeeding
month (subject to further adjustment as provided for in this sentence).  Any
sums paid to Lessor pursuant to this Section 3.2 shall not bear interest, may be
commingled with Lessor's (or Facility Lender's) books and accounts, and upon an
Event of Default hereunder, may be applied by Lessor (or Facility Lender) to all
sums owed by Lessee or any Affiliate of Lessee to Lessor or any Affiliate of
Lessor (or to sums owed to Facility Lender) relating to the acquisition and
leasing of the Leased Property (provided, that prior to an Event of Default
Lessor shall use any amounts so paid to pay the relevant Real Estate Taxes and
Insurance Premiums, as applicable, in each case prior to



25

 

--------------------------------------------------------------------------------

 

 

 

delinquency).  Lessor shall refund to Lessee at the end of the Term, provided
that no Event of Default then exists, any such remaining amounts collected in
excess of the amounts ultimately required to pay the relevant Real Estate Taxes
or Insurance Premiums.

ARTICLE IV

IMPOSITIONS

4.1 Payment of Impositions.  Subject to Article XII relating to permitted
contests, Lessee will pay, or cause to be paid, all Impositions before any fine,
penalty, interest or cost may be added for non‑payment, with such payments to be
made directly to the taxing or assessing authorities, unless, in the case of
escrows and deposits, such Impositions are required to be paid to Lessor or
Facility Lender as provided in Section 3.2, and Lessee will promptly furnish to
Lessor copies of official receipts or other satisfactory proof evidencing such
payments.  Lessor, at its expense, shall, to the extent permitted by applicable
law, prepare and file all tax returns and reports as may be required by
governmental authorities in respect of Lessor's net income, gross receipts,
franchise taxes and taxes on its capital stock, and Lessee, at its expense,
shall, to the extent permitted by applicable laws and regulations, prepare and
file all other tax returns and reports in respect of any Imposition as may be
required by governmental authorities.  If any refund shall be due from any
taxing authority with respect to any Imposition paid by Lessee, the same shall
be paid over to, or retained by, Lessee provided no Event of Default shall have
occurred and be continuing.  Any such funds retained by Lessor due to an Event
of Default shall be applied to Lessee's obligations as reasonably determined by
Lessor.  Lessor and Lessee shall, upon request of the other, provide any data
(a) that is maintained by the party to whom the request is made, and (b) that
pertains to the Leased Property, as may be necessary to prepare any required
returns and reports.  In the event that any Governmental Body classifies any
property covered by this Lease as personal property, Lessee shall file all
personal property tax returns in such jurisdictions where it may legally so
file.  Lessor, to the extent it possesses the same, and Lessee, to the extent it
possesses the same, will provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property so classified
as personal property.  In the event that Lessor is legally required to file
personal property tax returns, Lessee will be provided with copies of assessment
notices indicating a value in excess of the reported value as soon as reasonably
practicable, and in any event, in sufficient time for Lessee to file a
protest.  After obtaining written approval from Lessor, which approval shall not
be unreasonably withheld, conditioned or delayed, Lessee may, at Lessee's sole
cost and expense, protest, appeal, or institute such other proceedings as Lessee
may deem appropriate to effect a reduction of real estate or personal property
assessments, and Lessor, at Lessee's expense as aforesaid, shall fully cooperate
with Lessee in such protest, appeal, or other action.  Billings for
reimbursement by Lessee to Lessor of personal property taxes shall be
accompanied by copies of a bill therefor and payments thereof which identify the
personal property with respect to which such payments are made.

4.2 Adjustment of Impositions.  Impositions that are levied or assessed with
respect to the tax‑fiscal period during which the Term terminates, unless Lessee
purchases the Leased Property pursuant to purchase options expressly provided
herein, if any, shall be adjusted and prorated



26

 

--------------------------------------------------------------------------------

 

 

 

between Lessor and Lessee, whether or not such Imposition is imposed before or
after such termination, and Lessee's obligation to pay its prorated share
thereof shall survive such termination.

4.3 Utility Charges.  Lessee will contract for, in its own name, and will pay or
cause to be paid all charges for electricity, power, gas, oil, sewer, water
and other utilities used in connection with the Leased Property during the Term,
including, without limitation, all impact and tap fees necessary for the
operation of the Facilities, except to the extent that such impact and tap fees
were or are to be paid by Lessor as part of the Total Development Costs or the
cost of a Capital Addition.

4.4 Insurance Premiums.  Lessee will contract for, in its own name, and will pay
or cause to be paid all premiums for the insurance coverage required to be
maintained pursuant to Article XIII during the Term (the "Insurance Premiums");
provided, however, if required by Lessor pursuant to Section 3.2, all or a
portion of the Insurance Premiums shall be paid as required under Section 3.2.

 

ARTICLE V

ABSOLUTE NET LEASE; NO TERMINATION; TERMINATION
WITH RESPECT TO FEWER THAN ALL FACILITIES

5.1 Absolute Net Lease; No Termination.  The parties understand, acknowledge and
agree that this is an absolute net lease and this Lease shall yield to Lessor
the full amount of the installments of the Base Rent and the payments of
Additional Charges throughout the Term.  Lessee further acknowledges and agrees
that all charges, assessments or payments of any kind are due and payable
without notice, demand, set off or counterclaim and shall be paid by Lessee as
they become due and payable.  Lessee shall remain bound by this Lease in
accordance with its terms and shall neither take any action without the consent
of Lessor to modify, surrender or terminate the same, nor seek nor be entitled
to any abatement, deduction, deferment or reduction of Rent, or set‑off against
the Rent, nor shall the respective obligations of Lessor and Lessee be otherwise
affected by reason of (a) any damage to, or destruction of, any Leased Property
or any portion thereof from whatever cause or any Taking of the Leased Property
or any portion thereof, except as otherwise specifically provided in this Lease,
(b) the lawful or unlawful prohibition of, or restriction upon, Lessee's use of
the Leased Property, or any portion thereof, or the interference with such use
by any person, corporation, partnership or other entity, or by reason of
eviction by paramount title; (c) any claim which Lessee has or might have
against Lessor or by reason of any default or breach of any warranty by Lessor
under this Lease or any other agreement between Lessor and Lessee, or to which
Lessor and Lessee are parties, (d) any bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding up or other
proceedings affecting Lessor or any assignee or transferee of Lessor, or (e) any
other cause whether similar or dissimilar to any of the foregoing other than a
discharge of Lessee from any such obligations as a matter of law.  Lessee hereby
specifically waives all rights, arising from any occurrence whatsoever, which
may now or hereafter be conferred upon it by law to (i) modify, surrender or
terminate this Lease or quit or surrender the



27

 

--------------------------------------------------------------------------------

 

 

 

Leased Property or any portion thereof, or (ii) entitle Lessee to any abatement,
reduction, suspension or deferment of the Rent or other sums payable by Lessee
hereunder, except as otherwise specifically provided in this Lease.  The
obligations of Lessor and Lessee hereunder shall be separate and independent
covenants and agreements and the Rent and all other sums payable by Lessee
hereunder shall continue to be payable in all events unless the obligations to
pay the same shall be terminated pursuant to the express provisions of this
Lease or by termination of this Lease other than by reason of an Event of
Default.

5.2 Termination with Respect to Fewer than all Facilities.  Wherever in this
Lease the action of terminating this Lease with respect to the portion of the
Leased Property relating to a particular Facility (or action of similar import)
is described or permitted, such action shall mean the termination of Lessee's
rights in and to the portion of the Leased Property relating to such
Facility.  Notwithstanding anything in this Lease to the contrary, if this Lease
shall be terminated by Lessor or Lessee pursuant to rights granted hereunder
with respect to any portion of the Leased Property relating to a particular
Facility, such termination shall not affect the Term of this Lease with respect
to the balance of the Leased Property relating to Facilities not so terminated
and this Lease shall continue in full force and effect with respect to such
portion of the Leased Property, except that the total Base Rent payable
hereunder shall be reduced by the amount of Allocated Base Rent with respect to
the Facility as to which this Lease has been so terminated, (b) all references
herein to Leased Property shall thereafter no longer include such terminated
portion of the Leased Property, (c) the relevant Facility shall no longer be a
Facility hereunder, and (d) provided that all of Lessee's obligations hereunder
with respect to such portion of the Leased Property (excluding unasserted
contingent indemnification obligations) have been paid in full to Lessor, the
relevant Facility Lessee shall no longer be a Facility Lessee hereunder or a
party hereto; subject, however, to Lessor's right, in the event of any such
termination because of an Event of Default, to recover damages with respect
thereto.

ARTICLE VI

OWNERSHIP OF LEASED PROPERTY AND PERSONAL PROPERTY

6.1 Ownership of the Leased Property.  Lessee acknowledges that the Leased
Property is the property of Lessor and that Lessee has only the right to the
possession and use of the Leased Property upon and subject to the terms,
provisions and conditions of this Lease.

6.2 Lessee's Personal Property.  Lessee agrees that, subject to Lessor's
purchase option with respect thereto, all of Lessee's Personal Property not
removed by Lessee within thirty (30) days following the expiration or earlier
termination of this Lease with respect thereto shall be considered abandoned by
Lessee and may be appropriated, sold, destroyed or otherwise disposed of by
Lessor (at Lessee's cost) with prior written notice thereof to Lessee, without
any payment to Lessee and without any obligation to Lessee to account
therefor.  Lessee will, at its expense, restore the Leased Property to
substantially the same condition existing before the removal and repair all
damage to the Leased Property caused by the installation or removal of Lessee's
Personal Property.



28

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE VII

CONDITION AND USE OF LEASED PROPERTY

7.1 Condition of the Leased Property.  Lessee acknowledges receipt and delivery
of possession of the portions of the Leased Property upon which the Facilities
are or shall be situated and that Lessee has examined and otherwise has acquired
knowledge of the condition of the Leased Property prior to the execution and
delivery of this Lease and has found the same to be in good order and repair and
satisfactory for its purpose hereunder.  Lessee is leasing the Leased Property
"as is" and "where is" in its present condition Lessee has not relied on any
representation or warranty by Lessor and hereby waives any claim or action
against Lessor in respect of the condition of the Leased Property.  LESSOR MAKES
NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED
PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, SUITABILITY,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING
AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY LESSEE.  LESSEE ACKNOWLEDGES THAT
THE LEASED PROPERTY HAS BEEN INSPECTED BY LESSEE AND IS SATISFACTORY TO
LESSEE.  ACCORDINGLY, LESSEE HEREBY ACKNOWLEDGES THAT LESSOR HAS NOT MADE AND
WILL NOT MAKE, NOR SHALL LESSOR BE DEEMED TO HAVE MADE ANY WARRANTY OR
REPRESENTATION, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ALL
WARRANTIES THAT THE LEASED PROPERTY IS FREE FROM VICES, DEFECTS AND
DEFICIENCIES, WHETHER HIDDEN OR APPARENT OR ANY WARRANTY AS TO THE FITNESS,
DESIGN OR CONDITION OF THE LEASED PROPERTY FOR ANY PARTICULAR USE OR PURPOSE OF
SUCH LEASED PROPERTY.  THE PROVISIONS OF THIS SECTION 7.1 HAVE BEEN NEGOTIATED,
AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY WARRANTIES BY
LESSOR, EXPRESS, IMPLIED OR CREATED BY APPLICABLE LAW, WITH RESPECT TO THE
CONDITION OF THE LEASED PROPERTY.

7.2 Use of the Leased Property.

(a) With respect to all Facilities (other than Existing ACH Facilities), to the
extent not obtained as of the Completion Date, Lessee or its Affiliates shall
obtain all material Licenses necessary to operate each such Facility for its
Primary Intended Use as quickly as reasonably possible and, in any event, all
such Licenses for a particular Facility shall be obtained by the required dates
set forth on Schedule 7.2(a) relating to such Facility (each, an "Operational
Date"); provided,  however, that, upon written request from Lessee to Lessor
prior to the Operational Date with respect to a particular Facility, and so long
as Lessor is reasonably satisfied that Lessee is diligently proceeding in its
efforts to obtain such Licenses for such Facility, Lessee shall have the option
to extend the period in which to obtain such Licenses with respect to such
Facility for two (2) additional periods of thirty (30)



29

 

--------------------------------------------------------------------------------

 

 

 

days each.  Lessee may exercise each such option by giving written notice to
Lessor at least five (5) Business Days prior to the Operational Date (or any
applicable extension period). 

(b) With respect to all Existing ACH Facilities, from and after the Rent
Commencement Date with respect to each Existing ACH Facility, Lessee shall
maintain all Licenses, including, but not limited to, Medicare and/or Medicaid
certifications, provider numbers and agreements, certificates of need,
governmental approvals, and full accreditation from all applicable governmental
authorities that are necessary for the operation of such Facilities consistent
with the Primary Intended Use.

(c) Lessee shall operate each Facility throughout the Term as follows:

[(i)The __________ Facility shall be operated as a [FSE Facility] [if a
construction project - "after the Completion Date relating to such Facility,
subject to Section 7.2(a)], and for such other legal ancillary uses as may be
necessary in connection with or incidental to such uses;]

[(ii)The __________ Facility shall be operated as a [ACH Facility] [if a
construction project - "after the Completion Date relating to such Facility,
subject to Section 7.2(a)], and for such other legal ancillary uses as may be
necessary in connection with or incidental to such uses; and]

[(iii)The __________ Facility shall be operated as an ACH Remote Facility
_________________________________ [if a construction project - "after the
Completion Date relating to such Facility, subject to Section 7.2(a)], and for
such other legal ancillary uses as may be necessary in connection with or
incidental to such uses;]

and in each case subject to all covenants, restrictions, easements and all other
matters of record (including those set forth in the Permitted Exceptions)
relating to the applicable Facility, including with respect to all Facilities
that are part of a Provider Based Network, complying with the requirements of
all Healthcare Laws in connection therewith (the “Primary Intended
Use”).  Lessee shall comply with all Legal Requirements and, subject to Section
7.2(a), shall maintain all Licenses, including, but not limited to, Medicare
and/or Medicaid certifications (relating to ACH Facilities only), provider
numbers and agreements, certificates of need, governmental approvals, and full
accreditation from all applicable governmental authorities, if any, that are
necessary for the operation of the applicable Facility consistent with the
Primary Intended Use; provided, however, that notwithstanding the foregoing, an
ACH Facility Lessee shall have the right to withdraw from or terminate its
participation or certification in any Third-Party Programs, provided that such
withdrawal or termination is voluntary and not the result of any fraud or
violation of the terms of such Third-Party Program.

(d) Lessee shall continuously operate the Leased Property only as a provider of
healthcare services in accordance with the Primary Intended Use and Lessee shall
maintain



30

 

--------------------------------------------------------------------------------

 

 

 

its certifications for reimbursement and licensure and all accreditations;
provided, however, that notwithstanding the foregoing, an ACH Holdco Facility
Lessee shall have the right to withdraw from or terminate its participation or
certification in any Third-Party Programs, provided that such withdrawal or
termination is voluntary and not the result of any fraud or violation of the
terms of such Third-Party Program.

(e) Lessee shall not commit or suffer to be committed any waste on the Leased
Property nor shall Lessee cause or permit any nuisance thereon.

(f) Lessee shall neither suffer nor permit the Leased Property or any portion
thereof, including any Capital Addition whether or not financed by Lessor, or
Lessee's Personal Property, to be used in such a manner as (i) might reasonably
tend to impair Lessor's (or Lessee's, as the case may be) title thereto or to
any portion thereof, or (ii) may reasonably make possible a claim or claims of
adverse usage or adverse possession by the public, as such, or of implied
dedication of the Leased Property or any portion thereof.

(g) With respect to each Facility, Lessor shall have the right and option to
erect a plaque in the vicinity of the front desk located inside such Facility
stating that such Leased Property is owned by Lessor.  Such plaque shall be in a
size, and shall be erected in an exact location acceptable to Lessor and
approved by Lessee, which approval shall not be unreasonably withheld,
conditioned or delayed.

7.3 Lessor to Grant Easements.  From time to time during the Term, so long as no
Event of Default then exists and no event then exists which with the giving of
notice or the passage of time or both would constitute an Event of Default,
Lessor may, in its reasonable discretion, at the request of Lessee and at
Lessee's cost and expense; (a) grant easements and other rights in the nature of
easements; (b) release existing easements or other rights in the nature of
easements which are for the benefit of the Leased Property; (c) dedicate or
transfer unimproved portions of the Leased Property for road, highway or other
public purposes; (d) execute petitions to have the Leased Property annexed to
any municipal corporation or utility district; (e) execute amendments to any
covenants and restrictions affecting the Leased Property; and (f) execute and
deliver to any person any instrument appropriate to confirm or effect such
grants, releases, dedications and transfers (to the extent of its interest in
the Leased Property), but only upon delivery to Lessor of such information as
Lessor may reasonably require confirming that such grant, release, dedication,
transfer, petition or amendment is required for or useful in connection with,
and not detrimental to, the proper conduct of the Primary Intended Use on the
Leased Property and does not reduce the value of the Leased Property.

ARTICLE VIII

LEGAL AND INSURANCE REQUIREMENTS

8.1 Compliance with Legal and Insurance Requirements.  Subject to Article XII
relating to permitted contests, Lessee, at its expense, (a) shall comply with
all Legal Requirements



31

 

--------------------------------------------------------------------------------

 

 

 

and Insurance Requirements applicable to Lessee and the use, operation,
maintenance, repair and restoration of the Facilities and the Leased Property
(including all applicable Legal Requirements relating to Provider Based Networks
with respect to ACH Facilities and ACH Remote Facilities), whether or not
compliance therewith shall require structural change in any of the Leased
Improvements or interfere with the use and enjoyment of the Leased Property;
(b) shall not use the Leased Property and Lessee's Personal Property for any
unlawful purpose; (c) shall procure, maintain and comply with all Licenses and
other governmental approvals and authorizations required for any use of the
Leased Property and Lessee's Personal Property then being made (including all
applicable Legal Requirements relating to Provider Based Networks with respect
to ACH Facilities and ACH Remote Facilities); and (d) shall use its commercially
reasonable efforts to cause all Tenants to acquire and maintain all licenses,
certificates, permits, provider agreements and other authorizations and
approvals, as well as all personal property needed to operate the Leased
Property subleased to them for the Primary Intended Use and any other uses
conducted on the Leased Property as may be permitted from time to time
hereunder.  Lessee shall indemnify and defend, at Lessee's sole cost and
expense, and hold Lessor, its successors and assigns, harmless from and against
and agrees to reimburse Lessor and its successors and assigns with respect to
any and all claims, demands, actions, causes of action, losses, damages,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys' fees and court costs) of any and every kind or character, known or
unknown, fixed or contingent, asserted against or incurred by Lessor, its
successors and assigns, at any time and from time to time by reason or arising
out of any breach by Lessee of any of the provisions of this Article VIII or any
breach or violation of any Legal Requirements.

8.2 Hazardous Materials.  Lessee shall ensure that the Leased Property and the
operation of the Facilities comply with all Hazardous Materials Laws.  Except
for Hazardous Materials generated in the normal course of business regarding the
Primary Intended Use (which Hazardous Materials shall be handled and disposed of
in compliance with all Hazardous Materials Laws), no Hazardous Materials shall
be installed, used, generated, manufactured, treated, handled, refined,
produced, processed, stored or disposed of, or otherwise present in, on or under
the Leased Property or in connection with the operation of any Facility.  No
activity shall be undertaken on the Leased Property or in connection with the
operation of any Facility which would cause (a) the Leased Property to become a
treatment, storage or disposal facility of hazardous waste, infectious waste,
biomedical or medical waste, within the meaning of, or otherwise bring the
Leased Property within the ambit of RCRA or any Hazardous Materials Laws, (b) a
release or threatened release of Hazardous Materials from the Leased Property
within the meaning of, or otherwise bring the Leased Property within the ambit
of, CERCLA or SARA or any Hazardous Materials Laws or (c) the discharge of
Hazardous Materials into any watercourse, surface or subsurface of body of water
or wetland, or the discharge into the atmosphere of any Hazardous Materials
which would require a permit under any Hazardous Materials Laws.  No activity
shall be undertaken with respect to the Leased Property or the operation of any
Facility which would cause a violation or support a claim under RCRA, CERCLA,
SARA or any Hazardous Materials Laws.  Lessee shall, at its sole cost, expense,
risk and liability, remove or cause to be removed from the Leased Property all
Hazardous Materials generated in connection with the Primary Intended Use and as
found in hospital and



32

 

--------------------------------------------------------------------------------

 

 

 

healthcare facilities, including, without limitation, all infectious waste
materials, syringes, needles and any materials contaminated with bodily fluids
of any type, character or description of whatsoever nature in accordance with
all Hazardous Materials Laws.  Lessee shall not dispose of any such infectious
waste and Hazardous Materials in any receptacles used for the disposal of normal
refuse.  Lessee shall indemnify and defend, at its sole cost and expense, and
hold Lessor and its successors and assigns, harmless from and against and to
reimburse Lessor and its successors and assigns with respect to any and all
claims, demands, actions, causes of action, losses, damages, liabilities, costs
and expenses (including, without limitation, reasonable attorney's fees and
court costs) of any and every kind or character, known or unknown, fixed or
contingent, asserted against or incurred by Lessor and its successors and
assigns at any time and from time to time by reason or arising out of any breach
by Lessee of this Section 8.2 or any violation of any Hazardous Materials Laws
by any Person other than Lessor, any of Lessor's Affiliates or any of their
respective agents or representatives relating to the Leased Property.

8.3 Healthcare Laws.  Lessee represents, warrants and covenants that Lessee,
this Lease and all Tenant Leases are, and at all times during the Term will be,
in compliance with all Healthcare Laws (including all Healthcare Laws relating
to Provider Based Networks with respect to ACH Facilities and ACH Remote
Facilities).  In the event it is determined that any provision of this Lease is
in violation of the Healthcare Laws, the parties in good faith shall renegotiate
such provision so that same is in compliance with all Healthcare Laws.  Lessee
agrees to add to all of its third party agreements relating to the Leased
Property, including, without limitation, all Tenant Leases, that in the event it
is determined that such agreement and/or Tenant Lease is in violation of the
Healthcare Laws, such agreement and/or Tenant Lease shall be renegotiated so
that same are in compliance with all Healthcare Laws.  Lessee agrees promptly to
notify Lessor in writing of the receipt of any notice of investigation of any
alleged Healthcare Law violations.  Lessee shall indemnify and defend, at
Lessee's sole cost and expense, and hold Lessor and its successors and assigns,
harmless from and against, and shall reimburse Lessor and its successors and
assigns with respect to, any and all claims, demands, actions, causes of action,
losses, damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys' fees and court costs) of any and every kind or character,
known or unknown, fixed or contingent, asserted against or incurred by Lessor
and its successors and assigns, at any time and from time to time by reason, or
arising out, of any breach by Lessee of any of the provisions set forth in this
Section 8.3 or any violation of any Healthcare Laws.

8.4 Single Purpose Entity.  Each Facility Lessee shall remain at all times
during the Term a Single Purpose Entity in accordance with the terms of this
Lease.  Promptly following any written request from Lessor during the Term, each
Facility Lessee shall provide Lessor with evidence that such Facility Lessee is
a Single Purpose Entity and is in good standing in the state of its organization
or incorporation and in the state in which the portion of the Leased Property
relating to such Facility Lessee is located; provided, that Lessor shall not
require more than one (1) such certification from each Facility Lessee during
any twelve (12)‑month period during the Term.

8.5 Organizational Covenants.  Lessee shall not permit or suffer, without the
prior written consent of Lessor, (a) any material amendment or modification of
any Facility Lessee's Organizational Documents that changes such Facility
Lessee's status as a Single Purpose Entity or



33

 

--------------------------------------------------------------------------------

 

 

 

that modifies Lessee's Organizational Documents in a manner materially adverse
to Lessor; or (b) subject to the proviso below, that changes or modifies the
governance or structure of, or changing the manager or managing member of, such
Facility Lessee or that dissolves or terminates any Facility Lessee's existence
or that effects a sale of substantially all of any Facility Lessee's assets,
whether by sale, transfer, merger, consolidation or otherwise; provided,
however, that such amendments in subsection (b) shall be permitted in connection
with any Permitted Sale Transaction.  Lessee shall provide Lessor with notice
contemporaneously upon any change to any Facility Lessee's state of formation or
any Facility Lessee's name.  Lessee has, simultaneously with the execution of
this Lease, delivered to Lessor a true and complete copy of the Organizational
Documents of First Choice, ACH Holdco and each Facility Lessee and shall
promptly provide Lessor with true and complete copies of all amendments to such
Organizational Documents.

ARTICLE IX

REPAIRS; RESTRICTIONS

9.1 Maintenance and Repair.

(a) Lessee, at its expense, will keep the Leased Property and all private
roadways, sidewalks and curbs appurtenant thereto (and Lessee's Personal
Property) in good first class order and repair (whether or not the need for such
repairs occurs as a result of Lessee's use, any prior use, the elements, the age
of the Leased Property or any portion thereof), ordinary wear and tear excepted,
and, except as otherwise provided in Article XIV and Article XV, with reasonable
promptness and in a workmanlike manner, will make all necessary and appropriate
repairs thereto required to maintain such condition.

(b) Lessee shall notify Lessor of any and all repairs, modifications and
remodeling made to the portion of the Leased Property relating to a particular
Facility in excess of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) and obtain consent from Lessor (which consent shall not be
unreasonably withheld, conditioned or delayed) prior to making such repairs,
improvements, additions, modifications or remodeling.

(c) Except as otherwise expressly provided in this Lease, Lessor shall not under
any circumstances be required to build or rebuild any improvements on the Leased
Property, or to make any repairs, replacements, alterations, restorations, or
renewals of any nature or description to the Leased Property, whether ordinary
or extraordinary or capital in nature, structural or non‑structural, foreseen or
unforeseen, or to make any expenditure whatsoever with respect thereto in
connection with this Lease, or to maintain the Leased Property in any way.

(d) Unless Lessor conveys the Leased Property to Lessee pursuant to the
provisions of this Lease, Lessee will, upon the expiration or prior termination
of the Term, vacate and surrender the Leased Property to Lessor in the condition
in which the Leased Property was originally received from Lessor, except as
improved, constructed, repaired,



34

 

--------------------------------------------------------------------------------

 

 

 

rebuilt, restored, altered or added to as permitted or required by the
provisions of this Lease and except for (i) ordinary wear and tear, (ii) damage
caused by the gross negligence or willful acts of Lessor, and (iii) damage or
destruction as described in Article XIV or resulting from a Taking as described
in Article XV, which Lessee is not required by the terms of this Lease to repair
or restore.

9.2 Encroachments; Restrictions.  If any of the Leased Improvements shall, at
any time, encroach upon any property, street or right‑of‑way adjacent to any
portion of the Leased Property, or shall violate the agreements or conditions
contained in any federal, state or local law, restrictive covenant or other
agreement affecting the Leased Property, or any part thereof, or shall impair
the rights of others under any easement or right‑of‑way to which the Leased
Property or any portion thereof is subject, then, promptly upon the request of
Lessor, Lessee shall, at its expense, subject to its right to contest the
existence of any encroachment, violation or impairment, (a) obtain valid and
effective waivers or settlements of all claims, liabilities and damages
resulting from each such encroachment, violation or impairment, whether the same
shall affect Lessor or Lessee or (b) make such changes in the Leased
Improvements, and take such other actions, as Lessor reasonably determines, to
remove such encroachment, or to end such violation or impairment, including, if
necessary, the alteration of any of the Leased Improvements, and, in any event,
take all such actions as may be necessary to continue the operation of the
applicable Facility without such violation, encroachment or impairment.  Any
such alteration shall be made in conformity with the applicable requirements of
this Lease.  Lessee's obligations under this Section 9.2 shall be in addition
to, and shall in no way discharge or diminish any obligation of, any insurer
under any policy of title or other insurance, and Lessee shall be entitled to a
credit for any sums paid by Lessee and recovered by Lessor under any such policy
of title or other insurance, less Lessor's reasonable costs and expenses to
recover such sums.

ARTICLE X

CONSTRUCTION OF LEASED IMPROVEMENTS; CAPITAL ADDITIONS

10.1 Construction of Capital Additions to the Leased Property.

(a) With respect to each Facility (and, as applicable, following the Completion
Date in accordance with the applicable Project Development Agreement), and
provided that no Event of Default has occurred, and no event then exists which
with the giving of notice or passage of time or both would constitute an Event
of Default hereunder, Lessee shall have the right, upon and subject to the terms
and conditions set forth below, to construct or install Capital Additions on
such portion of the Leased Property with the prior written consent of Lessor,
not to be unreasonably withheld, conditioned or delayed.  Lessee shall not be
permitted to create any Lien on such portion of the Leased Property in
connection with such Capital Addition, except as provided in
Section 10.2.  Prior to commencing construction of any such Capital Addition,
Lessee shall, at Lessee's sole cost and expense, (i) submit to Lessor in writing
for Lessor's prior approval a proposal setting forth in reasonable detail any
such proposed Capital Addition, (ii) submit to Lessor for Lessor's prior
approval or consent



35

 

--------------------------------------------------------------------------------

 

 

 

(which approval shall not be unreasonably withheld, conditioned or delayed) such
plans and specifications, certificates of need, and other approvals, permits,
licenses, contracts in excess of $50,000 for the proposed Capital Addition and
such other information available to Lessee concerning such proposed Capital
Addition as Lessor may reasonably request, and (iii) obtain all necessary
certificates of need, permits, licenses, state licensure surveys, and all
regulatory approvals of architectural plans.  Without limiting the generality of
the foregoing, such proposal shall indicate the approximate projected cost of
constructing such Capital Addition, together with the use or uses to which it
will be put.

(b) Prior to commencing construction of any Capital Addition, Lessee shall first
request Lessor to provide funds to pay for such Capital Addition in accordance
with the provisions of Section 10.3.  If Lessor declines or is unable to provide
such funding or the parties are unable to agree on the terms thereof, the
provisions of Section 10.2 shall apply.  Notwithstanding any other provision of
this Article X to the contrary, no Capital Additions shall be made without the
consent of Lessor, which consent may be withheld in Lessor's sole discretion, if
the Capital Addition would tie in or connect any portion of the Leased Property
and/or any Leased Improvements on such portion of the Leased Property with any
other improvements on property adjacent to such portion of the Leased Property
(and not part of the Land covered by this Lease), including, without limitation,
tie‑ins of buildings or other structures or utilities.  All proposed Capital
Additions shall be architecturally integrated and consistent with the applicable
portion of the Leased Property.

10.2 Capital Additions Financed by Lessee.  If Lessor does not fund any Capital
Addition, this Lease shall be and hereby is amended to provide as follows:

(a) There shall be no adjustment in the Base Rent by reason of any such Capital
Addition.

(b) Such Capital Addition shall revert to, and become the property of Lessor
upon the expiration or termination of this Lease with respect to such portion of
the Leased Property (unless Lessee purchases such portion of the Leased Property
as provided herein).

In connection with any such Capital Addition financed by Lessee, Lessee shall be
permitted to place an Encumbrance on such Capital Addition as collateral for
Lessee's financing; provided, that, in the reasonable determination of Lessor
such Encumbrance shall not interfere with Lessor's ability to finance any
portion of the Leased Property; it being understood and agreed, however, that
(i) Lessor and Lessee shall cooperate in good faith to properly divide such
Capital Addition from the applicable portion of the Leased Property and to grant
such easements and use restrictions as shall be necessary to avoid any
disruption of Lessee's Business on such portion of the Leased Property; (ii) to
the extent not inconsistent with the provisions of this Section 10.2, such
Capital Addition shall remain subject to the other terms and provisions of this
Lease; and (ii) upon the expiration or termination of this Lease (unless Lessee
purchases such portion of the Leased Property as provided in Articles XIV,  XV
or XXXIII), Lessee, at its sole cost and expense, shall cause all such



36

 

--------------------------------------------------------------------------------

 

 

 

Encumbrances to be released from such Capital Addition and within ten
(10) Business Days after such expiration or termination.

10.3 Capital Additions Funded by Lessor.  If Lessee desires for Lessor to
provide or arrange funding for a Capital Addition, Lessee shall request the same
by providing to Lessor written notice (a "Request"), together with all
information referred to in Section 10.1.  Lessor may, but shall be under no
obligation to, provide the funds necessary to meet the Request.  Within thirty
(30) days following receipt of a Request, Lessor shall notify Lessee as to
whether it will fund the proposed Capital Addition, including the proposed terms
thereof, and the failure of Lessor to so notify Lessee within such time period,
shall be deemed to constitute Lessor's determination that it has declined to
fund the proposed Capital Addition.  Lessee shall have no obligation to accept
any proposed terms received from Lessor.  In the event Lessor declines or is
deemed to have declined to fund a proposed Capital Addition or the parties are
unable to agree on the terms of any proposed funding within thirty (30) days
after Lessor's receipt of a Request, Lessee shall have the right to finance such
Capital Addition in any manner it deems appropriate, subject to Section 10.2.

10.4 Salvage.  All materials that are scrapped or removed in connection with the
making of either Capital Additions or repairs hereunder shall be or become the
property of Lessee, and Lessee shall remove the same at its sole cost and
expense.

ARTICLE XI

LIENS

Subject to the provisions of Article XII relating to permitted contests, Lessee
will not directly or indirectly create or allow to remain and will promptly
discharge at its expense any lien, encumbrance, attachment, title retention
agreement or claim upon any portion of the Leased Property or any attachment,
levy, claim or encumbrance in respect of the Rent, or any funds or amounts that
are or will be provided by Lessor or its Affiliates to Lessee at any time during
the Term in accordance with this Lease; excluding, however, (a) this Lease,
(b) the Permitted Exceptions, (c) restrictions, liens and other encumbrances
which are consented to in writing by Lessor, or any easements granted pursuant
to the provisions of Section 7.3, (d) liens for those taxes of Lessor which
Lessee is not required to pay hereunder, (e) Encumbrances which are permitted in
accordance with Section 10.2, and (g) any liens which are the responsibility of
Lessor pursuant to the provisions of Article XXXIV of this Lease.  Unless
otherwise expressly provided herein, Lessee shall not mortgage or grant any
interest or security interest in, or otherwise collaterally assign, any part of
Lessee's rights and interests in this Lease, any portion of the Leased Property
or Lessee's Personal Property during the Term, except as provided in the
Security Agreement or as otherwise permitted under the Intercreditor Agreement.



37

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE XII

PERMITTED CONTESTS

12.1 Permitted Contests.  After obtaining prior written approval from Lessor,
not to be unreasonably withheld, conditioned or delayed, Lessee, at Lessee's
expense, may contest, by appropriate legal proceedings conducted in good faith
and with due diligence, the amount, validity or application, in whole or in
part, of any Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim (but expressly excluding any
amounts payable to Lessor or Rent or other sums payable by Lessee to Lessor) not
otherwise permitted by Article XI, provided that (a) in the case of an unpaid
Imposition, lien, attachment, levy, encumbrance, charge or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Lessor and from the Leased Property; (b) neither the Leased
Property nor any Rent therefrom nor any part thereof or interest therein would,
as determined in Lessor's sole and absolute discretion, be in any danger
whatsoever of being sold, forfeited, attached or lost; (c) in the case of a
Legal Requirement, Lessor would not be in any danger whatsoever of civil or
criminal liability for failure to comply therewith pending the outcome of such
proceedings; and (d) in the event that any such contest shall involve a sum of
money or potential loss in excess of the Allocated Lease Base relating to the
particular Facility, Lessee shall give such reasonable security as may be
demanded by Lessor to insure ultimate payment of the same.

ARTICLE XIII

INSURANCE

13.1 General Insurance Requirements.

(a) During the Term, Lessee shall at all times keep the Leased Property and
Lessee's Personal Property insured against loss or damage from such causes as
are customarily insured against, by prudent owners of similar
facilities.  Without limiting the generality of the foregoing, Lessee shall
obtain and maintain in effect throughout the Term the kinds and amounts of
insurance as described below (provided that, with respect to each Facility, the
coverages required under subsections (a)(iii), (a)(iv), (a)(vii) and (a)(viii)
below and for all other coverages under this subsection (a) that are obtained
under and in accordance with the applicable Project Development Agreement, such
coverages shall be required from and after the applicable Completion
Date).  This insurance shall be written by insurance companies (i) acceptable to
Lessor, (ii) that are rated at least an "A‑VIII" or better by Best's Insurance
Guide, and (iii) unless otherwise approved by Lessor, authorized, licensed and
qualified to do insurance business in the state in which the Leased Property is
located.  Lessee will pay or cause to be paid all Insurance Premiums for the
insurance coverage required to be maintained pursuant to this Article XIII
during the Term.  The commercial property, rental value and business
interruption policies shall name Lessor (and any other entity that Lessor may
deem necessary) as additional insureds and loss payees as respects coverage
afforded the Leased Property under standard Insurance Services Offices



38

 

--------------------------------------------------------------------------------

 

 

 

(ISO) commercial property insurance endorsements CP1219 and CP1503, or
manuscript equivalents, and as additional insureds and loss payees under boiler
and machinery and any other property insurance policy.  All casualty insurance
policies shall name Lessor (and any other entity that Lessor may deem necessary)
as additional insureds.  All property, business interruption and boiler and
machinery losses shall be payable to Lessor and/or Lessee as provided in
Article XIV.  Each insurance policy required hereunder must, unless otherwise
expressly provided herein (i) provide primary insurance without right of
contribution from any other insurance carried by Lessor, (ii) contain express
permission for Lessee to enter into a waiver of subrogation rights in favor of
Lessor, or any right of setoff or counterclaim against any insured party
thereunder including Lessor, (iii) permit Lessor to pay premiums at Lessor's
discretion, and (iv) as respects any third party liability claim brought against
Lessor, obligate the insurer to defend Lessor as named insured thereunder.  In
addition, the property, business interruption and boiler and machinery policies
shall name as an additional insured all Facility Lenders, if any, by way of a
standard or other acceptable form of mortgagee's loss payable endorsement.  Any
loss adjustment shall require the written consent of Lessor and each affected
Facility Lender.  Evidence or verification (as defined in Section 13.4 below) of
insurance and/or Impositions shall be deposited with Lessor and, if requested,
with any Facility Lender.  If Insurance Premiums are required to be deposited or
escrowed in accordance with Section 3.2, then Lessee shall pay or deposit the
amount of such Insurance Premiums in accordance with Section 3.2.  With respect
to each Facility, the policies required hereunder relating to Lessee, the
portion of the Leased Property relating to each Facility, including the Leased
Improvements and Lessee's Personal Property relating to such Facility, shall
insure against the following risks:

(i) Commercial Property insurance written on a broad "all risk" or "special
perils" policy form covering physical loss or damage to such portion of the
Leased Property including building and improvements and betterments.  Unless
otherwise provided such coverage shall be in an amount equal to the full
replacement cost (as herein defined) value basis to the extent of the full
insurable replacement value of such portion of the Leased Property.  Unless
otherwise provided hereunder, all policy deductibles shall be borne in full by
Lessee and must not exceed, per occurrence, an amount in excess of Three Percent
(3%), of the insurable value of such portion of the Leased Property.  Lessee
further agrees that it will notify Lessor of any loss in the amount equal to
One‑Half of One Percent (0.5%) of the Allocated Lease Base relating to such
Facility or greater and that no claim at or in excess of such amount shall be
settled without the prior written consent of Lessor, which consent shall not be
unreasonably withheld, conditioned or delayed.

(ii) Flood and earthquake insurance shall be required at a minimum amount equal
to Twenty Percent (20%) of the Full Replacement Cost.  The deductible for any
such insurance shall not exceed Three Percent (3%) of the insured values.

(iii) Rental Value insurance using standard ISO endorsement CP 1503, or its
equivalent, as respects rental value coverage on such portion of the Leased
Property.  Such



39

 

--------------------------------------------------------------------------------

 

 

 

endorsement shall require property insurer to send notice of cancellation or
non‑renewal to Lessor per Section 13.4.

(iv) Business interruption insurance covering lost earnings and continuing
expenses, less rents due Lessor to the extent covered under subparagraph (iii),
in an amount sufficient to cover not less than the aggregate amount of Lessee's
earnings during (A) the actual time required to rebuild such portion of the
Leased Property following loss or damage, or (B) twelve (12) months, whichever
is longer, plus an additional extended period of indemnity of not less than
ninety (90) days shall be provided.  Coverage shall be written on an "actual
loss sustained" form, for the same perils and other events as described in
subparagraph (v) below.

(v) Commercial General Liability in a primary amount of at least One Million and
No/100 Dollars ($1,000,000.00) per occurrence, bodily injury for injury or death
of any one person and for Property Damage for damage to or loss of the property
of others, subject to a Two Million and No/100 Dollars ($2,000,000.00) annual
aggregate policy limit applicable separately to such portion of the Leased
Property for all bodily injury and property damage claims, occurring on or about
such Leased Property or in any way related to such portion of the Leased
Property, including but not limited to, any swimming pools or other
rehabilitation and recreational facilities or areas that are located on such
portion of the Leased Property otherwise related to such portion of the Leased
Property.  All allocated loss adjustment expenses, including defense costs,
shall be in addition to the policy limits required above.  Such policy shall
include coverages found on the ISO Commercial General Liability Policy form
CG 0001, occurrence policy form, current edition, with deductible amounts
reasonably acceptable to Lessor.  Lessee shall be responsible for funding all
deductibles and retentions, including those which may be applicable to Lessor as
an additional insured thereunder.

(vi) Umbrella liability insurance in the minimum amount of Ten Million and
No/100 Dollars ($10,000,000.00) for each occurrence and aggregate combined
single limit for all liability.  The umbrella shall follow form with the primary
commercial general liability with respect to providing primary and
non‑contributory coverage to Lessor as an additional insured when required by
written contract or agreement.  The umbrella liability policy shall name in its
underlying schedule the policies of commercial general liability, professional
liability and employer's liability under the workers compensation policy.

(vii) Professional liability insurance for Lessee and all employed professionals
(including any physicians) of Lessee in an amount not less than One Million and
No/100 Dollars ($1,000,000.00) per individual claim and Three Million and No/100
Dollars ($3,000,000.00) annual aggregate.  All medical professionals (including
physicians) who perform professional services at such Facility shall meet the
required minimum insurance requirements of One Million and No/100 Dollars
($1,000,000.00) per individual claim and Three Million and No/100 Dollars
($3,000,000.00) annual aggregate.



40

 

--------------------------------------------------------------------------------

 

 

 

(viii) Worker's Compensation and Employers Liability insurance covering all of
Lessee's employees in amounts that are customary for Lessee's industry.  Any
Worker's Compensation or Employers Liability insurance that is customary for
Lessee's industry should provide coverage for any subcontractors, including
physicians, who use the Facility but are not deemed "employees" of Lessee.  If
such coverage is not available, then Lessee must ensure that the subcontractor
has adequate Worker's Compensation and/or Liability insurance coverage.

The term "Full Replacement Cost" as used herein, shall mean the actual
replacement cost thereof from time to time.  In the event either Lessor or
Lessee believes that the Full Replacement Cost has increased or decreased at any
time during the Term, it shall have the right to have such Full Replacement Cost
re‑determined by an impartial third party, hereinafter referred to as the
"Impartial Appraiser."  If the Lessor and Lessee are unable to agree on the
selection of an Impartial Appraiser, each party shall select one appraiser, and
the two appraisers so selected shall jointly select the Impartial
Appraiser.  The party desiring to have the Full Replacement Cost so
re‑determined shall forthwith, on receipt of such determination by such
Impartial Appraiser, give written notice thereof to the other party.  The
determination of such Impartial Appraiser shall be final and binding on the
parties, and Lessee shall forthwith increase, or may decrease, the amount of the
insurance carried pursuant to this Section 13.1, as the case may be, to the
amount so determined by the Impartial Appraiser.  Lessee shall pay the fee, if
any, of the Impartial Appraiser.

(b) At Lessor's option, and provided that the costs of such coverages
collectively do not exceed the costs of such insurance to be obtained by Lessee,
Lessor may obtain the property and casualty insurance coverages as required
herein in its own name and, in such event, Lessee shall reimburse Lessor for the
costs of such coverages, including any required deductibles or retention
payments, immediately upon request by Lessor.

13.2 Additional Insurance.  In addition to the insurance described above, with
respect to each Facility, Lessee shall maintain such additional insurance,
including, without limitation, adequate loss of rents insurance with respect to
casualty or condemnation events to the extent the coverages set forth in
Sections 13.1(a)(iii) and 13.1(a)(iv) are not adequate, as may be reasonably
required from time to time by any Facility Lender, and shall further at all
times maintain adequate worker's compensation insurance coverage for all persons
employed by Lessee on the portion of the Leased Property relating to such
Facility, to the extent required by any applicable local, state and federal
laws.  Notwithstanding anything contained herein to the contrary, Lessor shall
not be prohibited from purchasing and maintaining such additional insurance as
it may determine, in its sole discretion and at its own expense, to be necessary
to protect its interest in all or any portion of the Leased Property.

13.3 Waiver of Subrogation.  Lessee hereby waives any and all rights of recovery
against Lessor, its officers, agents and employees, for all injury, loss of or
damage to persons or property, howsoever caused, including loss of use, to the
extent such injury, loss or damage is covered or should be covered by required
insurance or any other insurance maintained by Lessee, including sums within
deductibles, retentions or self‑insurance applicable thereto.  This waiver
applies to all



41

 

--------------------------------------------------------------------------------

 

 

 

first party property, business interruption, equipment, vehicle and workers
compensation claims (unless prohibited under applicable state statutes), as well
as third party liability claims.  This waiver shall be in addition to, and not
in limitation or derogation of, any other waiver or release contained in this
Lease with respect to loss of, or damage to, property of the parties hereto.  In
as much as the above mutual waivers preclude the assignment of any aforesaid
claim by way of subrogation to an insurance company, Lessee shall immediately
give to each insurance company providing coverage under this Lease, written
notice of the terms of said mutual waivers, and to have said insurance policies
properly endorsed, if necessary, to prevent the invalidation of said insurance
coverage by reason of said waivers.  Lessee shall indemnify Lessor against any
loss or expense, including reasonable attorneys' fees, resulting from the
failure to obtain such waiver from the insurer, if required.

13.4 Form of Insurance.  At least five (5) Business Days prior to the applicable
Acquisition Date with respect to a particular Facility, and thereafter, at least
ten (10) Business Days prior to any insurance policy expiration date, Lessee
shall provide verification of required insurance coverage for the following year
which shall include the following:

(a) No later than the date that is forty‑five (45) days after the applicable
Acquisition Date and any such insurance policy expiration date, true and
certified copies of the required insurance policies.

(b) In the event Lessee does not provide timely or proper verification, or does
not maintain the insurance required hereunder or pay the premiums as required
hereunder, Lessor shall be entitled, but shall have no obligation, to obtain
such insurance and pay the premiums therefor, which premiums shall be repayable
to Lessor as provided in this Lease, and failure to adhere to those repayment
provisions shall constitute an Event of Default within the meaning of
Section 16.1(a).

Lessee acknowledges and agrees that any insurance policies, endorsements and/or
binders or certificates that provide that the insurer will "endeavor to" give
notice before same may be altered, allowed to expire, or canceled will not be
acceptable to Lessor, and Lessee shall use its commercially reasonable efforts
to cause such language to be deleted from such any insurance policies,
endorsements and/or binders or certificates.  Notwithstanding anything contained
herein to the contrary, all policies of insurance required to be obtained by
Lessee hereunder shall (but only to the extent commercially available) provide
(i) that such policies will not lapse, terminate, be canceled, or be amended or
modified to reduce limits or coverage terms unless and until Lessor has received
not less than thirty (30) days' prior written notice at Lessor's notice address
as specified in this Lease (the "Lessor's Notice Address"), with a simultaneous
copy to (A) MPT Operating Partnership, L.P., Attention:  President, 1000 Urban
Center Drive, Suite 501, Birmingham, Alabama  35242, and (B) McGriff, Seibels &
Williams, Inc., Attention:  John F. Carter, 2211 7th Avenue South, Birmingham,
Alabama 35233, and (ii) that in the event of cancellation due to non‑payment of
premium, the insurer will provide not less than ten (10) days' prior written
notice to Lessor at Lessor's Notice Address, with a simultaneous copy to (A) MPT
Operating Partnership, L.P., Attention:  President, 1000 Urban Center Drive,
Suite 501, Birmingham, Alabama  35242, and



42

 

--------------------------------------------------------------------------------

 

 

 

(B) McGriff, Seibels & Williams, Inc., Attention:  John F. Carter, 2211 7th
Avenue South, Birmingham, Alabama 35233.

13.5 Increase in Limits.  In the event that Lessor shall at any time in its
reasonable discretion deem the limits of the personal injury, property damage or
general public liability insurance then carried to be insufficient based on
insurance limits generally in effect with respect to similar properties, the
parties shall endeavor to agree on the proper and reasonable limits for such
insurance to be carried and such insurance shall thereafter be carried with the
limits thus agreed on until further change pursuant to the provisions of this
Section 13.5.  If the parties shall be unable to agree thereon, the proper and
reasonable limits for such insurance to be carried shall be determined by an
impartial third party selected by the parties.  Nothing herein shall permit the
amount of insurance to be reduced below the amount or amounts required by any of
the Facility Instruments.

13.6 No Separate Insurance.  Lessee shall not, on Lessee's own initiative or
pursuant to the request or requirement of any third party, take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article XIII to be furnished by, or which may reasonably be
required to be furnished by, Lessee, or increase the amounts of any then
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of the
insurance, including in all cases Lessor and all Facility Lenders, are included
therein as additional insureds and the loss is payable under said insurance in
the same manner as losses are required to be payable under this Lease.  Lessee
shall immediately notify Lessor of the taking out of any such separate insurance
or of the increasing of any of the amounts of the then existing insurance by
securing an additional policy or additional policies.

ARTICLE XIV

FIRE AND CASUALTY

14.1 Insurance Proceeds.  All proceeds payable by reason of any loss or damage
to the Leased Property, or any portion thereof, and insured under any policy of
insurance required by Article XIII shall be paid to Lessor and held by Lessor in
trust and shall be made available for reconstruction or repair, as the case may
be, of any damage to or destruction of the Leased Property, or any portion
thereof, and shall be paid out by Lessor from time to time for the reasonable
cost of such reconstruction or repair.  Any excess proceeds of insurance
remaining after the completion of the restoration or reconstruction of the
Leased Property, or any portion thereof, (or in the event neither Lessor nor
Lessee is required or elects to repair and restore, all such insurance proceeds)
shall be paid over to, or retained by Lessor.  All salvage resulting from any
risk covered by insurance shall belong to Lessor except that any salvage
relating to Capital Additions paid for by Lessee as described in Section 10.2 or
to Lessee's Personal Property as described in Section 14.4 shall belong to
Lessee.



43

 

--------------------------------------------------------------------------------

 

 

 

14.2 Reconstruction in the Event of Damage or Destruction Covered by Insurance.

(a) With respect to any Facility, if during the Term the portion of the Leased
Property relating thereto is totally or partially destroyed from a risk covered
by the insurance described in Article XIII and such portion of the Leased
Property is thereby rendered Unsuitable for its Primary Intended Use (the
"Impacted Facility"), Lessee shall elect, by giving written notice to Lessor
within sixty (60) days following the date of such destruction, one of the
following:  (i) to restore such portion of the Leased Property relating to such
Impacted Facility to substantially the same condition as existed immediately
before the damage or destruction, or (ii) so long as no Event of Default then
exists and no event then exists which with the giving of notice or the passage
of time or both would constitute an Event of Default, and subject to
Section 36.2, to purchase such portion of the Leased Property from Lessor for
the Option Price, in which case all insurance proceeds payable pursuant to
Section 14.1 shall be paid over to, or retained by, Lessee.  The "Option Price"
shall be equal to the greater of (1) the Fair Market Value Purchase Price of
such portion of the Leased Property and (2) the sum of the Allocated Lease Base
for such Impacted Facility and the actual costs of any Capital Additions funded
by Lessor with respect thereto.  In the event Lessee purchases such portion of
the Leased Property pursuant to this Section 14.2(a), the terms set forth in
Article XVIII shall apply and the sale/purchase must be closed within sixty (60)
days after the date of the written notice from Lessee to Lessor of Lessee's
intent to purchase, unless a different closing date is agreed upon in writing by
Lessor and Lessee.  For purposes of any appraisal conducted in accordance with
this Section, such appraisal shall not take into account the damage or
destruction giving rise to Lessee's rights hereunder.

(b) With respect to any Facility, if, during the Term, the portion of the Leased
Property relating thereto is totally or partially destroyed from a risk covered
by the insurance described in Article XIII, but such portion of the Leased
Property is not thereby rendered Unsuitable for its Primary Intended Use, Lessee
shall restore such portion of the Leased Property to substantially the same
condition as existed immediately before the damage or destruction.  Such damage
or destruction shall not terminate this Lease with respect to such portion of
the Leased Property.

(c) With respect to each Facility, if the cost of the repair or restoration of
the portion of the Leased Property relating thereto exceeds the amount of
insurance proceeds received by Lessor from the insurance required under
Article XIII, Lessee shall be obligated to contribute any excess amount needed
to restore the portion of the Leased Property relating to such Facility prior to
use of the insurance proceeds.  Such amount shall be paid by Lessee to Lessor
(or a Facility Lender if required) to be held in trust together with any other
insurance proceeds for application to the cost of repair and restoration.

(d) With respect to each Facility, in the event Lessee elects to purchase the
portion of the Leased Property relating to such Facility as provided in this
Section 14.2, and, so long as no Event of Default then exists and no event then
exists which with the giving of notice or the passage of time or both would
constitute an Event of Default, this Lease shall



44

 

--------------------------------------------------------------------------------

 

 

 

terminate with respect to such portion of the Leased Property upon payment of
the purchase price the Base Rent shall be reduced in accordance with
Section 5.2, and Lessor shall transfer to Lessee its rights in or remit to
Lessee all insurance proceeds being held in trust by Lessor or the Facility
Lender on or prior to the closing of Lessee's purchase of such portion of the
Leased Property.

14.3 Reconstruction in the Event of Damage or Destruction Not Covered by
Insurance.  If during the Term the portion of the Leased Property relating to
any Facility is totally or partially damaged or destroyed from a risk not
covered by the insurance described in Article XIII, then, whether or not such
damage or destruction renders such Facility Unsuitable for its Primary Intended
Use, Lessee shall, at its sole cost and expense, restore such portion of the
Leased Property to substantially the same condition it was in immediately before
such damage or destruction and such damage or destruction shall not terminate
this Lease with respect to such portion of the Leased Property.

14.4 Lessee's Personal Property.  All insurance proceeds payable by reason of
any loss of or damage to any Lessee's Personal Property or any Capital Addition
financed by Lessee shall be paid to Lessor and Lessor shall hold such insurance
proceeds in trust to pay the cost of repairing or replacing the damage to
Lessee's Personal Property or the Capital Additions financed by Lessee, unless
Lessee elects to purchase the portion of the Leased Property relating to such
Facility, in which case such proceeds shall be paid to Lessee.

14.5 Restoration of Lessee's Property.  If Lessee is required or elects to
restore the portion of the Leased Property relating to any Facility as provided
in Sections 14.2 or 14.3, Lessee shall also restore all alterations and
improvements made to Lessee's Personal Property with respect thereto and all
Capital Additions paid for by Lessee with respect thereto, in each case, to
substantially the same condition existing before such casualty.

14.6 No Abatement of Rent.  This Lease shall remain in full force and effect,
and Lessee's obligation to pay Rent and all other charges required by this Lease
shall remain unabated during any period required for repair and restoration.

14.7 Waiver.  Lessee hereby waives any statutory or common law rights of
termination which may arise by reason of any damage to or destruction of any
portion of the Leased Property relating to a particular Facility.

ARTICLE XV

CONDEMNATION

15.1 Parties' Rights and Obligations.  If during the Term there is any Taking of
all or any part of the portion of the Leased Property relating to any Facility
or any interest in this Lease relating to such portion of the Leased Property by
Condemnation, the rights and obligations of the parties shall be determined by
this Article XV.



45

 

--------------------------------------------------------------------------------

 

 

 

15.2 Total Taking.  If there is a Taking of all of the portion of the Leased
Property relating to any Facility by Condemnation, this Lease shall terminate
with respect to such portion of the Leased Property on the Date of Taking.

15.3 Partial Taking.  If there is a Taking of a part, but not all, of the
portion of the Leased Property relating to any Facility by Condemnation, this
Lease shall remain in effect with respect to such portion of the Leased Property
if such portion of the Leased Property is not thereby rendered Unsuitable for
its Primary Intended Use.  If, however, such portion of the Leased Property is
thereby rendered Unsuitable for its Primary Intended Use, Lessee shall either
(a) restore such portion of the Leased Property, at its own expense and to the
extent possible, to substantially the same condition as existed immediately
before the partial Taking, or (b) so long as no Event of Default then exists and
no event then exists which with the giving of notice or the passage of time or
both would constitute an Event of Default, and subject to Section 36.2, acquire
such portion of the Leased Property from Lessor for a purchase price equal to
the Option Price, in which event this Lease shall terminate with respect to such
portion of the Leased Property upon payment of the Option Price, and the Base
Rent shall be reduced in accordance with Section 5.2.  Lessee shall exercise its
option by giving Lessor notice thereof within sixty (60) days after Lessee
receives notice of the Taking with respect to such portion of the Leased
Property.  In the event Lessee exercises the option to purchase such portion of
the Leased Property pursuant to this Section 15.3, the terms set forth in
Article XVIII shall apply and the sale/purchase must be closed within sixty (60)
days after the date of the written notice from Lessee to Lessor of Lessee's
intent to purchase, unless a different closing date is agreed upon in writing by
Lessor and Lessee.

15.4 Award Distribution.  In the event Lessee exercises the purchase option with
respect to the portion of the Leased Property relating to a Facility as
described in Section 15.3(b), the entire Award shall belong to Lessee so long as
no Event of Default then exists and no event then exists which with the giving
of notice or the passage of time or both would constitute an Event of Default,
and Lessor agrees to assign to Lessee all of its rights to the Award.  In any
other event, the entire Award shall belong to and be paid to Lessor; provided,
however, that if this Lease is terminated with respect to such portion of the
Leased Property, and subject to the rights of any Facility Lender, Lessee shall
be entitled to receive a sum attributable to Lessee's Personal Property relating
thereto and any reasonable removal and relocation costs, provided, in each case,
the Award specifically includes such items.  If Lessee is required or elects to
restore such portion of the Leased Property, Lessor agrees that the Award shall
be used for that restoration and it shall hold the Award in trust for
application to the cost of the restoration.

ARTICLE XVI

DEFAULT

16.1 Events of Default.  The occurrence of any one or more of the following
events (individually, an "Event of Default") shall constitute Events of Default
hereunder:



46

 

--------------------------------------------------------------------------------

 

 

 

(a) Lessee shall fail to make a payment of the Rent or any other monetary
obligation when the same becomes due and payable by Lessee under this Lease
(including, but not limited to, any failure to pay Insurance Premiums or
Impositions), and such failure shall continue for a period of five (5) days
after delivery of written notice thereof from Lessor; or

(b) Lessee shall fail to observe or perform any other term, covenant or
condition of this Lease and such failure is not cured by Lessee within a period
of thirty (30) days after receipt by Lessee of written notice thereof from
Lessor, unless such failure cannot with due diligence be cured within a period
of thirty (30) days (in Lessor's reasonable discretion), in which case such
failure shall not be deemed to continue so long as Lessee commences to cure such
failure within the thirty (30) day period and proceeds with due diligence to
complete the curing thereof within sixty (60) days after receipt by Lessee of
Lessor's notice of default (it being understood and agreed that in no event
shall any cure period exceed sixty (60) days); provided,  however, in no event
shall Lessor be required to give more than one (1) notice and cure period for
Lessee's failure to observe or perform the same (or repetitive) covenant or
condition in any consecutive twelve (12) month period; or

(c) (i) any Facility Lessee or any Guarantor shall admit in writing its
inability to pay its debts as they become due; or (ii) any Facility Lessee or
any Guarantor shall file a petition in bankruptcy as a petition to take
advantage of any insolvency act; or (iii) any Facility Lessee or any Guarantor
shall be declared insolvent according to any law; or (iv) any Facility Lessee or
any Guarantor shall make any general assignment for the benefit of its
creditors; or (v) the estate or interest of any Facility Lessee in the Leased
Property or any part thereof shall be levied upon or attached in any proceeding
and the same shall not be vacated or discharged within the later of ninety (90)
days after commencement thereof or thirty (30) days after receipt by Lessee of
written notice thereof from Lessor (unless Lessee shall be contesting such lien
or attachment in good faith in accordance with Article XII); or (vi) any
petition shall be filed against any Facility Lessee or any Guarantor to declare
such Facility Lessee or such Guarantor bankrupt, to take advantage of any
insolvency act, or to delay, reduce or modify such Facility Lessee's or such
Guarantor's capital structure and the same shall not be removed or vacated
within ninety (90) days from the date of its creation, service or attachment; or
(vii) any Facility Lessee or any Guarantor shall, after a petition in bankruptcy
is filed against it, be adjudicated a bankrupt, or a court of competent
jurisdiction shall enter an order or decree, with or without the consent of such
Facility Lessee or such Guarantor, as the case may be, appointing a trustee,
examiner or receiver of such Facility Lessee or such Guarantor or the whole or
substantially all of its property, or approving a petition filed against such
Facility Lessee or such Guarantor seeking reorganization or arrangement of such
Facility Lessee or such Guarantor under the federal bankruptcy laws or any other
applicable law or statute of the United States of America or any state thereof,
and such judgment, order or decree shall not be vacated or set aside or stayed
within ninety (90) days from the date of the entry thereof; or



47

 

--------------------------------------------------------------------------------

 

 

 

(d) a Change of Control Transaction (other than a Permitted Sale Transaction)
shall occur which is not approved by Lessor in writing in advance; or

(e) Lessee abandons or vacates any portion of the Leased Property relating to a
Facility (Lessee's absence from such portion of the Leased Property for sixty
(60) consecutive days shall constitute abandonment), or Lessee fails to
continuously operate such Leased Property for sixty (60) consecutive days in
accordance with the terms of this Lease (other than if such failure to
continuously operate is due to casualty or other events of force majeure); or

(f) any Facility Lessee or Guarantor shall be liquidated or dissolved, or shall
begin proceedings toward such liquidation or dissolution, or shall, in any
manner, permit the sale or divestiture of substantially all of its assets other
than in connection with a Permitted Sale Transaction; or

(g) a default shall occur under the Master Funding and Development Agreement,
any Hospital Purchase Contract, any Project Development Agreement or any Other
Agreement which is not cured within the cure period as provided therein; or

(h) any Facility Lessee or Guarantor shall receive written notice of a monetary
or a material non‑monetary default or event of default occurs with respect to
any Material Obligation of any Facility Lessee or Guarantor and such default or
event of default is not cured within the applicable cure period provided by the
document evidencing the Material Obligation; or

(i) Lessee shall fail to obtain or maintain the Letter of Credit as required by
Section 38.14 or Lessee fails to provide Lessor with a replacement letter of
credit as and when required under this Lease; or

(j) the Licenses necessary to operate any Facility (other than an Existing ACH
Facility) for the Primary Intended Use shall not be obtained by the applicable
Operational Date, subject to extension as provided in Section 7.2(a);

(k) at any time during the Term, EBITDAR of the Combined Lessees shall be less
than Two Hundred Percent (200%) of Combined Lease Payments (as determined
utilizing the trailing twelve (12) month operating and financial results of the
Combined Lessees and measured on a calendar quarterly basis; provided, however,
that with respect to any Facility Lessee (other than any Facility Lessee that
operates an Existing ACH Facility), in lieu of the trailing twelve (12) month
operating and financial results with respect to such Facility Lessee, the
determination of the EBITDAR and the applicable portion of Combined Lease
Payments will be based on the actual EBITDAR of such Facility Lessee and the
portion of the Combined Lease Payments payable by such Facility Lessee during
each of the first twelve (12) calendar months commencing in the first calendar
month after such Facility Lessee has been open for business for six (6) months;



48

 

--------------------------------------------------------------------------------

 

 

 

(l) at any time during the Term:

(i) the Consolidated Fixed Charge Coverage Ratio of Adeptus and its subsidiaries
shall be less than Two Hundred Percent (200%) (as determined utilizing the
trailing twelve (12) month operating and financial results of Adeptus and its
subsidiaries and measured on a calendar quarterly basis); or

(ii) the consolidated Net Worth of Adeptus and its subsidiaries shall be less
than Fifty Million Dollars ($50,000,000) (as determined utilizing such
information as provided to Lessor by Lessee or as Lessor may request pursuant to
Section 23.6); provided, however, that for purposes of testing subsections
(l)(i) and (l)(ii), in the event that a new Person becomes an Adeptus subsidiary
after the Commencement Date, such Person's operating and financial results shall
be measured from the first (1st) day of the first (1st) calendar month after
such Person becomes an Adeptus subsidiary and such operating and financial
results, in lieu of trailing twelve (12) month results, shall be utilized for a
period of one (1) year); and provided, further that notwithstanding the
foregoing, (x) it shall not be an Event of Default under this Section
16.1(l)(ii) if the consolidated Net Worth of Adeptus and its subsidiaries is
less than Fifty Million Dollars ($50,000,000) at any time during the period
beginning on April 1, 2014 and ending on September 30, 2014, and (y) it shall
not be an Event of Default under this Section 16.1(l)(ii) if the consolidated
Net Worth of Adeptus and its subsidiaries is less than Fifty Million Dollars
($50,000,000) at any time from and after October 1, 2014, provided that during
any period (each, a “Noncompliance Period”) commencing with a date from and
after October 1, 2014 on which the consolidated Net Worth of Adeptus and its
subsidiaries is less than Fifty Million Dollars ($50,000,000) and ending on a
date on which such consolidated Net Worth is equal to or greater than Fifty
Million Dollars ($50,000,000), (A) the Base Rent payable under this Lease for
each Facility shall be adjusted by increasing the Lease Rate then in effect for
such Facility by .25%, and (B) if the Construction Period for any Facility is
then in effect, the per diem Construction Period Accrual for such Facility
allocable to the portion of the Construction Period that occurs during such
Noncompliance Period shall be calculated on the basis of the Lease Rate, plus
.25% (based upon a 360-day year); or

(m)if any ACH Facility Lessee shall have any of its Licenses (as defined in
Article XXXVII) or participation or certification in Medicare or Medicaid or any
other material Third-Party Program terminated by the applicable government
program for fraud or violation of the terms of such program and such termination
is not revoked within sixty (60) days after such termination becomes effective
(provided, however, that any ACH Facility Lessee shall have the right to
withdraw from or terminate its participation or certification in any Third-Party
Programs as provided in Sections 37.1); or

(n)an "Event of Default" under and as defined in the Initial Master Lease shall
occur; 



49

 

--------------------------------------------------------------------------------

 

 

 

(o)Lessor shall receive a FSFC Special Enforcement Notice (as defined in the
Intercreditor Agreement) from FSFC.

If an Event of Default has occurred, Lessor shall have the right at its
election, then or at any time thereafter, to pursue any one or more of the
following remedies, in addition to any remedies which may be permitted by law,
by other provisions of this Lease or otherwise, without notice or demand, except
as hereinafter provided:

A. If Lessee deserts, abandons, or vacates any portion of the Leased Property,
Lessor may enter upon and take possession of the portion of the Leased Property
relating to any one or more (including all, if so elected by Lessor) of the
Facilities, regardless of whether such Event of Default emanated from or related
primarily to a single Facility, to protect it or them from deterioration and
continue to demand from Lessee Rent and other charges as provided in this Lease,
without any obligation to relet (except to the extent required by applicable
law); but if Lessor does relet such portion or portions of the Leased Property
(on such terms and conditions as Lessor, in its sole discretion, shall deem
reasonable), such action by Lessor shall not be deemed an acceptance of Lessee's
surrender of the Leased Property relating to such Facilities unless Lessor
expressly notifies Lessee of such acceptance in writing, Lessee hereby
acknowledging that Lessor shall otherwise be reletting as Lessee's agent and
Lessee furthermore hereby agreeing to pay to Lessor on demand any deficiency
that may arise between the Rent and other charges as provided in this Lease and
that which is actually collected by Lessor for such relet portion of the Leased
Property.

B. Lessor may immediately terminate Lessee's right of possession of the portion
or portions of the Leased Property relating to any one or more (including all,
if so elected by Lessor) of the Facilities (whether one or more, the "Terminated
Possession Facility"), but not terminate this Lease with respect to such portion
or portions of the Leased Property, and without notice or demand, except as may
be required by applicable law, enter upon such portion or portions of the Leased
Property or any part thereof and take absolute possession of the same, and at
Lessor's sole option may relet such portion or portions of the Leased Property
or any part thereof for such terms and such rents as Lessor may reasonably
elect.  In the event of such reletting, the rent received by Lessor from such
reletting shall be applied to Lessee's obligations in the order which Lessor may
reasonably determine, and Lessee shall satisfy and pay any deficiency upon
demand therefor from time to time.  Any entry into and possession of any portion
of the Leased Property by Lessor shall be without liability or responsibility to
Lessee and shall not be in lieu of or in substitution for any other legal rights
of Lessor hereunder.  Lessee further agrees that Lessor may file suit to recover
any sums due under the terms of this Lease and that no recovery of any portion
due Lessor hereunder shall be any defense to any subsequent action brought by
Lessor for any other amounts not reduced to judgment in favor of
Lessor.  Reletting the portion of the Leased Property relating to any one or
more of such Terminated Possession Facilities shall not be construed as an
election on the part of Lessor to terminate this Lease with respect to such
Leased Property and, notwithstanding any such reletting without termination,
Lessor may at any time thereafter elect to terminate this Lease for default with
respect to the Leased Property of any one or more (including all, if so elected
by Lessor) of the Facilities.



50

 

--------------------------------------------------------------------------------

 

 

 

C. Lessor may terminate this Lease with respect to any portion or portions of
the Leased Property of any one or more (including all, if so elected by Lessor)
of the Facilities (whether one or more, the "Terminated Facility"), regardless
of whether such Event of Default emanated from or related primarily to a single
Facility, by written notice to Lessee, in which event Lessee shall immediately
surrender to Lessor the portion of the Leased Property relating to each such
Terminated Facility, and if Lessee fails to do so, Lessor may, without prejudice
to any other remedy which Lessor may have for possession or arrearages in Rent
or any other payments under this Lease (including any interest and payment
penalty which may have accrued pursuant to the terms of this Lease), enter upon
and take possession of such portion of the Leased Property relating to such
Terminated Facility and expel or remove the applicable Facility Lessee and any
other Person who may be occupying such portion of the Leased Property, by force,
if necessary, without being liable for prosecution or any claim for damages
therefor.

D. In the event that Lessor has either repossessed a portion of the Leased
Property pursuant to subsections A or B above, or terminated this Lease with
respect to one or more (or all, if so elected by Lessor) of such Facilities
pursuant subsection C, and Lessor elects to enter upon such portion of the
Leased Property as provided herein, Lessor may change, alter, and/or modify the
door locks on all entry doors of such portion of the Leased Property, thereby
permanently excluding Lessee and its officers, principals, agents, employees,
representatives and invitees therefrom.

E. In addition to any other available remedies, at Lessor's option, with respect
to each Facility, Lessor shall have those rights (i) to purchase Lessee's
Personal Property in the manner provided in Section 33.2, and (ii) to effect a
transfer or reissuance of the Licenses pursuant to the terms of Article XXXVI.

F. Without limiting any rights or remedies available to Lessor, Lessee
acknowledges and agrees that if Lessor receives a FSFC Special Enforcement
Notice from FSFC in accordance with the Intercreditor Agreement, Lessor shall
have the right and option, in its sole and absolute discretion, to terminate
this Lease or Lessee's right to possession of the Leased Property as provided
under subsections B and C above.  Lessee's acknowledgement and agreement in this
subsection F is a material inducement to Lessor entering into the Intercreditor
Agreement and without such acknowledgement Lessor would not be willing to enter
into the Intercreditor Agreement with FSFC.

G. If this Lease is assigned with respect to any portion of the Leased Property,
or if any portion of the Leased Property is relet, Lessee hereby irrevocably
constitutes and appoints Lessor as Lessee's agent to collect the rents and all
other sums due by such assignee or Tenant and apply the same to the Rent due
hereunder without in any way affecting Lessee's obligation to pay any unpaid
balance of Rent due hereunder.

H. Proceed as a secured party under the provisions of the Uniform Commercial
Code against the goods and other personal property relating to the Leased
Property, including Lessee's Personal Property located on the Leased Property,
in which Lessor has a security interest, subject to the Intercreditor Agreement.



51

 

--------------------------------------------------------------------------------

 

 

 

I. Exercise any and all other rights and/or remedies granted or allowed to
landlords by any existing or future statute or other law of the State where the
applicable portion of the Leased Property is located.

J. In the event, and only in the event, that applicable law requires Lessor to
attempt to mitigate damages following the exercise of Lessor's rights under this
Lease, as the case may be, Lessor shall use reasonable efforts to the extent
required by applicable law to relet such portion or portions of Leased Property
on such terms and conditions as Lessor, in its sole good faith judgment, may
determine (including, without limitation, a lease term different than the Term,
rental concessions, alterations and repair any such portion of the Leased
Property; provided, however, that, with respect to any such portion of the
Leased Property (i) Lessor shall not be obligated to relet such portion of the
Leased Property before leasing other vacant space owned or operated by Lessor,
(ii) Lessor reserves the right to refuse to lease such portion of the Leased
Property to any potential tenant that does not meet Lessor's reasonable
standards and criteria for leasing any other comparable space owned or operated
by Lessor, and (iii) Lessor shall not be obligated to undertake any greater
efforts to relet such portion of the Leased Property than Lessor utilizes to
lease any other vacant space owned or operated by Lessor.  In any proceeding in
which Lessor's efforts to mitigate damages and/or its compliance with this
subsection J is at issue, Lessor shall be presumed to have used reasonable
efforts to mitigate damages and Lessee shall bear the burden of proof to
establish that such reasonable efforts were not used.  Lessee shall cooperate
with Lessor in all reletting and mitigation efforts.

K. To the extent permitted by law and without limiting any of the other legal
and equitable remedies available to Lessor hereunder and under law, any loss and
damages incurred by Lessor hereunder may be determined, at Lessor's option, by
either of the following alternative measures of damages:

L. Until Lessor is able to relet the portion of the Leased Property relating to
any Terminated Facility or Terminated Possession Facility, although Lessor shall
be under no obligation to attempt to do so (unless expressly required by
applicable law), Lessee shall pay to Lessor, on or before the first day of each
calendar month, the monthly rentals and other charges relating to such
Terminated Facility or Terminated Possession Facility as provided in this
Lease.  After such portion or portions of the Leased Property have been relet by
Lessor, Lessee shall pay to Lessor on the tenth (10th) day of each calendar
month the difference between the monthly rentals and other charges relating to
such Terminated Facility or Terminated Possession Facility as provided in this
Lease for the preceding calendar month and those actually collected by Lessor
for that month.  If it is necessary for Lessor to bring suit to collect any
deficiency, Lessor shall have the right to allow such deficiencies to accumulate
and to bring an action on several or all of the accrued deficiencies at one
time.  Any such suit shall not prejudice in any way the right of Lessor to bring
a similar action for any subsequent deficiency or deficiencies.  Any amount
collected by Lessor from subsequent Tenants for any calendar month, in excess of
the monthly rentals and other charges relating to such Terminated Facility or
Terminated Possession Facility as provided in this Lease, shall be credited to
Lessee in reduction of Lessee's liability for any calendar month for which the
amount collected by



52

 

--------------------------------------------------------------------------------

 

 

 

Lessor will be less than the monthly rentals and other charges provided in this
Lease, but Lessee shall have no right to any excess other than the above
described credit.

M. When Lessor desires, Lessor may demand a final settlement with respect to any
one or more Terminated Facilities or Terminated Possession Facilities.  Upon
demand for such final settlement, Lessor shall have a right to, and Lessee
hereby agrees to pay an amount equal to the difference between (A) the total of
all monthly rentals and other charges relating to such Terminated Facility or
Terminated Possession Facility as provided in this Lease for the remainder of
the Term and (B) the reasonable rental value for such Terminated Facility or
Terminated Possession Facility for such period, with such difference to be
discounted to present value  at a fixed discount rate equal to eight percent
(8%).

N. If Lessor elects to exercise any of the foregoing remedies with respect to
one or more of the Facilities, such election shall in no way prejudice Lessor's
right at any time thereafter to cancel said election in favor of any other legal
or equitable remedies or elsewhere in this Lease or under law.

O. No receipt of moneys by Lessor from Lessee after a termination of this Lease
with respect to any portion of the Leased Property relating to any one or more
of the Facilities or of Lessee's rights under this Lease by Lessor with respect
to any such portion of the Leased Property shall reinstate, continue or extend
the Term of this Lease with respect to such portion of the Leased Property or
affect any notice theretofore given to Lessee, or operate as a waiver of the
right of Lessor to enforce the payment of Rent and any related amounts to be
paid by Lessee to Lessor then due or thereafter falling due, it being agreed
that after the commencement of suit for possession of such portion of the Leased
Property, or after final order or judgment for the possession of such portion of
the Leased Property, Lessor may demand, receive and collect any moneys due or
thereafter falling due without in any manner affecting such suit, order or
judgment, all such money collected being deemed payments on account of the use
and occupation of such portion of the Leased Property or, at the election of
Lessor, on account of Lessee's liability hereunder.  Lessee hereby waives any
and all rights of redemption provided by any law, statute or ordinance now in
effect or which may hereafter be enacted.

16.2 Additional Expenses.  It is further agreed that, in addition to payments
required pursuant to Section 16.1 above and the provisions of Section 38.3,
Lessee shall compensate Lessor and its Affiliates for (a) all expenses incurred
by Lessor and its Affiliates in enforcing the provisions of this Lease and in
repossessing the Leased Property, (b) all expenses incurred by Lessor and its
Affiliates in reletting, (c) all concessions granted to a new Tenant or Tenants
upon reletting, and (d) Lessor's and its Affiliates' reasonable attorneys' fees
and expenses.

16.3 No Waiver by Lessor.  No right or remedy herein conferred upon or reserved
to Lessor is intended to be exclusive of any other right or remedy, and every
right and remedy shall be cumulative and in addition to any other legal or
equitable right or remedy given hereunder, or at any time existing.  The failure
of Lessor to insist upon the strict performance of any provision or to exercise
any option, right, power or remedy contained in this Lease shall not be
construed as a



53

 

--------------------------------------------------------------------------------

 

 

 

waiver or a relinquishment thereof for the future.  Forbearance by Lessor to
enforce one or more of the remedies herein provided upon an Event of Default
shall not be deemed or construed to constitute a waiver of such
default.  Further, if Lessor elects to exercise any of the remedies prescribed
in any of Section 16.1 above, this election shall in no way prejudice Lessor's
right at any time thereafter to cancel said election in favor of any other
remedy elsewhere in this Lease.  Pursuit of any of such remedies shall not
preclude pursuit of any other remedies prescribed in other sections of this
Lease and any other remedies provided by law or equity.

16.4 Waiver of Statutory Rights.  If this Lease is terminated pursuant to
Section 16.1, Lessee waives, to the extent permitted by applicable law, (a) any
right of redemption, re‑entry or repossession, (b) the benefit of any laws now
or hereafter in force exempting property from liability for rent or for debt,
and (c) any statutory requirement of prior written notice for filing eviction or
damage suits for nonpayment of Rent or any other payments under this
Lease.  Lessee acknowledges and agrees that no waiver by Lessor of any provision
of this Lease shall be deemed to have been made unless made under signature of
an authorized representative of Lessor.

ARTICLE XVII

LESSOR'S RIGHT TO CURE

Upon the occurrence of an Event of Default, or if any Facility Lessee or
Guarantor shall fail to make payment or to perform any Material Obligation,
including any obligation relating to any receivables or working capital loan or
financing provided to Lessee for the purchase or lease of Lessee's Personal
Property (collectively the "RFFE Loans") and to cure such failure within the
relevant time period provided in the document evidencing such Material
Obligation, Lessor, without waiving or releasing any obligation or Event of
Default, may (but shall be under no obligation to) at any time thereafter make
such payment or perform such act for the account and at the expense of Lessee,
and may, to the extent permitted by law, enter upon the portion of the Leased
Property relating to each Facility for such purpose and take all such action
thereon as, in Lessor's opinion, may be necessary or appropriate therefor.  No
such entry shall be deemed an eviction of Lessee.  All sums so paid by Lessor
and all costs and expenses (including, without limitation, reasonable attorneys'
fees and expenses, in each case, to the extent permitted by law) so incurred,
together with a late charge thereon (to the extent permitted by law) at the
Overdue Rate from the date on which such sums or expenses are paid or incurred
by Lessor, shall be paid by Lessee to Lessor on demand.

ARTICLE XVIII

PURCHASE OF THE LEASED PROPERTY

In the event Lessee purchases the Leased Property or any portion of the Leased
Property relating to any Facility pursuant to the terms of this Lease, Lessor
shall, upon receipt from Lessee of the applicable purchase price, together with
full payment of any unpaid Rent, including, without limitation, any unpaid
Additional Charges and any other amounts owed by Lessee or its Affiliates to
Lessor and its Affiliates, due and payable with respect to any period ending on
or before the date of



54

 

--------------------------------------------------------------------------------

 

 

 

the purchase, deliver to Lessee an appropriate special warranty deed or other
instrument of conveyance conveying the entire interest of Lessor in and to the
Leased Property of such Facility to Lessee in the condition as received from
Lessee, free and clear of all encumbrances other than (a) those placed by Lessee
on the Leased Property; (b) those that Lessee has agreed or is required
hereunder to pay or discharge; (c) those encumbrances placed on the Leased
Property in accordance with Sections 7.3 and 38.7, if any; and (d) any matters
affecting such portion of the Leased Property on or as of the applicable
Acquisition Date.  It shall be a condition precedent to Lessee’s obligation to
purchase the Leased Property that the applicable Title Company agree to commit
to issue a title policy insuring title to the Leased Property subject only to
the matters described in clauses (a) through (d) of the preceding sentence (and
MPT shall deliver an Owner's Affidavit in customary form to the Title Company as
may be necessary for the Title Company, with appropriate qualifications based on
Lessee’s sole and absolute control and possession of the Leased Property during
the Term) to issue a title policy).  All expenses of such conveyance, including,
without limitation, the cost of title examination or standard coverage title
insurance, survey, reasonable attorneys' fees incurred by Lessor in connection
with such conveyance, transfer taxes, prepayment penalties, and any other fees
of any Facility Lender with respect to any Facility Instrument, recording fees
and similar charges shall be paid by Lessee.

ARTICLE XIX

HOLDING OVER

If Lessee shall for any reason remain in possession of the Leased Property after
the expiration or earlier termination of this Lease, or after the termination of
Lessee's right to possession of the Leased Property hereunder, such possession
shall be as a month‑to‑month tenancy, during which time Lessee shall pay, as
rental each month, the product of one and one‑half (1.5) times the monthly Base
Rent payable with respect to the last complete month prior to such expiration or
termination of this Lease, together with all Additional Charges accruing during
the month and all other sums, if any, payable by Lessee pursuant to the
provisions of this Lease with respect to the Leased Property.  During such
period of tenancy, Lessee shall be obligated to perform and observe all of the
terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by law to month‑to‑month
tenancies, to continue its occupancy and use of the Leased Property.  Nothing
contained herein shall constitute the consent, express or implied, of Lessor to
the holding over of Lessee after the expiration or earlier termination of this
Lease, or after the termination of Lessee's right to possession of the Leased
Property hereunder.

ARTICLE XX

RISK OF LOSS

During the Term, the risk of loss of, or decrease in, the enjoyment and
beneficial use of the Leased Property in consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Lessor and those claiming from, through or under Lessor) is
assumed by Lessee and, Lessor



55

 

--------------------------------------------------------------------------------

 

 

 

shall in no event be answerable or accountable therefor nor shall any of the
events mentioned in this Article XX entitle Lessee to any abatement of Rent
except as specifically provided in this Lease.

ARTICLE XXI

INDEMNIFICATION

NOTWITHSTANDING THE EXISTENCE OF ANY INSURANCE OR SELF INSURANCE PROVIDED FOR IN
ARTICLE XIII AND WITHOUT REGARD TO THE POLICY LIMITS OF ANY SUCH INSURANCE OR
SELF INSURANCE, IN ADDITION TO ANY OTHER INDEMNIFICATION OBLIGATIONS OF LESSEE
AND GUARANTOR AS PROVIDED IN THIS LEASE AND THE OTHER AGREEMENTS, LESSEE WILL
PROTECT, INDEMNIFY, SAVE HARMLESS AND DEFEND LESSOR FROM AND AGAINST ALL
LIABILITIES, OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES, CAUSES OF ACTION, COSTS
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES AND
EXPENSES) TO THE EXTENT PERMITTED BY LAW), IMPOSED UPON OR INCURRED BY OR
ASSERTED AGAINST LESSOR BY REASON OF:  (A) ANY ACCIDENT, INJURY TO OR DEATH OF
PERSONS OR LOSS OF PERSONAL PROPERTY OCCURRING ON OR ABOUT THE LEASED PROPERTY
OR ADJOINING SIDEWALKS, INCLUDING WITHOUT LIMITATION ANY CLAIMS OF MALPRACTICE,
(B) ANY USE, MISUSE, NON‑USE, CONDITION, MAINTENANCE OR REPAIR BY LESSEE OF THE
LEASED PROPERTY, (C) ANY IMPOSITIONS (WHICH ARE THE OBLIGATIONS OF LESSEE TO PAY
PURSUANT TO THE APPLICABLE PROVISIONS OF THIS LEASE), (D) ANY FAILURE ON THE
PART OF LESSEE TO PERFORM OR COMPLY WITH ANY OF THE TERMS OF THIS LEASE, (E) THE
NON‑PERFORMANCE OF ANY OF THE TERMS AND PROVISIONS OF ANY AND ALL EXISTING AND
FUTURE SUBLEASES OF THE LEASED PROPERTY TO BE PERFORMED BY THE LANDLORD (LESSEE)
THEREUNDER, (F) the realization of taxable income or gain by any Facility Lessor
or any Equity Constituent of any Facility Lessor under the Code in connection
with any Property Substitution, AND (G) ANY AND ALL LAWFUL ACTION THAT MAY BE
TAKEN BY LESSOR IN CONNECTION WITH THE ENFORCEMENT OF THE PROVISIONS OF THIS
LEASE, WHETHER OR NOT SUIT IS FILED IN CONNECTION WITH SAME, OR IN CONNECTION
WITH LESSEE OR A GUARANTOR AND/OR ANY PARTNER, JOINT VENTURER, MEMBER OR
SHAREHOLDER THEREOF BECOMING A PARTY TO A VOLUNTARY OR INVOLUNTARY FEDERAL OR
STATE BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING.  ANY AMOUNTS WHICH BECOME
PAYABLE BY LESSEE UNDER THIS ARTICLE XXI SHALL BE PAID WITHIN FIFTEEN (15) DAYS
AFTER LIABILITY THEREFOR ON THE PART OF LESSOR IS DETERMINED BY LITIGATION OR
OTHERWISE AND, IF NOT TIMELY PAID, SHALL BEAR A LATE CHARGE (TO THE EXTENT
PERMITTED BY LAW) AT THE OVERDUE RATE AND A LATE PAYMENT PENALTY COMPUTED AT THE
LATE PAYMENT PENALTY RATE FROM THE DATE OF SUCH



56

 

--------------------------------------------------------------------------------

 

 

 

DETERMINATION TO THE DATE OF PAYMENT.  LESSEE, AT ITS EXPENSE, SHALL CONTEST,
RESIST AND DEFEND ANY SUCH CLAIM, ACTION OR PROCEEDING ASSERTED OR INSTITUTED
AGAINST LESSOR AND MAY COMPROMISE OR OTHERWISE DISPOSE OF THE SAME, SUBJECT TO
LESSOR'S APPROVAL.  NOTHING HEREIN SHALL BE CONSTRUED AS INDEMNIFYING LESSOR
AGAINST ITS OWN GROSSLY NEGLIGENT ACTS OR OMISSIONS OR WILLFUL MISCONDUCT.

ARTICLE XXII

ASSIGNMENTS AND SUBLEASING

22.1 Assignment and Subleasing.

(a) Except an assignment in connection with a Permitted Sale Transaction (which
shall be permitted without Lessor prior written consent), Lessee shall not
assign this Lease without Lessor's prior written consent.  Lessor shall not
unreasonably withhold its consent to any assignment that requires its consent,
provided that, that no Event of Default then exists and so long as immediately
following any such assignment, Lessor has reasonably determined that (x) the
assignee shall be in pro forma compliance with the covenant applicable to the
Combined Lessees set forth in Section 16.1(k), to the extent then applicable,
and (y) a Person than owns 51% or more of the direct or indirect Equity
Interests of the assignee shall be in pro forma compliance with the covenants
applicable to Adeptus set forth in Section 16.1(l) (which compliance shall be
measured to include such Person’s subsidiaries, as applicable), and provided
further that (i) the assignee shall assume in writing and agree to keep and
perform all of the terms of this Lease on the part of Lessee to be kept and
performed; (ii) an original counterpart of each such assignment and assumption,
duly executed by Lessee and such assignee in form and substance reasonably
satisfactory to Lessor, shall be delivered promptly to Lessor; and (iii) Lessor
shall have received the necessary Credit Enhancements from such assignee
comparable to that existing prior to such assignment.  If the foregoing
conditions are satisfied, then Lessee shall be released from all liabilities and
obligations accruing under this Lease from and after such
assignment.  Notwithstanding anything contained in this Lease to the contrary,
any assignment must be of all of Lessee's right, title and interest in and to
this Lease and the Leased Property such that this Lease is not severed with
respect to any one or more of the Facilities.

(b) Lessee may sublease one or more portions of the Leased Property from time to
time provided that (i) the Tenant Lease and the Tenant shall comply with the
provisions of Section 22.2, (ii) an original counterpart of each such Tenant
Lease, duly executed by Lessee and such Tenant shall be delivered promptly to
Lessor, and (iii) Lessee shall remain primarily liable, as principal rather than
as surety, for the prompt payment of the Rent and for the performance and
observance of all of the obligations, covenants and conditions to be performed
by Lessee hereunder and under all of the other documents executed in connection
herewith.



57

 

--------------------------------------------------------------------------------

 

 

 

22.2 Sublease Limitations.  In addition to the sublease limitations as set forth
in Section 22.1(b), and notwithstanding anything contained in this Lease to the
contrary, Lessee shall not sublet the Leased Property on any basis such that the
rental to be paid by the Tenant thereunder would be based, in whole or in part,
on either (a) the income or profits derived by the business activities of the
Tenant, or (b) any other formula such that any portion of the sublease rental
received by Lessor would fail to qualify as "rents from real property" within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto.  Moreover, Lessee shall not sublet any portion of the Leased Property
for a term extending beyond the Fixed Term (unless such extended term is
expressly subject to Lessee duly exercising its option under this Lease to
extend the Term for an Extension Term), without the express consent of Lessor,
not to be unreasonably withheld, conditioned or delayed.  In addition, all
Tenants and Tenant Leases shall comply with the Healthcare Laws.  Lessee agrees
that all subleases must include provisions to the effect that (i) such Tenant
Lease is subject and subordinate to all of the terms and provisions of this
Lease, to the rights of Lessor hereunder, and to all financing documents
relating to any Lessor financing in connection with the Leased Property, (ii) in
the event this Lease shall terminate or be terminated before the expiration of
the Tenant Lease, the Tenant will, at Lessor's option, exercisable at any time
in Lessor's discretion, attorn to Lessor and waive any right the Tenant may have
to terminate the Tenant Lease or to surrender possession thereunder as a result
of the termination of this Lease, (iii) Tenant shall from time to time upon
request of Lessee or Lessor furnish within twenty (20) days from request an
estoppel certificate in form and content reasonably acceptable to Lessor or any
Facility Lender relating to the Tenant Lease, (iv) in the event the Tenant
receives a written notice from Lessor or Lessor's successor or assign, if any,
stating that an Event of Default has occurred under this Lease, the Tenant shall
thereafter be obligated to pay all rentals accruing under said Tenant Lease
directly to the party giving such notice, or as such party may direct (all
rentals received from the Tenant by Lessor or Lessor's successor or assign, if
any, as the case may be, shall be credited against the amounts owing by Lessee
under this Lease), (vi) such Tenant Lease shall at all times be subject to the
obligations and requirements as set forth in this Article XXII, and (vii) Tenant
shall provide to Lessor upon written request such officer's certificates and
financial statements as Lessor may reasonably request from time to time.

22.3 Sublease Subordination and Non‑Disturbance.  Within twenty (20) days after
request by Lessor or Lessee with respect to any Tenant, Lessee shall cause such
Tenant to execute and deliver to Lessor and Lessor shall execute and deliver to
such Tenant a subordination, non‑disturbance and attornment agreement relating
to such Tenant's Tenant Lease, which subordination, non‑disturbance and
attornment agreement shall be in form mutually satisfactory to Lessor and
Lessee.  Within twenty (20) days from the date of request of Lessor, a Facility
Lender or Lessee, with respect to any Tenant, Lessee shall cause such Tenant and
Lessor shall cause such Facility Lender to enter into a written agreement in a
form reasonably acceptable to such Facility Lender and such Tenant whereby
(x) such Tenant subordinates the Tenant Lease and all of its rights and estate
thereunder to each such mortgage or deed of trust that encumbers the Leased
Property or any part thereof and agrees with each such Facility Lender that such
Tenant will attorn to and recognize such Facility Lender or the purchaser at any
foreclosure sale or any sale under a power of sale contained in any such
mortgage or deed of trust, as the case may be, as Lessor under this Lease



58

 

--------------------------------------------------------------------------------

 

 

 

for the balance of the Term then remaining, subject to all of the terms and
provisions of the Tenant Lease and (y) such Facility Lender shall agree that
Tenant shall not be disturbed in peaceful enjoyment of the applicable portion of
the Leased Property nor shall the applicable Tenant Lease be terminated or
canceled at any time, except as specified in the applicable Tenant Lease.

ARTICLE XXIII

OFFICER'S CERTIFICATES; FINANCIAL
STATEMENTS; NOTICES AND OTHER CERTIFICATES

23.1At any time and from time to time within twenty (20) days following written
request by Lessor or Lessee, Lessor ,or each Facility Lessee and Guarantor, as
the case may be, shall furnish to the other party an Officer's Certificate
certifying that (i) this Lease is unmodified and in full force and effect (or
that this Lease is in full force and effect as modified and setting forth the
modifications) and the dates to which the Rent has been paid, and (ii) no Event
of Default then exists and no event has occurred and no condition currently
exists that would, but for the giving of any required notice or expiration of
any applicable cure period, constitute an Event of Default, or disclosing that
such an event or condition, if any, exists.  Any such Officer's Certificate
furnished by Lessee and Guarantor pursuant to this Section 23.1 may be relied
upon by Lessor and any prospective purchaser of the Leased Property.  Any such
Officer's Certificate furnished by Lessor pursuant to this Section 23.1 may be
relied upon by Lessee and by any prospective assignee thereof.

23.1Each Facility Lessee shall furnish, or cause to be furnished, to Lessor the
following items in such form and detail as Lessor may reasonably require:

(a) within one hundred twenty (120) days after the end of each year, audited
Financial Statements of Guarantor on a consolidated basis (which shall include
supplementary consolidating schedules for each Facility Lessee), prepared by a
nationally recognized accounting firm or an independent certified public
accounting firm reasonably acceptable to Lessor, which statements shall include
balance sheets and statements of operations and of cash flows, all in accordance
with GAAP for the year then ended; and

(b) within forty‑five (45) days after the end of each quarter, current balance
sheets and quarterly statements of operations and of cash flows of Guarantor and
such Facility Lessee, certified to be true and correct by an officer of
Guarantor; and

(c) within thirty (30) days after the end of each month, current balance sheets,
monthly income statements and of cash flows (if such monthly statement of cash
flows is available or produced in the ordinary course of business) of such
Facility Lessee and operating statistics of its Facility; and

(d) within ten (10) days after receipt, any and all notices (regardless of form)
from any and all licensing and/or certifying agencies that any license or
certification operated by such Facility Lessee is being downgraded to a
substandard category, revoked, or suspended,



59

 

--------------------------------------------------------------------------------

 

 

 

or that action is pending or being considered to downgrade to a substandard
category, revoke, or suspend such Facility's license or certification;

(e) with reasonable promptness, such other information respecting the financial
condition and affairs of such Facility Lessee and Guarantor as Lessor may
reasonably request from time to time.

23.2Within two (2) Business Days after receipt, each Facility Lessee shall
furnish to Lessor copies of all notices and demands from any third‑party payor
concerning any overpayment which will or may result in a repayment or a refund
in excess of Five Percent (5%) of the Allocated Lease Base with respect to such
Facility.

23.2Each Facility Lessee shall furnish to Lessor prompt written notice of, and
any information related to, any governmental investigations of such Facility
Lessee or any Guarantor (or any of their respective Affiliates), or any
inspections or investigations of the Facility which are conducted by any United
States Attorney, State Attorney General, or the Office of the Inspector General
of the Department of Health and Human Services.

23.2Each Facility Lessee shall furnish to Lessor immediately upon receipt
thereof copies of all notices of material adverse events or deficiencies as
defined by the regulations and standards of the Joint Commission (formerly known
as the Joint Commission on the Accreditation of Healthcare Organizations) (the
"Joint Commission") or the equivalent accrediting body relied upon by such
Facility Lessee in the operation of the Facility operated by such Facility
Lessee or any part thereof.

23.2In order to determine and confirm the prevailing consolidated Net Worth of
Adeptus and its subsidiaries, upon Lessor's request from time to time, Lessee
shall deliver (or cause to be delivered) promptly to Lessor, but in no event
later than ten (10) Business Days after such request, the most recently
available Financial Statements and such other financial and operational
information as Lessor reasonably requests to determine such Net Worth.

23.2Each Facility Lessee shall provide immediate written notice to Lessor of any
written notice it receives relating to a monetary or material non‑monetary
default or event of default with respect to any Material Obligation of such
Facility Lessee or Guarantor, including any RFFE Loan, and upon Lessor's
request, such Facility Lessee or Guarantor shall furnish to Lessor a certificate
in form reasonably acceptable to Lessor certifying that, with respect to each
Material Obligation, no default or event of default then exists and no event has
occurred and no condition currently exists that would, but for the giving of any
required notice or expiration of any applicable cure period, constitute a
default or event of default thereunder.



60

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE XXIV

INSPECTION

Upon reasonable prior written notice, Lessee shall permit Lessor, or its
designated Affiliate, and their respective authorized representatives to inspect
the Leased Property during usual business hours subject to any security, health,
safety or confidentiality requirements of Lessee, any governmental agency, any
Insurance Requirements relating to the Leased Property, or imposed by law or
applicable regulations; except that, in the event of an emergency, Lessor shall
have the right to inspect the Leased Property upon reasonable notice (which in
this circumstance may be verbal).

ARTICLE XXV

NO WAIVER

No failure by Lessor or Lessee to insist upon the strict performance of any term
of this Lease or to exercise any right, power or remedy consequent upon a breach
thereof, and no acceptance of full or partial payment of Rent or any other
payment due under the terms of this Lease during the continuance of any such
breach, shall constitute a waiver of any such breach or any such term.  To the
extent permitted by law, no waiver of any breach shall affect or alter this
Lease, which shall continue in full force and effect with respect to any other
then existing or subsequent breach.  Lessor and Lessee agree that no waiver
shall be effective hereunder unless it is in writing.

ARTICLE XXVI

REMEDIES CUMULATIVE

To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Lessor or Lessee now or hereafter provided either in this
Lease or by statute or otherwise shall be cumulative and concurrent and shall be
in addition to every other right, power and remedy and the exercise or beginning
of the exercise by Lessor or Lessee of any one or more of such rights, powers
and remedies shall not preclude the simultaneous or subsequent exercise by
Lessor or Lessee of any or all of such other rights, powers and remedies.

ARTICLE XXVII

SURRENDER

No surrender to Lessor of this Lease or of the Leased Property, or of any part
thereof or interest therein, shall be valid or effective unless agreed to and
accepted in writing by Lessor, and no act by Lessor or any representative or
agent of Lessor, other than such a written acceptance by Lessor, shall
constitute an acceptance of any such surrender.



61

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE XXVIII

NO MERGER OF TITLE

There shall be no merger of this Lease or of the leasehold estate created hereby
by reason of the fact that the same person, firm, corporation or other entity
may acquire, own or hold, directly or indirectly, (a) this Lease or the
leasehold estate created hereby or any interest in this Lease or such leasehold
estate and (b) the fee estate in the Leased Property.

ARTICLE XXIX

TRANSFERS BY LESSOR; LESSOR SEVERANCE RIGHTS

29.1 Transfers by Lessor.  Lessee acknowledges and agrees that Lessor may sell
its interest in the Leased Property in whole or in part, and Lessor may assign
its interest in this Lease (including any Severed Lease) in whole or in part, to
any Person other than any Person whose primary business is the provision of
physician‑staffed emergency room or urgent care medical services (a
"Non‑Permissible Assignee"); provided, however, that if there shall exist any
Event of Default, Lessor may sell its interest in the Leased Property in whole
or in part, and Lessor may assign its interest in this Lease (including any
Severed Lease) in whole or in part, to any Person, including, without
limitation, a Non‑Permissible Assignee.  If Lessor or any successor owner of any
portion of the Leased Property relating to any Facility shall convey such
portion of the Leased Property in accordance with the terms hereof, other than
as security for a debt, and the grantee or transferee of such portion of the
Leased Property shall expressly assume all obligations of Lessor hereunder
arising or accruing from and after the date of such conveyance or transfer and
Lessor or such successor owner, as the case may be, shall thereupon be released
from all future liabilities and obligations of Lessor under this Lease relating
to such portion of the Leased Property arising or accruing from and after the
date of such conveyance or other transfer and all such future liabilities and
obligations shall thereupon be binding upon the new owner.  Lessee agrees that
any successor purchaser may exercise any and all rights of Lessor; provided,
however, such successor purchaser shall be subject to the same restrictions
imposed upon Lessor hereunder.  Lessor may divulge to any such prospective
purchaser all information, reports, financial statements, certificates and
documents obtained by it from Lessee and shall require any such prospective
purchaser to enter into a confidentiality agreement with respect to such
information.  Lessee shall have no right of consent or approval relating to any
such sale, transfer or assignment by Lessor.

29.2 Severance Rights.  Notwithstanding the unitary nature of this Lease, Lessor
may at any time and from time to time cause this Lease to be severed with
respect to the portion or portions of Leased Property relating to any one or
more Facilities (each, a "Severed Property").  If Lessor shall desire to sever
this Lease pursuant to this Section 29.2, Lessor shall deliver written notice
(each, a "Severance Notice") to Lessee not less than fifteen (15) days prior to
the date that this Lease shall be severed with respect to the Severed Property
or Severed Properties identified in the Severance Notice (such date identified
in a Severance Notice, a "Severance Date").  The Severance Notice shall specify
the Severed Property and the Severance Date.  Effective upon a Severance Date,



62

 

--------------------------------------------------------------------------------

 

 

 

the applicable Severed Property shall no longer be part of the Leased Property
under this Lease and such Severed Property shall be deemed to be and shall be
leased by such Lessor to Lessee for the amount of Rent allocable to such Severed
Property pursuant to a separate lease (a "Severed Lease") upon the same terms
and conditions as provided in this Lease (except for such provisions as by their
terms are not applicable to such Severed Property); it being agreed, however,
that the liability of the applicable lessor under the Severed Lease shall be
limited to such Lessor's interest in the Severed Property.  Effective upon the
Severance Date, the Rent payable with respect to each Severed Property shall no
longer be payable by Lessee under this Lease and shall instead be payable under
the Severed Lease applicable to such Severed Property.  Effective on the
Severance Date, the parties shall enter into the Severed Lease, and an amendment
of this Lease, an amendment of the applicable Other Agreements that assures that
Lessor receives Credit Enhancements for both the Severed Lease and this Lease as
so amended, comparable to that existing prior to the severance.  For so long as
Lessor under this Lease shall be the lessor under a Severed Lease, any such
Severed Lease and the related Credit Enhancements shall be deemed "Other
Agreements" for all purposes under this Lease, any Event of Default under such
Severed Lease or such Credit Enhancements shall constitute an Event of Default
under this Lease, and any Event of Default under this Lease or such Other
Agreements shall constitute an Event of Default under such Severed
Lease.  Lessor will prepare the Severed Lease, the Credit Enhancements, the
Lease amendment and, if necessary, the amendments to the applicable Other
Agreements with respect to each Severed Property consistent with the provisions
of this Section 29.2 and the parties agree to execute and deliver or cause to be
executed and delivered.

ARTICLE XXX

QUIET ENJOYMENT

So long as Lessee shall pay all Rent as the same becomes due and shall fully
comply with all of the terms of this Lease and fully perform its obligations
hereunder, Lessee shall peaceably and quietly have, hold and enjoy the Leased
Property for the Term hereof, free of any claim or other action by Lessor or
anyone claiming by, through or under Lessor, but subject to the Permitted
Exceptions and all liens and encumbrances hereafter consented to by Lessee.

ARTICLE XXXI

NOTICES

All notices, demands, consents, approvals, requests and other communications
required or permitted to be provided under this Lease shall be in writing
(except where specifically stated otherwise) and shall be either (a) delivered
in person, (b) sent by certified mail, return receipt requested, (c) delivered
by a recognized delivery service, or (d) sent by facsimile transmission and
addressed as follows:

 

 

 

 

 

 

 

 

 



63

 

--------------------------------------------------------------------------------

 

 

 

if to any Lessee:

 

c/o Adeptus Health LLC

2941 S. Lake Vista, Suite 200

Lewisville, Texas 75067

Attn:  Chief Development Officer

Phone:  (972) 899-6666

Fax:  (972) 899-6664

 

with a copy to:

 

Adeptus Health LLC

2491 S. Lake Vista, Suite 200

Lewisville, Texas  75067

Attn:  Legal Department

Phone:  (972) 899-6666

Fax:  (972) 899-6664

 

with a copy to:

 

DLA Piper LLP (US)

203 North LaSalle Street, Suite 1900

Chicago, Illinois 60601 1293

Attn:  Merle Teitelbaum Cowin, Esq.

Phone: (312) 368-4089

Fax:    (312) 630‑7419

 

if to any Lessor:

 

c/o MPT Operating Partnership, L.P.

1000 Urban Center Drive, Suite 501

Birmingham, Alabama  35242

Attn:  Legal Department

Phone:  (205) 969‑3755

Fax:  (205) 969‑3756

 

with a copy to:

 

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

1400 Wells Fargo Tower

420 Twentieth Street North

Birmingham, Alabama  35203

Attn:  Thomas O. Kolb, Esq.

Phone:  (205) 250‑8321

Fax:  (205) 322‑8007

 

 

or to such other address as either party may hereafter designate in writing, and
shall be effective upon receipt.  A notice, demand, consent, approval, request
and other communication shall be deemed to be duly received if delivered in
person or by a recognized delivery service, when left at the address of the
recipient and if sent by facsimile, upon receipt by the sender of an
acknowledgment or transmission report generated by the machine from which the
facsimile was sent



64

 

--------------------------------------------------------------------------------

 

 

 

indicating that the facsimile was sent in its entirety to the recipient's
facsimile number; provided that if a notice, demand, consent, approval, request
or other communication is served by hand or is received by facsimile on a day
which is not a Business Day, or after 5:00 p.m. (based upon Birmingham, Alabama
time) on any Business Day at the addressee's location, such notice or
communication shall be deemed to be duly received by the recipient at 9:00 a.m.
(based upon Birmingham, Alabama time) on the first Business Day thereafter.

ARTICLE XXXII

APPRAISAL

If it becomes necessary to determine the Fair Market Value of any portion of the
Leased Property relating to a particular Facility, each party, within twenty
(20) Business Days following the date of the event which makes such
determination necessary, shall, by notice to the other, appoint an appraiser
(each of whom must be a member of the AIREA and adhere to the USPAP standards in
the preparation of the appraisal and have at least ten years' experience
appraising properties comparable to the Facilities).  The appraisers thus
appointed shall appoint a third appraiser (such third appraiser must also be a
member of the AIREA and adhere to the USPAP standards in the preparation of the
appraisal and have at least ten years' experience appraising properties
comparable to the Facilities) and such third appraiser shall appraise the
portion of the Leased Property relating to such Facility to determine the Fair
Market Value; provided, however, that if a party fails to appoint an appraiser
within such required period, the sole appraiser appointed shall conduct the
appraisal and the parties shall use commercially reasonable efforts to cause
such appraisal to be completed within forty‑five (45) days following the event
which makes such determination necessary.  This provision for determination by
appraisal shall be specifically enforceable to the extent such remedy is
available under applicable law, and any determination hereunder shall be final
and binding upon the parties except as otherwise provided by applicable
law.  Lessor and Lessee shall each pay one‑half (½) of all costs and expenses
incurred in connection with such appraisal.  Any appraisal shall assess the Fair
Market Value of the portion of the Leased Property relating to such Facility as
of the date of the event which makes such assessment necessary.

ARTICLE XXXIII

PURCHASE RIGHTS

33.1 Lessee's Option to Purchase.

(a) So long as (i) no Event of Default has occurred and is continuing, and no
event then exists which with the giving of notice or the passage of time or both
would constitute an Event of Default, and (ii) no Event of Default has occurred
and is continuing at the time of the closing of the purchase after Lessee
notifies Lessor of its intent to exercise of such option, at the expiration of
the Term of this Lease (as the same may be extended pursuant to Article II),
Lessee shall have the option, to be exercised by written notice to the Lessor at
least three hundred sixty‑five (365) days prior to the expiration of the Term to



65

 

--------------------------------------------------------------------------------

 

 

 

purchase the entire Leased Property then subject to this Lease, and not less
than the entire Leased Property then subject to this Lease, at a purchase price
equal to the Option Price for the entire Leased Property then subject to this
Lease.  In the event that Lessee exercises the foregoing purchase option, upon
delivery of the exercise notice, all of Lessee's rights to extend the Term under
Article II (if any remaining at the time of exercise of the purchase option)
shall be forever forfeited and of no further force or effect.

(b) Unless expressly otherwise provided in this Section 33.1, if Lessee
exercises the option to purchase the Leased Property as provided in this
Section 33.1, (i) the terms set forth in Article XVIII shall apply, (ii) Lessee
shall continue paying Rent as required under this Lease until the purchase is
closed, and (iii) the sale/purchase must be closed upon the expiration of the
Term.

33.2 Lessor's Option to Purchase Lessee's Personal Property.  With respect to
any Facility, upon prior written notice to Lessee, Lessor shall have the option
to purchase all (but not less than all) of the Facility Lessee's Personal
Property relating to such Facility, if any, at the expiration or earlier
termination of this Lease with respect to such Facility, for an amount equal to
its then fair market value as mutually agreed upon by the parties.  If Lessor
and Lessee are unable to agree upon the value of such Personal Property, the
fair market value shall be determined by an appraisal in the manner and method
set forth in Article XXXII.  Notwithstanding anything contained in this
Section 33.2 to the contrary, the options to purchase granted under this
Section 33.2 do not pertain to any of the Licenses, it being understood and
agreed that all matters relating to the transfer of the Licenses are addressed
in Article XXXVII.

ARTICLE XXXIV

SUBSTITUTION RIGHTS

34.1 Lessee's Property Substitution Right.  Subject to its satisfaction of the
conditions precedent to such right set forth in Section 34.2 and to all other
terms and conditions hereof, Lessee is hereby granted the right, at any time
during the Term, so long as no Event of Default then exists, and no event then
exists which with the giving of notice or the passage of time or both would
constitute an Event of Default, (a) to cause this Lease to be amended to release
the portion of the Leased Property relating to any Facility from this Lease and
to convey the same to Lessee or its Affiliate, concurrently with (b) the
conveyance of a Substitute Property to Lessor and the execution of an amendment
adding such Substitute Property to the Leased Property under this Lease (a
"Property Substitution").

34.2 Conditions Precedent to Lessee's Property Substitution Right.  The right of
Lessee to effect a Property Substitution is subject to satisfaction by Lessee,
or waiver by Lessor in its sole and absolute discretion, of each of the
following:

(a) Lessee shall have given Lessor notice of such proposed Property Substitution
not less than sixty (60) days prior to the proposed Property Substitution
Date.  Any notice



66

 

--------------------------------------------------------------------------------

 

 

 

from Lessee to Lessor concerning a proposed Property Substitution shall include
the following:

(i) notice of the Property Substitution Date proposed by Lessee and Lessee's
Affiliate proposed to be the operator of the Substitute Property;

(ii) a title insurance commitment from a title insurance company of recognized
standing undertaking to issue to Lessor or its designee, at Lessee's expense, an
ALTA Owner's extended coverage policy of title insurance with respect to the
proposed fee real property interests included in the Substitute Property and in
the amount of the Fair Market Value thereof, confirming that upon conveyance
thereof to Lessor or its designee, such transferee will hold good and marketable
title to the proposed Substitute Property, free and clear of title defects,
liens, encumbrances and burdens which are not acceptable to such transferee in
its sole discretion;

(iii) a written Phase I Environmental Assessment (and if necessary, a Phase II
Assessment) of the proposed Substitute Property, prepared not more than one
hundred twenty (120) days prior to the proposed Property Substitution Date by a
qualified geotechnical firm acceptable to Lessor concerning the absence of
Hazardous Materials on or in the proposed Substitute Property and the absence of
other liabilities or potential liabilities of the owner thereof under any
Hazardous Materials Laws or under any similar federal or state laws or
regulations hereinafter enacted;

(iv) a current as‑built survey of the real property included in the proposed
Substitute Property;

(v) an engineering and architectural inspection of the buildings and other
improvements included in the proposed Substitute Property prepared by an
engineering firm reasonably acceptable to Lessor not more than one hundred
twenty (120) days prior to the proposed Property Substitution Date, confirming
that the proposed Substitute Property is in a good and safe condition and does
not require modifications or repairs costing more than Two Percent (2%) of the
Fair Market Value thereof during the first (1st) twelve (12) months after the
effective date of such Property Substitution;

(vi) a list of all material leases and contracts pertaining to the proposed
Substitute Property, together with copies of any such agreements which have a
term of more than one (1) year or which involve payment of consideration in
excess of Five Hundred Thousand Dollars ($500,000) in any twelve (12) month
period;

(vii) a list of all material accreditations, permits, authorizations and
approvals of accreditation agencies and federal, state and local agencies
pertaining to the proposed Substitute Property and to the freestanding emergency
medical facility location and related facilities located and operated thereon,
together with copies of all such accreditation, permits, authorizations and
approvals;



67

 

--------------------------------------------------------------------------------

 

 

 

(viii) a copy of the most recent Joint Commission survey of the freestanding
emergency medical facility location, if any, operated on the proposed Substitute
Property; and

(ix) financial information concerning the Substitute Property sufficient to
demonstrate the financial performance of the Substitute Property either (A) in
form and level of detail acceptable to Lessor in its sole and absolute
discretion, or (B) if Lessee's Affiliate shall have operated the Substitute
Property for at least the preceding two (2) fiscal years, presented in a form
and level of detail reasonably acceptable to Lessor; and

(b) the proposed Substitute Property shall have a Fair Market Value of no less
than the Fair Market Value of the applicable portion of the Leased Property, as
determined in the good faith, reasonable discretion of Lessor.

34.3 Procedures for Property Substitution.  On the Property Substitution Date,
Lessee and Lessor and/or their respective Affiliates shall take the following
actions:

(a) Lessee and Lessor will execute instruments in mutually agreeable form
terminating the Lease with respect to the portion of the Leased Property
relating to the applicable Facility, except for such obligations which expressly
survive any such termination, and adding such Substitute Property to the Leased
Property under this Lease;

(b) Lessor shall convey or cause to be conveyed the Leased Property relating to
the applicable Facility to Lessee or its designee on an "as is" and "where is"
basis in the manner and on the terms set forth in Article XVIII;

(c) Lessee or its Affiliate will convey the Substitute Property to Lessor or its
Affiliate by special warranty deed, which conveyance will be accompanied by pro
forma ALTA Owner's title insurance policy as contemplated by Section 34.2(a)(ii)
above; and

(d) To the extent that any of the existing Credit Enhancements shall no longer
be effective, Lessee and the Guarantor shall deliver to Lessor the Credit
Enhancements as shall be necessary to provide Lessor with the security and
credit enhancements comparable, in Lessor's reasonable discretion, to those
provided for herein or in the Other Agreements which pertain to the Substitute
Lease.

34.4 Lessor Costs.  As soon as practicable after the Property Substitution Date,
Lessee shall reimburse Lessor and its Affiliates for all documented,
out‑of‑pocket expenses incurred by Lessor and its Affiliates thereof in
connection with such Property Substitution.



68

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE XXXV

FINANCING OF THE LEASED PROPERTY

Lessor agrees that if it grants or creates any mortgage, lien, encumbrance or
other title retention agreement ("Encumbrances") upon any portion of the Leased
Property relating to any particular Facility, concurrently with the granting of
such Encumbrance, the holder of each such Encumbrance shall enter into an
agreement (a "Facility Lender SNDA") reasonably acceptable to the holder of such
Encumbrance and Lessee whereby (i) such holder agrees (a) to give the Facility
Lessee which operates the Facility on such portion of the Leased Property the
same notice, if any, given to Lessor of any default or acceleration of any
obligation underlying any such Encumbrance or any sale in foreclosure of such
Encumbrance, (b) to permit such Facility Lessee, after twenty (20) days' prior
written notice, to cure any such default on Lessor's behalf within any
applicable cure period, (c) to permit such Facility Lessee to appear with its
representatives and to bid at any foreclosure sale with respect to any such
Encumbrance, and (d) notwithstanding the existence of any such Encumbrance, or
any default, expiration, termination, foreclosure, sale, entry or other act or
omission under, pursuant to or affecting such Encumbrance, such Facility Lessee
shall not be disturbed in peaceful enjoyment of such portion of the Leased
Property nor shall this Lease be terminated or canceled at any time, except upon
the occurrence of an Event of Default under this Lease; and (ii) Lessee agrees
to subordinate this Lease and all of its rights and estate hereunder to such
Encumbrances that encumbers the portion of the Leased Property utilized by such
Facility Lessee or any part thereof, and agrees with each such holder that such
Facility Lessee will attorn to and recognize such holder or the purchaser at any
foreclosure sale or any sale under a power of sale contained in any such
Encumbrance, as the case may be, as Lessor under this Lease for the balance of
the Term then remaining, subject to all of the terms and provisions of this
Lease.

ARTICLE XXXVI

RESERVED

ARTICLE XXXVII

LICENSES AND COMPLIANCE WITH HEALTHCARE LAWS

37.1 Maintenance of Licenses.  With respect to each Facility (but with respect
to any Facility other than an Existing ACH Facility, after the applicable
Completion Date and subject to the provisions of Section 7.2(a)), each Facility
Lessee (a) shall maintain at all times during the Term and any holdover period,
the Operating Agreements, Participation Agreements and all applicable federal,
state and local governmental licenses, approvals, qualifications, variances,
certificates of need, franchises, accreditations, certificates, certifications,
consents, permits and other authorizations and contracts, including provider
numbers and provider agreements with any third parties which may be necessary
for the operation of such Facility for the Primary Intended Use, or required for
certification and participation under any applicable governmental provider
programs applicable to such Facility (and with respect to ACH Facilities and ACH
Remote Facilities only, which may be



69

 

--------------------------------------------------------------------------------

 

 

 

necessary or required for certification and participation under Medicare and
Medicaid legislation and regulations, the United States Department of Health and
Human Services (“DHHS”), the Centers for Medicare Services (“CMS”), and/or state
or federal Title XVIII and/or Title XIX provider programs applicable for each
such ACH Facility or ACH Remote Facility) (collectively, the "Licenses");
(b) shall remain in compliance with all state and federal laws, rules,
regulations and procedures with regard to the operation of such Facility,
including, without limitation, HIPAA and the regulations promulgated by
Governmental Bodies, as they may from time to time exist; and (c) with respect
to ACH Facilities and ACH Remote Facilities only, shall operate the ACH Facility
operated by such Facility Lessee in a manner consistent with quality acute care
services and sound reimbursement principles under the Medicare program (to the
extent then applicable to the Facility) and as required under state and federal
law.  Notwithstanding the foregoing, Lessee shall have the right at any time to
withdraw from or terminate its certification and participation under Medicare
and Medicaid legislation and regulations, DHHS, CMS, and/or state or federal
Title XVIII and/or Title XIX provider programs applicable for each such ACH
Facility or ACH Remote Facility (collectively, “Third-Party Programs”); provided
that such withdrawal or termination is voluntary and not the result of any fraud
or violation of the terms of such Third-Party Program.

37.2 No Transfers or Alterations of Licenses.  Lessee covenants and agrees that
it shall not, without the prior written consent of Lessor, which may be granted
or withheld in Lessor's sole discretion, whether before, during or after the
Term, (a) sell, move, modify (including, without limitation, the establishment
of a "provider based" network or similar arrangement), cancel, surrender,
transfer, assign, relocate, pledge, secure, convey or in any manner encumber any
License, except to the assignee of the applicable Facility Lessee in connection
with a Permitted Sale Transaction and in connection with a withdrawal or
termination permitted in the last sentence of Section 37.1 above, or (b) effect
or attempt to effect any change in the license category or status of any
Facility or any part thereof.

37.3 Termination of Lease or Possession.  UPON THE TERMINATION OF THIS LEASE OR
THE TERMINATION OF LESSEE'S POSSESSION WITH RESPECT TO THE  PORTION OF THE
LEASED PROPERTY RELATING TO ANY ONE OR MORE OF THE FACILITIES FOLLOWING AN EVENT
OF DEFAULT PURSUANT TO SECTION 16.1 OR IN CONNECTION WITH A CASUALTY EVENT
PURSUANT TO ARTICLE XIV (AND ASSUMING LESSEE DOES NOT PURCHASE SUCH LEASED
PROPERTY AS PROVIDED HEREIN), WITHOUT ANY ADDITIONAL CONSIDERATION TO LESSEE,
LESSEE SHALL, FOR REASONABLE PERIODS OF TIME IMMEDIATELY BEFORE AND AFTER SUCH
TERMINATION, USE ITS BEST EFFORTS, TO THE EXTENT PERMITTED BY APPLICABLE LAW:

(a)WITH RESPECT TO FSE FACILITIES, TO FACILITATE THE ISSUANCE OR OBTAINING OF
NEW PARTICIPATION AGREEMENTS (IF APPLICABLE) NECESSARY FOR THE OPERATION AND
OCCUPANCY OF SUCH FSE FACILITY TO LESSOR OR ITS DESIGNEE, AND SUCH COOPERATION
SHALL INCLUDE, WITHOUT LIMITATION, (I) THE APPLICABLE FACILITY LESSEE'S
EXECUTION AND SUBMISSION TO THE APPROPRIATE AUTHORITY OF ANY AND ALL DOCUMENTS
REQUIRED TO EFFECT



70

 

--------------------------------------------------------------------------------

 

 

 

THE ISSUANCE TO LESSOR OR ITS DESIGNEE OF ANY AND ALL NEW LICENSES, INCLUDING
NEW MEDICARE AND MEDICAID PROVIDER NUMBERS AND PROVIDER AGREEMENTS, TO THE
EXTENT APPLICABLE; (II) SUCH FACILITY LESSEE'S MAINTENANCE OF THE EFFECTIVENESS
OF ANY AND ALL SUCH LICENSES UNTIL SUCH TIME AS ANY NEW LICENSES NECESSARY FOR
ANY NEW LESSEE OR OPERATOR TO OPERATE THE APPLICABLE FSE FACILITY HAVE BEEN
ISSUED; AND (C) THE TAKING OF SUCH OTHER ACTIONS AS REASONABLY REQUESTED BY
LESSOR OR REQUIRED BY APPLICABLE LAW; AND

(b)WITH RESPECT TO ACH FACILITIES AND ACH REMOTE FACILITIES, TO FACILITATE AN
ORDERLY TRANSFER OF THE OPERATION AND OCCUPANCY OF SUCH ACH FACILITY TO LESSOR
OR ITS DESIGNEE, AND SUCH COOPERATION SHALL INCLUDE, WITHOUT LIMITATION, (I) THE
APPLICABLE FACILITY LESSEE’S EXECUTION AND SUBMISSION TO THE APPROPRIATE
AUTHORITY OF ANY AND ALL DOCUMENTS REQUIRED TO EFFECT THE TRANSFER, ISSUANCE OR
ASSIGNMENT TO LESSOR OR ITS DESIGNEE OF ANY AND ALL LICENSES, INCLUDING ALL
MEDICARE AND MEDICAID PROVIDER NUMBERS AND PROVIDER AGREEMENTS (INCLUDING,
WITHOUT LIMITATION, A CMS 855 APPLICATION), (2) SUCH FACILITY LESSEE’S
MAINTENANCE OF THE EFFECTIVENESS OF ANY AND ALL SUCH LICENSES UNTIL SUCH TIME AS
ANY NEW LICENSES NECESSARY FOR ANY NEW LESSEE OR OPERATOR TO OPERATE THE
FACILITY OPERATED BY SUCH FACILITY LESSEE HAVE BEEN ISSUED, AND (3) THE TAKING
OF SUCH OTHER ACTIONS AS REASONABLY REQUESTED BY LESSOR OR REQUIRED BY
APPLICABLE LAW.

37.4 Material Condition of Lease.  IT IS AN INTEGRAL CONDITION OF THIS LEASE,
AND A MATERIAL INDUCEMENT TO LESSOR'S AGREEMENT TO ENTER INTO THIS LEASE, THAT
(I) LESSEE ACKNOWLEDGES AND AGREES TO COOPERATE WITH AND ASSIST LESSOR AND/OR
ITS DESIGNEE IN CONNECTION WITH ANY TRANSFER OF THE LICENSES OR THE OPERATIONS
OF ANY FACILITY IN ACCORDANCE WITH THIS ARTICLE XXXVII, INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH A TERMINATION OF THIS LEASE OR REMOVAL OF LESSEE
FROM POSSESSION WITH RESPECT TO THE PORTION OF THE LEASED PROPERTY RELATING TO
ANY ONE OR MORE OF THE FACILITIES IN THE MANNER SET FORTH IN SECTION 37.3 ABOVE,
WHICH COOPERATION AND ASSISTANCE SHALL BE WITHOUT ANY ADDITIONAL CONSIDERATION
TO LESSEE, PROVIDED THAT LESSEE’S OBLIGATIONS SHALL BE SUBJECT TO APPLICABLE
LAW.

ARTICLE XXXVIII

MISCELLANEOUS

38.1 General.  If any term or provision of this Lease or any application thereof
shall be invalid or unenforceable, the remainder of this Lease and any other
application of such term or provision shall not be affected thereby.  If any
late charges provided for in any provision of this



71

 

--------------------------------------------------------------------------------

 

 

 

Lease are based upon a rate in excess of the maximum rate permitted by
applicable law, the parties agree that such charges shall be fixed at the
maximum permissible rate.  All the terms and provisions of this Lease shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns (subject to Article XXII); provided, however, that
(a) this Lease shall not inure to the benefit of any assignee pursuant to an
assignment which violates or is inconsistent with the terms of this Lease and
(b) neither this Lease nor any other agreement contemplated in this Lease shall
be deemed to confer upon any Person not a party to this Lease any rights or
remedies contained in this Lease.  The headings in this Lease are for
convenience of reference only and shall not limit or otherwise affect its
meaning.

38.2 Bankruptcy Covenants and Waivers.

(a) Unitary and Non‑Severable Lease.  The parties agree that for the purposes of
any assumption, rejection or assignment of this Lease under 11 U.S.C.
Section 365 or any amendment or successor section thereof, this is one
indivisible and non‑severable lease dealing with and covering one legal and
economic unit which must be assumed, rejected or assigned as a whole with
respect to all (and only all) the Leased Property covered hereby.

(b) Relief from Stay.  Lessee acknowledges and agrees that in the event any
Lessee or any Leased Property relating to any Facility shall become the subject
of any bankruptcy or insolvency estate, then (i) Lessee shall not oppose any
request by Lessor to obtain an order from the court granting relief from the
automatic stay pursuant to Section 362 of the Bankruptcy Code so as to permit
the exercise of all rights and remedies pursuant to this Lease, and (ii) the
occurrence or existence of any Event of Default under this Lease shall, in and
of itself, constitute "cause" for relief from the automatic stay pursuant to the
provisions of Section 362(d)(1) of the Bankruptcy Code, based, among other
reasons, on the fact that the non‑existence of a bankruptcy proceeding was a
material inducement for the entry by Lessor into this Lease.

(c) Automatic Stay.  Lessee hereby waives the stay imposed by 11 U.S.C.
Section 362(a) as to actions by the Lessor against each Facility and
Lessee.  Lessee acknowledges and agrees that in the event of the filing of any
voluntary or involuntary petition in bankruptcy by or against Lessee, it shall
not assert or request that any other party assert that the automatic stay
provided by Section 362 of the Bankruptcy Code shall operate or be interpreted
to stay, interdict, condition, reduce or inhibit the ability of Lessor to
enforce any rights or remedies held by virtue of the Lease or applicable law.

38.3 Lessor's Expenses.  In addition to the other provisions of this Lease,
including, without limitation, Section 16.2, Lessee agrees and shall pay and/or
reimburse Lessor's and its Affiliates' reasonable costs and expenses, including,
without limitation, the costs and expenses of reports and investigations and
legal fees and expenses, incurred or resulting from or relating to (a) requests
by Lessee for approval or consent under this Lease (including any consents
relating to management, the placing of liens on Lessee's Personal Property and
any intercreditor issues which arise in connection with any Material
Obligation), (b) requests by Lessee for approval or consent



72

 

--------------------------------------------------------------------------------

 

 

 

under this Lease and all other documents executed between Lessor (and its
Affiliates) and Lessee in connection herewith, (c) any circumstances or
developments which give rise to Lessor or its Affiliates' right of consent or
approval under this Lease or any Other Agreement, (d) circumstances resulting
from any action or inaction by Lessee contrary to the lease provisions, (e) any
Property Substitution, (f) a request for changes, including, but not limited to,
(i) the permitted use of the Leased Property, (ii) alterations, improvements and
Capital Additions to the Leased Improvements and monitoring any such
alterations, improvements and Capital Additions, (iii) subletting or assignment,
and (iv) any other changes in the terms, conditions or provisions of this Lease
or any Other Agreement, and (g) enforcement by Lessor or its Affiliates of any
of the provisions of this Lease or the Other Agreements.  Such expenses and fees
shall be paid by Lessee within thirty (30) days of the submission of a statement
for the same or such amount(s) shall become Additional Charges and subject to
the Overdue Rate and a late payment penalty computed at the Late Payment Penalty
Rate after that thirty (30)‑day period.

38.4 Entire Agreement; Modifications.  This Lease, including the Exhibits
attached hereto, and other written agreements executed and delivered in
connection herewith by the parties, constitute the entire agreement and
understanding of the parties with respect to the subject matter of this
Lease.  This Lease supersedes any prior oral or written agreements between the
parties with respect to the subject matter of this Lease.  It is expressly
agreed that there are no verbal understandings or agreements which in any way
change the terms, covenants, and conditions set forth in this Lease, and that no
modification of this Lease and no waiver of any of its terms and conditions
shall be effective unless it is made in writing and duly executed by the
parties.  The parties have not relied upon, and shall not be entitled to rely
upon, any prior or contemporaneous agreements, understandings, representations
or statements (oral or written) other than this Lease in effecting the
transactions contemplated herein or otherwise.

38.5 Lessor Securities Offering and Filings.  Notwithstanding anything contained
herein to the contrary, Lessee shall cooperate with Lessor in connection with
any securities offerings and filings, or Lessor's efforts to procure or maintain
financing for, or related to, the Leased Property or any portion thereof and, in
connection therewith, Lessee shall furnish Lessor, in a timely fashion, with
such financial and other information (including audited financial statements and
consents of auditors) as Lessor shall request.  Lessor may disclose that Lessor
has entered into this Lease with Lessee and may provide and disclose information
regarding this Lease, Lessee, the Guarantor, the Leased Property and each
Facility, and such additional information which Lessor may reasonably deem
necessary, to its proposed investors in such public offering or private offering
of securities, or any current or prospective lenders with respect to such
financing, and to investors, analysts and other parties in connection with
earnings calls and other normal communications with investors, analysts, and
other parties; provided, however, that any disclosure of Guarantor's Financial
Statements or other financial information relating thereto shall only be made to
the extent required to comply with applicable laws or if the recipient agrees to
keep such Financial Statements and other financial information
confidential.  The additional costs of Lessee in complying with this
Section 38.5 shall be reimbursed to Lessee by Lessor.



73

 

--------------------------------------------------------------------------------

 

 

 

38.6 Non‑Recourse as to Lessor.  Anything contained herein to the contrary
notwithstanding, any claim based on, or in respect of, any liability of Lessor
under this Lease shall be enforced only against the Leased Property and not
against any other assets, properties or funds of (i) Lessor, (ii) any director,
officer, general partner, member, shareholder, limited partner, beneficiary,
employee, representative, contractor or agent of Lessor or any of its Affiliates
(collectively, the "Lessor Parties") (or any legal representative, heir, estate,
successor or assign of Lessor or any of the Lessor Parties), (iii) any
predecessor or successor partnership or corporation (or other entity) of Lessor
or any of the Lessor Parties, either directly or through Lessor or the Lessor
Parties, or (iv) any person or entity affiliated with any of the foregoing.  In
no event shall Lessor or any of the Lessor Parties be liable for indirect,
incidental, consequential, special, punitive or exemplary damages, regardless of
the form of action, whether in contract, tort or otherwise, and even if such
party has been advised of the possibility of such damages.

38.7 Covenants, Restrictions and Reciprocal Easements.  Notwithstanding anything
herein to the contrary, Lessor shall have the right, but not the obligation, to
place of record all covenants, restrictions and reciprocal easements on all or
any portion of the Land (collectively, the "Declarations") which Lessor deems
reasonably necessary for the ownership and operation of any Facility or portion
of the Leased Property, with such Declarations to be in form and content
acceptable to Lessor in its reasonable discretion.

38.8 Force Majeure.  Except for Rent and other monetary obligations payable
pursuant to the terms of this Lease (which shall not be extended or excused), in
the event that Lessor or Lessee shall be delayed, hindered in or prevented from
the performance of any act required under this Lease by reason of strikes,
lockouts, labor troubles, or other industrial disturbances, inability to procure
materials, failure of power, unavailability of any utility service, restrictive
governmental laws or regulations, acts of public enemies, war, blockades, riots,
insurrections, earthquakes, fires, storms, floods, civil disturbances,
weather‑related acts of God, failure to act, or default of another party, or
other reason beyond Lessor's or Lessee's control (individually "Force Majeure"),
then performance of such act shall be excused for the period of the delay, and
the period of the performance of any such act shall be extended for a period
equivalent to the period of such delay.  Within ten (10) Business Days following
the occurrence of Force Majeure, the party claiming a delay due to such event
shall give written notice to the other setting forth a reasonable estimate of
such delay.

38.9 Management Agreements.  Lessee shall not engage or remove any Management
Company or enter into any Management Agreements without Lessor's prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that Lessor's rights relating to any Management
Company after Lessor's exercise of its remedies as set forth in Section 16.1
shall be at Lessor's sole and absolute discretion.  Lessee shall, if required by
Lessor, assign all of Lessee's rights under the Management Agreements to Lessor,
and Lessor shall be entitled to assign same to a Facility Lender or Facility
Lenders.  At the request of Lessor, from time to time Lessee shall execute and
deliver (and require the Management Company to execute and deliver, if
applicable) an assignment and/or subordination agreement relating to the
Management Agreements, which assignment and/or subordination agreement shall be
in a form and content reasonably acceptable to Lessor and/or any lender
providing financing to Lessor, and shall be



74

 

--------------------------------------------------------------------------------

 

 

 

delivered to Lessor within ten (10) days after Lessor's request.  Lessee hereby
agrees that all payments and fees payable under the Management Agreements are
and shall be subordinate to the payment of the obligations under this Lease and
all other documents executed in connection with this Lease and any loan made by
Lessor or Lessor's Affiliates to Lessee or to Lessee's Affiliates.  Lessee
agrees that all Management Agreements entered into in connection with the Leased
Property relating to any particular Facility shall expressly contain provisions
acceptable to Lessor which (a) require an assignment of the Management
Agreements to Lessor upon request by Lessor, (b) confirm and warrant that all
sums due and payable under the Management Agreements are subordinate to this
Lease, (c) grant Lessor the right to terminate the Management Agreement upon the
occurrence of an Event of Default under this Lease, (d) require the Management
Company to execute and deliver to Lessor within ten (10) days from Lessor's
request an estoppel certificate, assignment and/or subordination agreement as
required by Lessor and/or Lessor's lender providing financing to Lessor, in a
form and content acceptable to Lessor and/or its lender, and (e) all fees due
and payable under any Management Agreements shall be subordinate to all
obligations under this Lease.  At the request of Lessor, from time to time
Lessee shall execute and obtain from all parties subject to such Management
Agreements executed written confirmation of such assignment or subordination,
which shall be delivered to Lessor within ten (10) days from Lessor's request.

38.10 Non‑Competition.  Each Facility Lessee hereby acknowledges the
Non‑Competition Agreement and, as an inducement to Lessor to enter into this
Lease and as a condition precedent to this Lease, each Facility Lessee agrees
that the terms, provisions and conditions of the Non‑Competition Agreement are
binding on it and incorporated herein by reference.

38.11 Governing Law.  EXCEPT AS PROVIDED IN THIS SECTION 38.11, THIS LEASE SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE, WITHOUT
GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES.  NOTWITHSTANDING THE FOREGOING,
THE PARTIES HERETO AGREE THAT ALL PROVISIONS OF THIS LEASE RELATING TO THE
CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE XVI
RELATING TO THE RECOVERY OF POSSESSION OF ALL OR ANY PORTION OF THE LEASED
PROPERTY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER OR OTHER SIMILAR ACTION) SHALL
BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
WHERE THE APPLICABLE PORTION OF THE LEASED PROPERTY IS LOCATED.

38.12 Jurisdiction and Venue.  LESSOR AND LESSEE CONSENT TO PERSONAL
JURISDICTION IN THE STATE OF ALABAMA.  EXCEPT AS PROVIDED IN THIS SECTION 38.12,
THE PARTIES AGREE THAT ANY ACTION OR PROCEEDING ARISING FROM OR RELATED TO THIS
LEASE SHALL BE BROUGHT AND TRIED EXCLUSIVELY IN THE STATE OR FEDERAL COURTS
LOCATED IN THE STATE OF ALABAMA.  EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT.  FURTHER, LESSOR AND LESSEE



75

 

--------------------------------------------------------------------------------

 

 

 

IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY CLAIM THAT SUCH SUIT, ACTION OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY CERTIFIED MAIL ADDRESSED TO A PARTY AT THE
ADDRESS DESIGNATED PURSUANT TO ARTICLE XXXI SHALL BE EFFECTIVE SERVICE OF
PROCESS AGAINST SUCH PARTY FOR ANY ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT.  A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT MAY BE ENFORCED IN ANY OTHER COURT TO WHOSE JURISDICTION ANY OF THE
PARTIES IS OR MAY BE SUBJECT.  NOTWITHSTANDING THE FOREGOING, THE PARTIES
FURTHER AGREE THAT ALL ACTIONS AND PROCEEDINGS RELATING TO THE CREATION OF THE
LEASEHOLD ESTATE AND ALL REMEDIES RELATING TO THE RECOVERY OF POSSESSION OF ALL
OR ANY PORTION OF THE LEASED PROPERTY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER
OR OTHER SIMILAR ACTION) MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF THE
STATE WHERE THE APPLICABLE PORTION OF THE LEASED PROPERTY IS LOCATED.

38.13 Future Intercreditor Agreements and Subordination Agreements.  Lessor
agrees that in connection with any future financing that may be obtained from
time to time by FirstChoice or its Affiliates relating to the Leased Property,
any permitted assignees of Lessee’s interest in the Lease or any Affiliates or
parent of any such assignees, upon request by the then Lessee, so long as no
Event of Default then exists, Lessor shall enter into an intercreditor agreement
and a subordination agreement with the lender under any such financing in forms
substantially similar to the Intercreditor Agreement and the Subordination
Agreement.

38.14 Letter of Credit.

(a)With respect to all Facilities to be constructed in accordance with the
Master Funding and Development Agreement, until completion of all such
Facilities, the letter of credit requirements relating thereto shall be
addressed in the applicable Project Development Agreements. 

(b)With respect to each Existing ACH Facility, until the Final Completion Date
and as security for the obligations of the applicable Facility Lessee under this
Lease and all Other Agreements to which such Facility Lessee is or becomes a
party, Guarantor or, at Guarantor's option, Lessee shall obtain and deliver to
Lessor an irrevocable letter of credit conforming to the requirements in
subsection (c) below, except that such letter of credit shall be in an amount of
Fifty Percent (50%) of one (1) year's Base Rent relating to such Existing ACH
Facility.  In the event there shall be more than one Existing ACH Facility under
this Lease prior to the Final Completion Date, Guarantor may, at its option,
satisfy the letter of credit requirements under this Section 38.14(b) by
providing one (1) letter of credit satisfying the letter of credit requirements
of this Section 38.14(b).

(c)Upon the Final Completion Date and as security for the Letter of Credit
Obligations, Guarantor or, at Guarantor's option, Lessee shall obtain and
deliver to Lessor an irrevocable letter of credit at a financial institution
reasonably acceptable to Lessor naming Lessor as beneficiary



76

 

--------------------------------------------------------------------------------

 

 

 

thereunder (the "Letter of Credit"), which Letter of Credit shall be upon such
other terms, conditions and provisions acceptable to Lessor (including, without
limitation, an "evergreen" provision requiring no less than sixty (60) days'
prior written notice to Lessor of any failure or refusal to renew such Letter of
Credit).  Subject to the proviso below, the Letter of Credit shall be in the
amount of Fifty Percent (50%) of one (1) year's Base Rent relating to all
Facilities.  The Letter of Credit or any replacement letter of credit shall
provide that Lessor shall be entitled to draw upon such Letter of Credit upon
the occurrence of an Event of Default.  In the event Lessor receives a notice of
termination or nonrenewal of the Letter of Credit or any replacement letter of
credit, Guarantor or, at Guarantor's option, Lessee shall provide a replacement
letter of credit no later than thirty (30) days prior to the expiration or
termination of such Letter of Credit or replacement letter of credit, which
replacement letter of credit (i) shall confirm that it shall take effect
immediately upon the expiration of the expiring Letter of Credit (or such other
than current replacement letter of credit), and (ii) shall be in form and
substance satisfactory to Lessor in its reasonable discretion.  Lessee shall
maintain throughout the Term a letter of credit conforming to the requirements
of this Section 38.14.

38.15 True Lease.  Lessor and Lessee agree that this Lease is intended as, and
shall for all purposes constitute, a lease under the laws of each State where
any portion of the Leased Property is located and not a financing transaction,
and nothing herein shall be construed as conveying to the Lessee any right,
title or interest in or to the Leased Property or to any remainder or
reversionary estates in the Leased Property held by any Person, except, in each
instance, as a lessee.  Under no circumstances shall this Lease be regarded as
an assignment of all of Lessor's interest in and to the Leased Property;
instead, Lessor and Lessee shall have the relationship between them of Lessor
and Lessee, pursuant to the terms and provisions of this Lease.  In no event
shall Lessee or any Affiliate of Lessee claim depreciation, amortization or
interest deductions as owner of any Leased Property for United States federal,
state or local income tax purposes (except as to alterations not financed by
Lessor).

38.16 Representations and Covenants relating to Certain Facilities.  Further
representations, agreements and covenants regarding certain of the Facilities
are set forth on Schedule 38.16 attached hereto and are hereby incorporated
herein by reference.

38.17 Compliance with Anti‑Terrorism Laws.  Lessee will not, directly or
indirectly, knowingly enter into any lease for the operation of any part of a
Facility or any other lease or any material contracts with any person listed on
the OFAC Lists.  Lessee shall immediately notify Lessor if Lessee has knowledge
that Lessee or any of its principals or Affiliates or any Guarantor is listed on
the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  Lessee will not, directly
or indirectly (i) knowingly conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti‑Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids,



77

 

--------------------------------------------------------------------------------

 

 

 

or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224, or other Anti‑Terrorism
Law.

38.18 Electronically Transmitted Signatures.  In order to expedite the execution
of this Lease, telecopied signatures or signatures sent by electronic mail may
be used in the place of original signatures on this Lease.  The parties intend
to be bound by the signatures of the telecopied or electronically mailed
signatures, and hereby waive any defenses to the enforcement of the terms of
this Lease based on the form of the signature.  Following any facsimile or
electronic mail transmittal, the party shall promptly deliver the original
instrument by reputable overnight courier in accordance with the notice
provisions of this Lease.

38.19 Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, LESSOR AND
LESSEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS LEASE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY OR ANY EXERCISE
OF ANY PARTY OF THEIR RESPECTIVE RIGHTS HEREUNDER OR IN ANY WAY RELATING TO THIS
LEASE OR THE LEASED PROPERTY (INCLUDING ANY CLAIM OR DEFENSE ASSERTING THAT THIS
LEASE WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  THIS WAIVER
IS A MATERIAL INDUCEMENT FOR LESSOR TO ENTER INTO THIS LEASE.

38.20 Joint and Several Obligations.  Each Facility Lessee shall be jointly and
severally liable for all of the liabilities and obligations of Lessee under this
Lease.  Additionally, each Facility Lessee acknowledges and agrees that all of
the representations, warranties, covenants, obligations, conditions, agreements
and other terms contained in this Lease shall be applicable to and shall be
binding upon and enforceable against any one or more Facility Lessees.

38.21 Counterparts.  This Lease may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

38.22 Specific Performance.  In addition to any rights and remedies available to
the parties hereunder or at law, each party shall be entitled to bring an action
for specific performance and to seek other equitable relief in connection with
any breach or violation, or any attempted breach or violation, of the provisions
of this Lease.

38.23 Continuation of Defaults.  Notwithstanding any provision hereof to the
contrary, whenever in this Lease the phrases "continuing," "continuation of" or
similar words or phrases are used in connection with Events of Default,
defaults, or events which with notice or passage of time would constitute Events
of Default, such phrases or words shall not be construed to create any right in
the Lessee to have additional periods of time to cure such defaults or Events of
Default other than those specific cure periods provided in this Lease.



78

 

--------------------------------------------------------------------------------

 

 

 

38.24 Survival.  Notwithstanding any provision of this Lease to the contrary,
the parties acknowledge and agree that all claims against and liabilities of
Lessee or Lessor arising prior to the date of expiration or termination of this
Lease, or prior to the termination of Lessee's right to possession of the Leased
Property hereunder, and the covenants and obligations under this Lease which
relate to periods after the expiration or earlier termination of this Lease, or
after the termination of Lessee's right to possession of the Leased Property
hereunder, including, without limitation, those covenants and obligations
described in Sections 4.2,  8.1,  8.2,  8.3,  16.2, and 38.3, and
Articles XVIII,  XIX,  XXI and XXXVII, shall survive such expiration or earlier
termination.

38.25 Time of the Essence.  Time is of the essence with respect to the each of
the covenants and obligations to be performed by the parties hereunder.

38.26 Joint Drafting.  The parties hereto and their respective counsel have
participated in the drafting and redrafting of this Lease and the general rules
of construction which would construe any provisions of this Lease in favor of or
to the advantage of one party as opposed to the other as a result of one party
drafting this Lease as opposed to the other or in resolving any conflict or
ambiguity in favor of one party as opposed to the other on the basis of which
party drafted this Lease are hereby expressly waived by all parties to this
Lease.

ARTICLE XXXIX

MEMORANDUM OF LEASE

Lessor and Lessee shall, promptly upon the request of either, enter into a short
form memorandum of this Lease, in form suitable for recording under the laws of
the state in which the Leased Property is located, in which reference to this
Lease, the Term and all options contained herein, shall be made.  Further, upon
the execution of any Addendum an amended memorandum of this Lease shall be
prepared and recorded in applicable jurisdiction.  Lessee shall pay any
recording taxes and other costs in connection therewith.

[Signatures appear on following pages.]





79

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Master Lease Agreement to be
executed by their respective officers thereunto duly authorized.

 

LESSOR:

 

MPT OF ______________ FCER, LLC

 

By:MPT Operating Partnership, L.P.

Its:Sole Member

 

 

By: __________________________________

Name: ________________________________

Its: ___________________________________

 





80

 

--------------------------------------------------------------------------------

 

 

 



 

 

 



 

 

 

 







 

 

 

 

 

 

LESSEE:

 

___________________ MEDICAL CENTER LLC

 

By: First Choice ER, LLC

Its: Sole Member

 

By:

Name:

Its:

 

 

 

 

 

___________________ MEDICAL CENTER LLC

 

By: [ACH Holdco]

Its: Sole Member

 

By: _____________________________

Name: ___________________________

Its: ______________________________

 

 

81

 

--------------------------------------------------------------------------------

 



Exhibit A‑1

Land

 

 

 

A-1

 

--------------------------------------------------------------------------------

 



Exhibit B‑1

Permitted Exceptions

1.All general property taxes and special assessments for the year 201___ which
are not now due and payable.

 

2.

 

 

 

 

 

 

B-1

 

--------------------------------------------------------------------------------

 



Schedule 1(A)

Lessor

 

MPT of _______________ FCER, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1(A)-1

--------------------------------------------------------------------------------

 



Schedule 1(B)

Lessee

 

_______________ Medical Center LLC

1(B)-1

--------------------------------------------------------------------------------

 



Schedule 1(C)

Facilities

 

 

 

 

 

Facility Name

Type of Facility

Address

 

[FSE or ACH]

 

 

 

 

 

 

 

 

 

 

 

 

1(C)-1

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.1(A)

Dated as of _____________, 2014

 

The “Allocated Lease Base” for each Facility (other than Existing ACH
Facilities) is as follows:

 

FacilityAllocated Lease Base

 

________ Facility$_________

 

________ Facility$_________

 



 

 

 

 

 

 

 

 

 

plus (i) with respect to any Facility listed above that is still under initial
construction, all additional Total Development Costs relating to such Facility
funded by Lessor (and Lessor’s Affiliates) until expiration of the Construction
Period relating thereto; (ii) with respect to any Facility listed above that is
no longer under initial construction, the costs of any Capital Additions funded
by Lessor (and Lessor’s Affiliates) relating thereto and not included in clause
(i) above; and (iii) with respect to any Facility listed above, all other costs
and expenses incurred or paid in connection with the acquisition and leasing of
the portion of the Leased Property relating to such Facility, including, but not
limited to, legal, appraisal, title, survey, architectural, environmental,
seismic, engineering and other fees and expenses paid in connection with the
inspection of such portion of the Leased Property and site visits, commitment
fees and fees paid to advisors and brokers, in each case to the extent not
already included in the applicable sum above or in clause (i) or (ii) above.
Notwithstanding any provision hereof, no item shall be included in the Lease
Base for purposes of this Lease to the extent that such item is paid separately
by Lessee or is subject to a separate loan repayment obligation of Lessee.





7.2(A)-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 3.1(B)

Dated as of _____________, 2014

 

The “Allocated Lease Base” for each Existing ACH Facilities is as follows:

 

FacilityAllocated Lease Base

 

________ Facility$_________

 

________ Facility$_________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





2

--------------------------------------------------------------------------------

 

 

 

Schedule 7.2(A)

Operational Dates FOR FACILITIES (OTHER THAN EXISTING ACH FACILITIES)

FACILITY

OPERATIONAL DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

Schedule 38.16

Representations and Covenants relating to Certain Facilities

As to each of the Facilities located in the State of Texas:

1. Texas Deceptive Trade Practices‑Consumer Protection Act.  Lessor and Lessee
each acknowledge, on its own behalf and on behalf of its successors and assigns,
that the Texas Deceptive Trade Practices‑Consumer Protection Act, Subchapter E
of Chapter 17 of the Texas Business and Commerce Code ("DTPA"), is not
applicable to this Lease.  Accordingly, the rights and remedies of Lessor and
Lessee with respect to all acts or practices of the other, past, present or
future, in connection with this Lease shall be governed by legal principles
other than the DTPA.  Lessor and Lessee each hereby waives its rights under the
DTPA, a law that gives consumers special rights and protections.  After
consultation with an attorney of its own selection, Lessor and Lessee,
respectively, voluntarily consent to this waiver.

2. Waiver Under Texas Property Code Section 93.012.  LESSOR AND LESSEE ARE
KNOWLEDGEABLE AND EXPERIENCED IN COMMERCIAL LEASING TRANSACTIONS AND AGREE THAT
THE PROVISIONS OF THIS LEASE FOR DETERMINING ALL CHARGES, AMOUNTS AND ADDITIONAL
RENT PAYABLE BY LESSEE ARE COMMERCIALLY REASONABLE AND VALID EVEN THOUGH SUCH
METHODS MAY NOT STATE A PRECISE MATHEMATICAL FORMULA FOR DETERMINING SUCH
CHARGES.  ACCORDINGLY, LESSEE VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND
BENEFITS OF A LESSEE UNDER SECTION 93.012 OF THE TEXAS PROPERTY CODE, AS SUCH
SECTION NOW EXISTS.

3. Lien Waiver.  Lessee hereby waives all lien rights under Section 91.004 of
the Texas Property Code (as currently enacted or hereafter modified), as well as
any successor statute granting Lessee a lien in Lessor's property.

4. Compliance with Texas Health and Safety Code.  Lessee shall comply in all
respects with Chapter 254 of the Texas Health and Safety Code and Chapter 131 of
the Texas Administrative Code, and any other Law governing the construction,
licensure, or operation of freestanding emergency medical care facilities, and
the Texas Family and Social Services Administration regulations.

 

 

4

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

Form MPT Guaranty

 

 

D-1

--------------------------------------------------------------------------------

 

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made and entered into as of this
                   day of                      , 2014, by MPT OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Guarantor”), for the benefit
of ADEPTUS HEALTH LLC, a Delaware limited liability company (“Adeptus”); FIRST
CHOICE ER, LLC, a Texas limited liability company (“First Choice”); [ACH Holdco,
a                      ;] and the Adeptus Lessees (as herein defined) (Adeptus,
First Choice,                      ] and the Adeptus Lessees, together with
their respective permitted successors and permitted assigns, the “Adeptus
Parties”). All capitalized terms used herein but not defined herein shall have
the meanings set forth in the Master Funding and Development Agreement (as
herein defined).

 

W I T N E S S E T H

 

WHEREAS, Guarantor and Adeptus are parties to that certain Master Funding and
Development Agreement, dated as of                      , 2014 (as the same may
be amended, modified and restated from time to time, the “Master Funding and
Development Agreement”), pursuant to which Guarantor has agreed to cause certain
of its Affiliates (whether now existing or hereafter formed, each, an “MPT
Lessor”) to fund all hard and soft costs relating to the construction and
development of the New Projects;

 

WHEREAS, as contemplated in the Master Funding and Development Agreement, the
funding and development of each New Project shall be pursuant to the terms and
conditions of certain Project Funding and Development Agreements to be entered
into by and among the applicable MPT Lessor, Adeptus, the applicable Developer
and the applicable First Choice Lessee that will lease the Leased Property (as
defined in the Master Lease) relating to such New Project pursuant to the terms
and conditions of the Master Lease; and

 

WHEREAS, Guarantor desires to guarantee unconditionally the Obligations (as
herein defined) upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties,
mutual covenants and agreements set forth herein, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby covenants and agrees as follows:

 

1. Defined Terms.  Capitalized terms used and not otherwise defined in this
Guaranty shall have the meanings ascribed thereto in the Master Funding and
Development Agreement.

 

2. Guaranty.  Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to and for the benefit of the Adeptus Parties, the full and prompt
payment and performance of the Obligations. For purposes of this Agreement, the
term “Obligations” shall mean the individual obligations of the MPT Lessors to
provide funding for the New Projects up to the Maximum Funding Amount pursuant
to the terms and conditions of the respective Project Development Agreements.
Upon the occurrence of an Event of Default hereunder, Guarantor shall, within
five (5) days after receipt of written notice from any Adeptus Party perform or
cause to be performed the Obligations, as if they constituted the direct and
primary obligations of Guarantor. The obligations



 

--------------------------------------------------------------------------------

 

 

 

and liabilities of Guarantor under this Guaranty are continuing, absolute and
unconditional, shall not be subject to any counterclaim, recoupment, set-off,
reduction or defense based upon any claim that Guarantor may have against any of
the Adeptus Parties or their respective Affiliates, officers, directors,
members, shareholders, employees, agents and representatives, and shall remain
in full force and effect until all of the Obligations guaranteed hereby have
been paid and performed in full, without regard to, and without being released,
discharged, impaired, modified or in any way affected by, the occurrence from
time to time of the following events, circumstances or conditions, whether or
not Guarantor shall have knowledge or notice thereof or shall have consented
thereto:

 

(a) the failure or refusal to give notice to Guarantor;

 

(b) the compromise, settlement, release or termination with respect to any
Adeptus Party of any or all of the obligations, covenants or agreements of such
Adeptus Party under any of the Project Development Agreements, or the amendment,
modification, restatement, or forgiveness of any of the Project Development
Agreements;

 

(c) any consent, extension or indulgence under or in respect of any exercise or
non- exercise of any right, remedy, power or privilege under or with respect to
any of the Obligations guaranteed hereby;

 

(d) the assignment of any of the Project Development Agreements by any MPT
Lessor or Adeptus Party (to the extent permitted by the applicable Project
Development Agreement) or the subletting of any portion of the Leased Property
(to the extent permitted under the Master Lease);

 

(e) the voluntary or involuntary liquidation or dissolution of, sale or other
disposition of all or substantially all of the assets of, or the marshalling of
assets and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment
of, or other similar proceeding affecting, the Adeptus Parties, Guarantor, or
any of their respective assets, or any action taken by any trustee or receiver
or by any court in any such proceeding, or the disaffirmance, rejection or
postponement in any such proceeding, of any of the Adeptus Parties’ or
Guarantor’s covenants, obligations, undertakings or agreements.

 

3. Events of Default.  The occurrence of any of the following shall constitute
an “Event of Default” hereunder:

 

(a) Any MPT Lessor shall fail to provide the funding required under the Project
Development Agreements in accordance with the terms of such Project Development
Agreements.

 

(b) Guarantor shall fail to observe or perform any non-monetary term, covenant
or condition of this Guaranty or any other documents or agreements entered into
by Guarantor in connection herewith, and such failure is not cured by Guarantor
within a period of thirty (30) days after receipt by Guarantor of written notice
thereof from any Adeptus Party, unless such failure cannot with due diligence be
cured within a period of thirty (30) days, in which case such failure shall not
be deemed to continue if Guarantor proceeds promptly and with due diligence to
cure the



2

--------------------------------------------------------------------------------

 

 

 

failure and diligently completes the curing thereof within sixty (60) days after
Guarantor’s receipt of the Adeptus Party’s notice of default; provided however,
in no event shall the Adeptus Parties be required to give more than one (1)
notice and cure period for Guarantor’s failure to observe or perform the same
(or repetitive) covenant or condition in any consecutive twelve (12) month
period.

 

4. Remedies.  Upon the occurrence of an Event of Default, the applicable Adeptus
Party shall have any and all rights and remedies available in law or equity to
enforce any failure by Guarantor to fulfill its obligations hereunder. No remedy
herein conferred upon or reserved to such Adeptus Party hereunder is intended to
be exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every such remedy now or
hereafter existing at law or in equity.

 

5. Waiver of Acceptance, Etc.  Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon any Adeptus
Party with respect to the Obligations guaranteed hereunder. Without limiting the
other provisions of this Section 5, this Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of performance and payment
without regard to the validity, regularity or enforceability of any obligations
or any other collateral security thereof (if any) or other guarantee thereof (if
any) or any other circumstance whatsoever (with or without notice to or
knowledge of Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of the obligations of Guarantor under this
Guaranty, in bankruptcy or in any other instance, and the obligations and
liabilities of Guarantor hereunder shall not be conditioned or contingent upon
the pursuit by any Adeptus Party or any other person at any time of any right or
remedy against any Adeptus Party or against any other person (if any) which may
be or become liable in respect of all or any part of the obligations or against
any collateral security therefor or guarantee thereof or right of offset with
respect thereto (if any). This Guaranty is not merely a guarantee of collection
and the Obligations of Guarantor hereunder are primary and this guarantee
constitutes a guarantee of payment.

 

6. Representations and Warranties of Guarantor.  Guarantor hereby represents and
warrants to Beneficiary that (a) Guarantor has full legal right, power and
authority to enter into this Guaranty, to incur the obligations provided for
herein, and to execute and deliver the same to Beneficiary; (b) this Guaranty
has been duly executed and delivered by Guarantor and constitutes Guarantor’s
valid and legally binding obligation, enforceable against Guarantor in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
and similar laws affecting the enforcement of creditor’s rights or contractual
obligations generally and, as to enforcement, to general principles of equity,
regardless of whether applied in a proceeding at law or in equity; (c) no
approval or consent of any foreign, federal, state, county, local or other
governmental or regulatory body, and no approval or consent of any other Person
is required in connection with the execution and delivery by Guarantor of this
Guaranty or the consummation and performance by Guarantor of the transactions
contemplated hereby (other than consents and approvals that have been obtained);
(d) the execution and delivery of this Guaranty and the obligations created
hereby have been duly authorized by all necessary proceedings on the part of
Guarantor, and will not conflict with or result in the breach or violation of
any of the terms or conditions of, or constitute (or with notice or lapse of
time or both would constitute) a default under the governing documents of
Guarantor, any instrument, contract or other agreement to which Guarantor is a
party or by or to which Guarantor or



3

--------------------------------------------------------------------------------

 

 

 

Guarantor’s assets or properties are bound or subject; or any statute or any
regulation, order, judgment or decree of any court or governmental or regulatory
body; and (e) Guarantor is not a party to or, to the knowledge of Guarantor,
threatened in writing with any litigation or judicial, administrative or
arbitration proceeding which, if decided adversely to Guarantor, would restrain,
prohibit or materially delay the transactions contemplated hereby.

 

7. Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

8. No Waiver.  No failure by any party to insist upon the strict performance of
any term of this Guaranty or to exercise any right, power or remedy consequent
upon a breach thereof, and no acceptance of full or partial performance under
the terms of this Guaranty during the continuance of any such breach, shall
constitute a waiver of any such breach or any such term. To the extent permitted
by law, no waiver of any breach shall affect or alter this Guaranty, which shall
continue in full force and effect with respect to any other then existing or
subsequent breach. The parties agree that no waiver shall be effective hereunder
unless it is in writing.

 

9. Tolling of Statute of Limitations.  Any act or circumstance that shall toll
any statute of limitations applicable to the Obligation guaranteed hereby shall
also toll the statute of limitations applicable to the liability of Guarantor
for the Obligations guaranteed by this Guaranty.

 

10. Notices.  All notices, demands, consents, approvals, requests and other
communications under this Guaranty shall be in writing and shall be either (a)
delivered in person, (b) sent by certified mail, return receipt requested, (c)
delivered by a recognized delivery service, or (d) sent by facsimile
transmission and addressed as follows:

 

 

 

 

IF TO GUARANTOR:

MPT Operating Partnership, L.P.
1000 Urban Center Drive, Suite 501
Birmingham, Alabama 35242

 

Attention:

Legal Department

 

Telephone:

(205) 969-3755

 

Facsimile:

(205) 969-3756

 

 

 

WITH A COPY TO:

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
420 North 20th Street
1400 Wells Fargo Tower
Birmingham, Alabama 35203

 

Attention:

Thomas O. Kolb, Esq.

 

Telephone:

(205) 250-8321

 

Facsimile:

(205) 322-8007

 

 

 

 





4

--------------------------------------------------------------------------------

 

 

 



 

IF TO ANY ADEPTUS PARTY:

c/o Adeptus Health LLC
2491 S. Lake Vista, Suite 200
Lewisville, Texas 75067

 

Attn:

Chief Development Officer

 

Telephone:

(972) 899-6666

 

Facsimile:

(972) 899-6664

 

 

 

WITH COPIES TO:

Adeptus Health LLC
2491 S. Lake Vista, Suite 200
Lewisville, Texas 75067

 

Attn:

Legal Department

 

Telephone:

(972) 899-6666

 

Facsimile:

(972) 899-6664

 

 

 

 

DLA Piper LLP (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601-1293

 

Attention:

Merle Teitelbaum Cowin, Esq.

 

Telephone:

(312) 368-4089

 

Facsimile:

(312) 630-7419

 

or to such other address as either party may hereafter designate in writing, and
shall be effective upon receipt. A notice, demand, consent, approval, request
and other communication shall be deemed to be duly received if delivered in
person or by a recognized delivery service, when left at the address of the
recipient and if sent by facsimile, upon receipt by the sender of an
acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number; provided that if a notice, demand, consent,
approval, request or other communication is served by hand or is received by
facsimile on a day which is not a Business Day (as defined in the Master Lease),
or after 5:00 p.m. on any Business Day at the addressee’s location, such notice
or communication shall be deemed to be duly received by the recipient at 9:00
a.m. (based upon Birmingham, Alabama time) on the first Business Day thereafter.

 

11. Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS
EXECUTED AND PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW
PRINCIPLES.

 

12. Jurisdiction and Venue.  THE PARTIES CONSENT TO PERSONAL JURISDICTION IN THE
STATE OF ALABAMA. THE PARTIES AGREE THAT ANY ACTION OR PROCEEDING ARISING UNDER
THIS AGREEMENT SHALL BE BROUGHT AND TRIED EXCLUSIVELY IN THE STATE OR FEDERAL
COURTS LOCATED IN THE STATE OF ALABAMA. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION
OR



5

--------------------------------------------------------------------------------

 

 

 

PROCEEDING BROUGHT IN ANY SUCH COURT. FURTHER, THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY CERTIFIED MAIL ADDRESSED TO A PARTY AT THE ADDRESS DESIGNATED
PURSUANT TO SECTION 10 SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PARTY
FOR ANY ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT. A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT MAY BE ENFORCED IN ANY OTHER
COURT TO WHOSE JURISDICTION ANY OF THE PARTIES IS OR MAY BE SUBJECT.

 

13. Expenses.  The Adeptus Parties shall be entitled to recover all reasonable
costs associated with enforcing the provisions of this Guaranty, including,
without limitation, courts costs and reasonable attorneys’ fees.

 

14. Entire Agreement; Modification.  This Guaranty and other written agreements
executed and delivered by the parties in connection with this Guaranty,
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Guaranty. This Guaranty supersedes any prior oral or
written agreements between the parties with respect to the subject matter of
this Guaranty. It is expressly agreed that there are no verbal understandings or
agreements which in any way change the terms, covenants, and conditions set
forth in this Guaranty, and that no modification of this Guaranty and no waiver
of any of its terms and conditions shall be effective unless it is made in
writing and duly executed by the parties. The parties have not relied upon, and
shall not be entitled to rely upon, any prior or contemporaneous agreements,
understandings, representations or statements (oral or written) other than this
Guaranty in effecting the transactions contemplated herein or otherwise.

 

15. Assignment.  This Guaranty is not assignable by Guarantor or Adeptus without
the prior written consent of the other party, except that Adeptus and the First
Choice Lessees may assign this Guaranty in connection with an assignment of any
one or more Project Development Agreements pursuant to the terms thereof.

 

16. Binding Effect; No Third Party Beneficiaries.  This Guaranty shall bind and
inure to the benefit of the parties and their successors and assigns, and the
First Choice Parties’ permitted successors and permitted assigns shall be
entitled to enforce performance and observance of this Guaranty to the same
extent the First Choice Parties are entitled to do so; provided, however, that
(a) this Guaranty shall not inure to the benefit of any assignee pursuant to an
assignn1ent which violates the terms of this Guaranty or the applicable Project
Development Agreement; and (b) this Guaranty shall not be deemed to confer any
rights or remedies contained in this Guaranty upon any Person not a party or
made subject to this Guaranty (other than any Person which constitutes a First
Choice Party or a permitted assignee thereof).

 

17. Counterparts.  This Guaranty may be executed in counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 



6

--------------------------------------------------------------------------------

 

 

 

18. Necessary Action.  Each party shall perform any further acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Guaranty.

 

19. Joint Drafting.  The parties hereto and their respective counsel have
participated in the drafting and redrafting of this Guaranty and the general
rules of construction which would construe any provisions of this Guaranty in
favor of or to the advantage of one party as opposed to the other as a result of
one party drafting this Guaranty as opposed to the other or in resolving any
conflict or ambiguity in favor of one party as opposed to the other on the basis
of which party drafted this Guaranty are hereby expressly waived by all parties
to this Guaranty.

 

 

 

[Signature appears on following page.]

 

 

 

7

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first above written.

 

 

 

 

 

 

GUARANTOR:

 

 

 

MPT OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E

 

FORM PROJECT DEVELOPMENT AGREEMENT

 

E-1

--------------------------------------------------------------------------------

 

 

 

PROJECT FUNDING AND DEVELOPMENT AGREEMENT

 

THIS PROJECT FUNDING AND DEVELOPMENT AGREEMENT (this “Agreement”) is dated this
          day of             , 20    , by and among MPT OF
                  FCER, LLC, a Delaware limited liability company (“MPT”);
                                  , a                                  
(“Developer”); ADEPTUS HEALTH LLC, a Delaware limited liability company
(“Adeptus”); FIRST CHOICE ER, LLC, a Texas limited liability company (“First
Choice”) [OR, in connection with ACH Facility, ACH Holdco]; and
                               (“Lessee”), each a
                                  limited liability company (First Choice,
Adeptus and Lessee each individually an “Adeptus Party” and collectively, the
“Adeptus Parties”).

 

W I T N E S S E T H

 

WHEREAS, Adeptus and MPT Operating Partnership, L.P. are parties to that certain
Master Funding and Development Agreement, dated as of                    , 2014,
relating to the acquisition, financing, development and construction of
freestanding emergency medical facilities and acute care hospital facilities (as
the same has been or may be modified, amended, restated or supplemented from
time to time, the “Master Funding and Development Agreement”);

 

WHEREAS, MPT and the Lessee have entered into or joined (as applicable) that
certain Master Lease Agreement, dated as of                   , 2014 (as the
same has been or may be modified, amended, restated or supplemented from time to
time, the “Master Lease”), pursuant to which MPT and certain of its Affiliates
lease to the Lessee and certain of its Affiliates, among other things, that
certain real property located in
                                 ,                                  
County,                   , as more particularly described on Exhibit A attached
hereto (the “Property”);

 

WHEREAS, MPT and the Lessee have joined the Master Funding and Development
Agreement and, pursuant thereto, MPT has agreed to fund the costs of
construction and development of improvements relating to an approximately
          square foot freestanding emergency medical facility [OR acute care
hospital facility] (the “Facility”) on the Property (the “Project”);

 

WHEREAS, the Developer has substantial experience and expertise in supervising
and coordinating the design, construction and development of improvements of a
similar size and scope as the Facility contemplated hereunder;

 

WHEREAS, MPT desires to engage the Developer (i) to supervise and direct the
design of the Project by the Architect (as hereinafter defined) with the
cooperation and assistance of the Adeptus Parties, (ii) to administer and
supervise construction of the Project by the General Contractor and other Third
Parties (each as hereinafter defined) with the cooperation and assistance of the
Adeptus Parties, and (iii) to provide other services to MPT as specified herein
with the cooperation and assistance of the Adeptus Parties, and the Developer
desires to provide such services to MPT, upon the terms and conditions hereof;
and

 

WHEREAS, given that the Improvements being constructed will be utilized by the
Lessee and its Affiliates under the Master Lease, and in order to induce MPT to
fund the costs of such development



 

--------------------------------------------------------------------------------

 

 

 

and construction, the Adeptus Parties shall assist and coordinate with the
Developer in the design, development and construction of the Project upon the
terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties do hereby agree as follows:

 

Article I
DEFINED TERMS

 

1.01 Certain Defined Terms.  Certain capitalized terms used herein shall have
the respective meanings:

 

2013 Master Lease:  That certain Master Lease Agreement, dated as of August 29,
2013, by and among certain Affiliates of MPT Operating Partnership, L.P. and
certain Affiliates of Adeptus Health LLC, as the same has been or may be
modified, amended, restated or supplemented from time to time.

 

Adeptus:  As defined in the preamble hereof.

 

Affiliate(s):  With respect to any Person (i) any Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (ii) any other Person that owns, beneficially, directly or indirectly,
10% or more of the outstanding capital stock, shares or equity interests of such
Person, or (iii) any officer, director, employee, partner, member, manager or
trustee of such Person or any Person controlling, controlled by or under common
control with such Person (excluding trustees and persons serving in similar
capacities who are not otherwise an Affiliate of such Person). For the purposes
of this definition, “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
through the ownership of voting securities or otherwise.

 

Applicable Environmental Law:  All applicable Hazardous Materials Laws, as
defined in the Master Lease.

 

Applicable Healthcare Laws:  All applicable Healthcare Laws, as defined in the
Master Lease.

 

Architect:                    , the architect for the Project, or any
replacement architect therefor.

 





2

--------------------------------------------------------------------------------

 

 

 

Architect Agreement:  That certain AIA Document BI OI 2007 Standard Form of
Agreement dated              , 20    , as amended by that certain Addendum dated
as of             , 20     , between First Choice and Architect, and assigned to
MPT by First Choice pursuant to that certain Limited Assignment of Contract,
dated the date hereof, together with any Change Order with respect thereto which
is approved in accordance with Section 3.08 or the approval thereof is not
required pursuant to such Section 3.08, as the same may be modified, amended,
restated, or supplemented from time to time.

 

Architect Certificate:  A certificate from Architect certifying to MPT and the
Adeptus Parties, as of a particular date, to the best of Architect’s knowledge,
information and belief, that (a) the Project through such date has been
substantially completed in accordance with the Plans and Specifications (as
herein defined) and (b) the quality of work performed in connection with the
Project through such date complies with the requirements of the Construction
Contract (as herein defined) and the Plans and Specifications.

 

Best Efforts:  The term “best efforts” when used in connection with Developer
shall mean that Developer must use Developer’s reasonable best efforts in using
its best professional judgment and skill in carrying out the construction
services or other applicable consulting activity required by this Agreement
recognizing that Developer does not have the authority over distribution of
funds and is not a principal or owner of Adeptus, First Choice or any Adeptus
Party.

 

Business Day:  Each Monday, Tuesday, Wednesday, Thursday and Friday that is not
a day on which money centers in New York, New York are authorized or obligated
by law or executive order to close.

 

Certificate of Occupancy:  A certificate or other governmental authorization
from the appropriate governmental authorities unconditionally approving and
certifying that the Improvements (as defined herein) are suitable for permanent
occupancy (or conditionally approving and certifying the Improvements for
immediate occupancy).

 

Change Order:  As defined in Section 3.08(a).

 

Complete, Completed or Completion:  Means the occurrence of both of the
following: (i) MPT and the Adeptus Parties have received the Architect
Certificate, which shall be in form and substance satisfactory to MPT and the
Adeptus Parties, and shall include the written approval of the Construction
Consultant (as herein defined) noted thereon, and (ii) MPT has received the
Certificate of Occupancy; provided, however, that for purposes of determining
whether the “Rent Commencement Date” has occurred under the Master Lease with
respect to the Property, MPT may waive either of these requirements in writing
in its sole discretion and, if such waiver is delivered, “Completion” for
purposes of such “Rent Commencement Date” shall mean the date of issuance of the
Certificate of Occupancy.





3

--------------------------------------------------------------------------------

 

 

 

 

Construction Consultant:  [Cecil Ingram Properties, LLC, Coalition Construction,
LLC,] or such other architect, engineer or other person or entity selected by
MPT, in its sole discretion, who shall assist MPT in connection with the
construction of the Improvements, including but not limited to, reviewing Plans
and Specifications, consulting with MPT regarding the progress of construction
of the Improvements for purposes of funding, and advising MPT with respect to
other matters relating to the Project. The fees payable to any such Construction
Consultant shall be included in the Development Budget (as herein defined). It
is understood and agreed by Developer and the Adeptus Parties that delivery of
any items, notices, approval or funding requests to the Construction Consultant
as contemplated under this Agreement, whether delivered by Developer, any
Adeptus Party or any Third Party shall not constitute or be deemed to constitute
delivery of the same to MPT.

 

Construction Contract:  That certain AIA Document A101-2007 Standard Form
Agreement Between Owner and Contractor, as amended, that has or will be
executed, between MPT and the General Contractor relating to the Project,
together with any Change Order with respect thereto which is approved in
accordance with Section 3.08 or the approval thereof is not required pursuant to
such Section 3.08, as the same may be modified, amended or restated from time to
time.

 

Construction Period:  That period of time commencing on the date of MPT’s
acquisition of the Property in accordance with the Master Funding and
Development Agreement and ending on the last day of the calendar month during
which the Completion shall occur.

 

Construction Period Accrual:  An amount equal to the product of (a) the amount
all hard and soft costs funded in accordance with the Development Budget for the
acquisition of the Property and the development of the Improvements, multiplied
on a per diem basis by (b) the Lease Rate (as defined in the Master Lease)
(based upon a 360-day year), with such product being compounded on an annual
basis during the Construction Period.

 

Developer:  As defined in the preamble hereof.

 

[Developer Agreement:  That certain Project Services Agreement, dated as of
                , 20          between First Choice and Developer, as
supplemented and amended by that certain Addendum to Project Services Agreement
dated as of of                 , 20      , as the same may be modified, amended
or restated from time to time.]

 

Developer Fee:  As defined in Article VII.

 

Development Budget:  The detailed line item cost budget attached hereto as
Exhibit B setting forth the estimated Total Development Costs with respect to
the Project, which shall include, without limitation, all Transaction Expenses,
the Developer Fee, the costs of the Construction Consultant and the expenses
described in Section 8.15 hereof.





4

--------------------------------------------------------------------------------

 

 

 

 

Development Schedule:  The Development Schedule for the Project attached hereto
as Exhibit C, as modified or amended from time to time with MPT’s prior written
approval which approval shall not be unreasonably withheld, conditioned or
delayed.

 

Event of Default:  As defined in Article VI.

 

Facility:  As defined in the recitals hereof.

 

Facility Lender:  As defined in the Master Lease.

 

Final Funding:  As defined in Section 5.05.

 

Final Endorsement:  As defined in Section 5.05(d).

 

First Choice:  As defined in the preamble hereof.

 

Adeptus Parties:  As defined in the preamble hereof.

 

Force Majeure Events:  As defined in Section 3.11(j).

 

Funding:  Each disbursement of funds by MPT hereunder, including the Initial
Funding.

 

GAAP:  The United States generally accepted accounting principles and practices
as in effect from time to time and applied consistently throughout the periods
involved.

 

General Contractor:  The contractor under the Construction Contract, or any
other replacement or completion contractor hired by MPT.

 

Guaranty:  That certain Cost Overrun Guaranty, dated of even date herewith,
executed by Adeptus and First Choice, as the same may be amended, modified,
restated or supplemented from time to time.

 

Guaranty Limitation:  Such limitation on each Adeptus Party’s obligations to pay
or perform its aggregate obligations under this Agreement and the Cost Overrun
Guaranty solely to the extent necessary to comply with the provisions of ASC
840-40-55.

 

Hazardous Materials:  As defined in the Master Lease.

 





5

--------------------------------------------------------------------------------

 

 

 

Improvements:  As defined in Article II.  

 

Initial Funding:  As defined in Section 5.01.  

 

Lessee:  As defined in the preamble hereof.

 

Letter of Credit:  As defined in Section 3.1 l(k).

 

Letter of Credit Obligations:  All obligations of the Adeptus Parties under this
Agreement.

 

Master Funding and Development Agreement:  As defined in the recitals hereof.

 

Master Lease:  As defined in the recitals hereof.

 

MPT:  As defined in the preamble hereof.

 

MPT Indemnified Parties:  As defined in Section 8.10.

 

Overdue Rate:  On any date, the Lease Rate (as defined in the Master Lease) plus
Six Percent (6%).

 

Person:  An individual, firm, corporation, general or limited partnership,
limited liability company, an unincorporated association, joint venture,
governmental entity or another entity or group.

 

Plans and Specifications:  As defined in Section 3.11(e).

 

Project:  As defined in the recitals hereof.

 

Project Completion Date:  As defined in Section 3.11(f)(i).

 

Property:  As defined in the recitals hereof.

 

Proposed Change Order:  As defined in Section 3.08(b).

 

Punch List:  As defined in Section 3.11(h).

 

Recorded Agreements:  As defined in Section 3.01(c).

 

Retainage:  With respect to the Construction Contract, the greater of (a) the
retainage required by the Construction Contract, or (b) Ten Percent (10%) of the
costs of completed construction under the Construction Contract, to the extent
such completed construction and costs thereof have then been approved by the
Architect and the Construction Consultant.





6

--------------------------------------------------------------------------------

 

 

 

 

Site Plan:  The Site Plan for the Project prepared by the Architect, a copy of
which is attached hereto as Exhibit D.

 

Third Parties:  As defined in Section 3.11(c).

 

Third Party Agreements:  All agreements with respect to the design, development
and construction of the Improvements, including the Architect Contract and
Construction Contract.

 

Title Company:  First American Title Insurance Company.

 

Title Policy:  As defined in Section 5.05(d).

 

Total Development Cost:  The sum of (a) all hard and soft development costs that
are included in the Development Budget for the acquisition of the Property and
the development of all Improvements in accordance with this Agreement; and (b)
the Construction Period Accrual.

 

Total Funding Amount: An amount equal to                         and No/100
Dollars ($.00).

 

Transaction Documents:  This Agreement, the Master Funding and Development
Agreement, the Master Lease, the 2013 Master Lease, the Guaranty, and any and
all other agreements, documents or instruments either having been executed prior
to or contemporaneously herewith, or that will hereafter be executed, by either
of the Adeptus Parties or any of their respective Affiliates in favor of or with
MPT or any of its Affiliates, as any of the same may be extended, amended,
modified, restated and/or supplemented from time to time.

 

Transaction Expenses:  All costs and expenses relating to the Project payable by
the Adeptus Parties and their Affiliates as required under Section 13.9 of the
Master Funding and Development Agreement.

 

1.02 Singular and Plural Terms.  Singular terms shall include the plural forms
and vice versa, as applicable, of the terms defined.

 

1.03 Accounting Terms.  All accounting terms used in this Agreement shall be
construed in accordance with GAAP, except as otherwise defined.

 

Article II
THE PROJECT AND ENGAGEMENT

 

2.01 Project.  The parties acknowledge that the Project contemplates the
acquisition of the



7

--------------------------------------------------------------------------------

 

 

 

Property and the design, construction and development of certain improvements
relating to the Facility as depicted on the Site Plan, including all the related
parking areas, driveways, walkways, utility improvements, site work and any
other improvements, amenities and facilities to be constructed on the Property
for use in connection with the operation of the Facility (collectively, the
“Improvements”). It shall be a condition precedent to MPT’s funding obligations
under this Agreement that MPT shall have approved the final Development Budget
in accordance with Section 3.11.

 

2.02 Engagement.  MPT hereby engages the Developer, and the Developer hereby
accepts such engagement, to perform services relating to the design, permitting,
construction and development of the Project as described herein on the terms and
conditions and in consideration of the payments set forth herein. In performing
such services, Developer will be acting on its own behalf, as an independent
contractor and not as a partner, venture or employee of MPT or the Adeptus
Parties. Developer agrees to further the interest of MPT and the Adeptus Parties
by furnishing Developer’s skill, judgment and expertise in the design,
construction and development of the Project. Developer shall perform its
services hereunder in an expeditious and economical manner, consistent with the
best interest of MPT, the Adeptus Parties and in accordance with the generally
accepted and customary standards for providing such services for comparable
facilities. Subject to the terms and conditions of this Agreement, Developer
shall have the authority to make and coordinate day-to-day decisions that are
necessary in the performance of its obligations hereunder and to render
directions to all third parties in connection therewith. Notwithstanding
anything contained herein to the contrary, in no event shall Developer have any
right or authority, express or implied, to commit or otherwise bind or obligate
MPT or its Affiliates or First Choice or its Affiliates to any liability or
agreement, unless expressly authorized to do so in writing by MPT or First
Choice, as applicable, or unless expressly authorized by the terms of this
Agreement.

 

2.03 Representations and Warranties of Developer.  Developer hereby represents
and warrants to MPT and the Adeptus Parties that (a) Developer has full legal
right, power and authority to enter into this Agreement, to incur the
obligations provided for herein, and to execute and deliver the same to MPT and
the Adeptus Parties; (b) this Agreement has been duly executed and delivered by
Developer and constitutes Developer’s valid and legally binding obligation,
enforceable against Developer in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, and similar laws affecting the
enforcement of creditor’s rights or contractual obligations generally and, as to
enforcement, to general principles of equity, regardless of whether applied in a
proceeding at law or in equity; (c) no approval or consent of any foreign,
federal, state, county, local or other governmental or regulatory body, and no
approval or consent of any other Person is required in connection with the
execution and delivery by Developer of this Agreement or the consummation and
performance by Developer of the transactions contemplated hereby; (d) the
execution and delivery of this Agreement and the obligations created hereby have
been duly authorized by all necessary proceedings on the part of Developer, and
will not conflict with or result in the breach or violation of any of the terms
or conditions of, or constitute (or with notice or lapse of time or both would
constitute) a default under the governing documents of Developer, any
instrument, contract or other agreement to which Developer is a party or by or
to which Developer or Developer’s assets or properties are bound or subject; or
any statute or any regulation, order, judgment or decree of any com1or
governmental or regulatory body; and (e) Developer is not a party to or, to the
knowledge of



8

--------------------------------------------------------------------------------

 

 

 

Developer, threatened with any litigation or judicial, administrative or
arbitration proceeding which, if decided adversely to Developer, would restrain,
prohibit or materially delay the transactions contemplated hereby.

 

Article III
COVENANTS OF THE DEVELOPER AND ADEPTUS PARTIES

 

During the term of this Agreement, each of the Developer and the Adeptus
Parties, jointly and severally, covenant and agree to perform all of the duties
and obligations as provided under this Article III and elsewhere in this
Agreement to be performed thereby.

 

3.01 Construction of Improvements. The Developer, with the cooperation and
assistance of the Adeptus Parties, shall:

 

(a) use best efforts to cause the General Contractor to commence construction
and to Complete the Improvements in accordance with the terms of this Agreement,
the Plans and Specifications, the Development Budget and the Development
Schedule, which shall, among other things, require the Developer to:

 

(i) interview, negotiate with, and, if required, after consultation with and
approval of MPT select and negotiate agreements with all other third party
design and development consultants for the Project, including, if and as
appropriate, space planners, landscape architects, civil, soils, mechanical,
electrical and plumbing engineers, and acoustical, curtain wall, lighting, art
and graphic design consultants;

 

(ii) oversee the Third Party consultants regarding the Project and the
Architect’s preparation of conceptual design, and the detailed plans and
specifications therefor, including matters relating to site planning,
engineering, construction of the Improvements, public space and landscape
design, traffic and circulation matters;

 

(iii) initiate the planning and coordinate with MPT, the Adeptus Parties and the
Architect the receipt of all necessary public and private approvals for the
Project, including city planning, applicable building codes, public works, any
applicable architectural review committee, and building permit approvals;

 

(iv) monitor, with reliance on the Architect, engineers and Third Parties,
compliance with laws and regulations affecting the Project;

 

(v) provide preliminary evaluation of the budget, prepare preliminary estimates
of construction costs, assist MPT and the Adeptus Parties in achieving a
mutually agreed upon development program, budget requirements and other design
parameters, and provide cost evaluations of alternative materials and systems as
reasonably requested;

 

(vi) review designs during their development and advise MPT and the Adeptus
Parties regarding on-site use and improvements, selection of materials, building
systems and



9

--------------------------------------------------------------------------------

 

 

 

equipment and methods of Project delivery;

 

(vii) prepare and submit for MPT’s approval the Development Schedule with
anticipated construction schedules, covering all phases of the work required
pursuant to the Construction Contract, indicating the established dates for the
start and completion of all primary phases of the Project including the date for
Completion:

 

(viii) provide MPT and the Adeptus Parties with a monthly progress report at the
end of each month detailing the amount of work on the Project which has been
completed in relation to the Development Schedule;

 

(ix) assist MPT and the Adeptus Parties in space planning, design and finish-out
evaluations and costs of Improvements;

 

(x) provide business and contract administration consistent with good
construction practices; and

 

(xi) cause to be prepared and furnished to MPT and the Adeptus Parties the
Project budget draw projections for key trades and schedules for the purchase
and delivery of materials for the Project.

 

(b) monitor and report whether the Architect has and will continue to perform
its construction administration obligations as set forth in the Architect
Agreement;

 

(c) monitor and report whether the General Contractor is building, and use best
efforts to ensure that the General Contractor is building the Improvements to be
constructed in a good and workmanlike manner and in compliance with and
thereafter remain in compliance with all agreements and covenants and
restrictions of record (including, without limitation, those agreements set
forth on Exhibit E attached hereto and made a part hereof by reference and
incorporation) (the “Recorded Agreements”) and all applicable laws, ordinances
and regulations, including, without limitation, Applicable Environmental Laws,
the Applicable Healthcare Laws, Americans with Disabilities Act and regulations
thereunder, and laws, ordinances and regulations relating to subdivision,
zoning, building codes, set back requirements and environmental matters, all of
which shall include, among other things, the Developer:

 

(i) providing or obtaining responses to inquiries of the General Contractor;

 

(ii) endeavoring to guard MPT and the Adeptus Parties against any defects or
deficiencies in the work of any Third Parties including by performing any
appropriate inspection and testing of such work;

 

(iii) advising MPT and the Adeptus Parties of any observed material omissions,
substitutions, defects, or deficiencies noted in the work of any Third Party;

 

(iv) rejecting any work or materials that do not, in Developer’s reasonable



10

--------------------------------------------------------------------------------

 

 

 

judgment, materially conform to the appropriate contract documents;

 

(v) overseeing the correction of defective or non-conforming work;

 

(vi) requiring the Architect or appropriate Third Party to review and approve
shop drawings, samples, submittals and other submissions of the General
Contractor for conformance with the Plans and Specifications and compliance with
the appropriate contract documents;

 

(vii) consulting with the Architect and/or MPT and the Adeptus Parties if any
Third Party requests interpretations of the meaning and intent of the Plans and
Specifications and assisting in the resolution of any questions which may arise;

 

(viii) causing the preparation of such reports as may be required for the use of
any public agency on the progress of the construction of the Improvements;

 

(ix) reviewing the substitution of any materials or equipment for those required
by the Plans and Specifications for the Improvements and evaluating the
laboratory reports on such substituted materials or equipment, all to the extent
materially consistent with the Plans and Specifications, including permitted
Change Orders thereto;

 

(x) Developer will not maintain construction accounts for the Improvements;
however, the Adeptus Parties shall maintain construction accounts for the
Improvements;

 

(xi) conducting monthly on-site meetings with the General Contractor, Adeptus
Parties, Construction Consultant, and Architect to review the work in-place,
progress of the work, and schedule for subsequent month;

 

(xii) inspecting the Project at substantial Completion;

 

(xiii) preparing punch lists of incomplete or rejected work and ensuring the
correction and completion of the work;

 

(xiv) conducting final inspection of the work, assembling and delivering to the
Adeptus Parties and MPT of written guaranties, releases, bonds and waivers,
instruction

books, diagrams and charts required by the appropriate contract documents, and
issuing a final recommendation for final payment;

 

(xv) Upon Completion of the Project, delivering a copy of the General
Contractor’s final “Sworn Statement” which will be provided for in the
Construction Contract and copies of all necessary waivers of lien from the
General Contractor and its subcontractors;

 

(xvi) cause a surveyor to provide a ALTA survey of the Project showing, inter
alia,



11

--------------------------------------------------------------------------------

 

 

 

all building setback requirements, parking spaces, encroachments, the dimensions
and locations of the Improvements and all recorded or visible easements. Said
survey shall be accompanied by the certification from the surveyor with regard
to the accuracy and content of the survey, a set of record drawings of the
Improvements including architectural and mechanical, electrical, structural,
plumbing, heating, ventilation and air conditioning record drawings including
record shop drawings in both printed and electronic format, in their original
editable format, and/or in a manner or format as requested by First Choice (i.e.
AutoCAD .dwg files by example); and

 

(xvii) deliver to MPT all manufacturers’ written brochures, catalog cuts,
maintenance instructions, training and such other information received by
Developer with respect to the fixtures or any other component of the
Improvements.

 

(d) review and update MPT with respect to each Funding request;

 

(e) review and update MPT with respect to all Change Orders and Proposed
Change Orders;

 

(f) assist in securing all required inspections and the Certificate of
Occupancy;

 

(g) use best efforts to require the General Contractor to complete or correct
all items identified on the Punch List;

 

(h) assist in procuring all warranties relating to the construction of the
Improvements;

 

(i) use best efforts to obtain all consents and approvals required by the
Recorded Agreements;

 

(j) review and monitor General Contractor’s obligation to cause the Improvements
to be constructed so as not to encroach upon or overhang any property line,
setback line, easement or right-of-way (except as permitted pursuant to a
properly executed and recorded easement or other applicable agreement, in form
and substance reasonably acceptable to MPT);

 

(k) use best efforts to require the General Contractor to cause the construction
of the Improvements to proceed continuously (subject to temporary cessation to
the extent not in violation of the terms of this Agreement); and

 

(l) use best efforts to require the General Contractor to complete construction
of the Improvements no later than the Project Completion Date, time being of the
essence (subject to Force Majeure Events).

 

3.02 Use of Proceeds.  The Adeptus Parties, with the cooperation and assistance
of the Developer, shall use the proceeds of each Funding solely and exclusively
for the purposes set forth in, and in the amounts set forth in, the Development
Budget and this Agreement, and to pay such other fees, closing costs, and other
non-construction expenses relating to the construction of the Improvements,



12

--------------------------------------------------------------------------------

 

 

 

as MPT has approved or may from time to time approve. The Adeptus Parties shall
maintain the construction accounts used to fund the Improvements and Developer
shall not have any liability or responsibility for the use or distribution of
the funds deposited into such accounts, but rather shall be responsible only for
the documentation of the appropriate expenses to be paid from such accounts.

 

3.03 Liens and Encumbrances.

 

(a) The Developer shall use best efforts to notify MPT and First Choice of any
liens and encumbrances to MPT’s and the Lessee’s interests in the Property and
the Improvements; however, Developer shall not be responsible for the payment of
cost overruns, liens or penalties incurred for not promptly paying, all persons
or entities supplying work or materials for the construction of the
Improvements. Developer’s role and responsibility is to monitor, supervise and
provide construction management services as outlined in this Agreement, not as
an obligor under any lease or ownership interest in the Property. Developer will
not be responsible for obtaining title insurance coverage insuring MPT against
any loss or damage with respect to, or make other arrangements acceptable to MPT
with respect to, any mechanic’s, materialman’s or other lien filed against the
Property, the Improvements, the Lessee or the proceeds of any Funding.

 

(b) The Adeptus Parties shall, subject to the Guaranty Limitation: (i) keep free
from all liens and encumbrances (A) MPT’s and the Lessee’s interests in the
Property and the Improvements, (B) the proceeds of all Fundings (including the
Initial Funding and Final Funding), and (C) all other assets of the Lessee,
except those liens and encumbrances contemplated by the Transaction Documents;
(ii) pay prior to delinquency and prior to any interest, fees or penalties being
incurred for not promptly paying, all persons or entities supplying work or
materials for the construction of the Improvements, except, in each case, for
good faith contests of which MPT has been notified in writing to the extent such
contest is material to the completion of the Project; and (iii) promptly
discharge, bond off, provide affirmative title insurance coverage insuring MPT
against any loss or damage with respect to, or make other arrangements
acceptable to MPT with respect to, any mechanic’s, materialman’s or other lien
filed against the Property, the Improvements, the Lessee or the proceeds of any
Funding.

 

3.04 Cost Overruns and Deficiencies.

 

(a) The parties acknowledge that MPT shall not be required to provide funding in
excess of the Total Funding Amount for the Project, MPT shall not be responsible
for cost overruns and, to the extent such cost overruns are not borne by the
General Contractor, the Architect or other applicable Third Party, the Adeptus
Parties (subject to the Guaranty Limitation with respect to the Adeptus Parties)
shall be jointly and severally responsible for and shall promptly pay any and
all cost overruns. Developer shall not be responsible for any cost overruns
except to the extent such cost overrun is caused directly by an Event of Default
by Developer under this Agreement or its negligence or willful misconduct in
carrying out its duties related to its construction management services under
this Agreement.

 

(b) Within twenty (20) days following MPT’s demand therefor (which demand may be
made at MPT’s option), subject to the Guaranty Limitation, the Adeptus Parties
shall deposit with



13

--------------------------------------------------------------------------------

 

 

 

MPT the amount of money equal to the difference between the undisbursed Total
Funding Amount as of such date, and the amount which MPT shall reasonably
determine is necessary to fully Complete the Improvements, free of all
encumbrances or liens, including direct and indirect costs and work performed
but for which payment has not been made, and MPT shall be under no obligation to
make any further Fundings until any amount so demanded is so deposited with MPT.

 

3.05 Reports and Notices.  The Developer and, to the extent such information is
reasonably available to them, the Adeptus Parties shall: (a) furnish promptly to
MPT such information as MPT may reasonably require concerning costs, design and
engineering, progress of construction, marketing, and such other factors as MPT
may require; and (b) notify MPT promptly of any litigation instituted, or any
claim or litigation threatened in writing against the Developer or any Adeptus
Party, any lien filed by the Internal Revenue Service against the Developer, any
Adeptus Party, the Property or the Improvements as a result of deficiencies
asserted against the Developer or any Adeptus Party, any audits of any Federal
or State tax return of the Developer or any Adeptus Party, any dispute pursuant
to or default under any Third Party Agreement, any material changes in
governmental requirements pertaining to the Property or Improvements, utility
availability or anticipated costs of Completion, and any other matters which
could reasonably be expected to materially adversely affect the Property, the
Improvements or the Developer’s or any Adeptus Party’s ability to perform their
respective obligations under this Agreement, in each case, as determined in the
reasonable discretion of MPT.

 

3.06 Books and Records.  The Devefoper shall maintain complete and accurate
account books and records with respect to the Project and the design and
construction of the Improvements, , and make such books and records available at
reasonable times upon reasonable prior notice for inspection and copying by MPT
or its agents. The Adeptus Parties shall assist the Developer in maintaining and
providing such books and records as required herein.

 

3.07 Access and Promotion.  The Developer shall permit MPT and its agents to
have access to the Property and Improvements upon reasonable notice. The
Developer shall provide to MPT, at the Adeptus Parties’ expense, a sign in
accordance with MPT’s reasonable specifications publicizing MPT’s interest in
the Property for placement on the Property and shall permit MPT to maintain the
sign on the Property; provided, however, that any such sign shall be (i) in a
size and shall be erected in a location reasonably acceptable to MPT and
approved by the Developer and the Adeptus Parties, which approval shall not be
unreasonably withheld, conditioned or delayed; and (ii) subject to all
applicable laws.

 

3.08 Change Orders.

 

(a) Neither the Adeptus Parties nor Developer shall authorize or permit any
change, modification, supplement or substitution to the Construction Contract,
the Architect Agreement, the Site Plan, the Plans and Specifications (and if
Plans and Specifications have not yet been provided to and approved by MPT, then
to any working drawings), or the scope of work pursuant to any of the foregoing
(each a “Change Order”), without the prior written consent of MPT, which may be
given or withheld in its sole discretion; provided, however, notwithstanding
anything to the contrary herein, it shall not be necessary for the Adeptus
Parties or the Developer to obtain the prior consent



14

--------------------------------------------------------------------------------

 

 

 

of MPT for a Change Order to the extent that (i) the cost of such Change Order
is less than One Hundred Thousand and No/Dollars ($100,000.00), (ii) the Change
Order does not increase the overall Development Budget, (iii) the scope of the
Project is not materially changed by such Change Order, and (iv) the Change
Order does not reduce the quality of any materials used in the construction of
the Project or reduce the quality of the Improvements, subject to the
limitations imposed by ASC 840-40-55.

 

(b) The Construction Contract and the Architect Agreement shall require
contemporaneous delivery by the General Contractor and the Architect of any
“proposed” Change Order (a “Proposed Change Order”) requiring the review and
approval by MPT, which approval may be withheld in its sole discretion.
Notwithstanding the preceding sentence, each of the Developer and the Adeptus
Parties shall immediately forward to MPT copies of any Proposed Change Order
received by the Developer or any of the Adeptus Parties that require the review
and approval by MPT, the Construction Consultant and any other designee of MPT.
Any Proposed Change Order that requires the review and approval by MPT shall
detail the proposed change in scope of work, the costs and the impact on the
applicable work schedule. In MPT’s sole discretion, MPT may require that its
Construction Consultant certify such details in writing to MPT. From and after
the date on which MPT has received the Proposed Change Order and the
Construction Consultant’s certification relating thereto, MPT shall have Ten
(10) Business Days to review and approve or disapprove such Proposed Change
Order. In the event that MPT fails to approve or disapprove any Proposed Change
Order within said Ten (10) Business Day period, then MPT shall be deemed to have
disapproved of such Change Order. If any such Proposed Change Order is approved
by MPT, the Architect shall prepare a final Change Order for execution by the
Developer, the General Contractor and the Architect, as well as MPT’s signature
for consent only. Upon the full and complete execution of a final Change Order
as required by this subsection (b), such Change Order will become effective
immediately without further action of the parties. The Developer and the Adeptus
Parties (i) waive any and all rights and claims for Fundings for increased costs
or work performed under Change Orders that require the review and approval by
MPT but that are not approved by MPT and implemented in accordance with this
Section 3.08(b), and (ii) jointly and severally agree to indemnify and hold
harmless MPT and its Affiliates from any increased costs or claims or requests
for time relating to Change Orders, or work performed thereunder, not approved
by MPT and implemented in accordance with this Section 3.08(b) (subject to the
Guaranty Limitation with respect to the Adeptus Parties). If any surety has
provided bonds in connection with the construction of the Improvements, then
either (i) such Change Order shall have received the prior written approval of
such surety or (ii) such surety shall have waived the right to approve the same.

 

(c) In addition to the foregoing, the parties acknowledge that the Architect
shall have limited authority pursuant to the Construction Contract to order
certain minor changes in the Work (as defined in the Construction Contract), and
without obtaining the consent of any of the parties hereto. Further, Developer
shall have the same authority to order minor changes in such Work not involving
adjustment in the Development Budget or extension of the Development Schedule
and not inconsistent with the intent of the Contract Documents (as defined in
the Construction Contract), this Agreement or the other Transaction Documents.
Such changes will be effected by written order signed by Developer, a copy of
which shall be delivered to MPT by Developer within two (2)



15

--------------------------------------------------------------------------------

 

 

 

Business Days after any such minor change.

 

3.09 Ownership of Personalty.  The Developer and the Adeptus Parties, as
applicable, shall furnish to MPT, if MPT so requests, copies of the contracts,
bills of sale, receipted vouchers, and agreements, or any of them, under which
the Developer or any Adeptus Party claims title to the materials, articles,
fixtures and other personal property used or to be used in the construction or
operation of the Improvements.

 

3.10 Appraisals.  Upon MPT’s request and upon reasonable notice, the Developer
and, as applicable, the Adeptus Parties shall (a) permit MPT and its
representatives to enter upon and appraise the Improvements, subject to Section
3.07 hereof; (b) cooperate with and provide any information requested in
connection with such appraisals; and (c) First Choice shall reimburse MPT for
the cost of the first such appraisal and one (1) reappraisal per year while an
Event of Default exists.

 

3.11 Development Budget; Management of Project.  The Developer, the Adeptus
Parties and MPT hereby acknowledge and agree that each has reviewed and does
hereby approve of the Development Budget attached hereto as Exhibit B.  Subject
to Section 5.04(c) hereof, all modifications or amendments to the Development
Budget shall require MPT’s prior written approval, which approval may be given
or whhheld in MPT’s sole discretion. The Developer, in consultation and
cooperation with the Adeptus Parties, shall manage and oversee all design,
development and construction aspects of the Project in accordance with the
Development Budget and the Development Schedule. In connection with such
management and oversight, the Developer shall perform, without limitation, the
following services:

 

(a) Development Documents.  The Developer, with the cooperation and assistance
of the Adeptus Parties, shall prepare (or cause to be prepared):

 

(i) the Plans and Specifications (to the extent not prepared as of the date of
this Agreement);

 

(ii) the Development Schedule setting forth a detailed analysis and schedule for
the development and construction of the Project; and

 

(iii) a survey of the location and boundaries of the Property on which the
Project will be constructed, which shall, at a minimum, clearly depict all
wetland areas and contain a legal description of the Property, and contain such
other information and detail as required by MPT and the Title Company (to the
extent not prepared as of the date of this Agreement).

 

(b) Construction Approvals and Permits; Construction Notices. The Developer,
with the cooperation and assistance of the Adeptus Parties, shall use its best
efforts to obtain as soon as practicable, all approvals, governmental approvals
and permits necessary or appropriate for the development and construction of the
Project, including, without limitation, approvals required pursuant to any
Recorded Agreements, zoning approvals, zoning variances, subdivision approvals,
grading and utility permits, building permits, tap permits or “connections” for
water and sanitary



16

--------------------------------------------------------------------------------

 

 

 

sewer service for the Project (the expense for which shall be included in the
Development Budget) (all such approvals and permits shall be on terms and
conditions approved by MPT, such approval not to be unreasonably withheld,
conditioned or delayed). The Developer shall file, or cause to be obtained and
filed, all notices of commencement of construction and completion of
construction as may be required by the applicable local and state laws and
ordinances. The Developer shall furnish MPT with evidence of such approvals
within ten (10) days after receipt of the same and shall furnish MPT with copies
of all such notices promptly following submission thereof. The Adeptus Parties
shall assist and cooperate with the Developer in the performance of the
Developer’s obligations hereunder.

 

(c) Third Parties and Third Party Agreements.  MPT, with the cooperation and
assistance of the Adeptus Parties, shall negotiate the Construction Contract and
the Architect Agreement, or MPT shall otherwise review the Architect Agreement
to the extent it has been executed by First Choice prior to MPT’s acquisition of
the Property, and, if acceptable, MPT shall enter into (or as to the Architect
Agreement, if applicable, accept an assignment of) the Construction Contract and
the Architect Agreement with the General Contractor and Architect, respectively.
The Developer, with the cooperation and assistance of the Adeptus Parties, shall
negotiate all other Third Party Agreements with all landscape architects,
engineers, planners, designers, subcontractors, technology suppliers and
consultants, and other suppliers and vendors (together with the Architect and
the General Contractor, collectively, the “Third Parties”) utilized or to be
utilized in connection with the Project. Notwithstanding anything contained
herein to the contrary, (A) the Developer, in consultation and cooperation with
the Adeptus Parties, shall have the right to select the Third Parties (other
than the Architect and the General Contractor) and others that will participate
in the Project, and (B) the Developer, in consultation and cooperation with the
Adeptus Parties, shall control the preparation and negotiation of the definitive
agreements with such Third Parties.

 

(d) Utility Services.  The Developer, with the cooperation and assistance of the
Adeptus Parties, shall contract with the appropriate government authorities and
utility companies for the construction and provision of any utility services
necessary for the implementation of the Project and the use of the Facility;
provided, however, that any such contract or utility service which requires that
an easement or other encumbrance be placed upon any portion of the Property
shall require the prior written approval of MPT, which approval shall not be
unreasonably withheld, conditioned or delayed. MPT shall be deemed to have given
its approval unless MPT delivers written notice of disapproval to the Developer
within five (5) Business Days after MPT’s receipt of the request for such
approval.

 

(e) Plans and Specifications.  To the extent not already completed as of the
date of this Agreement, the Developer, in consultation and cooperation with the
Adeptus Parties, shall, within ten (10) days after the date hereof, cause the
Architect to complete the preparation of the final working drawings, plans and
specifications for the Project, including interior partitions, finishes and
other tenant improvement work, all related utility, parking, driveway, landscape
and other site improvements to be located on the Property, and to submit four
(4) copies of such working drawings, plans and specifications to MPT. The
Developer and the Adeptus Parties acknowledge and agree that the Site Plan and
the Plans and Specifications must be prepared, completed and



17

--------------------------------------------------------------------------------

 

 

 

approved in accordance with the terms, provisions and conditions of the Recorded
Agreements. If MPT has any objections or comments with respect to any such
drawings, plans and specifications which are submitted to it, MPT shall submit
the same to the Developer and the Architect in writing within ten (10) Business
Days after MPT’s receipt of such working drawings, plans and specifications and
the Developer, in consultation and cooperation with the Adeptus Parties, shall
promptly coordinate with the Architect and cause the requested comments,
objections, changes and corrections to be addressed and made. The Developer
shall cause to be resubmitted promptly to MPT modified working drawings, plans
and specifications addressing such comments, objections, changes and
corrections, which shall be subject to the same review and approval procedures
set forth above. All working drawings and specifications which are approved by
MPT are herein referred to as the “Plans and Specifications.” Approval of the
Plans and Specifications by MPT shall constitute only an approval of the
aesthetic features of the building described in the drawings, and acknowledgment
that the floor plan and the spatial relationship of the various parts of the
Plans and Specifications are satisfactory, and shall not be construed as an
approval of the character or quality of the architectural, structural or
engineering design of the Improvements or any of their components, or an
acknowledgment that the design complies with applicable building codes. No such
approval shall constitute a waiver of any warranties or guaranties set forth in
this Agreement or release the Developer, any Adeptus Party or the Architect from
liability for any errors or omissions. Except as specifically set forth herein,
none of the Plans and Specifications may be changed or otherwise modified
without the prior written consent of MPT in its reasonable discretion. All
costs, fees and expenses of the preparation of the Plans and Specifications by
the Architect and any other consultants shall be included in the Development
Budget. Additionally, the Developer, with the cooperation and assistance of the
Adeptus Parties, shall use best efforts to ensure that Architect fulfills its
obligations under the Architect Agreement and shall not reduce or diminish the
Architect’s obligations or responsibilities under the Architect Agreement
without the prior written consent of MPT, which may be withheld in the
reasonable discretion of MPT. Notwithstanding the foregoing, Developer shall not
be responsible for the errors and omissions that may be committed by the
Architect or any other Third Parties.

 

(f) Construction Phase Services. During the construction phase of the Project,
the obligations and services to be performed by the Developer shall, with the
assistance and coordination of the Adeptus Parties, include, without limitation,
those detailed in Section 3.01 above and the following:

 

(i) Commencing construction of the Project in accordance with the Development
Schedule and diligently pursuing the Completion of the Project in accordance
with this Agreement, the Development Schedule and the Development Budget, with
the required final Completion date by no later than                , 20     
(the “Project Completion Date”), subject to Force Majeure Events.

 

(ii) Coordinating with all Third Parties with respect to the development,
budgeting, design, engineering, construction and landscaping of the Project in
accordance with the Development Schedule and the Development Budget and
supervising the performance by the Third Parties and their compliance with their
respective obligations under the Third Party Agreements in connection with the
Project.





18

--------------------------------------------------------------------------------

 

 

 

 

(iii) If required by MPT in its sole discretion, insure that the General
Contractor deliver to MPT to secure performance of construction of the Project
in compliance with the Plans and Specifications, either (A) performance and
payment bonds in the penal sum of the cost for construction of the Project; or
(B) subguard insurance.

 

(g) Insurance.

 

(i) The Developer, with the cooperation and assistance of the Adeptus Parties,
shall use best efforts to cause all Third Parties to maintain general liability
and other types of insurance (including, without limitation, errors and
omissions coverages) satisfactory in form, content and amount to MPT and any
Facility Lender, in their reasonable discretion, and insuring against all
hazards normally insured against in the construction industry for similar
projects. The Developer shall cause MPT and any Facility Lender to be added as
additional insureds on all liability and property coverages. The Developer, with
the cooperation and assistance of the Adeptus Parties, shall obtain and deliver
to such insured parties before the commencement of the construction of the
Project original policies of insurance, or a certified copy thereof (which is
certified in writing by a duly authorized agent for the insurance company as a
“true, correct, complete and certified” copy of the policy) for the required
insurance. All policies of insurance required hereunder to be obtained shall
provide that (A) such policies will not lapse, terminate, be canceled, or be
amended or modified to reduce limits or coverage terms unless and until the
Developer, MPT and Facility Lender have received not less than thirty (30) days’
prior written notice, (B) the language “endeavor to” will be deleted from all
notice provisions and (C) the Adeptus Parties, jointly and severally (but
subject to the Guaranty Limitation with respect to the Adeptus Parties), shall
deposit the amount of any deficiency resulting from a casualty or other event in
accordance with the requirements of any Facility Lender (except to the extent
the deficiency arises from a Force Majeure Event (as defined in the Overrun Cost
Guaranty).

 

(ii) Without limiting the generality of the foregoing, MPT, with the cooperation
and assistance of the Adeptus Parties, shall procure and maintain (or shall
cause the General Contractor to procure and maintain) until Completion of the
Improvements an “All Risk” Builder’s Risk insurance policy written at One
Hundred Percent (100%) of the completed value of the Improvements, which
insurance policy shall comply with the following:

 

(a)



the policy shall be in effect during the course of construction until Completion
and acceptance of the Improvements by MPT;

 

(b)



the policy shall provide for valuation on a replacement basis with no
comsurance;

 

(c)



the policy shall have a thirty (30) day notice of cancellation;

 

(d)



the policy shall name MPT as loss payee for all losses except Lost
Income/Continuing Expenses due the Adeptus Parties;





19

--------------------------------------------------------------------------------

 

 

 

 

(e)



the policy shall name the Adeptus Parties as loss payee(s) solely for Lost
Income/Continuing Expenses arising from a delay in start­ up;

 

(f)



at their request, the policy shall name MPT and any Facility Lenders as
additional insureds;

 

(g)



the policy shall grant waivers of subrogation against the additional insureds;

 

(h)



the policy shall provide soft costs/delayed start up insurance covering lost
earnings and continuing expenses, plus interest due MPT, in an amount sufficient
to cover not less than the aggregate amount of the estimated lost earnings
during (i) the actual time required to rebuild the Improvements following loss
or damage, or twelve (12) months, whichever is longer, plus an additional
extended period of indemnity of not less than ninety (90) days. Such coverage
shall be written on an “actual loss sustained” form;

 

(i)



the policy shall provide a sublimit of at least One Hundred Thousand and No/100
Dollars ($100,000.00) to cover reasonable expenses incurred by the insured or
loss payee for professional services necessary to measure, quantify or determine
the amount of any loss covered by the policy, such as appraisers, auditors,
accountants, architects, and engineers (such expenses shall not include the
insured’s or loss payee’s own employees or public adjusters); and

 

(j)



the policy shall provide flood and earthquake coverage at a minimum amount equal
to Twenty Percent (20%) of the full replacement cost. The deductible for such
coverage shall not exceed Three Percent (3%) of the insured values.

 

The costs of such coverages shall be included in the Development Budget, it
being understood and agreed that the Adeptus Parties, jointly and severally (but
subject to the Guaranty Limitation) shall be directly liable for the payment of
any deductibles related to any claims made under such policy other than
deductibles related to claims arising from a Force Majeure Event (as defined in
the Cost Overrun Guaranty). Contemporaneously with the execution of this
Agreement, the Developer, with the cooperation and assistance of the Adeptus
Parties, shall deliver to MPT certificates of insurance which evidence the types
and amount of coverage required under this Section 3.11(g). Within thirty (30)
days after execution of this Agreement, the Developer shall deliver to MPT
binders of insurance, and a copy of the policy.

 

(iii) MPT, with the cooperation and assistance of the Adeptus Parties, shall
require the General Contractor to provide the following:





20

--------------------------------------------------------------------------------

 

 

 

 

(a)



statutory worker’s compensation and employers liability insurance covering all
the General Contractor and subcontractor employees in amounts that are customary
for the General Contractor’s industry;

 

(b)



commercial general liability insurance in a primary amount of at least Two
Million and No/100 Dollars ($2,000,000.00) per occurrence, bodily injury for
injury or death of any one person and for property damage for damage to or loss
of the property of others, subject to a Four Million and No/100 Dollars
($4,000,000.00) annual aggregate policy limit applicable for the Project with
MPT being named as an additional insured as respects liability arising from the
General Contractor’s construction, use, occupancy or maintenance of the Property
for a period of not less than five (5) years following Completion of
construction;

 

(c)



automobile and vehicle liability insurance coverage for all owned, non-owned,
leased or hired automobiles and vehicles in a primary limit amount of One
Million and No/100 Dollars ($1,000,000.00) per occurrence for bodily injury and
property damage with all allocated loss adjustment expenses, including defense
costs, in addition to the policy limits required above and with MPT being named
as an additional insured thereby; and

 

(d)



umbrella liability insurance in the minimum amount of Ten Million and No/100
Dollars ($10,000,000.00) for each occurrence and aggregate combined single limit
for all liability.

 

The umbrella liability policy shall follow form with the primary commercial
general liability with respect to providing coverage to MPT as an additional
insured when required by written contract or agreement. The umbrella liability
policy shall name in its underlying schedule the policies of commercial general
liability, automobile/vehicle liability and employer’s liability under the
workers compensation policy. Each of the policies and coverages described in
subsections (A) through (D) above shall grant waivers of subrogation against
MPT. Further, each of the policies and coverages described in subsections (B)
through (D) shall provide primary and non-contributory coverage to MPT and
provide for no less than thirty (30) days’ written notice to MPT prior to
cancellation of any such policies or coverages.

 

(iv) MPT, with the cooperation and assistance of the Adeptus Parties, as
reflected in the Architect Agreement, shall require the Architect to provide an
Architect and Engineering Professional Liability insurance policy providing
coverage for errors and omissions in professional services in architecture and
engineering, including, but not limited to, building design, electrical,
mechanical, plumbing, civil and structural engineering that might be made
pursuant to the Project. Such insurance shall provide claims made coverage



21

--------------------------------------------------------------------------------

 

 

 

with an occurrence and aggregate limit in amounts not less than Three Million
Dollars ($3,000,000) and Three Million Dollars ($3,000,000), respectively.

 

Such insurance shall remain in place from the date of Architect’s engagement
through the construction of the Project and for three years following Completion
of the Project.

 

(h) Punch List Items.  Following the issuance of the final Architect
Certificate, MPT, with the cooperation and assistance of the Adeptus Parties,
may, within seven (7) Business Days after receipt of the final Architect
Certificate, inspect the Property and Improvements and prepare punch lists (each
a “Punch List”) setting forth all incomplete, defective or other items of
construction not in conformity with the Plans and Specifications and if MPT
delivers any such Punch List, the Developer, with the cooperation and assistance
of the Adeptus Parties, shall cause all such items to be completed or corrected
within ninety (90) days after receipt of such Punch List. If ninety (90) days is
an insufficient period of time in which to complete or correct any Punch List
item, the Developer may request one or more thirty (30) day extensions of said
90-day period, which extensions MPT shall grant so long as the Developer and the
Adeptus Parties are working and continue to work in good faith and diligently
pursue the completion and correction thereof. In the event such items are not
completed within the ninety (90) day period, or the extended period of time, as
applicable, MPT may complete or correct any or all of such items and the Adeptus
Parties, jointly and severally (subject to the Guaranty Limitation), shall
reimburse MPT for the cost thereof within thirty (30) days after receipt from
MPT of written demand for such payment, with interest thereon computed at the
Overdue Rate from the date of demand to the date of payment. In the event the
Adeptus Parties fail to reimburse MPT for such cost and interest within such
thirty (30) day period, such failure shall constitute an Event of Default and
MPT shall be entitled to pursue any remedies available against the Adeptus
Parties provided herein or at law or in equity.

 

(i) Limitation of Developer’s and Adeptus Parties’ Authoritv.  Except as
specifically approved in writing by MPT, or as expressly set forth herein,
neither the Developer nor either Adeptus Party shall have authority to bind MPT
in any matters regarding the Project. The Developer’s and the Adeptus Parties’
actual authority hereunder is limited by this Agreement. Neither the Developer
nor the Adeptus Parties shall undertake or permit any development of or
construction on the Property or Improvements, engage the services of any
contractor, architect, engineer, consultant or other third party, engage a
vendor or supplier, expend any funds or incur any debt in connection with the
development and construction of the Project or the performance of any other
obligation under this Agreement or in connection with the Project, unless either
(i) the action shall have been expressly authorized in this Agreement and can be
completed within the limits of the Development Budget and the time periods set
by the Development Schedule, or (ii) the action is approved by MPT in writing
prior to taking such action; provided, however, the foregoing shall not apply to
the Architect Agreement entered into by First Choice prior to the date hereof
that is substantially in accordance with a form approved by MPT (as such form
may have been modified as reasonably directed by MPT) and subject to the
Assignment of Third Party Agreements.

 

(j) Force Ma jeure.  The Project Completion Date shall be extended by any
enforced delay due to an unforeseeable cause beyond the Developer’s or Adeptus
Parties’ control and without either the Developer’s or any Adeptus Party’s fault
or negligence, including, but not limited to,



22

--------------------------------------------------------------------------------

 

 

 

weather-related acts of God, strikes, lockouts or other industrial disturbances,
acts of public enemies, war, blockades, riots, earthquakes, fires, storms,
floods, civil disturbances and unusually severe weather conditions not
reasonably anticipatable (collectively the “Force Majeure Events”); provided,
however, that such excused delay by any of the Force Majeure Events shall be
deemed to exist only so long as the Developer or the Adeptus Parties promptly
and specifically notify MPT in writing of such delay and exercise due diligence
to remove or overcome such delay; and, provided further that such Force Majeure
Events shall not excuse, defer or delay any obligation of the Developer or any
Adeptus Party involving the payment of money.

 

(k) Letter of Credit.

 

(i) Subject to the terms of this subsection (i) and subsection (ii) below,
contemporaneously with the Initial Funding and as security for the Letter of
Credit Obligations, the First Choice Parties shall obtain and deliver to MPT an
irrevocable letter of credit at a financial institution reasonably acceptable to
MPT naming MPT as beneficiary thereunder (the “Letter of Credit”), which Letter
of Credit shall be upon such other terms, conditions and provisions acceptable
to MPT (including, without limitation, an “evergreen” provision requiring no
less than sixty (60) days’ prior written notice to MPT of any failure or refusal
to renew such Letter of Credit). Subject to the proviso below and the increases
provided for in this subsection (i), the Letter of Credit shall be in an amount
equal to the maximum amount permitted without violating the Guaranty Limitation,
based upon the amount of the Total Development Costs incurred through the
applicable Funding date, which in no event shall exceed an amount equal to Fifty
Percent (50%) of one (1) year’s Base Rent (as defined under the Master Lease)
relating to the Facility; provided, however, that delivery of the Letter of
Credit shall not be required until the Adeptus Parties can deliver a Letter of
Credit in a minimum amount of Seventy-Five Thousand Dollars ($75,000) without
violating the Guaranty Limitation. Following initial delivery of the Letter of
Credit to MPT, on each subsequent Funding date the Adeptus Parties shall deliver
to MPT a replacement letter of credit, or an amendment to the Letter of Credit,
reflecting an increase in the Letter of Credit amount calculated as provided
herein above; provided, further, that the Adeptus Parties will not be required
to replace the Letter of Credit or provide an amendment to increase the amount
of the Letter of Credit pursuant to this sentence (A) more frequently than once
every thirty (30) days, or (B) if the Letter of Credit amount would be increased
by less than Twenty-Five Thousand Dollars ($25,000). The Letter of Credit, or
any replacement letter of credit, shall provide that MPT shall be entitled to
draw upon such Letter of Credit upon the occurrence of an Event of Default. In
the event MPT receives a notice of termination or nonrenewal of the Letter of
Credit or any replacement letter of credit, Adeptus Parties shall provide a
replacement letter of credit no later than thirty (30) days prior to the
expiration or termination of such Letter of Credit or replacement letter of
credit, the terms of which shall be consistent with the requirements of this
Section 3.11(k). The Adeptus Parties shall maintain a letter of credit
conforming to the requirements of this Section 3.11 (k) until the date of
Completion or as otherwise required under Master Lease.

 

(ii) The Adeptus Parties may, at their option, satisfy the Letter of Credit
requirements under this Agreement by providing one (1) letter of credit
satisfying the letter



23

--------------------------------------------------------------------------------

 

 

 

of credit requirements of this Agreement, as well as the letter of credit
requirements under the other Project Development Agreements (as defined in the
Master Lease) entered into by their Affiliates.

 

3.12 Other Acts.  Upon MPT’s request, each of the Developer and the Adeptus
Parties shall execute and deliver to MPT all other documents and perform all
other acts which MPT reasonably deems necessary in connection herewith.

 

Article IV
GENERAL DUTIES OF DEVELOPER, ADEPTUS PARTIES AND MPT

 

(a) Each of the Developer and the Adeptus Parties shall diligently, in good
faith and with due care, (i) consult with MPT in performing its obligations in
accordance with the terms and conditions of this Agreement, and (ii) respond
promptly to any request made by MPT or its representatives regarding the
Project.

 

(b) MPT shall diligently, in good faith and with due care, (i) respond promptly
to any request by the Developer for consents and approvals as required hereunder
and (ii) cooperate with the Developer and the Adeptus Parties in the performance
of their respective duties under this Agreement.

 

(c) Each of the Developer and the Adeptus Parties shall perform their respective
obligations under this Agreement in accordance and in compliance with all
applicable laws, rules, regulations, statutes and ordinances of all governmental
authorities.

 

Article V
DISBURSEMENTS

 

5.01 Disbursement Procedure.  Subject to the conditions set forth in this
Article V, MPT agrees to disburse in the manner set forth herein the Total
Development Costs relating to the acquisition of the Property and the
construction of the Improvements as set forth in the Development Budget, not to
exceed the Total Funding Amount (less the sum of                             
and No/100 Dollars ($            .00), which is the total cost that has been
funded contemporaneously herewith (the “Initial Funding”)).

 

5.02 Documents to be Furnished by Adeptus Parties Prior to Each Funding.  As a
condition precedent to each Funding, after the Initial Funding, the Developer,
with the cooperation and assistance of the Adeptus Parties, shall furnish or
cause to be furnished to MPT each of the following documents in form and
substance reasonably satisfactory to MPT at least Ten (10) Business Days prior
to the Developer’s desired Funding date:

 

(a) a Draw Request Summary Form in the form attached hereto as Exhibit F,
 certified to be true and correct by the Developer, together with a completed
standard AIA Form G702 and Form G703 signed by the General Contractor for such
phase of construction, together with sworn statements and conditional waivers of
liens signed by the applicable Third Party engaged or to be



24

--------------------------------------------------------------------------------

 

 

 

engaged by MPT with whom the Developer or any Adeptus Party shall have any
dealings with respect to construction of the Improvements, covering all work,
together with such invoices, contracts or other supporting data as MPT or the
Title Company may reasonably require to evidence that all costs for which
Funding is sought have been incurred;

 

(b) an Architect Certificate with respect to the work performed through the date
of the AIA Form G702 and Form G703 signed by the General Contractor;

 

(c) unconditional waivers of claims and liens of Third Parties with respect to
all prior Fundings as required under the Construction Contract, to the extent
not previously delivered to MPT;

 

(d) copies of any final and executed Change Orders not previously furnished to
MPT;

 

(e) copies of all Third Party Agreements executed since the last Funding and any
amendments or modifications to any Third Party Agreements;

 

(f) the Letter of Credit, or a replacement letter of credit or amendment to the
Letter of Credit, if and to the extent required under Section 3.11(k);

 

(g) satisfactory evidence that all government approvals with respect to the
applicable stage of construction of the Project, the Property and Improvements,
if not previously delivered to MPT, have been obtained (e.g. building permit,
grading permit);

 

(h) a certificate dated the date of delivery of such Funding request signed by
the Developer to the effect that (i) the Developer has performed and satisfied
in all respects all covenants and conditions required by this Agreement to be
performed or satisfied by the Developer as of the date thereof, and (ii) there
exists no default or Event of Default by the Developer hereunder and there
exists no default or event of default under any Third Party Agreement, and no
event has occurred which with notice or the passage of time or both would
constitute such a default or Event of Default;

 

(i) a certificate dated the date of delivery of such Funding request signed by
the Adeptus Parties to the effect that (i) each of the Adeptus Parties have
performed and satisfied in all respects all covenants and conditions required by
this Agreement to be performed or satisfied by the Adeptus Parties as of the
date thereof, and (ii) there exists no default or Event of Default by any
Adeptus Party hereunder or under any other Transaction Document and no event has
occurred which with notice or the passage of time or both would constitute such
a default, Event of Default or event of default;

 

(j) if not previously delivered to MPT, original executed consents, approvals
and estoppels required under the Recorded Agreements (including, without
limitation, consents, approvals and estoppels required by any architectural
review committee under the Recorded Agreements), if any; and

 



25

--------------------------------------------------------------------------------

 

 

 

(k) such other instruments, documents and information as MPT or the Title
Company may reasonably request.

 

5.03 Review of Disbursement Requests.  As a condition precedent to each Funding
(after the Initial Funding), the Construction Consultant shall have observed the
construction work with respect to the Improvements completed as of the date of
any Funding request. The Developer Parties shall contact the Construction
Consultant and coordinate delivery of such request for a Funding with a visit by
the Construction Consultant in order to allow the Construction Consultant to
review the completed construction work for which costs are included in such
request for a Funding. The Construction Consultant will review and certify to
MPT its opinion of the percentage of completion, compliance with Plans and
Specifications and the maximum allowable Funding applicable thereto, which shall
be determined in accordance with this Agreement. From and after MPT’s receipt of
all documents required by Section 5.02, MPT and its Construction Consultant
shall have Ten (10) Business Days to review such materials prior to making the
applicable Funding. In the event that MPT fails to make the applicable Funding
within said Ten (10) Business Day period, then MPT shall be deemed to have
disapproved of such Funding request.

 

5.04 Funding Amounts and Limitations.

 

(a) MPT shall not be required to provide funding in excess of the Total Funding
Amount for the Project and MPT shall not be responsible for cost overruns.

 

(b) The maximum amount of proceeds relating to any Funding (except in the case
of the Final Funding) will equal (1) non-construction expenses actually incurred
within the amounts set forth in the Development Budget (as reallocated :from
time to time in accordance with subparagraph (c), below), plus (2) the lesser of
(i) the actual cost of the completed construction of the Improvements, deposits
or purchases for future use, or (ii) MPT-approved scheduled value of each
completed portion of the Improvements (as set forth in the Development Budget)
(but no Funding shall be provided for cost overruns, duplication or repair of
work for which funds were previously disbursed, work that does not conform in
all material respects to the Plans and Specifications, work or increased costs
pursuant to any Change Order not approved (to the extent MPT’s approval is
required) and finalized in accordance with Section 3.08(b) or work that is
unsatisfactory in the reasonable opinion of the Construction Consultant or
unavailable for review by the Construction Consultant), less: (1) the Retainage
and (2) the amounts previously disbursed by MPT.

 

(c) Any reallocation among line items shown in the Development Budget that (i)
exceeds One Hundred Thousand and No/Dollars ($100,000.00), (ii) increases the
overall Development Budget, (iii) materially changes the scope of the Project,
or (iv) reduces the quality of any materials used in the construction of the
Project or reduces the quality of the Improvements, may be made only upon the
prior written consent of MPT, which consent may be given or withheld in MPT’s
sole discretion. No Funding will be made for deposits or materials stored for
future use unless approved by MPT in its reasonable discretion.

 

(d) Notwithstanding the foregoing, MPT shall not be required to make a Funding
more than once each month, and MPT reserves the right to limit the total amount
disbursed hereunder at



26

--------------------------------------------------------------------------------

 

 

 

any time to an amount which, when deducted from the Total Funding Amount, leaves
a balance to be disbursed equal to or greater than the cost of completion of the
Improvements and payment of remaining non-construction expenses (including
funding of reserve funds or deposits if required by this Agreement) plus the
Retainage under the Construction Contract for which the conditions for release
have not been satisfied, all as reasonably determined by MPT from time to time,
and MPT will make such Funding within Ten (10) Business Days after receipt of
such request. In addition to MPT’s rights under Section 3.04, prior to the Final
Funding, MPT shall be entitled to retain at all times as undisbursed funds an
amount sufficient to pay all construction and non-construction costs relating to
construction of the Improvements, as reasonably estimated by MPT, including, but
not limited to, amounts to become due pursuant to construction contracts,
amounts to complete the Improvements but not yet included in any such contract,
maintenance bond and completion bond payments, estimated post-closing fees and
expenses of MPT and its counsel, estimated permit and license fees, estimated
architectural and engineering fees of the Developer, the Adeptus Parties and/or
the Construction Consultant, and estimated recording and title insurance costs.

 

(e) In the event MPT, at its option, elects to make one or more Fundings prior
to receipt and approval of all items required by this Article V, such election
shall not obligate MPT to make any subsequent Funding unless the terms,
conditions and provisions set forth herein are met.

 

(f) No Fundings (other than the Final Funding) shall be made after the Project
Completion Date, as may be extended due to Force Majeure Events.

 

5.05 Final Funding.  The Retainage and any other amounts not previously funded
shall be disbursed (the “Final Funding”) no later than Ten (10) Business Days
after the occurrence of all of the following:

 

(a) the satisfactory completion (as determined by MPT) of all construction work
under the Construction Contract;

 

(b) MPT’s receipt of the final Architect Certificate, which Architect
Certificate shall be in form and substance satisfactory to MPT in its reasonable
discretion and shall include the written approval of the Construction Consultant
noted thereon, together with copies of all lien and claim waivers, affidavits,
warranties, guaranties, assignments and subordinations received by the Architect
and the General Contractor in accordance with the Third Party Agreements;

 

(c) MPT’s receipt of evidence that the Certificate of Occupancy has been issued;

 

(d) MPT’s receipt of either tract book searches or other evidence of title
(“Title Evidence”) or if available for a cost that MPT and First Choice agree is
reasonable and appropriate, a final date-down endorsement (the “Final
Endorsement”) to MPT’s title insurance policy issued in connection with its
acquisition of the Property (the “Title Policy”) (the cost of either of which
shall be added to the Development Budget), bringing the effective date
current, (i) which Title Evidence or Final Endorsement, as applicable, shall
confirm that (A) there has been no change in the status of the title to the
Property or the Improvements, (B) there has been no creation of any new
encumbrance or lien on the Property, the Improvements or the proceeds of any
Funding (including



27

--------------------------------------------------------------------------------

 

 

 

the Final Funding), and (C) upon delivery of the Final Funding the Property and
the Improvements will be free of all mechanic’s and materialmen’s liens and
other liens and encumbrances, (ii) which Final Endorsement, if applicable, shall
add an ALTA 3.1 zoning endorsement and comprehensive endorsement (if not yet a
part of the Title Policy) and such other additional endorsements reasonably
required by MPT, all to the extent available in the state where the Property is
located, and (iii) which Final Endorsement, if applicable, if the amount of the
Title Policy is less than the actual Total Funding Amount, shall increase the
coverage thereof by an amount equal to the total amount funded to the Developer
under this Agreement;

 

(e) MPT’s receipt of an “as built” ALTA survey prepared by an engineer or
surveyor licensed in the State where the Property is located in form and content
reasonably acceptable to MPT, certified to ALTA standards, and certifying that
the Completed Improvements, among other things, do not encroach upon any
contiguous properties;

 

(f) MPT’s receipt and approval of the final plat for the Property, which
approval shall not be unreasonably withheld, conditioned or delayed, prior to
recording said final plat;

 

(g) the completion of all Punch List items to the reasonable satisfaction of MPT
and the Construction Consultant;

 

(h) a replacement letter of credit or amendment to the Letter of Credit to the
extent required under Section 3.1 l(k);  and

 

(i) without duplicating the conditions set forth in this Section 5.05, MPT’s
satisfaction that the other requirements of Section 5.02 have been met.

 

5.06 Direct Funding.  The parties acknowledge and agree that regardless of
whether the Developer and the Adeptus Parties have submitted a request therefor,
MPT shall have the option, upon giving notice to the Developer and the Adeptus
Parties, to make Fundings directly to the General Contractor and other payees
under the Third Party Agreements and all such Fundings shall be deemed Fundings
to the Developer and the Adeptus Parties hereunder and shall be subject to the
terms hereof to the same extent as if they were made directly to the Developer
and the Adeptus Parties. Notwithstanding the foregoing, if the Developer
notifies MPT of a payment dispute with any such payee, MPT shall not make a
Funding to such payee until notified by the Developer that such dispute has been
resolved, unless MPT determines that withholding such funding will be
detrimental to the Project.

 

Article VI
EVENTS OF DEFAULT; REMEDIES

 

6.01 Events of Default by Developer or Adeptus Parties.  The occurrence of any
of the events listed in this Section 6.01 shall constitute an “Event of Default”
under this Agreement by the Developer and/or Adeptus Parties, as applicable:

 

(a) the failure by the Developer or either Adeptus Party to perform any term,
condition or



28

--------------------------------------------------------------------------------

 

 

 

covenant of this Agreement which is to be performed by it, which failure is not
cured within any applicable notice or cure period, and if no notice or cure
period shall apply, within thirty (30) days after demand by MPT, provided,
however, that if the Developer or the applicable Adeptus Party has commenced
cure within such applicable thirty (30)-day period and is diligently pursuing
cure in MPT’s reasonable determination, the cure period will be automatically
extended for up to an additional thirty (30) days or such longer period if not
capable of being cured with that time frame;

 

(b) any Event of Default described in Section 3.11(h);

 

(c) assignment or attempted assignment by the Developer or either Adeptus Party
of this Agreement, any rights hereunder, or any advance to be made hereunder, or
the conveyance, lease, mortgage, or any other alienation or encumbrance of their
respective interests (if any) in

the Property or Improvements or any interest therein without the prior written
consent of MPT, except as otherwise expressly permitted in the Transaction
Documents;

 

(d) the filing by the Developer or any Adeptus Party of a voluntary petition in
bankruptcy or the Developer’s or any such Adeptus Party’s adjudication as a
bankrupt or insolvent, or the filing by the Developer or any such Adeptus Party
of any petition or answer seeking or acquiescing in any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under any present or future federal, state or other statute,
law or regulation relating to bankruptcy, insolvency or other relief for
debtors, or the Developer’s or any such Adeptus Party’s seeking or consenting to
or acquiescence in the appointment of any trustee, receiver or liquidator of the
Developer or any such Adeptus Party (as applicable) or of all or any substantial
part its respective property or of any or all of the rents, revenues, issues,
earnings, profits or income thereof, or the making of any general assignment for
the benefit of creditors or the admission in writing by the Developer or any
such Adeptus Party of its inability to pay its debts generally as they become
due;

 

(e) the entry by a court of competent jurisdiction of an order, judgment, or
decree approving a petition filed against the Developer or any Adeptus Party
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency, or other
relief for debtors, which order, judgment or decree remains unvacated and
unstayed for an aggregate of ninety (90) days (whether or not consecutive) from
the date of entry thereof, or the appointment of any trustee, receiver or
liquidator of the Developer or any such Adeptus Party, or of all or any
substantial part of their respective property or of any or all of the rents,
revenues, issues, earnings, profits or income thereof which appointment shall
remain unvacated and unstayed for an aggregate of ninety (90) days (whether or
not consecutive);

 

(f) the institution of a foreclosure action against the Property or Improvements
or any part thereof under on any mortgage, deed of trust or lien created by the
Developer not using its best efforts or any Adeptus Party, or the filing of a
lien against the Property or Improvements or any part thereof as the result of
the failure by Developer to use its best efforts or any Adeptus Party, which is
not removed of record or dismissed within ninety (90) days after the Developer
or such Adeptus



29

--------------------------------------------------------------------------------

 

 

 

Party receives notice of such filing, unless Adeptus Parties have made
arrangements satisfactory to MPT in its sole discretion with respect to such
lien pursuant to Section 3.03(c) and no foreclosure or other possessory action
against the Property or Improvements has been commenced;

 

(g) failure by the Developer to use its best efforts to cause commencement of
the construction of the Project on the “Project Start Date”  as defined in the
Development Schedule, subject to Force Majeure Events;

 

(h) failure by the Developer to use its best efforts to cause Completion of the
construction of the Improvements on or before the Project Completion Date,
subject to Force Majeure Events and any material acts or omissions by First
Choice or MPT that causes a material delay in the Project;

 

(i) the cessation of work on the construction of the Improvements for any period
of fifteen (15) consecutive days, subject to Force Majeure Events; or

 

(j) failure by the Adeptus Parties to obtain or maintain the Letter of Credit as
required by Section 3.11(k) or failure to provide MPT with a replacement letter
of credit as and when required under this Agreement; or

 

(k) an Event of Default or any default by any Adeptus Party or their respective
Affiliates shall occur under any of the other Transaction Documents or any of
the Third Party Agreements.

 

Nothing herein shall require notice except as expressly set forth herein or in
the other Transaction Documents. Notwithstanding the foregoing, no notice shall
be required if a party is prevented from giving notice by bankruptcy or other
applicable law, and the cure period, if any, shall commence with the date of
such event rather than from the date of notice. Notwithstanding the foregoing,
in the event of an Event of Default caused solely by Developer (other than
pursuant to subsections (g) and (h) above), First Choice shall have the right to
cure the Event of Default within thirty (30) days after the occurrence thereof
by engaging another developer acceptable to MPT that will enter into an
agreement acceptable to MPT to complete the remaining obligations of Developer
hereunder.

 

6.02 Events of Default by MPT.  The failure by MPT to perform any term,
condition or covenant of this Agreement, which failure is not cured within any
applicable notice or cure period, and if no notice or cure period shall apply,
within thirty (30) days after demand by the Developer or any Adeptus Party,
shall constitute an “Event of Default” under this Agreement by MPT.

 

6.03 Remedies of MPT.  Upon an Event of Default by the Developer or any Adeptus
Party hereunder, and following the expiration of any applicable notice or cure
period, MPT may if it so elects, without any notice or demand to the Developer
or the Adeptus Parties (or to any other Person) whatsoever (which notice or
demand is expressly waived, except to the extent otherwise specifically provided
herein or in the other Transaction Documents), exercise any or all (or none) of
the following rights and remedies (all of which rights and remedies shall be
cumulative) as MPT, in its sole discretion, may deem necessary or appropriate:

 



30

--------------------------------------------------------------------------------

 

 

 

(a) terminate this Agreement (which shall be in addition to any other
termination rights granted elsewhere in this Agreement);

 

(b) exercise all or any of its rights or remedies granted herein or in any of
the other Transaction Documents (including, but not limited to, the right to set
off any or all of the obligations of the Developer and/or any Adeptus Party
against any or all of the property of the Developer or such Adeptus Party held
by MPT; provided, however, that any set off against any Developer property must
result directly and solely from the Developer’s Event of Default), or such other
rights and remedies which are available at law or in equity;

 

(c) enter upon and take possession of the Property, together with the
Improvements in the course of construction, and all materials, supplies and
construction facilities located thereon, and proceed either in MPT’s name, or in
the name of any of the Developer or the Adeptus Parties (as applicable) as the
attorney-in-fact of the Developer or such Adeptus Parties (which authority is
coupled with an interest and is irrevocable by the Developer and the Adeptus
Parties), as MPT shall elect, to complete the Project. If not assigned to MPT
simultaneously with the execution of this Agreement, if requested by MPT, and if
Developer has been paid in full for its services performed through MPT’s
election date, the Developer or the Adeptus Parties (as applicable) shall
immediately assign to MPT, in writing, their rights under any Third Party
Agreement with any Third Party; provided, however, that MPT shall have no
obligation to accept any such assignment or to assume any of the Developer’s or
the Adeptus Parties’ obligations under any such Third Party Agreements. If MPT
elects to complete or cause the Project to be completed, they may do so
according to the terms of the Third Party Agreements (including the Plans and
Specifications) or according to such changes, alterations or modifications in
and to the Third Party Agreements and the Plans and Specifications as MPT shall
deem advisable. The Adeptus Parties shall be jointly and severally liable for
and shall reimburse to MPT, upon demand, all costs and expenses incurred by MPT
or its representatives in connection with completion of the Project and the
exercise of the foregoing rights in this subsection (c), including, without
limitation, reasonable attorneys’ fees and expenses in an amount by which such
costs and expenses incurred by MPT in connection with the foregoing exceed the
Total Funding Amount (and subject to the Guaranty Limitation with respect to the
Adeptus Parties). In the event that Developer has committed an Event of Default,
Developer shall be jointly and severally liable with the Adeptus Parties for and
shall reimburse to MPT, upon demand, all costs and expenses incurred by MPT or
its representatives in connection with completion of the Project and the
exercise of the foregoing rights in this subsection (c), including, without
limitation, reasonable attorneys’ fees and expenses in an amount by which such
costs and expenses incurred by MPT in connection with the foregoing exceed the
Total Funding Amount. Any amounts which shall not be reimbursed to MPT within
five (5) days after demand shall bear interest thereon at the Overdue Rate;

 

(d) exercise all or any of its rights or remedies granted in the Master Lease;

 

(e) decline to make additional Fundings to or for the benefit of the Developer,
the Adeptus Parties or any other Person;

 

(f) solely in connection with an Event of Default under Section 6.0l(g) above,
if such



31

--------------------------------------------------------------------------------

 

 

 

failure to commence construction of the Improvements by the “Project Start Date”
shall continue beyond thirty (30) days after such date, subject to any Force
Majeure Events, then MPT may charge the Developer and the Adeptus Parties,
jointly and severally (but subject to the Guaranty Limitation with respect to
the Adeptus Parties) a late delivery fee in the amount of One Thousand and No/I
00 Dollars ($1,000.00) per day for each day after the expiration of said
thirty (30) day period until commencement of construction occurs; and

 

(g) solely in connection with an Event of Default under Section 6.0l(h) above,
if such failure to Complete the Improvements shall continue beyond thirty (30)
days after the Project Completion Date, subject to any Force Majeure Events,
then MPT may charge the Developer and the Adeptus Parties, jointly and severally
(but subject to the Guaranty Limitation with respect to the Adeptus Parties) a
late delivery fee in the amount of Three Thousand and No/100 Dollars ($3,000.00)
per day for each day after the expiration of said thirty (30) day period
until Completion of the Improvements, which late delivery fee shall be deducted
from the Final Funding under Section 5.05.

 

6.04 Remedies of Developer; Adeptus Parties.  Upon an Event of Default by MPT,
and following the expiration of any applicable notice or cure period, the
Developer and the Adeptus Parties may, without any notice or demand to MPT (or
to any other Person) whatsoever (which notice or demand is expressly waived,
except to the extent otherwise specifically provided herein or in the other
Transaction Documents), exercise any or all remedies at law or in equity (all of
which rights and remedies shall be cumulative) as the Developer and the Adeptus
Parties may deem necessary or appropriate.

 

6.05 Failure to Exercise Remedies.  Neither failure nor delay on the part MPT,
the Developer, or the Adeptus Parties to exercise any right, remedy, power or
privilege hereunder or under any Transaction Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder or under any Transaction Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The acceptance by MPT of any partial payments under the Transaction Documents
made by or on behalf of the Developer or the Adeptus Parties after the
occurrence of an Event of Default hereunder or under any Transaction Document
shall not be deemed a waiver or cure by MPT of said Event of Default unless
expressly agreed in writing by MPT.

 

Article VII
DEVELOPER FEE

 

Subject to the terms and conditions of this Agreement, MPT shall pay to the
Developer a fee in the amount of                         and No/Dollars
($               ) (the “Developer Fee”),so long as (a) the Project is
proceeding in accordance with the terms, provisions and conditions of this
Agreement; (b) there shall not have occurred an Event of Default and no event
has occurred which with the giving of notice or the passage of time or both
would constitute such an Event of Default; and (c) the terms and conditions for
funding set forth in Article V have been satisfied. [Developer hereby
acknowledges that the Adeptus Parties have paid, and Developer has received, the
first portion of the Developer Fee owed under the Developer Agreement
totaling                         and No/Dollars



32

--------------------------------------------------------------------------------

 

 

 

($               ).] MPT’s obligation to pay the Developer Fee hereunder is
subject to any such payments already made by the Adeptus Parties to Developer
pursuant to the Developer Agreement. Subject to the Developer’s continuing
satisfaction of the foregoing, the unpaid portion of the Developer Fee shall be
earned and paid to the Developer as follows: (a) on the date of MPT’s
acquisition of the Property, an amount equal to Thirty Three Percent (33%) of
unpaid portion of the Developer Fee; (ii) upon the completion of Fifty Percent
(50%) of the construction of the Improvements, as certified by the Construction
Consultant, an amount equal to Thirty Three Percent (33%) of the unpaid portion
of the Developer Fee; and (iii) on the date of Completion (on which the Facility
must be able to be opened for its intended purpose), the remaining Thirty Three
Percent (33%) of the unpaid portion of the Developer Fee. MPT, the Adeptus
Parties and the Developer agree that the Developer Fee shall be included in the
Development Budget. In the event that the actual amount owed to Developer under
the Developer Agreement exceeds the Developer Fee payable under this Agreement,
the Adeptus Parties shall be solely and exclusively liable for the payment of
such excess amount and MPT shall have no obligation whatsoever for such excess
amount.

 

Article VIII
MISCELLANEOUS

 

8.01 Conflict of Transaction Documents or Developer Agreement.  In the event of
a conflict between any of the provisions any other Transaction Document or the
Developer Agreement with this Agreement, with respect to the subject matter
hereof and such subject matter only, the provisions of this Agreement shall
govern and control.

 

8.02 Notice.  All notices, demands, consents, approvals, requests and other
communications under this Agreement shall be in writing and shall be (a)
delivered in person, (b) sent by certified mail, return receipt requested, (c)
delivered by a recognized delivery service, or (d) sent by facsimile
transmission and addressed as follows:

 

 

 

 

If to Developer:

 

 

 

 

 

 

Attention:

 

 

 

(      )

 

 

(      )

 

 

If to Adeptus Parties:

c/o Adeptus Health LLC
2491 S. Lake Vista, Suite 200
Lewisville, Texas 75067

 

Attention:

Chief Development Officer

 

Telephone:

(972) 899-6666

 

Facsimile:

(972) 899-6664

 

 

With a copy to:

Adeptus Health LLC
2491 S. Lake Vista, Suite 200
Lewisville, Texas 75067



33

--------------------------------------------------------------------------------

 

 

 

 

Attention:

Legal Department

 

Telephone:

(972) 899-6666

 

Facsimile:

(972) 899-6664

 

 

 

 





34

--------------------------------------------------------------------------------

 

 

 



 

 

 

 

With a copy to:

DLA Piper LLP (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601-1293

 

Attention:

Merle Teitelbaum Cowin, Esq.

 

Telephone:

(312) 368-4089

 

Facsimile:

(312) 630-7419

 

 

 

If to MPT:

c/o MPT Operating Partnership, L.P.
1000 Urban Center Drive, Suite 501
Birmingham, AL 35242

 

Attention:

Legal Department

 

Telephone:

(205) 969-3755

 

Facsimile:

(205) 969-3756

 

 

 

With a copy to:

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
420 20th Street North, Suite 1400
Birmingham, Alabama 35203

 

Attention:

Thomas O. Kolb, Esq.

 

Telephone:

(205) 250-8321

 

Facsimile:

(205) 488-3721

 

or to such other address as either party may hereafter designate in writing, and
shall be effective upon receipt. A notice, demand, consent, approval, request
and other communication shall be deemed to be duly received if delivered in
person or by a recognized delivery service, when left at the address of the
recipient and if sent by facsimile, upon receipt by the sender of an
acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number; provided that if a notice, demand, consent,
approval, request or other communication is served by hand or is received by
facsimile on a day which is not a Business Day, or after 5:00 p.m. (based upon
Birmingham, Alabama time) on any Business Day at the addressee’s location, such
notice or communication shall be deemed to be duly received by the recipient at
9:00 a.m. (based upon Birmingham, Alabama time) on the first Business Day
thereafter.

 

8.03 Entire Agreement; Modification.  This Agreement, including the Exhibits and
Schedules attached hereto, the Transaction Documents and other written
agreements and instruments executed and delivered in connection herewith by the
parties, constitute the entire agreement and understanding of the parties with
respect to the subject matter of this Agreement. This Agreement supersedes any
prior oral or written agreements between the parties with respect to the subject
matter of this Agreement. It is expressly agreed that there are no verbal
understandings or agreements which in any way change the terms, covenants, and
conditions set forth in this Agreement, and that no modification of this
Agreement and no waiver of any of its terms and conditions shall be effective
unless it is made in writing and duly executed by the parties. The parties have
not relied upon, and shall not be entitled to rely upon, any prior or
contemporaneous agreements, understandings, representations or statements (oral
or written) other than this Agreement in effecting the transactions contemplated
herein or



35

--------------------------------------------------------------------------------

 

 

 

otherwise.

 

8.04 Severability.  Inapplicability or unenforceability of any provisions of
this Agreement shall not limit or impair the operation or validity of any other
provision of this Agreement.

 

8.05 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Executed signature pages
to this Agreement may be delivered by facsimile transmission or e-mail and any
such signature page shall be deemed an original.

 

8.06 Assignment.  Except as expressly permitted herein, this Agreement is not
assignable by any party without the prior written consent of the other parties.
Notwithstanding the foregoing, MPT may at any time and without the consent of
the Developer or any Adeptus Party assign all of its rights and obligations
hereunder to any Person other than any Person whose primary business is the
provision of physician-staffed emergency room or urgent care medical services (a
“Non-Permissible Assignee”); provided, however, that (a) no such assignment
shall relieve or release MPT from its obligations hereunder, and (b) if there
shall exist an Event of Default (under and as defined in the Master Lease), MPT
may assign all of its rights and obligations to any Person, including, without
limitation, a Non-Permissible Assignee. Notwithstanding the foregoing, so long
as no Event of Default then exists under this Agreement, the Adeptus Parties
may, at any time and without the consent of MPT, assign all or any portion of
their respective rights and obligations hereunder to any Person in connection
with (i) a Permitted Sale Transaction (as defined in the Master Lease), or (ii)
any other transfer (be it by merger, consolidation, sale, assignments or
otherwise) of all or substantially all of the assets of First Choice, so long as
following the consummation of such transfer, the assignee of First Choice is in
pro forma compliance with the covenants set forth in [Section 16.1(1)] of the
Master Lease.

 

8.07 No Agency Relationship.  The parties acknowledge and agree that, except as
expressly provided herein, nothing contained herein shall be construed to create
a relationship between MPT and the Developer or the Adeptus Parties, or between
MPT and the General Contractor or any Third Party, of employment, partnership,
joint venture, or any other joint undertaking, and MPT shall not be liable to
the General Contractor or any Third Party for debts or claims accruing to such
parties against the Developer or any Adeptus Party; it being understood and
agreed that the relationship among the various parties is that of an independent
contractor.

 

8.08 Binding Effect.  This Agreement shall bind and inure to the benefit of the
parties and their successors and assigns; provided, however, that this Agreement
shall not inure to the benefit of any assignee pursuant to an assignment which
violates the terms of this Agreement.

 

8.09 Joint Drafting.  The parties hereto and their respective counsel have
participated in the drafting and redrafting of this Agreement and the general
rules of construction which would construe any provisions of this Agreement in
favor of or to the advantage of one party as opposed to the other as a result of
one party drafting this Agreement as opposed to the other or in resolving any
conflict or ambiguity in favor of one party as opposed to the other on the basis
of which party drafted this Agreement are hereby expressly waived by all parties
to this Agreement.





36

--------------------------------------------------------------------------------

 

 

 

 

8.10 Indemnification by Developer and Adeptus Parties.

 

(a) Subject to the limitations with respect to the Adeptus Parties as set forth
in Section 8.10(c) hereof, the Adeptus Parties jointly and severally agree to
indemnify, defend and hold harmless MPT and its Affiliates, and their respective
officers, managers, members, (general and limited) partners, shareholders,
employees, agents and representatives (collectively, the “MPT Indemnified
Parties”) from and against all demands, claims, actions, losses, damages,
liabilities, penalties, taxes, costs and expenses (including, without
limitation, reasonable attorneys’ and accountants’ fees, settlement costs,
arbitration costs and any reasonable other expenses for investigating or
defending any action or threatened action) asserted against or incurred by the
MPT Indemnified Parties or any of them arising out of or in connection with or
resulting from (i) any breach of, misrepresentation associated with or failure
to perform under any covenant, representation, warranty or agreement under this
Agreement or the other agreements contemplated hereby or thereby on the part of
the Developer or any of the Adeptus Parties; (ii) any act or omission of the
Developer or any of the Adeptus Parties, any Third Party or other contractor,
subcontractor, architect, engineer, material supplier, vendor or other Person
with respect to the Project; (iii) any claim or cause of action of any kind by
any Third Party or other contractor, subcontractor, architect, engineer,
material supplier or vendor with respect to the Project (except as otherwise
expressly provided herein); (iv) any claim or cause of action of any kind by any
Person which would have the effect of denying MPT the full benefit or protection
of any provision of any Transaction Document; or (v) any costs incurred by MPT
that are not reimbursed to MPT by the General Contractor for any damages or
claims suffered by MPT arising or resulting from the Construction Contract;
provided, however, that the foregoing indemnity shall not apply to any matter
caused by the gross negligence or willful misconduct of MPT or any Affiliate
thereof. Developer’s sole liability under this Agreement shall arise from an
Event of Default attributable to Developer’s failure to use its best efforts
under this Agreement or its negligence or willful misconduct in carrying out its
duties related to construction management services under this Agreement.
Developer, although a party to this Agreement, shall not be liable for any acts,
negligence, misrepresentations or violation of representations of the Adeptus
Parties or any Third Parties.

 

(b) The Developer agrees to indemnify, defend and hold harmless the MPT
Indemnified Parties from and against all demands, claims, actions, losses,
damages, liabilities, penalties, taxes, costs and expenses (including, without
limitation, reasonable attorneys’ and accountants’ fees, settlement costs,
arbitration costs and any reasonable other expenses for investigating or
defending any action or threatened action) asserted against or incurred by the
MPT Indemnified Parties or any of them arising out of or in connection with or
resulting from (i) any breach of, misrepresentation associated with or failure
to perform under any covenant, representation, warranty or agreement under this
Agreement or the other agreements contemplated hereby or thereby on the part of
the Developer; (ii) any act or omission of the Developer; or (iii) any claim or
cause of action of any kind by any Third Party or other contractor,
subcontractor, architect, engineer, material supplier or vendor with respect to
the Project (except as otherwise expressly provided herein) caused by any act or
omission of the Developer; provided, however, that the foregoing indemnity shall
not apply to any matter caused by the gross negligence or willful misconduct of
MPT or any Affiliate thereof.

 



37

--------------------------------------------------------------------------------

 

 

 

(c) Regarding the indemnification of the Adeptus Parties set forth in Section
8.10(a) hereof, (i) the obligations of the Adeptus Parties (but not the
Developer) for indemnification shall not in the aggregate exceed the Guaranty
Limitation (except as otherwise expressly provided in the Guaranty), and (ii)
the obligation of First Choice under Section 8.10(a) in respect of the Master
Lease shall exclude any demands, claims, actions, losses, damages, liabilities,
penalties, taxes, costs and expenses arising under the Master Lease, all of
which must be pursued against First Choice (if at all) pursuant to the terms of
the Master Lease and the Guaranty (as defined in the Master Lease).

 

8.11 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS
EXECUTED AND PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS
PRINCIPLES.

 

8.12 JURISDICTION AND VENUE.  THE PARTIES CONSENT TO PERSONAL JURISDICTION IN
THE STATE OF ALABAMA AND AGREE THAT ANY ACTION OR PROCEEDING ARISING UNDER THIS
AGREEMENT WILL BE BROUGHT AND TRIED EXCLUSIVELY IN THE STATE OR FEDERAL COURTS
OF ALABAMA. EACH OF THE PARTIES (I) IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT AND (II) EXPRESSLY ACKNOWLEDGES THAT ALABAMA IS A FAIR, JUST AND
REASONABLE FORUM AND AGREES NOT TO SEEK REMOVAL OR TRANSFER OF ANY ACTION FILED
IN SAID COURTS. FURTHER, THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY CERTIFIED MAIL
ADDRESSED TO A PARTY AT THE ADDRESS SET FORTH IN SECTION 8.02 WILL BE EFFECTIVE
SERVICE OF PROCESS AGAINST SUCH PARTY FOR ANY ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT. A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT MAY BE ENFORCED IN ANY OTHER COURT TO WHOSE JURISDICTION ANY OF THE
PARTIES IS OR MAY BE SUBJECT.

 

8.13 WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE PARTIES
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY OR ANY EXERCISE OF
ANY PARTY OF THEIR RESPECTIVE RIGHTS HEREUNDER OR IN ANY WAY RELATING TO THIS
AGREEMENT OR THE ASSETS (INCLUDING ANY CLAIM OR DEFENSE ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.

 

8.14 Professional Fees.  If either MPT, the Developer, or any Adeptus Party
should bring suit against any of the other parties with respect to this
Agreement, then all costs and expenses



38

--------------------------------------------------------------------------------

 

 

 

(including, without limitation, actual appraisers’, accountants’, attorneys’ and
other professional fees and court costs) incurred by the prevailing party
therein, as determined by the judge of the court and not by the jury, shall be
paid by the other parties. Notwithstanding the foregoing, nothing shall limit or
impede MPT from recovering costs, fees and expenses as provided elsewhere in
this Agreement, including, without limitation, pursuant to the provisions of
Sections 3.04,  3.11(h),  6.03(g) and 8.15.

 

8.15 Expenses.  The Adeptus Parties (but not Developer) are jointly and
severally responsible for, and shall pay or reimburse to MPT upon demand, all
reasonable expenses (including but not limited to legal, accounting, brokerage
and other fees and expenses) which may be incurred by MPT with respect to this
Agreement, the administration of this Agreement and the
transactions contemplated hereby. All such costs and expenses (together with the
Transaction Expenses and the Developer Fee) shall be included within the
Development Budget; provided, that the same shall remain subject to the Total
Funding Amount limitation, it being further understood and agreed that to the
extent that such limitation is exceeded, the Adeptus Parties (subject to the
Guaranty Limitation with respect to the Adeptus Parties) shall be jointly and
severally responsible for, and shall promptly pay or reimburse to MPT upon
demand for, any such excess (including, without limitation, any such excess
resulting from the costs and expenses described herein). In the event that the
Developer has committed an Event of Default under this Agreement, Developer
shall be jointly and severally responsible with the Adeptus Parties for, and
shall pay or reimburse to MPT upon demand, all reasonable expenses (including
but not limited to legal, accounting, brokerage and other fees and expenses)
which may be incurred by MPT with respect to this Agreement, the administration
of this Agreement and the transactions contemplated hereby.

 

8.16 Joint and Several Obligations.  The Adeptus Parties shall be jointly and
severally liable for all of their respective liabilities and obligations under
this Agreement to the extent each is otherwise liable therefor; provided,
however, that the Adeptus Parties shall be subject to the Guaranty Limitation.
Additionally, each Adeptus Party acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement that they each have made shall be
applicable to and shall be binding upon and enforceable against any one or more
or all of the Developer and the Adeptus Parties. Developer shall not be liable
to Adeptus Parties or to MPT for any cost overruns (except to the extent such
cost overrun is caused directly by Developer’s failure to use its best efforts
as required under this Agreement), or the acts or negligence of the General
Contractor, the Architect or any other Third Parties. Developer’s sole liability
under this Agreement shall arise from an Event of Default attributable to
Developer’s failure to use its best efforts under this Agreement or its
negligence or willful misconduct in carrying out its duties related to
construction management services under this Agreement.

 

8.17 Cooperation and Assistance by the Adeptus Parties.  From the date hereof
until the Completion, in addition to their own respective duties set forth
elsewhere in this Agreement, the Adeptus Parties shall assist and cooperate with
the Developer in the performance of the Developer’s services hereunder,
including, without limitation, (a) services relating to the design, permitting,
construction and development of the Project, (b) providing MPT updates on the
progress of the Project, (c) using all commercially reasonable efforts to obtain
or assist Developer in obtaining all authorizations, consents, orders and
approvals of all Governmental Bodies (as defined in the Master



39

--------------------------------------------------------------------------------

 

 

 

Funding and Development Agreement) and officials that are required by the
Recorded Agreements or that otherwise may be or become necessary for its
execution and delivery of, and the performance of the Developer’s obligations
hereunder, and (d) generally coordinating with the Developer regarding the
Completion of the Improvements no later than the Project Completion Date, time
being of the essence (subject to Force Majeure Events), and in accordance with
the terms of this Agreement, the Plans and Specifications, the Development
Budget and the Development Schedule.

 

8.18 Limitation of Certain Obligations of the Adeptus Parties.  Notwithstanding
any term or provision hereof to the contrary, all monetary obligations of the
Adeptus Parties under this Agreement, whether relating to cost overruns,
reimbursements, indemnity claims or otherwise, shall be subject to the Guaranty
Limitation.

 

8.19 Notifications and Deliveries to MPT.  It is understood and agreed by
Developer and the Adeptus Parties that delivery at any time of any working
drawings, plans and specifications, draw requests, Proposed Change Orders, Third
Party Agreements, instruments, insurance certificates, approval requests or any
other documents, notices or other items to the Construction Consultant, whether
delivered by Developer, any Adeptus Party, the Architect or the General
Contractor, shall not constitute or be deemed to constitute delivery of the same
to MPT.

 

8.20 Right to Specific Performance.  Each of the parties hereto agree that
irreparable damage, for which monetary damages (even if available) would not be
an adequate remedy, would occur if a party breaches its obligations under this
Agreement (including failing to take such actions as are required of it
hereunder to consummate the transactions contemplated herein). Accordingly, each
party acknowledges and agrees that the other parties shall be entitled to an
injunction, specific performance and other equitable relief to prevent any such
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity (including the recovery of damages from the other party), without proving
actual damages or posting any bond or other security in connection with any such
order or injunction. Each party agrees that it will not oppose the granting of
an injunction, specific performance or other equitable relief on the basis that
any other party has an adequate remedy at law or that any award of specific
performance is not an appropriate remedy for any reason at law or in equity.

 

8.21 Survival.  Notwithstanding any provision of this Agreement to the contrary,
the parties acknowledge and agree that, all claims against, and liabilities of,
the Developer, the Adeptus Parties, or MPT which relate to acts or omissions
prior to the date of expiration or termination of this Agreement, and the
covenants and obligations under this Agreement which expressly relate to periods
after the expiration or earlier termination of this Agreement, including,
without limitation, all indemnification obligations and those covenants and
obligations described in Sections 3.04,  3.08(b),  5.04(a),  8.10,  8.14 and
8.15 shall survive such expiration or earlier termination.

 

8.22 No Third Party Beneficiaries.  Neither this Agreement nor any other
agreement contemplated in this Agreement shall be deemed to confer upon any
Person not a party to this Agreement any rights or remedies contained in this
Agreement.

 





40

--------------------------------------------------------------------------------

 

 

 

[Signatures appear on following page.]

 

 

41

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Developer, the Adeptus Parties and MPT have caused this
Agreement to be executed as of the date first set forth above.

 

 

 

 

 

MPT:

 

 

 

MPT OF _____________ FCER, LLC

 

 

 

By: MPT Operating Partnership, L.P.

 

Its: Sole Member

 

 

 

 

By:

 

 

Name:

Robert M. Moss

 

Title:

Assistant Secretary

 

Signature Page 1 of 3
of
Project Funding and Development Agreement





 

--------------------------------------------------------------------------------

 

 

 



 

 

 

 

 

ADEPTUS PARTIES:

 

 

 

FIRST CHOICE ER, LLC [or ACH HOLDCO]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ADEPTUS HEALTH LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[ LESSEE ]

 

 

 

By: [First Choice ER, LLC]

 

Its: Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page 2 of 3
of
Project Funding and Development Agreement





 

--------------------------------------------------------------------------------

 

 

 



 

 

 

 

DEVELOPER:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signature Page 3 of 3
of
Project Funding and Development Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

Description of Property

 

 

 

A-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

Development Budget

 

 

(See Attached)

 

 

 

B-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

 

Development Schedule

 

 

 

 

 

 

Project

Date of
Construction
Commencement

Duration
(Days)

Substantial Completion
Deadline

 

 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

 

Site Plan

 

 

(See attached)

 

 

D-1

--------------------------------------------------------------------------------

 

 

 

Exhibit E

Recorded Agreements

 

E-1

--------------------------------------------------------------------------------

 

 

 

Exhibit F

Draw Request Summary Form

(See Attached)

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.1

Closing Conditions for each Real Estate Contract

As conditions precedent to each Applicable Closing for a Real Property, the
Adeptus Parties' shall ensure that each Real Estate Contract includes the
following terms and conditions to the Adeptus Parties' obligations thereunder
(it being agreed that, notwithstanding anything to the contrary in this Schedule
1.1, none of the following terms and conditions shall be deemed satisfied until
approved or waived in writing by the applicable MPT Parties):

(a)



being satisfied, in their sole discretion, with their due diligence
investigation of all aspects of such transaction, including the Real Property;

(b)



obtaining title insurance policies in form and substance acceptable to such
Adeptus Parties, in their sole discretion, including (to the extent available
and customarily issued in the applicable jurisdiction) zoning endorsements and
such other endorsements as Adeptus may require, for the applicable Real
Property; and

(c)



obtaining a current survey of all land in form and substance satisfactory to
such Adeptus Parties in their sole discretion, and prepared and certified by a
duly registered land surveyor licensed and in good standing in the state in
which the Real Property is located, with the survey compliant with ALTA
requirements, showing all improvements and encroachments located on the Real
Property and all recorded or visible easements, rights-of-way and similar
encumbrances affecting the title to such Real Property, and containing a
certification in a form reasonably acceptable to Adeptus and stating whether the
Real Property lies within a designated flood hazard zone.

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2.2(a)

Initial Target Property Notice

Information and materials for each Initial Target Property Notice shall include:

(1)



Written notice to MPT identifying the Target Property.

(2)



A fully-executed non-binding Letter of Intent or Real Estate Contract between
Adeptus Buyer and the applicable Unrelated Seller.

(3)



Market-Demand study

(4)



Executive Summary to include rationale for site selection, description of area,
and planned building size and configuration.

(5)



A copy of any development agreement relating to the location and selection of
the Target Property.

 

 

2

 

--------------------------------------------------------------------------------

 

 

Schedule 2.2(b)

Final Approval Information

(1)



Executive Summary describing the project in reasonable detail.

(2)



A detailed construction budget including both hard and soft costs.

(3)



If not previously delivered, a full and complete copy of the Real Estate
Contract between Adeptus Buyer and the applicable Unrelated Seller.

(4)



Copies of all materials delivered by the Unrelated Seller to Adeptus Buyer as
required under the Real Estate Contract.

(5)



An ALTA Survey in form and substance acceptable to MPT in its reasonable
discretion.

(6)



A Title Commitment for the issuance of an ALTA 2006 Owner’s Policy of Title
Insurance in form and substance satisfactory to MPT issued by a title insurance
company acceptable to MPT and qualified to insure titles in the state where the
applicable Real Property is located.

(7)



All third party reports (and/or reliance letters) relating to the applicable
Real Property, including, without limitation, a seismic report and environmental
report, along with MPT Reliance letters if not included in the third party
reports.

(8)



Sets of site plans and specifications.

(9)



Construction Contract with General Contractor.

(10)



Zoning approvals.

(11)



Storm water discharge permit.

(12)



If applicable, a wetlands report and permit.

(13)



Flood zone certification.

(14)



If included in environmental report, a pest report in a form acceptable to MPT,
showing the property to be free of termites and other destructive insects, dry
rot, fungus, or other destructive agency infestation.

(15)



If required by MPT, appraisal of the real property and any improvements, along
with copies of any prior appraisals.

(16)



Property tax statements and assessment notices for the current year.



2.2(b)-1

 

--------------------------------------------------------------------------------

 

 

 

(17)



Building permit.

(18)



Architect’s Agreement.

(19)



To the extent available, a list of all subcontractors including license number,
address, contract name, telephone number, general statement of the nature of
work to be done, and the approximate dollar amount of the contract.

(20)



To the extent available, copies of all permits, licenses, certificates of need,
if applicable, or other governmental authorizations required in connection with
the operation of the property.

(21)



With respect to any Existing Facility Acquisition, the following:

·



Copies of any governmental agency approvals with Medicare, Medicaid, etc.

·



List of all accreditations, including JCAHO, DNV, or any other applicable
accreditation bodies.

·



Copies of all compliance plans.

·



All documents regarding billing and reimbursement practices.

·



Any correspondence including letters, subpoenas, notices or any other form of
communication including conversations, from or with any government agency
including Center for Medicare and Medicaid Services, the U.S. Attorney Office,
the Department of Justice, federal, state, intermediary or carrier fraud units,
the Office of Inspector General, peer review organizations and/or state
licensure and certification agencies.

·



A copy of medical staff and medical executive committee minutes for past three
(3) years and a brief summary of pending peer review or utilization review
committee actions or investigations involving active members of the medical
staff.-

·



Most recent state licensure and certification surveys and any associated
Statements of Deficiencies and Plans of Correction (Form HCFA-2567).

·



Medicare and Medicaid Cost Reports for the Prior Three Years.

 

 

2.2(b)-2

 

--------------------------------------------------------------------------------

 

 

Schedule 4.1(a)

Ownership of Adeptus and Other Existing Adeptus Parties

 

1.



Adeptus Health LLC:

 

A.



Class A Common Stock:

 

a.



Sterling Partners Entity = 20.2%

b.



Publicly Owned = 27.5%

 

B.



Class B Common Stock/LLC Units:

 

a.



Sterling Partners Entity = 27.2%

b.



Covert Family Limited Partnership = 8.5%

c.



5-N Investments, LLC = 8.5%

d.



Thomas S. Hall = 0.4%

e.



Stephen D Farber Trust UTD August 18, 2000 = 0.2%

f.



Ronald L. Taylor = 0.2%

g.



Jeffery S. Vender = 0.2%

h.



Other Management Held Equity (Combined) = 7.1%

 

* Percentages rounded to the nearest 0.1%

 

2.



First Choice ER, LLC:

 

Adeptus Health LLC = 100%

 

 

3.



OpFree RE Investments, Ltd.:

 

First Choice ER, LLC = 99%

 

ECC Management, LLC = 1%

 

 

4.



ECC Management, LLC:



First Choice ER, LLC = 100%

 

4.1(A)-1

 

 

--------------------------------------------------------------------------------

 

 

 

 

Confidential treatment has been requested with respect to information contained
within the [*] marking.  Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.

 

SCHEDULE 4.1(B)

SUBSIDIARIES

 

Kuykendahl Medical Center LLC

Plano ER Care Center LLC

Sterling Ridge Medical Center LLC

Copperwood Medical Center LLC

Eagles Nest Medical Center LLC

Pearland Parkway Medical Center LLC

Louetta Medical Center LLC

SSH Medical Center LLC

WC Medical Center LLC

Mid-Collin County Medical Center LLC

Pflugerville Medical Center LLC

Kingwood Medical Center LLC

AJNH Medical Center LLC

Basswood Medical Center LLC

North Powers Medical Center LLC

FM Crossing Medical Center LLC

Katy ER Center LLC

Center Street DP Medical Center LLC

Colleyville Medical Center LLC

Garland Shiloh Medical Center LLC

WCB Medical Center LLC

Mansfield Walnut Creek Medical Center LLC

North Dallas Tollway Medical Center LLC

Lewisville Medical Center LLC

Mesquite Town East Medical Center LLC

Arvada Ralston Medical Center LLC

Little Elm FM 423 Medical Center LLC

Austin Brodie Medical Center LLC

Richardson Mimosa Medical LLC

La Porte Medical Center LLC

Briargate Medical Center LLC

San Antonio Nacogdoches Medical Center LLC

Alvin Medical Center LLC

Lakewood Forest Medical Center LLC

4.1.



4.1(B)-1

 

--------------------------------------------------------------------------------

 

 

 



 

Confidential treatment has been requested with respect to information contained
within the [*] marking.  Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.

 

ECC Management LLC

FCER Management LLC

OpFree LLC

OpFree Licensing LP

OpFree RE Investments Ltd

First Choice ER, LLC

[*]

 

4.1(B)-2

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.4

 

CONSENTS AND APPROVALS

 

None.

 

4.4-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 4.5

 

See unaudited quarterly financial statements filed on Form 10-Q for the
quarterly period ended June 30, 2014.

 

4.5-1

--------------------------------------------------------------------------------

 

 

 

 

Schedules 4.6 (a)

Undisclosed Liabilities

 

 

NONE.

 

4.6(A)-1

--------------------------------------------------------------------------------

 

 

 

 

Confidential treatment has been requested with respect to information contained
within the [*] marking.  Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.

 

Schedules 4.6 (b)

Guaranties

 

1.



Guaranty – Shopping Center Lease Agreement (2650 Flower Mound Rd., Flower Mound,
TX 75028)

 

2.



Lease Guaranty - Lease Agreement (5401 Basswood Blvd., Fort Worth, TX 76137)

 

3.



Limited Guaranty - Shopping Center Lease (211 E. FM 544, Suite 401,
Murphy, TX 75094)

 

4.



Guaranty - Lease (2158 Northpark Drive, Kingwood, TX 77339)

 

5.



Guaranty Agreement - Lease Agreement (1510 S. Mason Rd.,  Katy, TX 77450)

 

6.



Lease Guaranty - Retail Lease (2770 N Powers Blvd., Colorado Springs, CO 80922)

 

7.



Lease Guaranty - Lease Agreement (8200 Matlock Rd., Arlington, TX 76002)

 

8.



Lease Guaranty - Single Tenant Property Lease (3701 Center St., Deer Park, TX
77536)

 

9.



Lease Guaranty - Commercial Lease Agreement (5000 SH 121, Colleyville, TX 76034)

 

10.



Guaranty of Lease - Shopping Center Lease (4551 Western Ctr. Blvd., Ft. Worth,
TX 76137)

 

11.



Guaranty - Shopping Center Lease (6850 N. Shiloh Rd., Garland, TX 75044).

 

12.



Lease Guaranty - Commercial Lease Agreement (3400 Gus Thomasson Rd., Mesquite,
TX 75150)

 

13.



Guaranty of Lease - Lease (4535 Frankford Rd., Dallas, TX 75287)

 

14.



Lease Guaranty - Commercial Lease Agreement (9505 Ralston Rd., Arvada, CO 80002)

 

15.



Lease Guaranty - Commercial Lease Agreement (1596 W. Main St., Lewisville, TX
75067)

 

16.



Guaranty – Lease (1220 W. Fairmont Parkway, La Porte, TX 77571)

 

17.



Guaranty of Lease – Lease (4535 Frankford Road, Dallas, TX 75287)

 





4.6(B)-1

 

--------------------------------------------------------------------------------

 

 

 



 

 

Confidential treatment has been requested with respect to information contained
within the [*] marking.  Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.

 

18.



Guaranty of Lease – Shopping Center Lease (13105 Louetta Road, Cypress, TX
77429)

 

19.



Guaranty of Lease – Shopping Center Lease Agreement (3790 East Woodman Road,
Colorado Springs, CO 80920)

 

20.



Guaranty – Shopping Center Lease (2752 Sunrise Blvd., Pearland, TX 77584)

 

21.



Guaranty of Lease – Commercial Lease Agreement (5530 Tezel Road, San Antonio, TX
78250)

 

[*]

 

 

4.6(B)-2

 

--------------------------------------------------------------------------------

 

 

Schedule 4.7

Absence of Changes

 

 

NONE.

 

4.7-1

--------------------------------------------------------------------------------

 

 

Schedule 4.10

Pending and Threatened Litigation

 

 

NONE.

 

4.10-1

--------------------------------------------------------------------------------

 

 

 

 

Confidential treatment has been requested with respect to information contained
within the [*] marking.  Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.

 

Schedule 4.11(a)(i)

Development Contracts

1.



AIA Document B101-2007 (Master Agreement) – GSR-Andrade Architects, Inc.
(01.15.2013)

 

2.



AIA Document B101-2007 (Master Agreement)  – Ascension Group Architects, LLP
(01.16.2013)

 

3.



Project Services Agreement (Master Agreement) – PMRG Associates II, LP
(07.30.2013)

 

4.



Project Services Agreement (Master Agreement) – Hummel Investments, LLC
(07.23.2014)

 

[*]

 

 

4.11(A)(I)-1

--------------------------------------------------------------------------------

 

 

 

Schedule 4.11(a)(ii)

Exceptions to Development Contracts

 

 

NONE.

 

4.11(A)(II)-1

--------------------------------------------------------------------------------

 

 

 

Schedule 4.11(b)

Material Contracts

 

1.



Credit Agreement, dated as of October 31, 2013, as amended and modified, between
Fifth Street Finance Corp., Adeptus Health LLC, and First Choice ER, LLC.

2.



Master Lease Agreement, dated as of January 11, 2013, as amended and modified,
between General Electric Capital Corporation and First Choice ER, LLC.

 

4.11(B)-1

--------------------------------------------------------------------------------

 

 

 

Schedule 4.14

Brokers

 

none.

 

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 4.15

Agreements with Affiliates and Certain Other Persons

 

1.



Exclusive Management and Administrative Services Agreement

 

Between National Medical Professionals of Texas, PLLC (formerly Conjugate Health
PLLC) and First Choice ER, LLC.

 

2.



Exclusive Management and Administrative Services Agreement

 

Between National Medical Professionals of Colorado, P.C. (formerly Colorado
Conjugate, P.C.) and First Choice ER, LLC.

 

 



4.15-1

--------------------------------------------------------------------------------